     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 1 of 431



 1   Elizabeth J. Cabraser (State Bar No. 083151)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 2   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 3   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 4   E-mail: ecabraser@lchb.com
 5   Lead Counsel for Plaintiffs
 6   [additional counsel listed on signature page]
 7

 8                                 UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11

12

13                                                   CONSOLIDATED CLASS ACTION
     IN RE: VOLKSWAGEN ‘CLEAN DIESEL’                COMPLAINT
14   MARKETING, SALES PRACTICES, AND
     PRODUCTS LIABILITY LITIGATION                   JURY TRIAL DEMANDED
15
     This Document Relates to:                       MDL No. 2672 CRB (JSC)
16
     Porsche Gasoline Litigation                     The Honorable Charles R. Breyer
17

18

19

20

21

22

23

24

25

26

27

28

                                                              CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6
                                                                               CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 2 of 431



 1                                                       TABLE OF CONTENTS
 2                                                                                                                                             Page
 3   I.          INTRODUCTION .............................................................................................................. 1
     II.         NATURE OF THE ACTION.............................................................................................. 1
 4
     III.        PARTIES ............................................................................................................................ 2
 5               A.   Plaintiffs .................................................................................................................. 2
 6               B.   Defendants ............................................................................................................ 22
     IV.         JURISDICTION AND VENUE ....................................................................................... 23
 7
     V.          INTRADISTRICT ASSIGNMENT AND RELATED CASE.......................................... 24
 8   VI.         FACTS COMMON TO ALL COUNTS ........................................................................... 24
 9               A.   Porsche and its parent and sister companies have a long history of
                      cheating on emissions and fuel economy. ............................................................. 24
10               B.   Defendants deployed emissions and fuel economy cheating schemes
                      in the Class Vehicles. ............................................................................................ 26
11
                      1.        Defendants knew for years that certain Porsche gasoline
12                              vehicles contained defeat devices. ............................................................ 26
                      2.        Porsche deceived consumers and regulators about the true
13                              fuel economy and emissions of the Class Vehicles. ................................. 30
14                                          a.          Altered test vehicles: the Axle Ratio fraud ....................... 30
                                            b.          Programming used only for test cycles:
15                                                      “Testing Software” fraud .................................................. 35
16                                          c.          False attestations of emissions compliance:
                                                        “Sport Plus” fraud ............................................................. 36
17                    3.        Porsche—like all vehicle manufacturers—was subject to
                                specific regulations governing fleet-wide CO2 emissions and
18                              vehicle-specific NOx emissions. ............................................................... 40
19                                          a.          Fleet-wide CO2 regulations ............................................... 40
                                            b.          Effect on Fuel Economy Ratings ...................................... 41
20
                                         c.          NOx regulations ................................................................ 42
21               C.   Defendants’ advertising featured inflated fuel economy ratings and
                      false promises of environmental friendliness........................................................ 42
22
     VII.        CLASS ACTION ALLEGATIONS ................................................................................. 55
23               A.   Numerosity: Federal Rule of Civil Procedure 23(a)(1)......................................... 56
24               B.   Commonality and Predominance: Federal Rule of Civil Procedure
                      23(a)(2) and 23(b)(3)............................................................................................. 56
25               C.   Typicality: Federal Rule of Civil Procedure 23(a)(3) ........................................... 57
26               D.   Adequacy: Federal Rule of Civil Procedure 23(a)(4) ........................................... 57
                 E.   Declaratory and Injunctive Relief: Federal Rule of Civil Procedure
27                    23(b)(2) ................................................................................................................. 57
28               F.   Superiority: Federal Rule of Civil Procedure 23(b)(3) ......................................... 57

                                                                                                CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                            -i-                                    CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 3 of 431



 1                                                       TABLE OF CONTENTS
                                                             (continued)
 2                                                                                                                                                Page
 3   VIII.       ANY APPLICABLE STATUTES OF LIMITATION ARE TOLLED............................ 58
                 A.   Discovery Rule Tolling ......................................................................................... 58
 4
                 B.   Tolling Due to Fraudulent Concealment ............................................................... 59
 5               C.   Estoppel ................................................................................................................. 59
 6   IX.         CAUSES OF ACTION ..................................................................................................... 60
                 A.   Claims Asserted on Behalf of the Nationwide Class ............................................ 60
 7
                      NATIONWIDE COUNT I: FRAUD BY CONCEALMENT
 8                    (Common Law) ..................................................................................................... 60
                      NATIONWIDE COUNT II: IMPLIED AND WRITTEN
 9                    WARRANTY Magnuson - Moss Warranty Act (15 U.S.C. §§ 2301,
                      et seq.) ................................................................................................................... 62
10
                 B.   State-Specific Claims ............................................................................................ 64
11                    ALABAMA COUNT I: Violations of the Alabama Deceptive Trade
                      Practices Act Ala. Code § 8-19-1, et seq. (On Behalf of the Alabama
12                    State Class) ............................................................................................................ 64
13                    ALABAMA COUNT II: Breach of Express Warranty Ala. Code
                      §§ 7-2-313 and 7-2A-210 (On Behalf of the Alabama State Class) ..................... 67
14                    ALABAMA COUNT III: Breach of Implied Warranty of
                      Merchantability Ala. Code §§ 7-2-314 and 7-2A-212 (On Behalf of
15                    the Alabama State Class) ...................................................................................... 70
16                    ALASKA COUNT I: Violations of the Alaska Unfair Trade
                      Practices and Consumer Protection Act Alaska Stat. Ann.
17                    § 45.50.471 et seq. (On Behalf of the Alaska State Class) ................................... 71
                      ALASKA COUNT II: Breach of Express Warranty Alaska Stat.
18                    §§ 45.02.313 and 45.12.210 (On Behalf of the Alaska State Class) ..................... 73
19                    ALASKA COUNT III: Breach of Implied Warranty of
                      Merchantability Alaska Stat. §§ 45.02.314 and 45.12.212 (On Behalf
20                    of the Alaska State Class) ..................................................................................... 76
                           ARIZONA COUNT I: Violations of the Arizona Consumer Fraud
21                         Act Ariz. Rev. Stat. § 44-1521, et seq. (On Behalf of the Arizona
                           State Class) ............................................................................................................ 77
22
                           ARIZONA COUNT II: Breach of Express Warranty Ariz. Rev. Stat.
23                         §§ 47-2313 and 47-2A210 (On Behalf of the Arizona State Class) ..................... 80
                           ARIZONA COUNT III: Breach of Implied Warranty of
24                         Merchantability Ariz. Rev. Stat. §§ 47-2314 and 47-2A212 (On
                           Behalf of the Arizona State Class) ........................................................................ 83
25
                           ARKANSAS COUNT I: Violations of the Deceptive Trade Practices
26                         Act Ark. Code Ann. § 4-88-101 et seq. (On Behalf of the Arkansas
                           State Class) ............................................................................................................ 84
27                         ARKANSAS COUNT II: Breach of Express Warranty Ark Code
                           Ann. §§ 4-2-313 and 4-2A-210 (On Behalf of the Arkansas State
28                         Class) ..................................................................................................................... 86
                                                                                                 CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                            - ii -                                  CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 4 of 431



 1                                             TABLE OF CONTENTS
                                                   (continued)
 2                                                                                                                                     Page
 3               ARKANSAS COUNT III: Breach of Implied Warranty of
                 Merchantability Ark. Code Ann. §§ 4-2-314 and 4-2A-212 (On
 4               Behalf of the Arkansas State Class) ...................................................................... 89
                 CALIFORNIA COUNT I: Violation of California Consumers Legal
 5               Remedies Act Cal Bus. & Prof. Code § 1750, et seq. (On Behalf of
                 the California State Class)..................................................................................... 90
 6
                 CALIFORNIA COUNT II: Violations of the California Unfair
 7               Competition Law Cal. Bus. & Prof. Code § 17200 et seq. (On Behalf
                 of the California State Class) ................................................................................ 92
 8               CALIFORNIA COUNT III: Violations of the California False
                 Advertising Law Cal. Civ. Code § 17500 et seq. (On Behalf of the
 9               California State Class) .......................................................................................... 93
10               CALIFORNIA COUNT IV: Breach of Express Warranty Cal. Com.
                 Code §§ 2313 and 10210 (On Behalf of the California State Class) .................... 95
11               CALIFORNIA COUNT V: Breach of Implied Warranty of
                 Merchantability Cal. Com. Code §§ 2314 and 10212 (On Behalf of
12               the California State Class)..................................................................................... 98
13               CALIFORNIA COUNT VI: Violation of Song-Beverly Consumer
                 Warranty Act, Breach of Implied Warranty Cal Civ. Code § 1790, et
14               seq. (On Behalf of the California State Class) ...................................................... 99
                 CALIFORNIA COUNT VII: Violation of the Song-Beverly
15               Consumer Protection Act, Breach of Express Warranty Cal Civ.
                 Code § 1790, et seq. (On Behalf of the California State Class) .......................... 101
16
                 CALIFORNIA COUNT VIII: Breach of Express California
17               Emissions Warranties Cal. Civ. Code § 1793.2, et seq. (On Behalf of
                 the California State Class)................................................................................... 102
18               CALIFORNIA COUNT IX: Failure to Recall/Retrofit (On Behalf of
                 the California State Class)................................................................................... 104
19
                 COLORADO COUNT I: Violations of the Colorado Consumer
20               Protection Act Colo. Rev. Stat. § 6-1-101 et seq. (On Behalf of the
                 Colorado State Class) .......................................................................................... 105
21               COLORADO COUNT II: Breach of Express Warranty Colo. Rev.
                 Stat. §§ 4-2-313 and 4-2.5-210 (On Behalf of the Colorado State
22               Class) ................................................................................................................... 107
23               COLORADO COUNT III: Breach of Implied Warranty of
                 Merchantability Colo. Rev. Stat. §§ 4-2-314 and 4-2.5-212 (On
24               Behalf of the Colorado State Class) .................................................................... 110
                 CONNECTICUT COUNT I: Violations of Connecticut Unlawful
25               Trade Practice Act Conn. Gen. Stat. § 42-110a, et seq. (On Behalf of
                 the Connecticut State Class)................................................................................ 111
26
                 CONNECTICUT COUNT II: Breach of Express Warranty Conn.
27               Gen. Stat. Ann. § 42A-2-313 (On Behalf of the Connecticut State
                 Class) ................................................................................................................... 113
28

                                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                 - iii -                                  CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 5 of 431



 1                                            TABLE OF CONTENTS
                                                  (continued)
 2                                                                                                                                  Page
 3               CONNECTICUT COUNT III: Breach of Implied Warranty of
                 Merchantability Conn. Gen. Stat. Ann. § 42A-2-314 (On Behalf of
 4               the Connecticut State Class)................................................................................ 116
                 DELAWARE COUNT I: Violations of the Delaware Consumer
 5               Fraud Act 6 Del. Code § 2513 et seq. (On Behalf of the Delaware
                 State Class) .......................................................................................................... 117
 6
                 DELAWARE COUNT II: Breach of Express Warranty 6 Del. Code
 7               §§ 2-313 and 2A-210 (On Behalf of the Delaware State Class) ......................... 120
                 DELAWARE COUNT III: Breach of Implied Warranty of
 8               Merchantability 6. Del. Code §§ 2-314 and 7-2A-212 (On Behalf of
                 the Delaware State Class) ................................................................................... 123
 9
                 DISTRICT OF COLUMBIA COUNT I: Violations of the Consumer
10               Protection Procedures Act D.C. Code § 28-3901 et seq. (On Behalf
                 of the District of Columbia Class) ...................................................................... 124
11               DISTRICT OF COLUMBIA COUNT II: Breach of Express
                 Warranty D.C. Code §§ 28:2-313 and 28:2A-210 (On Behalf of the
12               District of Columbia Class)................................................................................. 126
13               DISTRICT OF COLUMBIA COUNT III: Breach of Implied
                 Warranty of Merchantability D.C. Code §§ 28:2-314 and 28:2A-212
14               (On Behalf of the District of Columbia Class).................................................... 130
                 FLORIDA COUNT I: Violations of the Florida Unfair & Deceptive
15               Trade Practices Act Fla. Stat. § 501.201, et seq. (On Behalf of the
                 Florida State Class) ............................................................................................. 131
16
                 FLORIDA COUNT II: Breach of Express Warranty F.S.A.
17               §§ 672.313 and 680.21 (On Behalf of the Florida State Class) .......................... 133
                 FLORIDA COUNT III: Breach of Implied Warranty of
18               Merchantability F.S.A. §§ 672.314 and 680.212 (On Behalf of the
                 Florida State Class) ............................................................................................. 136
19
                 GEORGIA COUNT I: Violations of Georgia’s Fair Business
20               Practices Act Ga. Code Ann. § 10-1-390 et seq. (On Behalf of the
                 Georgia State Class) ............................................................................................ 137
21               GEORGIA COUNT II: Violations of Georgia’s Uniform Deceptive
                 Trade Practices Act Ga. Code Ann. § 10-1-370 et seq. (On Behalf of
22               the Georgia State Class) ...................................................................................... 139
23               GEORGIA COUNT III: Breach of Express Warranty Ga. Code Ann.
                 §§ 11-2-313 and 11-2A-210 (On Behalf of the Georgia State Class) ................. 142
24               GEORGIA COUNT IV: Breach of Implied Warranty of
                 Merchantability Ga. Code Ann. §§ 11-2-314 and 11-2A-212 (On
25               Behalf of the Georgia State Class) ...................................................................... 145
26               HAWAII COUNT I: Unfair and Deceptive Acts in Violation of
                 Hawaii Law Haw. Rev. Stat. § 480 et seq. (On Behalf of the Hawaii
27               State Class) .......................................................................................................... 146

28

                                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                - iv -                                  CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 6 of 431



 1                                              TABLE OF CONTENTS
                                                    (continued)
 2                                                                                                                                        Page
 3               HAWAII COUNT II: Breach of Express Warranty Haw. Rev. Stat.
                 §§ 490:2-313 and 490:2A-210 (On Behalf of the Hawaii State Class)
 4               ............................................................................................................................. 148
                 HAWAII COUNT III: Breach of Implied Warranty of
 5               Merchantability Haw. Rev. Stat. §§ 490:2-314 and 490:2A-212 (On
                 Behalf of the Hawaii State Class) ....................................................................... 151
 6
                 IDAHO COUNT I: Violations of the Idaho Consumer Protection Act
 7               Idaho Code § 48-601 et seq. (On Behalf of the Idaho State Class) .................... 152
                 IDAHO COUNT II: Breach of Express Warranty Idaho Code
 8               §§ 28-2-313 and 28-12-210 (On Behalf of the Idaho State Class) ..................... 154
 9               IDAHO COUNT III: Breach of Implied Warranty of
                 Merchantability Idaho Code §§ 28-2-314 and 28-12-212 (On Behalf
10               of the Idaho State Class) ..................................................................................... 157
                 ILLINOIS COUNT I: Violations of the Illinois Consumer Fraud and
11               Deceptive Business Practices Act 815 ILCS 505/1, et seq. and 720
                 ILCS 295/1a (On Behalf of the Illinois State Class) ........................................... 158
12
                 ILLINOIS COUNT II: Breach of Express Warranty 810 Ill. Comp.
13               Stat. §§ 5/2-313 and 5/2A-210 (On Behalf of the Illinois State Class)
                 ............................................................................................................................. 161
14               ILLINOIS COUNT III: Breach of Implied Warranty of
                 Merchantability 810 Ill. Comp. Stat. §§ 5/2-314 and 5/2A-212 (On
15               Behalf of the Illinois State Class)........................................................................ 164
16               INDIANA COUNT I: Violations of the Indiana Deceptive
                 Consumer Sales Act Ind. Code § 24-5-0.5-3 (On Behalf of the
17               Indiana State Class) ............................................................................................. 165
                 INDIANA COUNT II: Breach of Express Warranty Ind. Code
18               §§ 26-1-3-313 and 26-1-2.1-210 (On Behalf of the Indiana State
                 Class) ................................................................................................................... 167
19
                 INDIANA COUNT III: Breach of Implied Warranty of
20               Merchantability Ind. Code §§ 26-1-3-314 and 26-1-2.1-212 (On
                 Behalf of the Indiana State Class) ....................................................................... 170
21               IOWA COUNT I: Violations of the Private Right of Action For
                 Consumer Frauds Act Iowa Code § 714h.1, et seq. (On Behalf of the
22               Iowa State Class) ................................................................................................. 171
23               IOWA COUNT II: Breach of Express Warranty Iowa Code
                 §§ 554.2313 and 554.13210 (On Behalf of the Iowa State Class) ...................... 173
24               IOWA COUNT III: Breach of Implied Warranty of Merchantability
                 Iowa Code §§ 554.2314 and 554.13212 (On Behalf of the Iowa State
25               Class) ................................................................................................................... 176
26               KANSAS COUNT I: Violations of the Kansas Consumer Protection
                 Act Kan. Stat. Ann. § 50-623 et seq. (On Behalf of the Kansas State
27               Class) ................................................................................................................... 177
                 KANSAS COUNT II: Breach of Express Warranty Kan. Stat.
28               §§ 84-2-313 and 84-2A-210 (On Behalf of the Kansas State Class) .................. 180
                                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                   -v-                                      CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 7 of 431



 1                                             TABLE OF CONTENTS
                                                   (continued)
 2                                                                                                                                     Page
 3               KANSAS COUNT III: Breach of Implied Warranty of
                 Merchantability Kan. Stat. §§ 84-2-314 and 84-2A-212 (On Behalf
 4               of the Kansas State Class) ................................................................................... 183
                 KENTUCKY COUNT I: Violations of the Kentucky Consumer
 5               Protection Act Ky. Rev. Stat. Ann. § 367.110 et seq. (On Behalf of
                 the Kentucky State Class) ................................................................................... 184
 6
                 KENTUCKY COUNT II: Breach of Express Warranty Ky. Rev.
 7               Stat. §§ 335.2-313 and 355.2A-210 (On Behalf of the Kentucky
                 State Class) .......................................................................................................... 186
 8               KENTUCKY COUNT III: Breach of Implied Warranty of
                 Merchantability Ky. Rev. Stat. §§ 335.2-314 and 355.2A-212 (On
 9               Behalf of the Kentucky State Class) ................................................................... 189
10               LOUISIANA COUNT I: Violations of the Louisiana Unfair Trade
                 Practices and Consumer Protection Law La. Stat. Ann. § 51:1401 et
11               seq. (On Behalf of the Louisiana State Class)..................................................... 190
                 LOUISIANA COUNT II: Breach of Implied Warranty of
12               Merchantability/Warranty Against Prohibitory Defects La. Civ.
                 Code Art. 2520, 2524 (On Behalf of the Louisiana State Class) ........................ 193
13
                 MAINE COUNT I: Violations of the Maine Unfair Trade Practices
14               Act Me. Rev. Stat. Ann. Tit. 5, § 205-A et seq. (On Behalf of the
                 Maine State Class) .............................................................................................. 193
15               MAINE COUNT II: Breach of Express Warranty Me. Rev. Stat. Tit.
                 11 §§ 2-313 and 2-1210 (On Behalf of the Maine State Class) .......................... 196
16
                 MAINE COUNT III: Breach of Implied Warranty of
17               Merchantability Me. Rev. Stat. Tit. 11 §§ 2-314 and 2-1212 (On
                 Behalf of the Maine State Class)......................................................................... 199
18               MARYLAND COUNT I: Violations of the Maryland Consumer
                 Protection Act Md. Code Com. Law § 13-101 et seq. (On Behalf of
19               the Maryland State Class) ................................................................................... 200
20               MARYLAND COUNT II: Maryland Lemon Law Md. Code Com.
                 Law § 14-1501 et seq. (On Behalf of the Maryland State Class) ....................... 202
21               MARYLAND COUNT III: Breach of Express Warranty Md. Code
                 Com. Law §§ 2-313 and 2a-210 (On Behalf of the Maryland State
22               Class) ................................................................................................................... 203
23               MARYLAND COUNT IV: Breach of Implied Warranty of
                 Merchantability Md. Code Com. Law §§ 2-314 and 2a-212 (On
24               Behalf of the Maryland State Class) ................................................................... 206
                 MASSACHUSETTS COUNT I: Deceptive Acts or Practices
25               Prohibited by Massachusetts Law Mass. Gen. Laws Ch. 93a, § 1, et
                 seq. (On Behalf of the Massachusetts State Class) ............................................. 207
26
                 MASSACHUSETTS COUNT II: Massachusetts Lemon Law Mass.
27               Gen. Laws Ch. 90, § 7N1/2(1) (On Behalf of the Massachusetts State
                 Class) ................................................................................................................... 210
28

                                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                 - vi -                                   CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 8 of 431



 1                                             TABLE OF CONTENTS
                                                   (continued)
 2                                                                                                                                     Page
 3               MASSACHUSETTS COUNT III: Breach of Express Warranty
                 Mass. Gen. Laws c. 106 §§ 2-313 and 2A-210 (On Behalf of the
 4               Massachusetts State Class).................................................................................. 211
                 MASSACHUSETTS COUNT IV: Breach of Implied Warranty of
 5               Merchantability Mass. Gen. Laws c. 106 §§ 2-314 and 2A-212 (On
                 Behalf of the Massachusetts State Class) ............................................................ 214
 6
                 MICHIGAN COUNT I: Violations of the Michigan Consumer
 7               Protection Act Mich. Comp. Laws § 445.903 et seq. (On Behalf of
                 the Michigan State Class).................................................................................... 215
 8               MICHIGAN COUNT II: Breach of Express Warranty Mich. Comp.
                 Laws §§ 440.2313 and 440.2860 (On Behalf of the Michigan State
 9               Class) ................................................................................................................... 218
10               MICHIGAN COUNT III: Breach of Implied Warranty of
                 Merchantability Mich. Comp. Laws §§ 440.2314 and 440.2860 (On
11               Behalf of the Michigan State Class).................................................................... 221
                 MINNESOTA COUNT I: Violations of the Minnesota Prevention of
12               Consumer Fraud Act Minn. Stat. § 325F.68 et seq. (On Behalf of the
                 Minnesota State Class) ........................................................................................ 222
13
                 MINNESOTA COUNT II: Violations of the Minnesota Uniform
14               Deceptive Trade Practices Act Minn. Stat. § 325D.43-48 et seq. (On
                 Behalf of the Minnesota State Class) .................................................................. 224
15               MINNESOTA COUNT III: Breach of Express Warranty Minn. Stat.
                 §§ 336.2-313 and 336.2A-210 (On Behalf of the Minnesota State
16               Class) ................................................................................................................... 227
17               MINNESOTA COUNT IV: Breach of Implied Warranty of
                 Merchantability Minn. Stat. §§ 336.2-314 and 336.2A-212 (On
18               Behalf of the Minnesota State Class) .................................................................. 230
                 MISSISSIPPI COUNT I: Violations of Mississippi Consumer
19               Protection Act Miss. Code. Ann. § 75-24-1, et seq. (On Behalf of the
                 Mississippi State Class) ...................................................................................... 231
20
                 MISSISSIPPI COUNT II: Breach of Express Warranty Miss. Code
21               §§ 75-2-313 and 75-2A-210 (On Behalf of the Mississippi State
                 Class) ................................................................................................................... 233
22               MISSISSIPPI COUNT III: Breach of Implied Warranty of
                 Merchantability Miss. Code §§ 75-2-314 and 75-2A-212 (On Behalf
23               of the Mississippi State Class) ............................................................................ 236
24               MISSOURI COUNT I: Violations of the Missouri Merchandising
                 Practices Act Mo. Rev. Stat. § 407.010 et seq. (On Behalf of the
25               Missouri State Class) .......................................................................................... 237
                 MISSOURI COUNT II: Breach of Express Warranty Mo. Stat.
26               §§ 400.2-313 and 400.2A-210 (On Behalf of the Missouri State
                 Class) ................................................................................................................... 240
27
                 MISSOURI COUNT III: Breach of Implied Warranty of
28               Merchantability Mo. Stat. §§ 400.2-314 and 400.2A-212 (On Behalf
                 of the Missouri State Class) ................................................................................ 243
                                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                 - vii -                                  CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 9 of 431



 1                                              TABLE OF CONTENTS
                                                    (continued)
 2                                                                                                                                        Page
 3               MONTANA COUNT I: Violations of the Montana Unfair Trade
                 Practices and Consumer Protection Act of 1973 Mont. Code Ann.
 4               § 30-14-101 et seq. (On Behalf of the Montana State Class).............................. 244
                 MONTANA COUNT II: Breach of Express Warranty Mont. Code
 5               §§ 30-2-313 and 30-2A-210 (On Behalf of the Montana State Class)
                 ............................................................................................................................. 246
 6
                 MONTANA COUNT III: Breach of Implied Warranty of
 7               Merchantability Mont. Code §§ 30-2-314 and 30-2A-212 (On Behalf
                 of the Montana State Class) ................................................................................ 249
 8               NEBRASKA COUNT I: Violations of the Nebraska Consumer
                 Protection Act Neb. Rev. Stat. § 59-1601 et seq. (On Behalf of the
 9               Nebraska State Class).......................................................................................... 250
10               NEBRASKA COUNT II: Breach of Express Warranty Neb. Rev. St.
                 U.C.C. §§ 2-313 and 2A-210 (On Behalf of the Nebraska State
11               Class) ................................................................................................................... 252
                 NEBRASKA COUNT III: Breach of Implied Warranty of
12               Merchantability Neb. Rev. St. U.C.C. §§ 2-314 and 2A-212 (On
                 Behalf of the Nebraska State Class) .................................................................... 255
13
                 NEVADA COUNT I: Violations of the Nevada Deceptive Trade
14               Practices Act Nev. Rev. Stat. § 598.0903 et seq. (On Behalf of the
                 Nevada State Class) ............................................................................................ 256
15               NEVADA COUNT II: Breach of Express Warranty N.R.S.
                 §§ 104.2313 and 104A.2210 (On Behalf of the Nevada State Class) ................. 259
16
                 NEVADA COUNT III: Breach of Implied Warranty of
17               Merchantability N.R.S. §§ 104.2314 and 104A.2212 (On Behalf of
                 the Nevada State Class)....................................................................................... 262
18               NEW HAMPSHIRE COUNT I: Violations of the New Hampshire
                 Consumer Protection Act N.H. Rev. Stat. § 358-A:1 et seq. (On
19               Behalf of the New Hampshire State Class) ......................................................... 262
20               NEW HAMPSHIRE COUNT II: Breach of Express Warranty N.H.
                 Rev. Stat. §§ 382-A:2-313 and 382-A:2A-210 (On Behalf of the
21               New Hampshire State Class)............................................................................... 265
                 NEW HAMPSHIRE COUNT III: Breach of Implied Warranty of
22               Merchantability N.H. Rev. Stat. §§ 382-A:2-314 and 382-A:2A-212
                 (On Behalf of the New Hampshire State Class) ................................................. 268
23
                 NEW JERSEY COUNT I: Violations of the New Jersey Consumer
24               Fraud Act N.J. Stat. Ann. § 56:8-1 et seq. (On Behalf of the New
                 Jersey State Class) ............................................................................................... 269
25               NEW JERSEY COUNT II: Breach of Express Warranty N.J.S.
                 12A:2-313 and 2A-210 (On Behalf of the New Jersey State Class) ................... 271
26
                 NEW JERSEY COUNT III: Breach of Implied Warranty of
27               Merchantability N.J.S. 12A:2-314 and 2A-212 (On Behalf of the
                 New Jersey State Class) ...................................................................................... 274
28

                                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                 - viii -                                   CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 10 of 431



 1                                              TABLE OF CONTENTS
                                                    (continued)
 2                                                                                                                                        Page
 3               NEW MEXICO COUNT I: Violations of the New Mexico Unfair
                 Trade Practices Act N.M. Stat. Ann. § 57-12-1 et seq. (On Behalf of
 4               the New Mexico State Class) .............................................................................. 275
                 NEW MEXICO COUNT II: Breach of Express Warranty N.M. Stat.
 5               §§ 55-2-313 and 55-2A-210 (On Behalf of the New Mexico State
                 Class) ................................................................................................................... 278
 6
                 NEW MEXICO COUNT III: Breach of Implied Warranty of
 7               Merchantability N.M. Stat. §§ 55-2-314 and 55-2A-212 (On Behalf
                 of the New Mexico State Class) .......................................................................... 281
 8               NEW YORK COUNT I: Violations of the New York General
                 Business Law § 349 N.Y. Gen. Bus. Law § 349 (On Behalf of the
 9               New York State Class) ........................................................................................ 282
10               NEW YORK COUNT II: Violations of the New York General
                 Business Law § 350 N.Y. Gen. Bus. Law § 350 (On Behalf of the
11               New York State Class) ........................................................................................ 284
                 NEW YORK COUNT III: Breach of Express Warranty N.Y. U.C.C.
12               Law §§ 2-313 and 2A-210 (On Behalf of the New York State Class)
                 ............................................................................................................................. 286
13
                 NEW YORK COUNT IV: Breach of Implied Warranty of
14               Merchantability N.Y. U.C.C. Law §§ 2-314 and 2A-212 (On Behalf
                 of the New York State Class) .............................................................................. 289
15               NORTH CAROLINA COUNT I: Violations of the North Carolina
                 Unfair and Deceptive Acts and Practices Act N.C. Gen. Stat.
16               § 75-1.1 et seq. (On Behalf of the North Carolina State Class) .......................... 290
17               NORTH CAROLINA COUNT II: Breach of Express Warranty
                 N.C.G.S.A. §§ 25-2-313 and 252A-210 (On Behalf of the North
18               Carolina State Class) ........................................................................................... 292
                 NORTH CAROLINA COUNT III: Breach of Implied Warranty of
19               Merchantability N.C.G.S.A. §§ 25-2-314 and 252A-212 (On Behalf
                 of the North Carolina State Class) ...................................................................... 296
20
                 NORTH DAKOTA COUNT I: Violations of the North Dakota
21               Consumer Fraud Act N.D. Cent. Code § 51-15-02 (On Behalf of the
                 North Dakota State Class) ................................................................................... 297
22               NORTH DAKOTA COUNT II: Breach of Express Warranty N.D.
                 Cent. Code §§ 41-02-30 and 41-02.1-19 (On Behalf of the North
23               Dakota State Class) ............................................................................................. 299
24               NORTH DAKOTA COUNT III: Breach of Implied Warranty of
                 Merchantability N.D. Cent. Code §§ 41-02-31 and 41-02.1-21 (On
25               Behalf of the North Dakota State Class) ............................................................. 302
                 OHIO COUNT I: Violations of the Ohio Consumer Sales Practices
26               Act Ohio Rev. Code § 1345.01 et seq. (On Behalf of the Ohio State
                 Class) ................................................................................................................... 303
27
                 OHIO COUNT II: Violations of the Ohio Deceptive Trade Practices
28               Act Ohio Rev. Code § 4165.01 et seq. (On Behalf of the Ohio State
                 Class) ................................................................................................................... 306
                                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                   - ix -                                   CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 11 of 431



 1                                             TABLE OF CONTENTS
                                                   (continued)
 2                                                                                                                                     Page
 3               OHIO COUNT III: Breach of Express Warranty Ohio. Rev. Code
                 § 1302.26, et seq. / U.C.C. § 2-313 (On Behalf of the Ohio State
 4               Class) ................................................................................................................... 309
                 OHIO COUNT IV: Breach of Implied Warranty of Merchantability
 5               Ohio Rev. Code Ann. §§ 1302.27 and 1310.19 (On Behalf of the
                 Ohio State Class) ................................................................................................. 312
 6
                 OKLAHOMA COUNT I: Violations of the Oklahoma Consumer
 7               Protection Act Okla. Stat. Tit. 15 § 751 et seq. (On Behalf of the
                 Oklahoma State Class) ........................................................................................ 313
 8               OKLAHOMA COUNT II: Breach of Express Warranty Okla. Stat.
                 Tit. 12 §§ 2-313 and 2A-210 (On Behalf of the Oklahoma State
 9               Class) ................................................................................................................... 315
10               OKLAHOMA COUNT III: Breach of Implied Warranty of
                 Merchantability Okla. Stat. Tit. 12A §§ 2-314 and 2A-212 (On
11               Behalf of the Oklahoma State Class) .................................................................. 318
                 OREGON COUNT I: Violations of the Oregon Unlawful Trade
12               Practices Act Or. Rev. Stat. § 646.605, et seq. (On Behalf of the
                 Oregon State Class) ............................................................................................. 319
13
                 OREGON COUNT II: Breach of Express Warranty Or. Rev. Stat.
14               §§ 72.3130 and 72A.2100 (On Behalf of the Oregon State Class) ..................... 321
                 OREGON COUNT III: Breach of Implied Warranty of
15               Merchantability Or. Rev. Stat. §§ 72.3140 and 72A.2120 (On Behalf
                 of the Oregon State Class)................................................................................... 324
16
                 PENNSYLVANIA COUNT I: Violations of the Pennsylvania
17               Unfair Trade Practices and Consumer Protection Law 73 P.S.
                 § 201-1 et seq. (On Behalf of the Pennsylvania State Class) .............................. 325
18               PENNSYLVANIA COUNT II: Breach of Express Warranty 13. Pa.
                 Cons. Stat. §§ 2313 and 2A210 (On Behalf of the Pennsylvania State
19               Class) ................................................................................................................... 328
20               PENNSYLVANIA COUNT III: Breach of Implied Warranty of
                 Merchantability 13. Pa. Cons. Stat. §§ 2314 and 2A212 (On Behalf
21               of the Pennsylvania State Class) ......................................................................... 331
                 RHODE ISLAND COUNT I: Violations of the Rhode Island
22               Deceptive Trade Practices and Consumer Protection Law R.I. Gen.
                 Laws § 6-13.1 et seq. (On Behalf of the Rhode Island State Class) ................... 332
23
                 RHODE ISLAND COUNT II: Breach of Express Warranty 6A R.I.
24               Gen. Laws §§ 6A-2-313 and 6A-2.1-210 (On Behalf of the Rhode
                 Island State Class) ............................................................................................... 334
25               RHODE ISLAND COUNT III: Breach of Implied Warranty of
                 Merchantability 6A R.I. Gen. Laws §§ 6A-2-314 and 6A-2.1-212
26               (On Behalf of the Rhode Island State Class) ...................................................... 337
27               SOUTH CAROLINA COUNT I: Violations of the South Carolina
                 Unfair Trade Practices Act S.C. Code Ann. § 39-5-10 et seq. (On
28               Behalf of the South Carolina State Class) ........................................................... 338

                                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                  -x-                                     CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 12 of 431



 1                                             TABLE OF CONTENTS
                                                   (continued)
 2                                                                                                                                     Page
 3               SOUTH CAROLINA COUNT II: Violations of the South Carolina
                 Regulation of Manufacturers, Distributors, & Dealers Act S.C. Code
 4               Ann. § 56-15-10 et seq. (On Behalf of the South Carolina State
                 Class) ................................................................................................................... 341
 5               SOUTH CAROLINA COUNT III: Breach of Express Warranty S.C.
                 Code §§ 36-2-313 and 36-2A-210 (On Behalf of the South Carolina
 6               State Class) .......................................................................................................... 342
 7               SOUTH CAROLINA COUNT IV: Breach of Implied Warranty of
                 Merchantability S.C. Code §§ 36-2-314 and 36-2A-212 (On Behalf
 8               of the South Carolina State Class) ...................................................................... 345
                 SOUTH DAKOTA COUNT I: Violations of the South Dakota
 9               Deceptive Trade Practices and Consumer Protection Law S.D.
                 Codified Laws § 37-24-6 (On Behalf of the South Dakota State
10               Class) ................................................................................................................... 346
11               SOUTH DAKOTA COUNT II: Breach of Express Warranty S.D.
                 Codified Laws §§ 57A-2-313 and 57-2A-210 (On Behalf of the
12               South Dakota State Class) ................................................................................... 348
                 SOUTH DAKOTA COUNT III: Breach of Implied Warranty of
13               Merchantability S.D. Codified Laws §§ 57A-2-314 and 57-2A-212
                 (On Behalf of the South Dakota State Class) ...................................................... 351
14
                 TENNESSEE COUNT I: Violations of the Tennessee Consumer
15               Protection Act Tenn. Code Ann. § 47-18-101 et seq. (On Behalf of
                 the Tennessee State Class) .................................................................................. 352
16               TENNESSEE COUNT II: Breach of Express Warranty Tenn. Code
                 Ann. §§ 47-2-313 and 47-2A-210 (On Behalf of the Tennessee State
17               Class) ................................................................................................................... 355
18               TENNESSEE COUNT III: Breach of Implied Warranty of
                 Merchantability Tenn. Code Ann. §§ 47-2-314 and 47-2A-212 (On
19               Behalf of the Tennessee State Class) .................................................................. 358
                 TEXAS COUNT I: Violations of the Deceptive Trade Practices Act
20               Tex. Bus. & Com. Code § 17.41 et seq. (On Behalf of the Texas State
                 Class) ................................................................................................................... 359
21
                 TEXAS COUNT II: Breach of Express Warranty Tex. Bus. & Com.
22               Code §§ 2.313 and 2A.210 (On Behalf of the Texas State Class) ...................... 361
                 TEXAS COUNT III: Breach of Implied Warranty of
23               Merchantability Tex. Bus. & Com. Code §§ 2.314 and 2A.212 (On
                 Behalf of the Texas State Class) ......................................................................... 364
24
                 UTAH COUNT I: Violations of the Utah Consumer Sales Practices
25               Act Utah Code Ann. § 13-11-1 et seq. (On Behalf of the Utah State
                 Class) ................................................................................................................... 365
26               UTAH COUNT II: Breach of Express Warranty Utah Code
                 §§ 70A-2-313 and 70-2A-210 (On Behalf of the Utah State Class) ................... 368
27
                 UTAH COUNT III: Breach of Implied Warranty of Merchantability
28               Utah Code §§ 70A-2-314 and 70-2A-212 (On Behalf of the Utah
                 State Class) .......................................................................................................... 371
                                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                 - xi -                                   CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 13 of 431



 1                                             TABLE OF CONTENTS
                                                   (continued)
 2                                                                                                                                     Page
 3               VERMONT COUNT I: Violations of the Vermont Consumer Fraud
                 Act Vt. Stat. Ann. Tit. 9, § 2451 et seq. (On Behalf of the Vermont
 4               State Class) .......................................................................................................... 372
                 VERMONT COUNT II: Vermont Lemon Law Vt. Stat. Tit. 9,
 5               § 4170 et seq. (On Behalf of the Vermont State Class) ...................................... 374
 6               VERMONT COUNT III: Breach of Express Warranty Vt. Stat. Tit.
                 9, §§ 2-313 and 2A-210 (On Behalf of the Vermont State Class) ...................... 376
 7               VERMONT COUNT IV: Breach of Implied Warranty of
                 Merchantability Vt. Stat. Tit. 9, §§ 2-314 and 2A-212 (On Behalf of
 8               the Vermont State Class)..................................................................................... 379
 9               VIRGINIA COUNT I: Violations of the Virginia Consumer
                 Protection Act Va. Code Ann. § 59.1-196 et seq. (On Behalf of the
10               Virginia State Class) ........................................................................................... 380
                 VIRGINIA COUNT II: Breach of Express Warranty Va. Code
11               §§ 8.2-313 and 8.2A-210 (On Behalf of the Virginia State Class) ..................... 382
12               VIRGINIA COUNT III: Breach of Implied Warranty of
                 Merchantability Va. Code §§ 8.2-314 and 8.2A-212 (On Behalf of
13               the Virginia State Class) ..................................................................................... 385
                 WASHINGTON STATE COUNT I: Violations of the Washington
14               Consumer Protection Act Wash. Rev. Code Ann. § 19.86.010 et seq.
                 (On Behalf of the Washington State Class) ........................................................ 386
15
                 WASHINGTON STATE COUNT II: Washington Lemon Law
16               Wash. Rev. Code § 19.118.005 et seq. (On Behalf of the Washington
                 State Class) .......................................................................................................... 388
17               WASHINGTON STATE COUNT III: Breach of Express Warranty
                 Wash Rev. Code §§ 62A.2-313 and 62A.2A-210 (On Behalf of the
18               Washington State Class) ..................................................................................... 390
19               WASHINGTON STATE COUNT IV: Breach of Implied Warranty
                 of Merchantability Wash Rev. Code §§ 62A.2-314 and 62A.2A-212
20               (On Behalf of the Washington State Class) ........................................................ 393
                 WEST VIRGINIA COUNT I: Violations of the West Virginia
21               Consumer Credit and Protection Act W. Va. Code § 46A-1-101 et
                 seq. (On Behalf of the West Virginia State Class) .............................................. 394
22
                 WEST VIRGINIA COUNT II: West Virginia Lemon Law W. Va.
23               Code § 46A-6A-1 et seq. (On Behalf of the West Virginia State
                 Class) ................................................................................................................... 396
24               WEST VIRGINIA COUNT III: Breach of Express Warranty W. Va.
                 Code §§ 46-2-313 and 46-2A-210 (On Behalf of the West Virginia
25               State Class) .......................................................................................................... 399
26               WEST VIRGINIA COUNT IV: Breach of Implied Warranty of
                 Merchantability W. Va. Code §§ 46-2-314 and 46-2A-212 (On
27               Behalf of the West Virginia State Class) ............................................................ 402

28

                                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                 - xii -                                  CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 14 of 431



 1                                                      TABLE OF CONTENTS
                                                            (continued)
 2                                                                                                                                         Page
 3                   WISCONSIN COUNT I: Violations of the Wisconsin Deceptive
                     Trade Practices Act Wis. Stat. § 100.18 et seq. (On Behalf of the
 4                   Wisconsin State Class) ........................................................................................ 403
                     WISCONSIN COUNT II: Breach of Express Warranty Wis. Stat.
 5                   §§ 402.313 and 411.210 (On Behalf of the Wisconsin State Class) ................... 405
 6                   WISCONSIN COUNT III: Breach of Implied Warranty of
                     Merchantability Wis. Stat. §§ 402.314 and 411.212 (On Behalf of
 7                   the Wisconsin State Class) .................................................................................. 408
                     WYOMING COUNT I: Violations of the Wyoming Consumer
 8                   Protection Act, Wyo. Stat. § 40-12-101, et seq. (On Behalf of the
                     Wyoming State Class) ......................................................................................... 409
 9
                     WYOMING COUNT II: Breach of Express Warranty Wyo. Stat.
10                   §§ 34.1-2-313 and 34.1-.2A-210 (On Behalf of the Wyoming State
                     Class) ................................................................................................................... 412
11                   WYOMING COUNT III: Breach of Implied Warranty of
                     Merchantability Wyo. Stat. §§ 34.1-2-314 and 34.1-.2A-212 (On
12                   Behalf of the Wyoming State Class) ................................................................... 415
13   X.          REQUEST FOR RELIEF ............................................................................................... 415
     XI.         DEMAND FOR JURY TRIAL....................................................................................... 417
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                              CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                                         - xiii -                                CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 15 of 431



 1   I.          INTRODUCTION
 2               Plaintiffs, individually and on behalf of all others similarly situated (the “Class”), allege the

 3   following against Dr. Ing. H.c. F. Porsche AG (“Porsche AG”), Porsche Cars North America, Inc.

 4   (“Porsche NA”) (together, “Porsche”), and Volkswagen AG (collectively, “Defendants”) based,

 5   where applicable, on personal knowledge, information and belief, and the thorough pre-filing

 6   investigation and vehicle testing of counsel and their experts.

 7   II.         NATURE OF THE ACTION
 8               1.      This case exposes yet another emissions and fuel economy cheating scheme within

 9   the Volkswagen corporate family. As with the “Clean Diesel” cases and the “Audi CO2” gasoline

10   cases that followed, Plaintiffs here allege that Defendants manipulated test results for

11   Porsche-branded vehicles sold in the United States, causing those vehicles to fraudulently pass

12   emissions tests, while in truth the affected vehicles were emitting more pollution and obtaining

13   worse fuel economy than Porsche advertised to consumers and represented to regulators.

14               2.      The broad strokes of this latest scheme were first published in German press reports,

15   which revealed that Germany’s Federal Motor Transport Authority, KBA, is investigating Porsche

16   for manipulating the emissions systems of certain vehicles.

17               3.      Following these press reports, Plaintiffs conducted their own extensive

18   investigation and expert testing that both confirms and expands upon the publicly reported

19   allegations of emissions and fuel economy fraud. This investigation has revealed an extensive

20   scheme implemented with the common goal of artificially decreasing emissions test results and

21   increasing fuel economy results to evade fleet-wide and vehicle-specific emissions regulations and

22   to deceive Plaintiffs and the Class about the true nature of Porsche’s vehicles. Plaintiffs’

23   investigation shows that this scheme manifested in at least three ways, and affects hundreds of

24   thousands of Porsche vehicles sold in the United States.

25               4.      In short, the three prongs of the scheme are as follows.

26                       a.      First, Defendants physically altered the hardware (the gears connecting the

27   drive shaft and rear axle) and manipulated the software of testing vehicles, rendering such vehicles

28   different from the vehicles actually produced and sold to consumers. These testing vehicles emitted

                                                                          CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                            -1-                              CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 16 of 431



 1   fewer pollutants and were more fuel efficient than the production vehicles that consumers bought
 2   and leased. This scheme is labeled herein as the “Rear Axle” or “Axle Ratio” fraud.
 3                    b.      Second, Defendants installed secret software in certain vehicles’ Electronic
 4   Control Unit (“ECU”) that again caused the vehicles to run cleaner and obtain better fuel economy
 5   during testing than during real-world driving. This scheme is labeled herein as the “Testing
 6   Software” fraud.
 7                    c.      Third, Defendants falsely attested that certain vehicles’ high-performance
 8   driving mode, known as Sport Plus, met emissions requirements when in reality the vehicles
 9   exceeded legal limits of certain pollutants in Sport Plus mode, and thus were illegal to import or sell
10   in the United States. This scheme is labeled herein as the “Sport Plus” fraud, and is further
11   evidenced by a recent “Stop Sale” in which Porsche ordered dealerships not to “sell, lease, rent, or
12   loan” a substantial list of vehicles equipped with Sport Plus due to “emissions performance” issues.
13               5.   This manipulation was deceptive, illegal, and material to consumers and regulators.
14   The scheme was also devised by the same companies, in the same time period, and in the same
15   places as the “Clean Diesel” and “Audi CO2” emissions and fuel economy fraud, to which this plot
16   bears a striking resemblance.
17               6.   Through this action, Plaintiffs and the proposed Class seek to enjoin Defendants’
18   deceptive conduct and recover the economic damages it caused.
19   III.        PARTIES
20               A.   Plaintiffs
21               7.   For ease of reference, the following chart identifies the representative Plaintiffs and
22   the state(s) in which they reside and purchased their Class Vehicles:
23                                                          Model          State of             State of
       Class Representative              Model              Year        Purchase/Lease         residence
24       Allen, Christopher          911 Carrera S          2014             OH                   OH
          Aronson, John               911 Carrera           2014              IL                   IL
25          Belle, Frank               Panamera             2010             AL                   AL
26          Bloom, Erik               911 Carrera           2012             GA                   GA
          Chadha, Ashish              911 Carrera           2012             GA                   CA
27         Cohen, Frank                   911               2009             CT                   NY
28        Daniels, Rafael            911 Targa 4S           2015             FL                   TX

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        -2-                              CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 17 of 431



 1                                                          Model          State of             State of
       Class Representative              Model              Year        Purchase/Lease         residence
 2      Del Barrio, Ernesto           911 Carrera           2012             CA                   CA
 3         Essreg, Alan               911 Turbo S           2015             AL                   FL
         Fajardo, Mallen              911 Carrera           2007             CA                   CA
 4       Gallion, Vernon             Panamera 4S            2010             AK                   AK
        Henderson, Jeffery           Panamera 4S            2011             LA                   LA
 5
          Iñiguez, Isaías               Boxster             2015             CA                   AZ
 6       Jeng, Frederick                Cayman              2010             CA                   CA
         Kavan, Andrew                 Panamera             2011             UT                   NE
 7
             Lee, Eric                 911 Turbo            2010             CA                   CA
 8         Lee, Milton                  911 CS              2013             CA                   CA
           Luvice, Saul               Panamera S            2011             PA                   PA
 9          Marks, Lee                 Boxster S            2015             MO                   GA
10         Masone, Jino               911 Carrera           2015             PA                   MD
        McCarthy, Robbie             911 Carrera S          2013             PA                   PA
11                                   911 Carrera S          2009             NY                   NY
            Menger, Peter
12                                   911 Carrera S          2012             NY                   NY
        Novales-Li, Philipp           911 GT3 RS            2016             OK                   CA
13         Pearl, George                Boxster             2013             GA                   GA
        Perkins III, David          911 Carrera 4S          2009             FL                    IL
14
           Pierce, Tyrell          Panamera Turbo           2013             AZ                   OR
15        Pinto, Mauricio             911 Carrera           2013             TX                   TX
          Robinson, Cecil                 911               2009             GA                   CO
16
        Schubert, Richard             Panamera 4            2012             CA                   CA
17       Sciabarrasi, Luigi            Panamera             2011             CA                   CA
                                          911               2013             NJ                   FL
18          Shady, Sander
                                        Cayenne             2013             FL                   FL
19        Sotelo II, Oscar        Panamera Platinum         2013             TX                   TX
           Spiess, Dyana                Boxster             2013             NC                   FL
20        Taylor, Orville            911 Carrera S          2012             NY                   FL
21       Tougas, Lawrence             911 Carrera           2017             CA                   CA
           Vorisek, John                  911               2017             NC                   NC
22        Williams, Owen              911 Carrera           2015             NJ                    NJ
23
                 8.   Plaintiff Mallen Fajardo (for the purpose of this paragraph, “Plaintiff”), a citizen of
24
     California, residing in San Bruno, California, purchased a used 2007 Porsche 911 Carrera (for the
25
     purpose of this paragraph, the “Class Vehicle”) on or around June 17, 2017, from Volvo Palo Alto
26
     in Palo Alto, California. The Class Vehicle is equipped with Sport Plus mode. Plaintiff decided to
27
     purchase the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s fuel
28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        -3-                              CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 18 of 431



 1   economy, emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff
 2   researched the vehicle by reviewing Porsche’s website, vehicle brochure, and online media, as well
 3   as other articles and reviews of the Class Vehicle. At the time of purchase, Plaintiff did not know
 4   that the Class Vehicle was designed to deceive regulators and the public, that its advertised fuel
 5   economy was fraudulent and overstated, and that it emitted more pollutants than represented and
 6   potentially allowed by law. Plaintiff has also paid more for fuel during his possession of the vehicle
 7   than he would have had it achieved the represented fuel economy, and has been inconvenienced by
 8   having to refill the fuel tank more often. Plaintiff has suffered a concrete injury as a direct and
 9   proximate result of Defendants’ misconduct.
10               9.    Plaintiff Christopher Allen (for the purpose of this paragraph, “Plaintiff”), a citizen
11   of Ohio, residing in New Albany, Ohio, purchased a used 2014 Porsche 911 Carrera S (for the
12   purpose of this paragraph, the “Class Vehicle”) on or around January 16, 2020, from Germain
13   Lexus of Dublin, in Dublin, Ohio. The Class Vehicle is equipped with Sport Plus mode. Plaintiff
14   decided to purchase the Class Vehicle based in part on Porsche’s representations regarding the
15   vehicle’s fuel economy, emissions, and/or performance. Prior to purchasing the Class Vehicle,
16   Plaintiff reviewed articles about the vehicle and researched its specifications, features, and options.
17   Plaintiff also reviewed the Class Vehicle’s Monroney label. At the time of purchase, Plaintiff did
18   not know that the Class Vehicle was designed to deceive regulators and the public, that its
19   advertised fuel economy was fraudulent and overstated, and that it emitted more pollutants than
20   represented and potentially allowed by law. Plaintiff has also paid more for fuel during his
21   possession of the vehicle than he would have had it achieved the represented fuel economy, and has
22   been inconvenienced by having to refill the fuel tank more often. Plaintiff has suffered a concrete
23   injury as a direct and proximate result of Defendants’ misconduct.
24               10.   Plaintiff John Aronson (for the purpose of this paragraph, “Plaintiff”), a citizen of
25   Illinois, residing in Wayne, Illinois, purchased a used 2014 Porsche 911 Carrera (for the purpose of
26   this paragraph, the “Class Vehicle”) on or around February 8, 2020, from a private sale in Hoffman
27   Estates, Illinois. The Class Vehicle is equipped with Sport Plus mode. Plaintiff decided to purchase
28   the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s fuel economy,

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         -4-                              CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 19 of 431



 1   emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff reviewed the
 2   brochure for the 2014 911 Carrera. At the time of purchase, Plaintiff did not know that the Class
 3   Vehicle was designed to deceive regulators and the public, that its advertised fuel economy was
 4   fraudulent and overstated, and that it emitted more pollutants than represented and potentially
 5   allowed by law. Plaintiff has also paid more for fuel during his possession of the vehicle than he
 6   would have had it achieved the represented fuel economy, and has been inconvenienced by having
 7   to refill the fuel tank more often. Plaintiff has suffered a concrete injury as a direct and proximate
 8   result of Defendants’ misconduct.
 9               11.   Plaintiff Frank Belle (for the purpose of this paragraph “Plaintiff”), a citizen of
10   Alabama, residing in Pleasant Grove, Alabama, purchased a used 2010 Porsche Panamera (for the
11   purpose of this paragraph, the “Class Vehicle”) on or around November 24, 2015 from CarMax in
12   Hoover, Alabama. The Class Vehicle is equipped with Sport Plus mode. Plaintiff decided to
13   purchase the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s fuel
14   economy, emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff reviewed
15   Porsche’s website, vehicle brochure, and online media regarding the Class Vehicle. At the time of
16   purchase, Plaintiff did not know that the Class Vehicle was designed to deceive regulators and the
17   public, that its advertised fuel economy was fraudulent and overstated, and that it emitted more
18   pollutants than represented and potentially allowed by law. Plaintiff has also paid more for fuel
19   during his possession of the vehicle than he would have had it achieved the represented fuel
20   economy, and has been inconvenienced by having to refill the fuel tank more often. Plaintiff has
21   suffered a concrete injury as a direct and proximate result of Defendants’ misconduct.
22               12.   Plaintiff Erik Bloom (for the purpose of this paragraph, “Plaintiff”), a citizen of
23   Georgia, residing in Cumming, Georgia, purchased a used 2012 Porsche 911 Carrera (for the
24   purpose of this paragraph, the “Class Vehicle”) on or around June 1, 2020, from AutoXperts Inc. in
25   Marietta, Georgia. Plaintiff decided to purchase the Class Vehicle based in part on Porsche’s
26   representations regarding the vehicle’s fuel economy, emissions, and/or performance. Prior to
27   purchasing the Class Vehicle, Plaintiff researched the vehicle’s fuel economy and reviewed the
28   Monroney Label. At the time of purchase, Plaintiff did not know that the Class Vehicle was

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         -5-                             CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 20 of 431



 1   designed to deceive regulators and the public, that its advertised fuel economy was fraudulent and
 2   overstated, and that it emitted more pollutants than represented and potentially allowed by law.
 3   Plaintiff has also paid more for fuel during his possession of the vehicle than he would have had it
 4   achieved the represented fuel economy, and has been inconvenienced by having to refill the fuel
 5   tank more often. Plaintiff has suffered a concrete injury as a direct and proximate result of
 6   Defendants’ misconduct.
 7               13.   Plaintiff Ashish Chadha (for the purpose of this paragraph, “Plaintiff”), a citizen of
 8   California, residing in Oakland, California, purchased a certified pre-owned 2012 Porsche 911
 9   Carrera (for the purpose of this paragraph, the “Class Vehicle”) on or around January 20, 2018 from
10   Porsche Atlanta Perimeter, an authorized Porsche dealer in Atlanta, Georgia. Plaintiff decided to
11   purchase the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s fuel
12   economy, emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff
13   conducted research, including by, among other things, reading Motor Trend and Car and Driver
14   articles; watching the Motor Week television show; reviewing the Class Vehicle’s window sticker
15   on the dealership website and at the dealership when he inspected the car and reviewed all
16   documentation; reviewing the brochure/booklet (for the 911.2 model—which was the closest
17   brochure available at the dealership). Plaintiff specifically recalls seeing before his purchase that
18   the Class Vehicle had an estimated fuel economy of 20 MPG, which was the bar that he wouldn’t
19   go under when buying a sports car. He also recalls hearing continuously that Porsche was moving
20   towards electric/hybrid and was committed to fuel efficiency, including them touting reduced CO2.
21   At the time of purchase, Plaintiff did not know that the Class Vehicle was designed to deceive
22   regulators and the public, that its advertised fuel economy was fraudulent and overstated, and that it
23   emitted more pollutants than represented and potentially allowed by law. Plaintiff has also paid
24   more for fuel during his possession of the vehicle than he would have had it achieved the
25   represented fuel economy, and has been inconvenienced by having to refill the fuel tank more
26   often. Plaintiff has suffered a concrete injury as a direct and proximate result of Defendants’
27   misconduct.
28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         -6-                             CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 21 of 431



 1               14.   Plaintiff Frank Cohen (for the purpose of this paragraph, “Plaintiff”), a citizen of
 2   New York, residing in Melville, New York, purchased a used 2009 Porsche 911 (for the purpose of
 3   this paragraph, the “Class Vehicle”) in or around January 2020, from a private sale in Easton,
 4   Connecticut. Plaintiff decided to purchase the Class Vehicle based in part on Porsche’s
 5   representations regarding the vehicle’s fuel economy, emissions, and/or performance. Prior to
 6   purchasing the Class Vehicle, Plaintiff reviewed Porsche’s website and also researched the
 7   specifications and features of the vehicle. At the time of purchase, Plaintiff did not know that the
 8   Class Vehicle was designed to deceive regulators and the public, that its advertised fuel economy
 9   was fraudulent and overstated, and that it emitted more pollutants than represented and potentially
10   allowed by law. Plaintiff has also paid more for fuel during his possession of the vehicle than he
11   would have had it achieved the represented fuel economy, and has been inconvenienced by having
12   to refill the fuel tank more often. Plaintiff has suffered a concrete injury as a direct and proximate
13   result of Defendants’ misconduct.
14               15.   Plaintiff Rafael Daniels (for the purpose of this paragraph, “Plaintiff”), a citizen of
15   Texas, residing in Sugar Land, Texas, purchased a used 2015 Porsche 911 Targa 4S (for the
16   purpose of this paragraph, the “Class Vehicle”) in or around June 2017, from Braman Motorcars in
17   West Palm Beach, Florida. The Class Vehicle is equipped with Sport Plus mode. Plaintiff decided
18   to purchase the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s
19   fuel economy, emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff
20   researched the vehicle’s specifications by reviewing the Porsche website and the vehicle’s
21   Monroney label. At the time of purchase, Plaintiff did not know that the Class Vehicle was
22   designed to deceive regulators and the public, that its advertised fuel economy was fraudulent and
23   overstated, and that it emitted more pollutants than represented and potentially allowed by law.
24   Plaintiff has also paid more for fuel during his possession of the vehicle than he would have had it
25   achieved the represented fuel economy, and has been inconvenienced by having to refill the fuel
26   tank more often. Plaintiff has suffered a concrete injury as a direct and proximate result of
27   Defendants’ misconduct.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         -7-                              CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 22 of 431



 1               16.   Plaintiff Ernesto Del Barrio Jr. (for the purpose of this paragraph, “Plaintiff”), a
 2   citizen of California, residing in San Francisco, California, purchased a used 2012 Porsche 911
 3   Carrera, (for the purpose of this paragraph, the “Class Vehicle”) on or around April 2, 2016 from a
 4   private sale in San Rafael, California. Plaintiff decided to purchase the Class Vehicle based in part
 5   on Porsche’s representations regarding the vehicle’s fuel economy, emissions, and/or performance.
 6   Prior to purchasing the Class Vehicle, Plaintiff reviewed information provided by Porsche in press
 7   releases and through the automotive press. At the time of purchase, Plaintiff did not know that the
 8   Class Vehicle was designed to deceive regulators and the public, that its advertised fuel economy
 9   was fraudulent and overstated, and that it emitted more pollutants than represented and potentially
10   allowed by law. Plaintiff has also paid more for fuel during his possession of the vehicle than he
11   would have had it achieved the represented fuel economy, and has been inconvenienced by having
12   to refill the fuel tank more often. Plaintiff has suffered a concrete injury as a direct and proximate
13   result of Defendants’ misconduct.
14               17.   Plaintiff Alan Essreg (for the purpose of this paragraph, “Plaintiff”), a citizen of
15   Florida, residing in North Fort Meyers, Florida, purchased a used 2015 Porsche 911 Turbo S (for
16   the purpose of this paragraph, the “Class Vehicle”) on or around January 1, 2018, from Exclusive
17   Auto in Pelham, Alabama. The Class Vehicle is equipped with Sport Plus mode. Plaintiff decided
18   to purchase the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s
19   fuel economy, emissions, and/or performance. At the time of purchase, Plaintiff did not know that
20   the Class Vehicle was designed to deceive regulators and the public, that its advertised fuel
21   economy was fraudulent and overstated, and that it emitted more pollutants than represented and
22   potentially allowed by law. Plaintiff has also paid more for fuel during his possession of the vehicle
23   than he would have had it achieved the represented fuel economy, and has been inconvenienced by
24   having to refill the fuel tank more often. Plaintiff has suffered a concrete injury as a direct and
25   proximate result of Defendants’ misconduct.
26               18.   Plaintiff Vernon Gallion (for the purpose of this paragraph, “Plaintiff”), a citizen of
27   Alaska, residing in Anchorage, Alaska, purchased a used 2010 Porsche Panamera 4S (for the
28   purpose of this paragraph the “Class Vehicle”) on or around September 2019, at Good Guys Auto

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         -8-                              CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 23 of 431



 1   Sales in Anchorage, Alaska. The Class Vehicle is equipped with Sport Plus mode. Plaintiff decided
 2   to purchase the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s
 3   fuel economy, emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff
 4   reviewed Porsche’s website and online media regarding the Class Vehicle. At the time of purchase,
 5   Plaintiff did not know that the Class Vehicle was designed to deceive regulators and the public, that
 6   its advertised fuel economy was fraudulent and overstated, and that it emitted more pollutants than
 7   represented and potentially allowed by law. Plaintiff has also paid more for fuel during his
 8   possession of the vehicle than he would have had it achieved the represented fuel economy, and has
 9   been inconvenienced by having to refill the fuel tank more often. Plaintiff has suffered a concrete
10   injury as a direct and proximate result of Defendants’ misconduct.
11               19.   Plaintiff Jeffery Henderson (for the purpose of this paragraph, “Plaintiff”), a
12   citizen of Louisiana, residing in Harvey, Louisiana, purchased a used 2011 Porsche Panamera 4S
13   (for the purpose of this paragraph, the “Class Vehicle”) on or around August 2016 from Bryan
14   Chevrolet in Metairie, Louisiana. Plaintiff decided to purchase the Class Vehicle based in part on
15   Porsche’s representations regarding fuel economy, emissions, and/or performance. Prior to
16   purchasing the Class Vehicle, Plaintiff reviewed Porsche’s website and online media regarding the
17   Class Vehicle. At the time of purchase, Plaintiff did not know that the Class Vehicle was designed
18   to deceive regulators and the public, that its advertised fuel economy was fraudulent and overstated,
19   and that it emitted more pollutants than represented and potentially allowed by law. Plaintiff has
20   also paid more for fuel during his possession of the vehicle than he would have had it achieved the
21   represented fuel economy, and has been inconvenienced by having to refill the fuel tank more
22   often. Plaintiff has suffered a concrete injury as a direct and proximate result of Defendants’
23   misconduct.
24               20.   Plaintiff Dr. Isaías Iñiguez (for the purpose of this paragraph, “Plaintiff”), a citizen
25   of Arizona, residing in Yuma, Arizona, purchased a used 2015 Porsche Boxster (for the purpose of
26   this paragraph, the “Class Vehicle”) on or around February 16, 2020, from Luxury Preowned
27   Motor Cars in Bellflower, California. The Class Vehicle is equipped with Sport Plus mode.
28   Plaintiff decided to purchase the Class Vehicle based in part on Porsche’s representations regarding

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         -9-                              CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 24 of 431



 1   the vehicle’s fuel economy, emissions, and/or performance. Prior to purchasing the Class Vehicle,
 2   Plaintiff reviewed various online publications and reviews. At the time of purchase, Plaintiff did
 3   not know that the Class Vehicle was designed to deceive regulators and the public, that its
 4   advertised fuel economy was fraudulent and overstated, and that it emitted more pollutants than
 5   represented and potentially allowed by law. Plaintiff has also paid more for fuel during his
 6   possession of the vehicle than he would have had it achieved the represented fuel economy, and has
 7   been inconvenienced by having to refill the fuel tank more often. Plaintiff has suffered a concrete
 8   injury as a direct and proximate result of Defendants’ misconduct.
 9               21.   Plaintiff Frederick Jeng (for the purpose of this paragraph, “Plaintiff”), a citizen of
10   California, residing in Torrance, California, purchased a certified pre-owned 2010 Porsche Cayman
11   (for the purpose of this paragraph, the “Class Vehicle”) on or around March 20, 2014, from Rusnak
12   Westlake Porsche, an authorized Porsche dealer in Thousand Oaks, California. Plaintiff decided to
13   purchase the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s fuel
14   economy, emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff reviewed
15   Porsche’s social media accounts, Porsche’s CPO program and local inventory, and various online
16   videos and reviews. At the time of purchase, Plaintiff did not know that the Class Vehicle was
17   designed to deceive regulators and the public, that its advertised fuel economy was fraudulent and
18   overstated, and that it emitted more pollutants than represented and potentially allowed by law.
19   Plaintiff has also paid more for fuel during his possession of the vehicle than he would have had it
20   achieved the represented fuel economy, and has been inconvenienced by having to refill the fuel
21   tank more often. Plaintiff has suffered a concrete injury as a direct and proximate result of
22   Defendants’ misconduct.
23               22.   Plaintiff Andrew Kavan (for the purpose of this paragraph, “Plaintiff”), a citizen of
24   Nebraska, residing in Omaha, Nebraska, purchased a used 2011 Porsche Panamera (for the purpose
25   of this paragraph, the “Class Vehicle”) on or around August 21, 2020, from a private sale in St.
26   George, Utah. The Class Vehicle is equipped with Sport Plus mode. Plaintiff decided to purchase
27   the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s fuel economy,
28   emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff reviewed Porsche’s

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 10 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 25 of 431



 1   website and also researched the specifications, features, and fuel economy rating for the vehicle. At
 2   the time of purchase, Plaintiff did not know that the Class Vehicle was designed to deceive
 3   regulators and the public, that its advertised fuel economy was fraudulent and overstated, and that it
 4   emitted more pollutants than represented and potentially allowed by law. Plaintiff has also paid
 5   more for fuel during his possession of the vehicle than he would have had it achieved the
 6   represented fuel economy, and has been inconvenienced by having to refill the fuel tank more
 7   often. Plaintiff has suffered a concrete injury as a direct and proximate result of Defendants’
 8   misconduct.
 9               23.   Plaintiff Eric Lee (for the purpose of this paragraph, “Plaintiff”), a citizen of
10   California, residing in City of Industry, California, purchased a used 2010 Porsche 911 Turbo (for
11   the purpose of this paragraph, the “Class Vehicle”) on or around July 28, 2011, from a private sale
12   in California. The Class Vehicle is equipped with Sport Plus mode. Plaintiff decided to purchase
13   the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s fuel economy,
14   emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff reviewed Porsche’s
15   website to research the vehicle’s specifications, features, and options. At the time of purchase,
16   Plaintiff did not know that the Class Vehicle was designed to deceive regulators and the public, that
17   its advertised fuel economy was fraudulent and overstated, and that it emitted more pollutants than
18   represented and potentially allowed by law. Plaintiff has also paid more for fuel during his
19   possession of the vehicle than he would have had it achieved the represented fuel economy, and has
20   been inconvenienced by having to refill the fuel tank more often. Plaintiff has suffered a concrete
21   injury as a direct and proximate result of Defendants’ misconduct.
22               24.   Plaintiff Milton Lee (for the purpose of this paragraph, “Plaintiff”), a citizen of
23   California, residing in Hillsborough, California, purchased a used 2013 Porsche 911 CS, (for the
24   purpose of this paragraph, the “Class Vehicle”) on or around July 16, 2019, from RMC Motorcars
25   in San Bruno, California. The Class Vehicle is equipped with Sport Plus mode. Plaintiff decided to
26   purchase the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s fuel
27   economy, emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff reviewed
28   information and articles about the car online, including visiting Porsche’s website, reading

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 11 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 26 of 431



 1   third-party articles from car reviews, looking at online videos and performing internet searches and
 2   reviewing the results. He recalls that the car was stated to get about 20 mpg. Plaintiff also received
 3   and reviewed the Class Vehicle’s window sticker. At the time of purchase, Plaintiff did not know
 4   that the Class Vehicle was designed to deceive regulators and the public, that its advertised fuel
 5   economy was fraudulent and overstated, and that it emitted more pollutants than represented and
 6   potentially allowed by law. Plaintiff has also paid more for fuel during his possession of the vehicle
 7   than he would have had it achieved the represented fuel economy, and has been inconvenienced by
 8   having to refill the fuel tank more often. Plaintiff has suffered a concrete injury as a direct and
 9   proximate result of Defendants’ misconduct.
10               25.   Plaintiff Saul Luvice (for the purpose of this paragraph “Plaintiff”), a citizen of
11   Pennsylvania, residing in Lancaster, Pennsylvania, purchased a used 2011 Porsche Panamera Sport
12   (for the purpose of this paragraph, the “Class Vehicle”) on or around February 2020 from Cam
13   Automotive in Lancaster, Pennsylvania. The Class Vehicle was equipped with Sport Plus mode.
14   Plaintiff decided to purchase the Class Vehicle based in part on Porsche’s representations regarding
15   the vehicle’s fuel economy, emissions, and/or performance. Prior to purchasing the Class Vehicle,
16   Plaintiff reviewed Porsche’s website and online media. At the time of purchase, Plaintiff did not
17   know that the Class Vehicle was designed to deceive regulators and the public, that its advertised
18   fuel economy was fraudulent and overstated, and that it emitted more pollutants than represented
19   and potentially allowed by law. Plaintiff has also paid more for fuel during his possession of the
20   vehicle than he would have had it achieved the represented fuel economy, and has been
21   inconvenienced by having to refill the fuel tank more often. Plaintiff has suffered a concrete injury
22   as a direct and proximate result of Defendants’ misconduct.
23               26.   Plaintiff Lee Marks (for the purpose of this paragraph, “Plaintiff”), a citizen of
24   Georgia, residing in Woodstock, Georgia, purchased a used 2015 Porsche Boxster S (for the
25   purpose of this paragraph, the “Class Vehicle”) on or around April 1, 2020, from Napleton Auto
26   Werks in Springfield, Missouri. Plaintiff decided to purchase the Class Vehicle based in part on
27   Porsche’s representations regarding the vehicle’s fuel economy, emissions, and/or performance.
28   Prior to purchasing the Class Vehicle, Plaintiff researched the vehicle’s fuel economy and

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 12 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 27 of 431



 1   emissions rating. At the time of purchase, Plaintiff did not know that the Class Vehicle was
 2   designed to deceive regulators and the public, that its advertised fuel economy was fraudulent and
 3   overstated, and that it emitted more pollutants than represented and potentially allowed by law.
 4   Plaintiff has also paid more for fuel during his possession of the vehicle than he would have had it
 5   achieved the represented fuel economy, and has been inconvenienced by having to refill the fuel
 6   tank more often. Plaintiff has suffered a concrete injury as a direct and proximate result of
 7   Defendants’ misconduct.
 8               27.   Plaintiff Jino Masone (for the purpose of this paragraph, “Plaintiff”), a citizen of
 9   Maryland, residing in Severna Park, Maryland, purchased a certified pre-owned 2015 Porsche 911
10   Carrera (for the purpose of this paragraph, the “Class Vehicle”) on or around April 8, 2017, from
11   Porsche Conshohocken, an authorized Porsche dealer in Conshohocken, Pennsylvania. Plaintiff
12   decided to purchase the Class Vehicle based in part on Porsche’s representations regarding the
13   vehicle’s fuel economy, emissions, and/or performance. Prior to purchasing the Class Vehicle,
14   Plaintiff researched the vehicle online and reviewed Porsche’s website. At the time of purchase,
15   Plaintiff did not know that the Class Vehicle was designed to deceive regulators and the public, that
16   its advertised fuel economy was fraudulent and overstated, and that it emitted more pollutants than
17   represented and potentially allowed by law. Plaintiff has also paid more for fuel during his
18   possession of the vehicle than he would have had it achieved the represented fuel economy, and has
19   been inconvenienced by having to refill the fuel tank more often. Plaintiff has suffered a concrete
20   injury as a direct and proximate result of Defendants’ misconduct.
21               28.   Plaintiff Robbie McCarthy (for the purpose of this paragraph, “Plaintiff”), a citizen
22   of Pennsylvania, residing in Ardmore, Pennsylvania, purchased a 2013 Porsche 911 Carrera S (for
23   the purpose of this paragraph, the “Class Vehicle”) on or around June 1, 2018, from Paul Sevag
24   Motors in West Chester, Pennsylvania. The Class Vehicle was equipped with Sport Plus mode.
25   Plaintiff decided to purchase the Class Vehicle based in part on Porsche’s representations regarding
26   the vehicle’s fuel economy, emissions, and/or performance. Prior to purchasing the Class Vehicle,
27   Plaintiff researched the vehicle online. At the time of purchase, Plaintiff did not know that the Class
28   Vehicle was designed to deceive regulators and the public, that its advertised fuel economy was

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 13 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 28 of 431



 1   fraudulent and overstated, and that it emitted more pollutants than represented and potentially
 2   allowed by law. Plaintiff has also paid more for fuel during his possession of the vehicle than he
 3   would have had it achieved the represented fuel economy, and has been inconvenienced by having
 4   to refill the fuel tank more often. Plaintiff has suffered a concrete injury as a direct and proximate
 5   result of Defendants’ misconduct.
 6               29.   Plaintiff Peter Menger (for the purpose of this paragraph, “Plaintiff”), a citizen of
 7   New York, residing in Garden City, New York, leased a 2009 Porsche 911 Carrera S on or around
 8   April 30, 2009, from Porsche Gold Coast (formerly known as Porsche Roslyn), an authorized
 9   Porsche dealership in Jericho, New York. Plaintiff also leased a 2012 Porsche 911 Carrera S on or
10   around April 14, 2012, from Porsche Gold Coast (formerly known as Porsche Roslyn), an
11   authorized Porsche dealership in Jericho, New York. For the purpose of this paragraph, Plaintiffs’
12   two Porsche vehicles are referred to as the “Class Vehicles.” The Class Vehicles were equipped
13   with Sport Plus mode. Plaintiff decided to lease the Class Vehicles based in part on Porsche’s
14   representations regarding the vehicles’ fuel economy, emissions, and/or performance. Prior to
15   leasing the Class Vehicles, Plaintiff reviewed Porsche’s website, Porsche vehicle building tools,
16   and various automotive publications regarding the Class Vehicles’ specifications and performance.
17   At the time of leasing, Plaintiff did not know that the Class Vehicles were designed to deceive
18   regulators and the public, that their advertised fuel economy was fraudulent and overstated, and that
19   they emitted more pollutants than represented and potentially allowed by law. Plaintiff has also
20   paid more for fuel during his possession of the vehicles than he would have had they achieved the
21   represented fuel economy, and has been inconvenienced by having to refill the fuel tanks more
22   often. Plaintiff has suffered a concrete injury as a direct and proximate result of Defendants’
23   misconduct.
24               30.   Plaintiff Philipp Novales-Li (for the purpose of this paragraph, “Plaintiff”), a
25   citizen of California, residing in Livermore, California, purchased a certified pre-owned 2016
26   Porsche 911 GT3 RS (for the purpose of this paragraph, the “Class Vehicle”) on or around April 14,
27   2019, from Jackie Cooper Imports of Tulsa (also known as Porsche of Tulsa), an authorized
28   Porsche dealer in Tulsa, Oklahoma. Plaintiff decided to purchase the Class Vehicle based in part on

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 14 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 29 of 431



 1   Porsche’s representations regarding the vehicle’s fuel economy, emissions, and/or performance.
 2   Prior to purchasing the Class Vehicle, Plaintiff reviewed Porsche’s website, vehicle brochure, and
 3   online media regarding the Class Vehicle. Plaintiff also spoke with his local Porsche dealership
 4   about the technical features of the vehicle and attended a Porsche launch event that touted the
 5   technical and performance specifications of the Porsche 911. At the time of purchase, Plaintiff did
 6   not know that the Class Vehicle was designed to deceive regulators and the public, that its
 7   advertised fuel economy was fraudulent and overstated, and that it emitted more pollutants than
 8   represented and potentially allowed by law. Plaintiff has also paid more for fuel during his
 9   possession of the vehicle than he would have had it achieved the represented fuel economy, and has
10   been inconvenienced by having to refill the fuel tank more often. Plaintiff has suffered a concrete
11   injury as a direct and proximate result of Defendants’ misconduct.
12               31.   Plaintiff George Pearl (for the purpose of this paragraph, “Plaintiff”), a citizen of
13   Georgia, residing in Decatur, Georgia, purchased a new 2013 Porsche Boxster (for the purpose of
14   this paragraph, the “Class Vehicle”) on or around December 31, 2013, from Porsche Atlanta
15   Perimeter, an authorized Porsche dealership in Atlanta, Georgia. Plaintiff decided to purchase the
16   Class Vehicle based in part on Porsche’s representations regarding the vehicle’s fuel economy,
17   emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff researched the
18   vehicle’s specifications and reviewed the Porsche website and vehicle brochures. At the time of
19   purchase, Plaintiff did not know that the Class Vehicle was designed to deceive regulators and the
20   public, that its advertised fuel economy was fraudulent and overstated, and that it emitted more
21   pollutants than represented and potentially allowed by law. Plaintiff has also paid more for fuel
22   during his possession of the vehicle than he would have had it achieved the represented fuel
23   economy, and has been inconvenienced by having to refill the fuel tank more often. Plaintiff has
24   suffered a concrete injury as a direct and proximate result of Defendants’ misconduct.
25               32.   Plaintiff David Perkins III (for the purpose of this paragraph, “Plaintiff”), a citizen
26   of Illinois, residing in Chicago, Illinois, purchased a used 2009 Porsche 911 Carrera 4S (for the
27   purpose of this paragraph, the “Class Vehicle”) on or around October 9, 2020, from Johnson Honda
28   of Stuart in Stuart, Florida. The Class Vehicle is equipped with Sport Plus mode. Plaintiff decided

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 15 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 30 of 431



 1   to purchase the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s
 2   fuel economy, emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff
 3   researched the vehicle’s specifications online and reviewed Porsche’s website. At the time of
 4   purchase, Plaintiff did not know that the Class Vehicle was designed to deceive regulators and the
 5   public, that its advertised fuel economy was fraudulent and overstated, and that it emitted more
 6   pollutants than represented and potentially allowed by law. Plaintiff has also paid more for fuel
 7   during his possession of the vehicle than he would have had it achieved the represented fuel
 8   economy, and has been inconvenienced by having to refill the fuel tank more often. Plaintiff has
 9   suffered a concrete injury as a direct and proximate result of Defendants’ misconduct.
10               33.   Plaintiff Tyrell Pierce (for the purpose of this paragraph, “Plaintiff”), a citizen of
11   Oregon, residing in Brookings, Oregon, purchased a used 2013 Panamera Turbo (for the purpose of
12   this paragraph, the “Class Vehicle”) on or around February 2017 from Plaza Motors Inc. in Tempe,
13   Arizona. The Class Vehicle is equipped with Sports Plus mode. Plaintiff decided to purchase the
14   Class Vehicle based in part on representations regarding the vehicle’s fuel economy, emissions,
15   and/or performance. Prior to purchasing the Class Vehicle, Plaintiff reviewed Porsche’s website,
16   online media regarding the Class Vehicle, and representations on the vehicle’s Monroney sticker.
17   At the time of purchase, Plaintiff did not know that the Class Vehicle was designed to deceive
18   regulators and the public, that its advertised fuel economy was fraudulent and overstated, and that it
19   emitted more pollutants than represented and potentially allowed by law. Plaintiff has also paid
20   more for fuel during his possession of the vehicle than he would have had it achieved the
21   represented fuel economy, and has been inconvenienced by having to refill the fuel tank more
22   often. Plaintiff has suffered a concrete injury as a direct and proximate result of Defendants’
23   misconduct.
24               34.   Plaintiff Mauricio Pinto (for the purpose of this paragraph, “Plaintiff”), a citizen of
25   Texas, residing in Austin, Texas, purchased a certified pre-owned 2013 Porsche 911 Carrera (for
26   the purpose of this paragraph, the “Class Vehicle”) on or around May 12, 2015, from Porsche of
27   San Antonio, an authorized Porsche dealership in San Antonio, Texas. The Class Vehicle is
28   equipped with Sport Plus mode. Plaintiff decided to purchase the Class Vehicle based in part on

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 16 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 31 of 431



 1   Porsche’s representations regarding the vehicle’s fuel economy, emissions, and/or performance.
 2   Prior to purchasing the Class Vehicle, Plaintiff reviewed Porsche’s website and researched
 3   information about the performance, emissions rating, and fuel economy of the Class Vehicle.
 4   Plaintiff also spoke with the Porsche dealership about the Class Vehicle’s specifications and
 5   reviewed the vehicle’s Monroney label and Porsche’s vehicle brochure. At the time of purchase,
 6   Plaintiff did not know that the Class Vehicle was designed to deceive regulators and the public, that
 7   its advertised fuel economy was fraudulent and overstated, and that it emitted more pollutants than
 8   represented and potentially allowed by law. Plaintiff has also paid more for fuel during his
 9   possession of the vehicle than he would have had it achieved the represented fuel economy, and has
10   been inconvenienced by having to refill the fuel tank more often. Plaintiff has suffered a concrete
11   injury as a direct and proximate result of Defendants’ misconduct.
12               35.   Plaintiff Cecil Robinson (for the purpose of this paragraph, “Plaintiff”), a citizen of
13   Colorado, residing in Grand Junction, Colorado, purchased a certified pre-owned 2009 Porsche 911
14   (for the purpose of this paragraph, the “Class Vehicle”) on or around December 12, 2015, from
15   Porsche Atlanta Perimeter (part of the Jim Ellis Automotive Group), an authorized Porsche dealer
16   in Atlanta, Georgia. Plaintiff decided to purchase the Class Vehicle based in part on Porsche’s
17   representations regarding the vehicle’s fuel economy, emissions, and/or performance. Prior to
18   purchasing the Class Vehicle, Plaintiff researched the vehicle’s specifications and features and also
19   spoke with the Porsche dealership about the vehicle. At the time of purchase, Plaintiff did not know
20   that the Class Vehicle was designed to deceive regulators and the public, that its advertised fuel
21   economy was fraudulent and overstated, and that it emitted more pollutants than represented and
22   potentially allowed by law. Plaintiff has also paid more for fuel during his possession of the vehicle
23   than he would have had it achieved the represented fuel economy, and has been inconvenienced by
24   having to refill the fuel tank more often. Plaintiff has suffered a concrete injury as a direct and
25   proximate result of Defendants’ misconduct.
26               36.   Plaintiff Richard Schubert (for the purpose of this paragraph, “Plaintiff”), a citizen
27   of California, residing in Winters, California, purchased a new 2012 Panamera 4 (for the purpose of
28   this paragraph, the “Class Vehicle”) in or around October 2011 from Porsche Rocklin, an

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 17 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 32 of 431



 1   authorized Porsche dealership in Rocklin, California. The Class Vehicle is equipped with Sport
 2   Plus mode. Plaintiff decided to purchase the Class Vehicle based in part on Porsche’s
 3   representations regarding the vehicle’s fuel economy, emissions, and/or performance. Prior to
 4   purchasing the Class Vehicle, Plaintiff reviewed Porsche’s advertisements and marketing
 5   materials, including content on Porsche’s website and in promotional brochures. Plaintiff also
 6   reviewed the vehicle’s Monroney label. At the time of purchase, Plaintiff did not know that the
 7   Class Vehicle was designed to deceive regulators and the public, that its advertised fuel economy
 8   was fraudulent and overstated, and that it emitted more pollutants than represented and potentially
 9   allowed by law. Plaintiff has also paid more for fuel during his possession of the vehicle than he
10   would have had it achieved the represented fuel economy, and has been inconvenienced by having
11   to refill the fuel tank more often. Plaintiff has suffered a concrete injury as a direct and proximate
12   result of Defendants’ misconduct.
13               37.   Plaintiff Luigi Sciabarrasi (for the purpose of this paragraph, “Plaintiff”), a citizen
14   of California, residing in Agoura Hills, California, purchased a new 2011 Porsche Panamera (for
15   the purpose of this paragraph, the “Class Vehicle”) in or around June 2011 from Porsche Redwood
16   City, an authorized Porsche dealership in Redwood City, California. Plaintiff decided to purchase
17   the class vehicle based in part on Porsche’s representations regarding the vehicle’s fuel economy,
18   emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff reviewed Porsche’s
19   website, vehicle brochure, and online media regarding the Class Vehicle, and also reviewed
20   representations on the vehicle’s Monroney sticker. At the time of purchase, Plaintiff did not know
21   that the Class Vehicle was designed to deceive regulators and the public, that its advertised fuel
22   economy was fraudulent and overstated, and that it emitted more pollutants than represented and
23   potentially allowed by law. Plaintiff has also paid more for fuel during his possession of the vehicle
24   than he would have had it achieved the represented fuel economy, and has been inconvenienced by
25   having to refill the fuel tank more often. Plaintiff has suffered a concrete injury as a direct and
26   proximate result of Defendants’ misconduct.
27               38.   Plaintiff Sander Shady (for the purpose of this paragraph, “Plaintiff”), a citizen of
28   Florida, residing in Estero, Florida, purchased a certified pre-owned 2013 Porsche 911 in or around

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 18 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 33 of 431



 1   June 2016, from Cherry Hill Porsche, an authorized Porsche dealership in Cherry Hill, New Jersey.
 2   Plaintiff also purchased a used 2013 Porsche Cayenne in or around April 2017 from
 3   Mercedes-Benz of Bonita Springs in Naples, Florida. For the purpose of this paragraph, Plaintiffs’
 4   two Porsche vehicles are referred to as the “Class Vehicles.” The Class Vehicles are equipped with
 5   Sport Plus mode. Plaintiff decided to purchase the Class Vehicles based in part on Porsche’s
 6   representations regarding the vehicles’ fuel economy, emissions, and/or performance. Prior to
 7   purchasing the Class Vehicles, Plaintiff reviewed Porsche’s vehicle brochures and advertisements
 8   to research the vehicles. Plaintiff also spoke with his local Porsche dealerships about the
 9   specifications and features of the Class Vehicles, and he inquired with the dealership service
10   departments about any issues or pending recalls for the vehicles. At the time of purchase, Plaintiff
11   did not know that the Class Vehicles were designed to deceive regulators and the public, that their
12   advertised fuel economy was fraudulent and overstated, and that they emitted more pollutants than
13   represented and potentially allowed by law. Plaintiff has also paid more for fuel during his
14   possession of the vehicles than he would have had they achieved the represented fuel economy, and
15   has been inconvenienced by having to refill the fuel tanks more often. Plaintiff has suffered a
16   concrete injury as a direct and proximate result of Defendants’ misconduct.
17               39.   Plaintiff Oscar Sotelo II (for the purpose of this paragraph, “Plaintiff”), a citizen of
18   Texas, residing in Dallas, Texas, purchased a used 2013 Porsche Panamera Platinum (for the
19   purpose of this paragraph, the “Class Vehicle”) on or around January 1, 2020, from Earth Motor
20   Cars in Carrollton, Texas. Plaintiff decided to purchase the Class Vehicle based in part on
21   Porsche’s representations regarding the vehicle’s fuel economy, emissions, and/or performance.
22   Prior to purchasing the Class Vehicle, Plaintiff researched the vehicle’s performance, emissions
23   rating, and fuel economy, and also reviewed Porsche’s website and information about the
24   performance of the Class Vehicle. At the time of purchase, Plaintiff did not know that the Class
25   Vehicle was designed to deceive regulators and the public, that its advertised fuel economy was
26   fraudulent and overstated, and that it emitted more pollutants than represented and potentially
27   allowed by law. Plaintiff has also paid more for fuel during his possession of the vehicle than he
28   would have had it achieved the represented fuel economy, and has been inconvenienced by having

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 19 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 34 of 431



 1   to refill the fuel tank more often. Plaintiff has suffered a concrete injury as a direct and proximate
 2   result of Defendants’ misconduct.
 3               40.   Plaintiff Dyana Spiess (for the purpose of this paragraph, “Plaintiff”), a citizen of
 4   Florida, residing in Belleair, Florida, purchased a used 2013 Porsche Boxster (for the purpose of
 5   this paragraph, the “Class Vehicle”) on or around January 1, 2015, from a private sale in Charlotte,
 6   North Carolina. Plaintiff decided to purchase the Class Vehicle based in part on Porsche’s
 7   representations regarding the vehicle’s fuel economy, emissions, and/or performance. Prior to
 8   purchasing the Class Vehicle, Plaintiff researched the Class Vehicle’s estimated fuel economy. At
 9   the time of purchase, Plaintiff did not know that the Class Vehicle was designed to deceive
10   regulators and the public, that its advertised fuel economy was fraudulent and overstated, and that it
11   emitted more pollutants than represented and potentially allowed by law. Plaintiff has also paid
12   more for fuel during her possession of the vehicle than she would have had it achieved the
13   represented fuel economy, and has been inconvenienced by having to refill the fuel tank more
14   often. Plaintiff has suffered a concrete injury as a direct and proximate result of Defendants’
15   misconduct.
16               41.   Plaintiff Orville Taylor (for the purpose of this paragraph, “Plaintiff”), a citizen of
17   Florida, residing in Tallahassee, Florida, purchased a certified pre-owned 2012 Porsche 911
18   Carrera S (for the purpose of this paragraph, the “Class Vehicle”) on or around July 13, 2017, from
19   Roslyn Porsche, an authorized Porsche dealership in New York (now known as Porsche Gold
20   Coast). The vehicle is equipped with Sport Plus mode. Plaintiff decided to purchase the Class
21   Vehicle based in part on Porsche’s representations regarding the vehicle’s fuel economy,
22   emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff reviewed Porsche’s
23   website and researched the vehicle’s specifications and fuel economy. At the time of purchase,
24   Plaintiff did not know that the Class Vehicle was designed to deceive regulators and the public, that
25   its advertised fuel economy was fraudulent and overstated, and that it emitted more pollutants than
26   represented and potentially allowed by law. Plaintiff has also paid more for fuel during his
27   possession of the vehicle than he would have had it achieved the represented fuel economy, and has
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 20 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 35 of 431



 1   been inconvenienced by having to refill the fuel tank more often. Plaintiff has suffered a concrete
 2   injury as a direct and proximate result of Defendants’ misconduct.
 3               42.   Plaintiff Lawrence Tougas (for the purpose of this paragraph, “Plaintiff”), a citizen
 4   of California, residing in Fairfield, California, purchased a certified pre-owned 2017 Porsche 911
 5   Carrera (for the purpose of this paragraph, the “Class Vehicle”) on or around September 22, 2020,
 6   from Porsche Fremont, an authorized Porsche dealership in Fremont, California. Plaintiff decided
 7   to purchase the Class Vehicle based in part on Porsche’s representations regarding the vehicle’s
 8   fuel economy, emissions, and/or performance. Prior to purchasing the Class Vehicle, Plaintiff
 9   researched the vehicle by reviewing Porsche’s website as well as the Class Vehicle’s build sheet
10   and vehicle maintenance records. Plaintiff also discussed the features of the Class Vehicle with the
11   Porsche dealership. At the time of purchase, Plaintiff did not know that the Class Vehicle was
12   designed to deceive regulators and the public, that its advertised fuel economy was fraudulent and
13   overstated, and that it emitted more pollutants than represented and potentially allowed by law.
14   Plaintiff has also paid more for fuel during his possession of the vehicle than he would have had it
15   achieved the represented fuel economy, and has been inconvenienced by having to refill the fuel
16   tank more often. Plaintiff has suffered a concrete injury as a direct and proximate result of
17   Defendants’ misconduct.
18               43.   Plaintiff John Vorisek (for the purpose of this paragraph, “Plaintiff”), a citizen of
19   North Carolina, residing in Wilmington, North Carolina, purchased a certified pre-owned 2017
20   Porsche 911 (for the purpose of this paragraph, the “Class Vehicle”) in or around October 2018,
21   from Porsche Wilmington, an authorized Porsche dealership in Wilmington, North Carolina.
22   Plaintiff decided to purchase the Class Vehicle based in part on Porsche’s representations regarding
23   the vehicle’s fuel economy, emissions, and/or performance. Prior to purchasing the Class Vehicle,
24   Plaintiff spoke with the Porsche dealership about the features and specifications of the vehicle and
25   also reviewed the vehicle’s window sticker. At the time of purchase, Plaintiff did not know that the
26   Class Vehicle was designed to deceive regulators and the public, that its advertised fuel economy
27   was fraudulent and overstated, and that it emitted more pollutants than represented and potentially
28   allowed by law. Plaintiff has also paid more for fuel during his possession of the vehicle than he

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 21 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 36 of 431



 1   would have had it achieved the represented fuel economy, and has been inconvenienced by having
 2   to refill the fuel tank more often. Plaintiff has suffered a concrete injury as a direct and proximate
 3   result of Defendants’ misconduct.
 4               44.   Plaintiff Owen Williams (for the purpose of this paragraph, “Plaintiff”), a citizen of
 5   New Jersey, residing in Branchburg, New Jersey, leased a new 2015 Porsche 911 Carrera S (for the
 6   purpose of this paragraph, the “Class Vehicle”) in or around November 2014 from Princeton
 7   Porsche, an authorized Porsche dealership in Lawrence Township, New Jersey. The Class Vehicle
 8   was equipped with Sport Plus mode. Plaintiff decided to lease the Class Vehicle based in part on
 9   Porsche’s representations regarding the vehicle’s fuel economy, emissions, and/or performance.
10   Prior to leasing the Class Vehicle, Plaintiff researched the vehicle’s specifications and features on
11   the Porsche website using the vehicle configuration tool and also spoke with the Porsche dealership
12   about the vehicle. At the time of leasing, Plaintiff did not know that the Class Vehicle was designed
13   to deceive regulators and the public, that its advertised fuel economy was fraudulent and overstated,
14   and that it emitted more pollutants than represented and potentially allowed by law. Plaintiff has
15   also paid more for fuel during his possession of the vehicle than he would have had it achieved the
16   represented fuel economy, and has been inconvenienced by having to refill the fuel tank more
17   often. Plaintiff has suffered a concrete injury as a direct and proximate result of Defendants’
18   misconduct.
19               B.    Defendants
20               45.   Dr. Ing. h.c. F. Porsche AG (“Porsche AG”) is a German corporation with its
21   principal place of business located in Stuttgart, Germany. Porsche AG designs, develops,
22   manufacturers, and sells luxury automobiles. Porsche AG is a wholly-owned subsidiary of VW
23   AG. With the assistance of Volkswagen AG, Porsche AG engineered, designed, developed,
24   manufactured, and installed the software on the Class Vehicles and exported these vehicles with the
25   knowledge and understanding that they would be sold throughout the United States. On
26   information and belief, Porsche AG also reviewed and approved the marketing and advertising
27   campaigns designed to sell the Porsche-branded Class Vehicles.
28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 22 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 37 of 431



 1               46.   Porsche Cars North America, Inc. (“Porsche America”) is a Delaware
 2   corporation with its principal place of business located at 1 Porsche Drive, Atlanta, Georgia 30354.
 3   Porsche America is a wholly-owned U.S. subsidiary of Porsche AG, and it engages in business,
 4   including the advertising, marketing, and sale of Porsche automobiles, in all 50 states.
 5               47.   Volkswagen AG (“VW AG”) is a German corporation with its principal place of
 6   business in Wolfsburg, Germany. VW AG is one of the largest automobile manufacturers in the
 7   world, and is in the business of designing, developing, manufacturing, and selling automobiles.
 8   VW AG is the parent corporation of Porsche AG. At all times relevant to this action, Volkswagen
 9   manufactured, distributed, sold, leased, and warranted the Class Vehicles under the Porsche brand
10   names throughout the United States. Upon information and belief, VW AG reviewed and approved
11   Porsche’s vehicle designs, testing strategies, and marketing materials relating to the Class Vehicles.
12   IV.         JURISDICTION AND VENUE
13               48.   This Consolidated Class Action Complaint is filed as an original action in this
14   District and as the consolidated complaint in the Porsche Gasoline Litigation within MDL No.
15   2672, pursuant to Dkt. No. 7756.
16               49.   This Court has jurisdiction over this action pursuant to the Class Action Fairness
17   Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one Class member is of diverse citizenship
18   from one Defendant, there are more than 100 Class members, and the aggregate amount in
19   controversy exceeds $5 million, exclusive of interest and costs. The Court also has supplemental
20   jurisdiction over the claim brought under the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et
21   seq., because that claim arises from the same controversy as the state law claims over which this
22   court has jurisdiction under CAFA. The Court has personal jurisdiction over Defendants pursuant
23   to 18 U.S.C. §§ 1965(b) and (d), and Cal. Code Civ. P. § 410.10.
24               50.   Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part
25   of the events and/or omissions giving rise to the claims occurred in this District, and because
26   Defendants have caused harm to Class members residing in this District, including Plaintiffs
27   Mallen Fajardo, Ashish Chadha, Ernesto Del Barrio, Milton Lee, and Philipp Novales-Li.
28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 23 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 38 of 431



 1   Defendants have marketed, advertised, sold and leased the Class Vehicles from dealers located in
 2   this District.
 3   V.          INTRADISTRICT ASSIGNMENT AND RELATED CASE
 4               51.   This action is properly assigned to the San Francisco Division of this District
 5   pursuant to N.D. Cal. L.R. 3-2, because a substantial part of the events or omissions giving rise to
 6   Plaintiffs’ claims arose in the counties served by the San Francisco Division. Moreover,
 7   Defendants conduct substantial business in the counties served by this Division, have marketed,
 8   advertised, sold, and leased the Class Vehicles in those counties, and have caused harm to Class
 9   members residing in those counties, including Mallen Fajardo who resides in San Bruno County,
10   Ashish Chadha who resides in Alameda County, Ernest Del Barrio who resides in San Francisco
11   County, Milton Lee who resides in San Mateo County, and Philipp Novales-Li who resides in
12   Alameda County.
13               52.   Finally, this Consolidated Class Action Complaint serves both as an original
14   complaint in this District as well as the consolidated complaint for the Porsche Gasoline Litigation
15   in MDL No. 2672 proceedings, which have been consolidated before Judge Charles R. Breyer,
16   presiding in the San Francisco Division of this District. As noted above and described further
17   herein, the fraud alleged here involves many of the same players, implementing similar schemes,
18   with nearly identical objectives, as the “Clean Diesel” scandal.
19   VI.         FACTS COMMON TO ALL COUNTS
20               A.    Porsche and its parent and sister companies have a long history of cheating on
                       emissions and fuel economy.
21

22               53.   In the fall of 2015, the public learned that over the course of six years Volkswagen,
23   Audi, and Porsche had deliberately used defeat devices—software designed to cheat emissions
24   tests and deceive federal and state regulators—in nearly 600,000 so-called “clean” diesel vehicles
25   sold in the United States. Unbeknownst to consumers and regulatory authorities, Volkswagen,
26   Audi, and Porsche installed a software defeat device that allowed their diesel vehicles to evade
27   United States Environmental Protection Agency (“EPA”) and California Air Resources Board
28   (“CARB”) emissions test procedures.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 24 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 39 of 431



 1               54.   During emissions testing, the defeat device produced regulation-compliant results.
 2   When the vehicles were driven on the road, however, the defeat device reduced the effectiveness of
 3   the vehicles’ emissions control system and caused the vehicles to emit noxious pollutants like
 4   oxides of nitrogen (“NOx”) at up to 40 times the legal limit. Only by installing the defeat device on
 5   their vehicles were Volkswagen, Audi, and Porsche able to deceive the public and obtain
 6   permission from EPA and CARB to sell the vehicles. That case was litigated, and ultimately
 7   settled, under this Court’s guidance in a pair of landmark settlements that provided billions of
 8   dollars to consumers and environmental mitigation. See In re: Volkswagen "Clean Diesel" Mktg.,
 9   Sales Practices, & Prod. Liab. Litig., No. MDL 2672 CRB (JSC) (Dkt. 2102), 2016 WL 6248426
10   (N.D. Cal. Oct. 25, 2016) (2.0L Final Approval Order), aff'd, 895 F.3d 597 (9th Cir. 2018); In re
11   Volkswagen "Clean Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL 2672 CRB
12   (JSC) (Dkt. 3329), 2017 WL 2212783, at *2 (N.D. Cal. May 17, 2017) (3.0L Final Approval
13   Order). VW AG and certain of its executives pleaded guilty to a federal criminal indictment in the
14   Eastern District of Michigan, in which they admitted the existence of the defeat device and the
15   conspiracy to defraud federal and state regulators. U.S. v. Volkswagen AG, No. 16-CR-20394-SFC,
16   Dkt. No. 68 (E.D. Mich. March 10, 2017).
17               55.   The Volkswagen Group’s cheating was not limited to diesel vehicles. In late 2015 or
18   early 2016, the German Motor Transportation Authority (“KBA”) detected increased CO2
19   emissions and other irregularities in certain Audi vehicles.1 As it turned out, Volkswagen and its
20   subsidiary companies—including Porsche—had again installed software that caused certain
21   vehicles to perform differently in a testing environment than on the road. The software, called the
22   “Warm-up Program,” was calibrated to activate when it encounters certain common “entry
23   conditions” (including key start) and de-activate under certain “exit conditions” (such as steering
24   wheel rotation, longitudinal acceleration, and temperature conditions) which are common in
25   1
       See, e.g., Carsten Rehder, Examiners Measure Excessive CO2-Values for Many Car Models, Bild
26   (November 13, 2016), http://www.bild.de/geld/aktuelles/wirtschaft/pruefer-messen-bei-vielen-
     automodellen-ueberhoehte-48744426.bild.html (German language article); Ministry of
27   Transportation Examines Accusations Against Audi, Handelsblatt (November 7, 2016),
     http://www.handelsblatt.com/politik/deutschland/abgaswertemanipulation-verkehrsministerium-p
28   rueft-vorwuerfe-gegen-audi/14804236.html (German language article).

                                                                    CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                       - 25 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 40 of 431



 1   real-world driving but typically not satisfied during regulator tests. The result was that, in
 2   approximately 100,000 Volkswagen-, Audi-, Bentley-, and Porsche-branded vehicles, the
 3   Warm-up Program was active for some or all of standard emissions testing procedures and mostly
 4   inactive during on-road driving. This mattered because in “normal” mode—i.e., with Warm-up
 5   Program deactivated—the vehicles shift at higher RPMs, emit more carbon dioxide, and use more
 6   gas. As with the diesel scandal, under this Court’s guidance, these issues were litigated, and
 7   ultimately settled for a non-reversionary $96.5 million fund that provided full compensation to that
 8   class. See In re: Volkswagen "Clean Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL
 9   2672 CRB (JSC), Dkt. 7244 (March 2, 2020) (“Audi CO2” Final Approval Order).
10               56.   It is now clear that the Warm-up Program was not the only emissions-manipulation
11   mode affecting Porsche’s gasoline vehicles. As described herein, Porsche has engaged in several
12   more illegal schemes dating back to at least 2007 that have misled consumers and regulators about
13   the true emissions and fuel economy of up to 400,000 gasoline vehicles sold in the United States.2
14               B.    Defendants deployed emissions and fuel economy cheating schemes in the
                       Class Vehicles.
15
                       1.     Defendants knew for years that certain Porsche gasoline vehicles
16                            contained defeat devices.
17
                 57.   As with their diesel vehicles, Defendants have for years developed and implemented
18
     a secret plan to cheat on emissions tests in certain gasoline vehicles. Upon information and belief,
19
     this plan goes back over a decade and was known to the upper echelons of Porsche management for
20
     many years.
21
                 58.   Upon information and belief, top management at VW AG also knew about and
22
     approved the cheating scheme. When Martin Winterkorn left his position as Audi AG’s CEO to
23
     become VW AG’s CEO, he set ambitious sales targets for all of the company’s brands. In the
24
     United States, Winterkorn’s goal was to triple sales of Volkswagen automobiles—including
25

26   2
      See, e.g., Porsche Newsroom US, Sales Statistics – Porsche Sales in North America,
27   https://newsroom.porsche.com/en_US/company/porsche-cars-north-america-sales-statistics-1819
     0.html (showing that Porsche sold 477,798 MY 2007-2018 vehicles in the United States, a small
28   percentage of which were diesel vehicles, not implicated by the allegations herein).

                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                      - 26 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 41 of 431



 1   Volkswagen-, Audi-, and Porsche-branded vehicles—in only ten years.3 To meet this ambitious
 2   target, VW AG had to increase the sales of its fledgling diesel fleet in the U.S., as well as increase
 3   sales of its gas fleet in the United States sold under Volkswagen, Audi, and Porsche brands.
 4               59.   As is now known, Winterkorn quickly realized his strategy could not succeed
 5   without cheating. Winterkorn wanted affordable diesel vehicles and thus—rather than installing the
 6   new and expensive diesel emissions technology used by some competitors—sought to develop a
 7   cheaper in-house solution. To quickly develop this technology, he tapped Wolfgang Hatz, a former
 8   Audi engineer with whom Winterkorn had worked closely when he was Audi’s CEO.4 But Hatz
 9   could not deliver. Instead, he directly oversaw the installation of emissions-manipulating software
10   that had first been developed at Audi in 1999 when Hatz and Winterkorn both worked at the
11   company.5
12               60.   Winterkorn and Hatz have both been charged by German authorities for a variety of
13   offenses relating to the diesel scandal.6 But Hatz’s role at the company was not limited to solving
14   the clean diesel conundrum for Winterkorn. Hatz was head of engines and transmissions for all
15   Volkswagen brands in 2007,7 meaning he was in charge of developing the vehicles at issue in the
16   Audi CO2 litigation, where VW AG installed the Warm-up Program in 100,000 Volkswagen-,
17   Audi-, Bentley-, and Porsche-branded gasoline vehicles.
18               61.   Hatz also had a special relationship with Porsche. In 2011, in addition to his role at
19   Volkswagen, he also became head of Porsche’s research and development team and took a seat on
20
     3
21     Jack Ewing, Volkswagen Engine-Rigging Scheme Said to Have Begun in 2008, New York Times,
     (Oct. 4, 2015), https://www.nytimes.com/2015/10/05/business/engine-shortfall-pushed-
22   volkswagen-to-evade-emissions-testing.html#:~:text=FRANKFURT%20%E2%80%94%20Volks
     wagen%20began%20installing%20software,internal%20inquiry%20said%20on%20Sunday.
     4
23     Id.
     5
       Jack Ewing, Volkswagen Suspends 5th Executive in Emissions Scandal, New York Times (Oct.
24   20, 2015) https://www.nytimes.com/2015/10/21/business/volkswagen-suspends-5th-executive-
     in-emissions-scandal.html.
25   6
       Michael Taylor, Former Audi CEO Stadler to Stand Trial Over Dieselgate Fraud on Wednesday,
26   Forbes (Sept. 28, 2020), https://www.forbes.com/sites/michaeltaylor/2020/09/28/former
     -audi-ceo-stadler-to-stand-trial-over-dieselgate-fraud-on-wednesday/?sh=54d2b2cb9962
     7
27     Josh Barnett, Wolfgang Harz Many Leave Porsche Over VW Diesel Scandal, Total 911: the
     Porsche Magazine (Sept. 24, 2015)
28   https://www.total911.com/new-porsche-911-first-look-digital-edition-for-ios/

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 27 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 42 of 431



 1   the Porsche AG board.8 As head of engine and transmission development for all Volkswagen
 2   brands and head of Porsche’s sports car efforts—roles he held until he was fired in 2015—Hatz was
 3   in charge of developing the Class Vehicles at issue in this case.9
 4               62.   On information and belief, both Hatz and Winterkorn knew about the illegal
 5   emissions and fuel economy scheme in the Class Vehicles.
 6               63.   Winterkorn and Hatz were not the only Volkswagen executives who had knowledge
 7   of the fraud related to the Class Vehicles. Frank Tuch was Porsche’s chief quality officer from 2002
 8   until 2010, when Winterkorn made him chief quality officer for all of VW AG.10
 9               64.   Winterkorn and Tuch worked together closely from the start. According to Das
10   Auto, Volkswagen’s in-house magazine, Tuch and Winterkorn met every Monday to discuss
11   quality issues, including quality issues with the Class Vehicles. They often took test drives in
12   vehicles manufactured by the company.11
13               65.   In his role as head of quality assurance for VW AG, Tuch was intimately familiar
14   with Volkswagen, Audi, and Porsche engines and transmissions. Among his duties was the
15   development and production of components such as engines and transmissions for small, compact,
16   midsize, and full size product lines, including all the Class Vehicles.
17               66.   Tuch’s additional duties included responsibility for more than 100 factories, the
18   Audi and Porsche brands, and overseeing laboratory locations throughout the world, including the
19   Volkswagen laboratories in the United States, which were primarily responsible for emissions
20   testing of the Class Vehicles.
21

22

23
     8
24     Id.; Taylor, supra.
     9
       Taylor, supra.
25   10
        Jay Ramey, VW’s Head of Quality Control Resigns Amid Diesel Crisis, Autoweek (Feb. 9,
26   2016), https://www.autoweek.com/news/a1839911/vws-head-quality-control-resigns-amid-diesel-
     crisis/
     11
27      Jack Ewing, Volkswagen Suspends 5th Executive in Emissions Scandal, New York Times (Oct.
     20, 2015) https://www.nytimes.com/2015/10/21/business/volkswagen-suspends-5th-executive-in-
28   emissions-scandal.html.

                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                       - 28 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 43 of 431



 1               67.   On information and belief, Tuch, like Winterkorn, Hatz, and senior management
 2   within Porsche, knew about Porsche’s illegal emissions and fuel economy scheme in the Class
 3   Vehicles from the beginning.
 4               68.   But even if senior Porsche management didn’t know about Porsche’s emissions
 5   cheating in the Class Vehicles at the outset, they learned about it during a “crisis meeting” in
 6   November 2015.12 Two months earlier, in September 2015, Porsche AG CEO Martin Mueller took
 7   over the reins at VW AG following Martin Winterkorn’s resignation in the wake of the diesel
 8   scandal.13 Mueller’s replacement at Porsche commissioned a systematic review of Porsche’s gas
 9   fleet to determine if Porsche’s gas fleet (like its diesel fleet) cheated on emissions tests.14 In just
10   two months, engineers determined that the answer was “yes.” A “crisis meeting” was convened to
11   inform senior management of the findings.
12               69.   During the crisis meeting, company engineering experts explained to a large group
13   that Porsche had engaged in emissions cheating in gasoline vehicles for years. In meetings attended
14   by senior management, these engineers explained that certain Porsche gasoline vehicles contained
15   defeat devices which caused the vehicles to perform differently—e.g., to emit fewer pollutants like
16   CO2—during testing on a dynamometer than in everyday driving.15 Upon information and belief,
17   Porsche did not contact the EPA or CARB about its findings. Instead, it continued to seek the
18   required approvals from the EPA and CARB to export its gasoline vehicles that contained illegal
19   defeat devices into the United States. Remarkably, Porsche engaged in this illegal behavior during
20   the diesel scandal, when the KBA, the EPA and CARB were investigating its diesel vehicles, and
21   during litigation involving its diesel and gasoline vehicles before this Court.
22

23
     12
24      Jan C. Wehmeyer, The Gear Trick: Porsche apparently manipulated the transmissions of test
     vehicles in order to improve their CO2 emissions – the public prosecutor is now investigating,
25   Business Insider (October 4, 2020), https://www.businessinsider.de/wirtschaft/zahnrad-trick-
     porsche-manipulierte-offenbar-getriebe-von-testfahrzeugen-um-co2-ausstoss-zu-schoenen/
26   (German language article).
     13
        Id.
27   14
        Id.
     15
28      Id.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                       - 29 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 44 of 431



 1               70.   It took five additional years for these revelations to come to light. In June 2020, a
 2   whistleblower at Porsche reported at least one suspected defeat device in certain Porsche gasoline
 3   vehicles through an internal reporting system.16 Only then did Porsche report its findings to the
 4   KBA and the EPA.17 The Stuttgart public prosecutor has now opened a criminal investigation,
 5   poring over hundreds of thousands of documents, conducting interviews of employees, and
 6   reviewing data.18 Its investigation is quickly bearing fruit. It has identified four specific Porsche
 7   employees it suspects played key roles in the fraud.19 Meanwhile, the KBA has now taken the
 8   extraordinary step of halting future certifications of conformity for certain Porsche vehicles.20
 9                     2.     Porsche deceived consumers and regulators about the true fuel
                              economy and emissions of the Class Vehicles.
10

11               71.   Porsche’s emissions and fuel economy scheme took at least three forms: (a)
12   submitting vehicles for regulatory testing that were materially different than the vehicles sold and
13   leased to consumers (Axle Ratio fraud); (b) installing a secret software program that caused the
14   vehicles to perform differently in testing than on the road (Testing Software fraud); and (c) falsely
15   attesting that certain vehicles’ high performance mode could pass emissions tests (Sport Plus
16   fraud). The three elements of this scheme—described in further detail below—all had the effect of
17   deceiving regulators, Plaintiffs, the proposed Class, and the public at large about the Class
18   Vehicles’ true emissions levels and fuel economy.
19                            a.      Altered test vehicles: the Axle Ratio fraud
20               72.   One of Porsche’s three schemes was to submit to the regulators testing results from
21   doctored vehicles that differed in material ways from the production models Porsche ultimately
22   sold and leased to consumers in the United States.
23   16
        Simon Hage and Gerard Trauffetter, Has Porsche Fiddled with the 911, Spiegel (August 28,
24   2020), https://www.spiegel.de/wirtschaft/unternehmen/porsche-soll-auch-bei-benzinern-getrickst-
     haben-a-00000000-0002-0001-0000-000172728836 (German language article).
     17
25      Id.
     18
        Jan C. Wehmeyer, supra note 3.
26   19
        Gregor Habermehl, New References to Exhaust Gas Manipulation, Auto Motor Sport (October 1,
27   2020), https://www.auto-motor-und-sport.de/verkehr/porsche-verdacht-
     manipulation-getriebe-benzinmotoren/ (German language article).
     20
28      Simon Hage and Gerard Trauffetter, supra note 7.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 30 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 45 of 431



 1               73.   Porsche consumers have come to expect sporty performance from its vehicles,
 2   including its flagship Porsche 911, which can accelerate to 100 kilometers per hour in under three
 3   seconds.21 Porsche achieves this high level of performance by, among other things, carefully
 4   calibrating the drivetrain, including the ratio of the gears connecting the drive shaft to the rear
 5   axle.22 Images illustrating these vehicle components are excerpted below.23
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   21
        Jan C. Wehmeyer, supra note 3.
     22
27      Id.
     23
        Gearhead 101: the Drivetrain (February 11, 2016),
28   https://www.artofmanliness.com/articles/gearhead-101-the-drivetrain/.

                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                      - 31 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 46 of 431



 1               74.   Put simply, the ratio between the gears on the drive shaft and gears on the axle (in
 2   the differential) affects both the performance and fuel economy of a vehicle.24 Vehicles with a
 3   lower ratio can spin the axle, and propel the vehicle forward, at lower revolutions per minute
 4   (“RPMs”), using less gasoline and emitting fewer pollutants. Vehicles with a higher ratio can,
 5   under certain circumstances, achieve a sportier performance, but they do so at the expense of
 6   increased emissions and fuel consumption.
 7               75.   Internal documents show that the drivetrains in the vehicles Porsche used for
 8   regulatory testing differed materially from the vehicles Porsche produced for consumers.25
 9   Specifically, Porsche engineered specific vehicles for emissions and fuel economy testing that
10   contained a different differential (a lower gear ratio) than the vehicles it mass produced. The
11   test-specific vehicles were less dynamic but, according to internal investigations, emitted up to 8%
12   less CO2 and obtained correspondingly better fuel economy than the vehicles Porsche actually sold
13   and leased to consumers.26
14               76.   Critically, Porsche did not dispute these characterizations in discussions with the
15   regulators. Porsche informed the Stuttgart public prosecutor, Germany’s Federal Motor Transport
16   Authority (KBA), and the U.S. regulators about its cheating in June 2020. Porsche employees also
17   confirmed in internal interviews that Porsche engaged in the so-called “gear trick,” by
18   manufacturing special, test-only cars with reduced CO2 emissions while producing vehicles with
19   different specifications to sell to consumers.27
20               77.   Plaintiffs’ own expert testing confirms the fraud. As part of their pre-suit
21   investigation, Plaintiffs ran the full battery of regulatory tests—including the Federal Test
22   Procedure (“FTP75”), the Highway Fuel Economy Test (“HWFET”), and the “US06” test
23   cycles—on one of the vehicles Plaintiffs understood to be implicated by this scheme, a 2015
24   Porsche Boxster. Testing took place on a two-wheel dynamometer and followed the certification
25
     24
26      Gregor Habermehl, supra note 10.
     25
        Id.
27   26
        Id.
     27
28      Id.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 32 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 47 of 431



 1   test procedures set out in 40 C.F.R. § 1065, such as using the approved fuel formulation for
 2   certification tests, documenting vehicle conditioning, driving a pre-test cycle, and storing a vehicle
 3   overnight at approximately 75 degrees Fahrenheit to “reset” before further testing. A picture of the
 4   test vehicle in the laboratory is shown below.
 5

 6

 7

 8

 9

10

11

12

13

14

15
                 78.   After completing the tests, Plaintiffs compared the results to those that Porsche
16
     submitted to the regulators. A summary of that comparison is included below. It shows that the
17
     carbon emissions from the production vehicles were significantly greater than those from the
18
     manipulated, test-only vehicles. Using the EPA’s weighting formula, this yields a total CO2
19
     increase—and inversely related fuel economy decrease—of approximately 6%, in line with what
20
     was reported in the German press. That translates into a reduction of approximately 2 miles per
21
     gallon in the vehicle’s combined fuel economy rating, which could cost owners thousands of
22
     dollars in extra fuel costs alone over the course of the vehicle’s lifespan.28
23

24

25

26
     28
27     The EPA estimates the average useful lifespan of passenger vehicles to be at least 120,000 miles.
     The useful lifespan of vehicles from a high-end manufacturer like Porsche is potentially even
28   longer.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 33 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 48 of 431



 1                                 HC         CO         NOx       CO2      CREE         Fuel         % FE
             Test Cycle           (g/mi)     (g/mi)     (g/mi)    (g/mi)    (g/mi)     Economy       Change
 2
      FTP - Certification         0.02890    0.1022    0.01824    319.00     319.0       26.18
 3
      FTP - Plaintiffs’ Test      0.05680    0.3610    0.01740    361.70     362.4       24.13        -7.8%
 4    HFET - Certification        0.00282    0.0324    0.00485    198.00     198.0       44.88
      HFET - Plaintiffs’ Test     0.00290    0.0450    0.14900    200.74     200.8       43.54        -3.0%
 5
      US06 - Certification        0.02297    0.2091    0.02760    292.47                 30.36
 6    US06 - Plaintiffs’ Test     0.01480    0.3829    0.04340    295.16     295.8       29.56        -2.6%
 7                                    Combined (55% FTP / 45% HFET) Change:                           -5.7%

 8               79.   Defendants’ scheme was both deceptive and illegal. For obvious reasons, vehicles

 9   used in regulatory testing must be materially identical to those sold to consumers. See 42 U.S.C.

10   § 7541(a)(3)(A) (explaining that it is prohibited “for any person to remove . . . any device or

11   element of design installed on or in a motor vehicle or motor vehicle engine in compliance with

12   regulations . . . prior to its sale and delivery to the ultimate purchaser”).29 The EPA issued

13   certificates of conformity for the vehicles as tested, and not as ultimately sold and leased to

14   consumers. Accordingly, the Monroney label Porsche caused to be affixed to each and every Class

15   Vehicle that indicated that each vehicle “is covered by a certificate of conformity” contained false

16   information. See 42 U.S.C. § 7541(c)(3)(C).

17               80.   In other words, the vehicles affected by the Axle Ratio fraud emitted more CO2 and

18   obtained worse fuel economy than represented, and—because they were not actually covered by

19   legitimate Certificates of Conformity (“COCs”) and Executive Orders (“EOs”)—they were illegal

20   to import or sell.

21               81.   Upon information and belief based on vehicle testing, this fraud affects at least the

22   following Class Vehicles: MY 2009 – 2016 Porsche Boxster and Boxster S; MY 2009 – 2016

23   Porsche Cayman and Cayman S; MY 2012 – 2016 Porsche 911 Carrera and 911 Carrera S; and MY

24   2010 – 2013 Porsche Panamera S.

25   29
       The EPA’s Certificates of Conformity—which are required for every vehicle sold in the United
26   States—also explain that the certificates cover “only those new motor vehicles or vehicle engines
     which conform, in all material respects, to the design specifications that apply” to the vehicles that
27   were tested. Similarly, CARB’s Executive Orders—required for every vehicle sold in
     California—clearly state that “[p]roduction vehicles shall be in all material respects the same as
28   those for which certification is granted.”

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 34 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 49 of 431



 1                            b.     Programming used only for test cycles: “Testing Software”
                                     fraud
 2
                 82.   Porsche’s second fraudulent manipulation involves a scheme similar to the
 3
     “Warm-Up Program” issue involving approximately 100,000 Volkswagen-, Audi-, Bentley-, and
 4
     Porsche-branded gasoline vehicles, detailed at length in the “Audi CO2” matter. See In re:
 5
     Volkswagen "Clean Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL 2672 CRB
 6
     (JSC), Dkts. 6628 (Aug. 30, 2019) (Amended Consolidated Compliant) and 7244 (March 2, 2020)
 7
     (Final Approval Order). Here again, certain Porsche gasoline vehicles were equipped with secret
 8
     software in the vehicles’ ECUs that, in many calibrations, caused the vehicles to perform
 9
     differently in a testing environment than in comparable real-world driving.
10
                 83.   As with the “Warm-Up Program,” Porsche’s special test mode was activated and
11
     deactivated by certain entry and exit conditions.30 In certain calibrations, the test mode was
12
     designed to be activated for some or all of regulatory testing (during which the vehicle would use
13
     less fuel and emit less CO2) and de-activated under normal, on-road driving conditions (resulting in
14
     increased fuel consumption and emissions).
15
                 84.   This scheme, too, was both deceptive and illegal. See 42 U.S.C. § 7522(a)(3)(B) (It
16
     is a prohibited act “for any person to manufacture or sell, or offer to sell, or install, any part or
17
     component intended for use with, or as part of, any motor vehicle or motor vehicle engine, where a
18
     principal effect of the part or component is to bypass, defeat, or render inoperative any device or
19
     element of design installed on or in a motor vehicle or motor vehicle engine in compliance with
20
     regulations under this subchapter, and where the person knows or should know that such part or
21
     component is being offered for sale or installed for such use or put to such use”).
22
                 85.   Porsche’s senior management was aware of the fraud in November 2015 when
23
     Porsche engineers explained to senior management how its drivers cheated during testing.31 Yet
24
     Porsche did not disclose the defeat devices to the regulators. Instead they doubled down, concealed
25
     their fraud, and continued to sell mislabeled vehicles to Plaintiffs and the Class.
26

27   30
          Jan C. Wehmeyer, supra note 10.
     31
28        Id.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                       - 35 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 50 of 431



 1                            c.      False attestations of emissions compliance: “Sport Plus” fraud
 2               86.   Porsche offers consumers a variety of driving modes in its vehicles. Different modes

 3   allow the consumers to customize their driving experience. For example, Porsche offers a “Sport

 4   Mode” for “more spirited drives through backroads or canyon passes.”32 As the name implies, this

 5   is a high performance mode where the throttle response and shifts are sharper and the suspension is

 6   stiffer. But the highest performing mode is its “Sport+ (Plus) Mode.” According to Porsche, “the

 7   ‘SPORT+’ mode is your go-to driving mode for track days or simply experiencing all of the

 8   performance your Porsche has to offer. The throttle response is instantaneous, shifts are lightning

 9   fast, and the overall steering and suspension feel is tight and responsive.”33 Sport Plus mode is a

10   standard feature on some Class Vehicles and an optional configuration for others.

11               87.   As one might expect, the ultra-high performance enabled by Sport Plus mode comes

12   at the cost of higher emissions and greater fuel consumption. What a reasonable consumer would

13   not expect, however, is that the pollutants emitted in Sport Plus mode would actually exceed legal

14   limits, making the vehicles unlawful to import or sell. But this is precisely what happens in the

15   Class Vehicles equipped with Sport Plus mode.

16               88.   Vehicle manufacturers are not always required to submit test cycle results for all of a

17   vehicle’s driving modes. Even where test results are not submitted for each driving mode, however,

18   manufacturers must attest to the EPA and CARB that each driving mode in every vehicle meets

19   certification requirements before the vehicles are approved for importation and sale.34 This

20   includes attesting that vehicles do not exceed the statutory limit for NOx emissions in any driving

21   mode.35 Moreover, the Clean Air Act requires that manufacturers warrant to all purchasing

22   consumers that their vehicles are designed, built, and equipped to conform with the applicable

23   emissions standards and are free from any defects which would cause it to fail to conform to such

24   regulations. See 42 U.S.C. § 7541(a)(1).

25
     32
        Porsche Irvine: Porsche Driving Modes (2020),
26   https://www.porscheirvine.com/research/driving-modes.htm.
     33
        Id.
27   34
        Jan C. Wehmeyer, supra note 10.
     35
28      Id.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 36 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 51 of 431



 1               89.   Accordingly, Porsche attested to the EPA and CARB, and warranted to every
 2   consumer, that each of its gasoline vehicles complied with statutory limits for emissions in every
 3   mode, including Sport Plus mode.36 Porsche’s attestation was false. As Porsche’s internal
 4   investigation has revealed, when certain gasoline vehicles operate in Sport Plus mode, they emit
 5   pollutants, including NOx, in excess of legal requirements.37
 6               90.   Plaintiffs’ own expert testing again confirms this fraud. To determine the scope of
 7   this scheme, Plaintiffs ran the regulatory tests described above—FTP75, HWFET, and US06—on
 8   a 2016 Porsche Cayenne equipped with Sport Plus mode. Testing took place on a four-wheel
 9   dynamometer and followed the certification test procedures set out in 40 C.F.R. § 1065, such as
10   using the approved fuel formulation for certification tests, documenting vehicle conditioning,
11   driving a pre-test cycle, and storing a vehicle overnight at approximately 75 degrees Fahrenheit to
12   “reset” before further testing. Pictures of the test vehicle in the laboratory are shown below.
13

14

15

16

17

18

19

20

21               91.   The testing revealed that with Sport Plus mode activated, the vehicle’s emissions

22   significantly exceed the limits established for the Tier 2, Bin 5 category for which the vehicle was

23   certified. Specifically, for the US06 test cycle, the combined HC-NM (non-methane hydrocarbon)

24   + NOx emissions were 0.4625 grams/mile, which is nearly double the legal limit of 0.25

25   grams/mile. This means that the Certificates of Conformity and Executive Orders that Porsche

26

27   36
          Id.
     37
28        Id.

                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                       - 37 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 52 of 431



 1   sought and received for these vehicles were fraudulently obtained, and the vehicles were illegal to
 2   import into or sell or lease in the United States.
 3               92.   Upon information and belief, this fraud may implicate all Class Vehicles equipped
 4   with Sport Plus mode, and testing confirms that it affects at least the following Class Vehicles: MY
 5   2013 Porsche Boxster / Cayman S; MY 2014 Porsche Panamera Turbo; MY 2015 Porsche 911 S;
 6   MY 2016 Porsche Cayenne GTS; and MY 2017 Porsche Cayenne S.
 7               93.   Recent developments further support these allegations, corroborate Plaintiff’s
 8   testing, and indicate that the list of implicated vehicles is likely to be extensive. In or about
 9   November 2020, Porsche issued a secretive “Stop Sale” order directing its dealers not to “sell,
10   lease, rent or loan” certain vehicles equipped with a “Sport Chrono” package (Porsche’s term for
11   the bundle of optional features that includes Sport Plus mode), as well as models that include Sport
12   Plus mode as a standard feature.
13               94.   The Stop Sale—parts of which are excerpted below—applies to more than 20
14   models and variants over seven model years (2012 – 2018), all of which Porsche admits are being
15   investigated for “emissions performance” issues.38
16

17

18

19

20

21

22

23

24   38
       Specially, the stop sale order covers the following vehicles if equipped with the Sport Chrono
25   package (which includes Sport Plus mode): MY 2012-2016 991 Carrera, Cabriolet, 4, 4 Cabriolet,
     S, S Cabriolet, 4S, and 4S Cabriolet; MY 2015-2016 Targa and Targa 4S; MY 2015-2017 E2 II
26   Cayenne S; MY 2016-2018 E2 II Cayenne GTS; MY 2014-2016 Panamera G1 II Turbo and Turbo
     Executive; and MY 2013-2014 981 Boxster S and Cayman S. The order also extends to all of the
27   following: MY 2015-2016 991 GTS, GTS Cabriolet, 4 GTS, 4 GTS Cabriolet, and 4 GTS Targa;
     and MY 2014-2016 Panamera G1 II Turbo S and Turbo S Executive. (As used here, “991” refers to
28   newer generations of the 911).

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                       - 38 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 53 of 431



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                          - 39 -                       CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 54 of 431



 1

 2

 3

 4

 5               95.   Notably, Porsche is only now “working to develop an interim solution” (emphasis

 6   added), indicating that Porsche has no fix to offer, despite knowing about this issue for years.

 7               96.   Moreover, while Porsche disclosed this information to dealers, it has done so

 8   secretly,39 and it continues to conceal the truth about the vehicles from Plaintiffs, the Class, and the

 9   public.

10               97.   As with the Axle Ratio and Testing Software fraud, Porsche intentionally concealed

11   and did not disclose the Sport Plus fraud to regulators or consumers and instead continued to sell

12   and lease illegal vehicles to Plaintiffs and the Class for years.

13                     3.     Porsche—like all vehicle manufacturers—was subject to specific
                              regulations governing fleet-wide CO2 emissions and vehicle-specific
14                            NOx emissions.

15               98.   Porsche cheated on emissions for a reason. As detailed further herein, both

16   emissions and fuel economy are material to consumers—including Plaintiffs and the Class. They

17   are also highly regulated.

18                            a.      Fleet-wide CO2 regulations

19               99.   California, one of the leaders in vehicle emissions regulations, implemented new

20   greenhouse gas regulations in 2006 that took effect in 2009. These regulations, like the federal rules

21   that followed, set a ceiling for a manufacturer’s fleet-wide average emissions and governed all

22   light- and medium-duty vehicles sold in California, one of Porsche’s biggest markets in the United

23   States.

24

25
     39
26      On information and belief, Porsche issued the “quality assurance hold” internally and did not
     intend for its public release. Copies of the document were leaked by certain dealers to consumers
27   who then shared it on a website for automotive consumer news and information in a forum entitled
     “Stop Sale Campaign on 911 with Sport Chrono?” See https://rennlist.com/forums/991/1222745-
28   stop-sale-campaign-on-911-with-sport-chrono.html.

                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                       - 40 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 55 of 431



 1               100.   Federal fleet-wide standards for CO2 emissions and average fuel economy followed
 2   suit. New regulations affecting model year 2012-2015 vehicles were implemented in 2011,
 3   beginning with 2012 model years, and increased in stringency through model year 2016.40 New,
 4   even more stringent standards went into effect for model year 2017.41
 5               101.   The EPA set CO2 emissions standards for light-duty vehicles under section 202(a) of
 6   the Clean Air Act. Under these standards, by model year 2016, light-duty vehicles were required to
 7   meet an estimated combined average emissions level of 250 grams/mile of CO2. The National
 8   Highway Traffic Safety Administration (“NHTSA”) set fleet-wide Corporate Average Fuel
 9   Economy (“CAFE”) standards for passenger cars and light trucks under 49 U.S.C. § 32902.
10   NHTSA’s standards required manufacturers to meet an estimated combined average fuel economy
11   level of 34.1 miles per gallon (“MPG”) by model year 2016.
12               102.   Defendants knew that their fleet of vehicles had to meet these standards to be sold in
13   the United States and were equally aware that fuel consumption (MPG ratings) and emissions are
14   important factors for consumers choosing a vehicle to purchase or lease. Rather than meeting these
15   standards through legitimate means, however, Defendants cheated on the emissions tests in the
16   Class Vehicles to feign compliance and cater to consumer demands. They then misled consumers
17   by representing the Class Vehicles as consuming less fuel and emitting less CO2 and other
18   pollutants than they actually do in normal driving conditions.
19                             b.      Effect on Fuel Economy Ratings
20               103.   Defendants’ deception had a direct impact on the Class Vehicles’ fuel economy
21   ratings.
22               104.   During the regulatory testing cycles, manufacturers calculate the amount of fuel
23   consumed, in part, by measuring tailpipe emissions. This process includes measuring
24   un-combusted or partially combusted gasoline (hydrocarbons or HC), carbon monoxide (CO), and
25
     40
26      See, e.g., Federal Registrar Vol. 75 p. 25324 (May 7, 2010) (summarizing new regulations)
     https://www.gpo.gov/fdsys/pkg/FR-2010-05-07/pdf/2010-8159.pdf, p.8.
     41
27      Environmental and Energy Study Institute, Fact Sheet: Vehicle Efficiency and Emissions
     Standards (August 26, 2015),
28   http://www.eesi.org/papers/view/fact-sheet-vehicle-efficiency-and-emissions-standards#1.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 41 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 56 of 431



 1   CO2. The amount of carbon produced is then converted to the amount of gasoline required to
 2   produce the carbon in the exhaust. Based on this equation, as the amount of CO2 produced
 3   increases, the gasoline used increases and the fuel economy decreases. Within this framework, if a
 4   Class Vehicle produced less CO2 during laboratory testing, but higher CO2 when driven on road,
 5   the Monroney sticker would correspondingly represent better estimated fuel economy than it would
 6   actually achieve during every day driving.
 7               105.   This is exactly what happened with the Class Vehicles.
 8                             c.      NOx regulations
 9               106.   NOx is a dangerous pollutant linked with serious health risks and climate change.
10   Congress first began regulating NOx as a tailpipe emission with the passage of the Clean Air Act in
11   1970. The standards went into effect in 1975 mandated that all passenger cars and light-duty trucks
12   emit no more than 3.1 grams per mile of NOx. In 1990, the CAA was amended to set a lower
13   standard (0.6 grams per mile) for NOx emissions, called Tier 1, effective in 1994.
14               107.   In 1999, newer standards were adopted, called Tier 2, which began taking effect in
15   2004, and which govern most of the Class Vehicles. The Tier 2 standards apply in two ways. First,
16   as with CO2 regulations, a manufacturer’s entire fleet must not exceed a specific average. Second,
17   each individual vehicle must also be certified to one of eight specific “bins,” which limit the
18   amount of NOx (among other pollutants) that any individual vehicle can legally emit.
19               108.   As described above, Porsche represented to the regulators that, in all available
20   driving modes, its vehicles’ NOx emissions did not exceed the limits set by the Tier 2 bins to which
21   they were certified. This was false. As a result, the Certificates of Conformity and Executive Orders
22   covering these vehicles were fraudulently obtained, and the vehicles were not legal to sell in the
23   United States.
24               C.     Defendants’ advertising featured inflated fuel economy ratings and false
                        promises of environmental friendliness.
25
                 109.   To many consumers, including Plaintiffs, environmental friendliness, fuel
26
     economy, and the range of miles between fuel tank refills are important factors in their decision to
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 42 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 57 of 431



 1   purchase or lease a vehicle. Defendants targeted these preferences in their misleading advertising
 2   and other consumer-facing representations about the Class Vehicles.
 3               110.   As alleged above, new vehicles include a window or “Monroney” sticker disclosing
 4   the vehicles’ fuel economy. The fuel economy ratings disclosed on Monroney stickers for the Class
 5   Vehicles—and repeated in Defendants’ own representations to the Class—were false because they
 6   were calculated in testing conditions that, because of the fraudulent schemes alleged above, did not
 7   reflect on-road driving.
 8               111.   Monroney labels from some of the Class Vehicles are included below to exemplify
 9   these representations:
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                       - 43 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 58 of 431



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                          - 44 -                       CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 59 of 431



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                          - 45 -                       CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 60 of 431



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                          - 46 -                       CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 61 of 431



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                 112.   In addition to the Monroney labels, Defendants advertised the Class Vehicles and
24
     otherwise supplied consumers with misinformation about them—including exaggerated fuel
25
     economy statistics—through various public-facing channels.
26
                 113.   Brochures for the Class Vehicles—all of which, like the Monroney labels, include
27
     falsely-inflated fuel economy ratings—misleadingly emphasize fuel efficiency and/or
28

                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                       - 47 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 62 of 431



 1   environmental cleanliness without the disclosing the truth about the laboratory and real-world
 2   contradictions therein.
 3               114.   The brochure for the 2016 Cayenne S serves as a representative example. It
 4   promises “impressive fuel economy” and the “perfect balance between output and efficiency,”
 5   noting that the Cayenne features “something quite special: enhanced power with greater fuel
 6   economy.” Per the brochure, the 2016 Cayenne features a “significant decrease in fuel
 7   consumption” from its predecessor. As to the environment, it affirms that “[e]cological
 8   responsibility is nothing new for Porsche” where “all technological developments are carried out
 9   with environmental protection in mind,” and explains that “even high-performance sports cars can
10   achieve comparatively moderate exhaust emission values.” Finally, the brochure includes a
11   detailed chart specifying the fuel consumption ratings for each Cayenne subtype.
12

13

14

15

16

17

18

19

20               115.   The brochure for the 2011 Cayenne similarly illustrates the types of representations
21   made to consumers in the Class Vehicle brochures. The brochure includes a two-page spread on the
22   environment, emphasizing Porsche’s goal of “reducing excess, waste and inefficiency.” On exhaust
23   emissions, it describes “effective emissions control” based in part on using an “optimal amount of
24   fuel.” And as to fuel economy, it details how the 2011 Cayenne is “increasing performance while
25   enhancing fuel economy.” An image of the spread is included in full below, along with magnified
26   excerpts of the paragraphs cited herein for reference.
27

28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 48 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 63 of 431



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                          - 49 -                       CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 64 of 431



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20               116.   Brochures for other Class Vehicles use similar language to send a misleading

21   message of fuel efficiency and environmental protection. Illustrative examples are described

22   below.

23                        a.   The 2008 brochure for the Cayenne touts its “impressive fuel economy” and

24      claims that its “engine management system works its silent magic to help reduce emissions at the

25      source” and to “ensure Cayenne complies with all emissions legislation.” The same brochure

26      explains that “Porsche engineers have proven it’s not necessary to decrease fuel efficiency in

27      order to increase performance” and that Cayenne provides a “significant increase in fuel

28      efficiency and a reduction of exhaust emissions.”

                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                       - 50 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 65 of 431



 1                  b.        In the 2008 brochure for the 911, Porsche related that “[p]owerful
 2   performance needn’t cost the earth,” and explained that it “reduces the CO2 emissions of its
 3   vehicles annually by an average of 1.7%” given its “high degree of environmental responsibility.”
 4                       c.   The brochure for the 2009 911 notes “better fuel economy” and “lower
 5      exhaust emissions” and offers “maximum efficiency” as an answer to the question of “fuel
 6      consumption.”
 7                       d.   The brochure for the 2010 911 promises “reduced fuel consumption and
 8      emissions, and outstanding dynamics” including a “distinct fall in fuel consumption and
 9      emissions” with a reduction in “CO2 emissions by up to 15% compared with the previous
10      model.”
11                       e.   The brochure for the 2010 911 Turbo and Turbo S affirms that the “911
12      Turbo and Turbo S models comply with stringent emissions standards” which makes them “not
13      just extremely exciting sports cars, but very clean ones too.”
14                       f.   The 2011 Cayenne brochure assures that it is “more fuel-efficient than ever
15      before.” Per the brochure, Cayenne provides “optimal fuel economy and lower CO2 emissions,
16      as well as greater power and torque at all times.”
17                       g.   The 2011 brochure for the 911 similarly touts “lower fuel consumption and
18      reduced emissions.”
19                       h.   The 2012 brochure for the Cayman promises “resolute compliance with the
20      environmental regulations” and continues that “efficiency, too, is a question of character.” As it
21      further explains, the Cayman reflects the goal of “performance—but not at the expense of the
22      environment.”
23                       i.   The 2012 Boxster brochure describes a “commitment to high power with
24      comparatively low fuel consumption and emissions figures” meaning that even Porsche’s
25      “high-performance sports cars can achieve moderate fuel consumption and exhaust emissions
26      values in their respective categories.” The same brochure further sets out that while “[e]very
27      automotive manufacturer must ask itself what it has to offer in terms of reducing environmental
28      impact,” for Porsche, the answer is purportedly “high efficiency,” including that it “managed to

                                                                    CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                      - 51 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 66 of 431



 1      reduce fuel consumption across all model ranges by a double digit percentage.” The brochure for
 2      the 2012 Panamera assures consumers that Porsche was “achieving the lowest CO2 emissions”
 3      through “efficient engine technologies.”
 4                     j.   The brochure for the 2012 911 expresses Porsche’s “concern” about “global
 5      climate change and CO2 emissions” and emphasizes that the vehicle engines were “developed
 6      with new efficiency-enhancing technologies . . . that reduce fuel consumption.”
 7                     k.   The 2013 Cayenne brochure similarly describes “greater efficiency in fuel
 8      consumption.” Indeed, it notes that all gasoline-powered Cayennes purportedly offer a
 9      “significant increase in power and torque as well as better fuel economy and lower emissions.”
10      On the environment, Porsche explains it is “continually striving” to find a “successful balance”
11      between performance and efficiency, and through new technologies in the Cayenne, it has
12      achieved “efficiency at its best.” Further, because Cayenne is “equipped with the latest
13      emissions technology,” all models “comply with U.S. EPA standards.”
14                     l.   The brochure for the 2013 Panamera suggests that “performance and
15      efficiency need not be mutually exclusive” and details the “highly efficient, state-of-the-art
16      engines” that lead to “comparatively low fuel consumption” while maintaining a sound that is
17      “still unmistakably Porsche.”
18                     m. The 2014 brochure for the 911 notes that its “refined engine” will “consume
19      less fuel.” A multi-page spread in that brochure about “Porsche and the environment” explains
20      that “we’ve defined the 911 in terms of sporty performance. And we’ve scrutinized it daily for its
21      efficiency-enhancing potential.”
22                     n.   The 2014 brochure for the Panamera emphasizes “[c]onserving fuel.
23      Without cutting back on adrenaline” and features “improved fuel efficiency” explaining that
24      “turbocharging isn’t just about increased power. It’s about enhanced efficiency” including
25      “lower fuel consumption.”
26                     o.   A 2015 brochure describes the 911 to be “[n]ot at thirsty as you might think”
27      and likewise touts its “comparatively low fuel consumption” and “high power output” achieved
28      in an “environmentally acceptable and sustainable way.”

                                                                    CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                      - 52 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 67 of 431



 1                           p.   The 2016 Boxster brochure addresses the “environment” and the
 2      “intensifying debate about global climate change and CO2 emissions.” On these issues, it
 3      declares that “fair play” is a “sporting essential” and promises “excellent performance together
 4      with excellent efficiency” and “efficient emissions control.”
 5                           q.   The brochure for the 2016 911 describes “fuel consumption and CO2
 6      emissions” that are “remarkably low.”
 7                           r.   The 2017 Cayenne brochure likewise describes “comparatively low fuel
 8      consumption” and notes that “ecological responsibility is nothing new for Porsche” meaning that
 9      “even high-performance sports cars can achieve comparatively moderate exhaust emission
10      values.”
11               117.   The Defendants also similarly featured the Class Vehicles’ fuel economy and
12   supposedly clean emissions in other consumer-facing marketing materials.
13                      a.        A January 25, 2010 Press Release at the launch of the 2010 Porsche 911
14   Turbo notes a “13 percent increase in fuel economy” making it a “more efficient” vehicle.
15                      b.        An April 22, 2010 Press Release for the “New Porsche Panamera” boasts of
16   “more performance on less fuel, increased efficiency and lower CO2 emissions.”
17                      c.        A June 4, 2010 Press Release for the launch of the Panamera and Panamera 4
18   promises “even better fuel economy” where the “Panamera achieves 18 mpg city/27 highway” and
19   the Panamera 4 “delivers 18 mpg city/26 highway, numbers that are no doubt appealing to
20   consumers who demand driving excitement and fuel efficiency.”
21                      d.        An October 27, 2010 Press Release titled “Cayenne Proves Porsche’s Goal
22   of Better Fuel Economy” notes that the “New SUV Sees Significant Fuel Savings.” As it describes,
23   through the “Porsche Intelligent Performance” philosophy, the Cayenne offers “more power with
24   lower consumption increased efficiency, and reduced CO2 emissions.”
25                      e.        A February 6, 2012, Press Release for the 911 Carrera and Carrera S said
26   that “[f]or 2012, the 911 has been completely redesigned from the ground up. The newest
27   incarnation applies singular balance to the priorities of a new era, preserving the classic 911 lines,
28   yet revisiting every inch for advances in power and fuel economy.”

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                          - 53 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 68 of 431



 1                      f.     A page available on the Porsche USA website (www.porsche.com/usa) on
 2   September 5, 2015 regarding “fuel economy and recycling” for the 911 Carrera features “low fuel
 3   consumption values in conjunction with outstanding performance” as well “efficient emission
 4   control.”
 5                      g.     A January 27, 2016 Press Release for the Boxster notes that the new models
 6   are “now more powerful yet more fuel efficient” with “fuel economy improvements of up to 13
 7   percent.”
 8                      h.     In an “Environmental Statement” for 2016-2017 entitled “taking our
 9   responsibilities seriously,” Porsche detailed its purported commitment to “reducing carbon
10   dioxide” in its vehicles and boasted that it “goes without saying that Porsche meets all applicable
11   environmental regulations.”
12                      i.     A Press Kit issued at the production anniversary of the 911 (at the
13   production of the one millionth 911 in May 2017) explains that 911s “set the bar yet another notch
14   higher in terms both of performance and efficiency” with “lower fuel consumption and even more
15   power.”
16               118.   As these and other marketing materials reflect, Porsche sought to cater to
17   increasingly eco-conscious consumers and to align its brand—including the Class Vehicles—with
18   a commitment to the environment and efficient use of resources.
19               119.   These efforts are also reflected throughout a February 18, 2013 interview with
20   Porsche’s Board of Management member, Wolfgang Hatz, by the consumer website, Driving the
21   Nation. In that interview, Mr. Hatz assured the public that “[t]hinking ‘green’ is not a trend at
22   Porsche; it is a way of conducting business.” He further affirmed that that Porsche “has always
23   complied with statutory legal requirements and has, in fact, done so by a comfortable margin”
24   including through “eco-friendly” initiatives like “lowering fuel consumptions, and further reducing
25   emissions of pollutants and CO2” (emphasis added). At that time, he noted that Porsche had
26   “succeeded in reducing fuel consumption in its new cars, and thereby also CO2 emissions” as part
27   of their mission to “develop, produce, sell and service fascinating, high-quality, exclusive sports
28   cars that meet the highest possible standards of environmental . . . engineering.”

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 54 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 69 of 431



 1               120.   As described throughout this Complaint, these statements and those detailed above
 2   about Porsche and the Class Vehicles’ emissions and fuel economy were not true.
 3                                                       ***
 4               121.   Defendants’ deceptive actions harmed Plaintiffs and the Class. As a result of
 5   Defendants’ unfair, deceptive, and/or fraudulent business practices, and failure to disclose that the
 6   Class Vehicles were designed to mislead consumers about the vehicles’ true emissions levels and
 7   fuel economy, owners and lessees of the Class Vehicles have suffered losses in money and/or
 8   property. Plaintiffs have suffered damages as a result their purchases of the Class Vehicles,
 9   including but not limited to payment for additional fuel costs required by the lower fuel economy
10   performance in their Vehicles.
11   VII.        CLASS ACTION ALLEGATIONS
12               122.   Plaintiffs bring this lawsuit as a class action pursuant to Federal Rules of Civil
13   Procedure 23(a), (b)(1), (b)(2), (b)(3), and/or (c)(4), on behalf of themselves and all others similarly
14   situated as members of the following Nationwide Class and State Classes (collectively, the
15   “Classes,” unless otherwise stated). The Class Vehicles implicated by this Complaint include all
16   model year 2007–2018 Porsche vehicles sold in the United States.
17               123.   The proposed Nationwide Class includes all persons and entities that purchased or
18   leased a Class Vehicle in the United States, including its territories.
19               124.   Plaintiffs also propose separate State Classes for all fifty states, each of which
20   includes all persons and entities that purchased or leased a Class Vehicle in that state.
21               125.   Excluded from the Classes are:
22                      a.     Defendants’ officers, directors and employees and participants in the
23   Porsche Associate Lease Program; Defendants’ affiliates and affiliates’ officers, directors and
24   employees; Defendants’ distributors and distributors’ officers, directors and employees; and
25                      b.     Judicial officers and their immediate family members and associated court
26   staff assigned to this case.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                          - 55 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 70 of 431



 1               126.   Plaintiffs reserve the right to amend the Class definitions if discovery and further
 2   investigation reveal that any Class should be expanded, reduced, divided into additional subclasses
 3   under Rule 23(c)(5), or modified in any other way.
 4               127.   Certification of Plaintiffs’ claims for class-wide treatment is appropriate because
 5   Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as
 6   would be used in individual actions alleging the same claims.
 7               128.   This action has been brought and may be properly maintained on behalf of each of
 8   the Classes proposed herein under Federal Rule of Civil Procedure 23 and satisfies the numerosity,
 9   commonality, typicality, adequacy, predominance, and superiority requirements of its provisions.
10               A.     Numerosity: Federal Rule of Civil Procedure 23(a)(1)
11               129.   The members of the Class are so numerous and geographically dispersed that
12   individual joinder of all Class members is impracticable. Plaintiffs are informed and believe that
13   there are hundreds of thousands of members of the Class, and at least hundreds of members in each
14   State Class. The precise number and identities of Nationwide Class and State Class members may
15   be ascertained from Defendants’ records and motor vehicle regulatory data. Class members may be
16   notified of the pendency of this action by recognized, Court-approved notice dissemination
17   methods, which may include U.S. mail, electronic mail, Internet postings, and/or published notice.
18               B.     Commonality and Predominance: Federal Rule of Civil Procedure 23(a)(2)
                        and 23(b)(3)
19
                 130.   This action involves common questions of law and fact, which predominate over
20
     any questions affecting individual Class members, including, without limitation:
21
                        a.     Whether Defendants engaged in the conduct alleged herein;
22
                        b.     Whether Defendants designed, advertised, marketed, distributed, leased,
23
     sold, or otherwise placed Class Vehicles into the stream of commerce in the United States;
24
                        c.     Whether the Class Vehicles were affected by the Axle Ratio, Testing
25
     Software, and Sport Plus defects, as described herein;
26
                        d.     Whether Defendants’ conduct violates consumer protection statutes,
27
     warranty laws, and other laws as asserted herein;
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 56 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 71 of 431



 1                      e.     Whether Plaintiffs and the other Class members are entitled to equitable
 2   relief, including, but not limited to, restitution or injunctive relief; and
 3                      f.     Whether Plaintiffs and the other Class members are entitled to damages and
 4   other monetary relief and, if so, in what amount.
 5               C.     Typicality: Federal Rule of Civil Procedure 23(a)(3)
 6               131.   Plaintiffs’ claims are typical of the claims of the Class members whom they seek to
 7   represent under Fed. R. Civ. P. 23(a)(3), because Plaintiffs and each Class member purchased or
 8   leased a Class Vehicle and were comparably injured through Defendants’ wrongful conduct as
 9   described above. Plaintiffs and the other Class members suffered damages as a direct proximate
10   result of the same wrongful practices by Defendants. Plaintiffs’ claims arise from the same
11   practices and courses of conduct that give rise to the claims of the other Class members. Plaintiffs’
12   claims are based upon the same legal theories as the claims of the other Class members.
13               D.     Adequacy: Federal Rule of Civil Procedure 23(a)(4)
14               132.   Plaintiffs will fairly and adequately represent and protect the interests of the Class
15   members as required by Fed. R. Civ. P. 23(a)(4). Plaintiffs’ interests do not conflict with the
16   interests of the Class members. Plaintiffs have retained counsel competent and experienced in
17   complex class action litigation, including vehicle emissions litigation and other consumer
18   protection litigation. Plaintiffs intend to prosecute this action vigorously. Neither Plaintiffs nor
19   their counsel have interests that conflict with the interests of the other Class members. Therefore,
20   the interests of the Class members will be fairly and adequately protected.
21               E.     Declaratory and Injunctive Relief: Federal Rule of Civil Procedure 23(b)(2)
22               133.   Defendants have acted or refused to act on grounds generally applicable to Plaintiffs
23   and the other members of the Class, thereby making appropriate final injunctive relief and
24   declaratory relief, as described below, with respect to the Class as a whole.
25               F.     Superiority: Federal Rule of Civil Procedure 23(b)(3)
26               134.   A class action is superior to any other available means for the fair and efficient
27   adjudication of this controversy, and no unusual difficulties are likely to be encountered in its
28   management. The damages or other financial detriment suffered by Plaintiffs and the other Class

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 57 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 72 of 431



 1   members are relatively small compared to the burden and expense that would be required to
 2   individually litigate their claims against Defendants such that it would be impracticable for
 3   members of the Class to individually seek redress for Defendants’ wrongful conduct.
 4               135.   Even if Class members could afford individual litigation, the court system could not.
 5   Individualized litigation creates a potential for inconsistent or contradictory judgments, and
 6   increases the delay and expense to all parties and the court system. By contrast, the class action
 7   device presents far fewer management difficulties and provides the benefits of single adjudication,
 8   economy of scale, and comprehensive supervision by a single court.
 9   VIII. ANY APPLICABLE STATUTES OF LIMITATION ARE TOLLED
10               A.     Discovery Rule Tolling
11               136.   For the following reasons, any otherwise-applicable statutes of limitation have been
12   tolled by the discovery rule with respect to all claims.
13               137.   Through the exercise of reasonable diligence, and within any applicable statutes of
14   limitation, Plaintiffs and members of the proposed Class could not have discovered that Defendants
15   were concealing and misrepresenting the Class Vehicles’ true emissions and fuel efficiency levels,
16   including but not limited to their use of altered testing vehicles, a secret clean operating mode that
17   is not used for real-world driving but is activated only during testing, and falsely attesting that Sport
18   Plus Mode complies with applicable emissions regulations.
19               138.   Plaintiffs and the other Class members could not have reasonably discovered, and
20   did not know of facts that would have caused a reasonable person to suspect, that Defendants
21   intentionally failed to report information within their knowledge to federal and state authorities,
22   dealerships, or consumers until—at the earliest—August 22, 2020, when published reports
23   surfaced for the first time disclosing the existence of the emissions and fuel economy defects in the
24   Class Vehicles. Plaintiffs did not discover Defendants’ deception and unlawful conduct until after
25   August 22, 2020 upon reviewing media reports and/or learning of their counsel’s investigation.
26               139.   Likewise, a reasonable and diligent investigation would not have disclosed that
27   Defendants had information in their possession about the existence of its sophisticated emissions
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 58 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 73 of 431



 1   and fuel economy deception and that they concealed that information, which Plaintiffs only
 2   discovered shortly before this action was filed.
 3               B.     Tolling Due to Fraudulent Concealment
 4               140.   Throughout the relevant time period, all applicable statutes of limitation have been
 5   tolled by Defendants’ knowing and active fraudulent concealment and denial of the facts alleged in
 6   this Complaint.
 7               141.   Upon information and belief, prior to the date of this Complaint, and at least as early
 8   as September 2015, if not earlier, Defendants knew of the emissions and fuel economy defects in
 9   certain Class Vehicles, but continued to distribute, sell, and/or lease the Class Vehicles to Plaintiffs
10   and the class members. In so doing, Defendants concealed and/or failed to notify Plaintiffs and the
11   Class members about the true nature of the Class Vehicles.
12               142.   Instead of disclosing their deception, or that the emissions and fuel economy from
13   the Class Vehicles were worse than represented, Defendants falsely represented the Class Vehicles’
14   true emissions and fuel economy.
15               143.   Any otherwise-applicable statutes of limitation have therefore been tolled by
16   Defendants’ exclusive knowledge and active concealment of the facts alleged herein.
17               C.     Estoppel
18               144.   Defendants were and are under a continuous duty to disclose to Plaintiffs and Class
19   members the true character, quality, and nature of the Class Vehicles, including their fuel economy,
20   emissions systems, and their compliance with applicable federal and state law.
21               145.   Although Defendants had the duty throughout the relevant period to disclose to
22   Plaintiffs and Class members that they had engaged in the deception described in this Complaint,
23   Defendants did not actively disclose true fuel economy and emissions statistics and did not correct
24   their disclosures with respect to the Class Vehicles, actively concealed the true character, quality,
25   and nature of the Class Vehicles, and made misrepresentations about the quality, reliability,
26   characteristics, and/or performance of the Class Vehicles.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 59 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 74 of 431



 1               146.   Defendants actively concealed the true character, quality, performance, and nature
 2   of the emission and fuel economy defects in the Class Vehicles, and Plaintiffs and the class
 3   members reasonably relied upon Defendants’ knowing and active concealment of these facts.
 4               147.   Based on the foregoing, Defendants are estopped from relying on any statutes of
 5   limitations in defense of this action.
 6   IX.         CAUSES OF ACTION
 7               A.     Claims Asserted on Behalf of the Nationwide Class
 8
                                           NATIONWIDE COUNT I:
 9                                        FRAUD BY CONCEALMENT
                                               (Common Law)
10
                 148.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
11
     forth herein.
12
                 149.   Plaintiffs bring this claim on behalf of themselves and the Nationwide Class or, in
13
     the alternative, on behalf of the State Classes, against all Defendants.
14
                 150.   Defendants are liable for both fraudulent concealment and non-disclosure. See, e.g.,
15
     Restatement (Second) of Torts §§ 550-51 (1977).
16
                 151.   Specifically, Defendants committed fraud by submitting testing vehicles that were
17
     materially different from production vehicles, installing and calibrating clean driving software in
18
     the Class Vehicles for testing only, attesting that the high performance Sport Plus mode complied
19
     with applicable emissions laws, and concealing all of this information from regulators, Plaintiffs
20
     and the Class.
21
                 152.   A reasonable consumer would not have expected that the Class Vehicles they paid
22
     for and drove were materially different from the testing-only vehicles used to obtain permission to
23
     sell the vehicles, contained software designed to misrepresent the Class Vehicles’ true emissions
24
     and fuel economy, and did not comply with emissions laws when operated in Sport Plus mode.
25
                 153.   Defendants knew that these facts about the Class Vehicles would be important to the
26
     consumers deciding to purchase or lease them. Defendants ensured that Plaintiffs and the Class did
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 60 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 75 of 431



 1   not discover this information through actively concealing it. Defendants intended for Plaintiffs and
 2   the Class to rely on their omissions—which they did by paying for the Class Vehicles.
 3               154.   Defendants had a duty to disclose the emissions and fuel economy defects and that
 4   the Class Vehicles consumed more fuel and emitted higher levels of harmful pollutants during
 5   normal driving operation. These important facts were known and/or accessible only to the
 6   Defendants, including due to their involvement in the design, installment, and calibration of the
 7   hardware and software in the Class Vehicles. Defendants also knew that these technical facts were
 8   not known to or reasonably discoverable by Plaintiffs and the Class. If Defendants had disclosed
 9   these material facts, Plaintiffs would have seen them.
10               155.   Defendants also had a duty to disclose the true nature of the Class Vehicles in light
11   of their affirmative statements about the Class Vehicles with respect to emissions standards, fuel
12   efficiency and performance. In uniform advertising and materials provided with each Class
13   Vehicle, Defendants intentionally concealed, suppressed, and failed to disclose to Plaintiffs and the
14   Class that the Class Vehicles were equipped with emissions-cheating software and/or hardware that
15   caused them to obtain worse fuel economy and/or emit more pollution on the road than in
16   regulatory testing.
17               156.   Defendants knew these statements were misleading, deceptive, and incomplete
18   without the disclosure of the additional facts set forth above regarding the existence of the
19   emissions- and fuel economy-cheating fraud. Because they volunteered to provide information
20   about the Class Vehicles that they offered for sale to Plaintiffs and the Class, Defendants had the
21   duty to disclose the whole truth. They did not.
22               157.   Defendants did not fulfill their duties to disclose to Plaintiffs and the Class. Instead,
23   they actively concealed the truth, including during the emissions certification process for the Class
24   Vehicles and throughout their marketing and sale of the Class Vehicles.
25               158.   Defendants’ deceptive actions harmed Plaintiffs and the Class. Because
26   Defendants’ fraudulently concealed the truth about the Class Vehicles’ fuel economy and
27   emissions characteristics, consumers who paid for the Class Vehicles suffered economic losses.
28   Plaintiffs suffered damages including but not limited to payment for additional fuel costs required

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                          - 61 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 76 of 431



 1   by the lower fuel economy performance in their Class Vehicles. Accordingly, Defendants are liable
 2   to Plaintiffs and the Class for damages in an amount to be proven at trial.
 3               159.   Defendants’ acts were done wantonly, maliciously, oppressively, deliberately, with
 4   intent to defraud; in reckless disregard of the rights of Plaintiffs and the Class; and to enrich
 5   themselves. Their misconduct warrants an assessment of punitive damages in an amount sufficient
 6   to deter such conduct in the future, which amount shall be determined according to proof at trial.
 7                                        NATIONWIDE COUNT II:
                                   IMPLIED AND WRITTEN WARRANTY
 8                           Magnuson - Moss Warranty Act (15 U.S.C. §§ 2301, et seq.)
 9               160.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
10   forth herein.
11               161.   Plaintiffs bring this claim on behalf of themselves and the Nationwide Class against
12   all Defendants.
13               162.   This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301 by
14   virtue of 28 U.S.C. § 1332 (a)-(d).
15               163.   Plaintiffs and Class members are “consumers” within the meaning of the
16   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
17               164.   Defendants are “supplier[s]” and “warrantor[s]” within the meaning of the
18   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).
19               165.   The Class Vehicles are “consumer products” within the meaning of the
20   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
21               166.   15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is damaged
22   by the failure of a warrantor to comply with a written or implied warranty.
23               167.   Defendants provided Plaintiffs and the Nationwide Class with the following two
24   express warranties, which are covered under 15 U.S.C. § 2301(6):
25                      a.      Manufacturer’s Warranty—This written warranty provides
26   “bumper-to-bumper” limited express warranty coverage for a minimum of 4 years or 50,000 miles,
27   whichever comes first. The warranty covers emissions related repairs.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 62 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 77 of 431



 1                      b.     Federal Emissions Warranty—Consistent with federal law, the
 2   Defendants provided a “performance warranty” and a “design and defect warranty.” In the event
 3   that a vehicle fails an emissions test, these warranties cover the repair and replacement of: all
 4   emission control and emission-related parts for two years or 24,000 miles (whichever comes first);
 5   and specified major emission control components, including catalytic converters, electronic
 6   emissions control unit or computer and on–board emissions diagnostic device or computer for 8
 7   years or 80,000 miles (whichever comes first).
 8               168.   The Class Vehicles’ implied warranties are covered under 15 U.S.C. § 2301(7).
 9               169.   The terms of these warranties became part of the basis of the bargain when Plaintiffs
10   and each Class member purchased or leased their Class Vehicles.
11               170.   Defendants breached these written and implied warranties as described in detail
12   above. Without limitation, the Class Vehicles share a common design defect in that they emit more
13   pollution and consume more fuel than disclosed to regulators, consumers, and the driving public.
14               171.   Plaintiffs and each Class member have had sufficient direct dealings with either
15   Defendants or their agents (including dealerships) to establish privity of contract between
16   Defendants, on the one hand, and Plaintiffs and each Class member, on the other hand, as to the
17   express and implied warranties detailed in the Counts below.
18               172.   Nonetheless, privity is not required here because Plaintiffs and each Class member
19   are intended third-party beneficiaries of contracts between Defendants and their dealers, and of
20   their implied warranties. The dealers were not intended to be the ultimate consumers of the Class
21   Vehicles and have no rights under the warranty agreements provided with the Class Vehicles; the
22   warranty agreements were designed for and intended to benefit consumers only.
23               173.   Affording Defendants a reasonable opportunity to cure their breach of written
24   warranties would be unnecessary and futile. At the time of sale or lease of each Class Vehicle,
25   Defendants knew, or should have known, of their misrepresentations and/or material omissions
26   concerning the Class Vehicles’ inability to perform as warranted, but nonetheless failed to rectify
27   the situation and/or disclose the design defect. Under the circumstances, the remedies available
28   under any informal settlement procedure would be inadequate and any requirement that Plaintiffs

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 63 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 78 of 431



 1   or members of the Class resort to an informal dispute resolution procedure and/or afford
 2   Defendants a reasonable opportunity to cure their breach of warranties is excused and thereby
 3   deemed satisfied.
 4               174.   In addition, given the conduct described herein, any attempts by Defendants, in their
 5   capacity as warrantors, to limit the implied warranties in a manner that would exclude coverage of
 6   the defect is unconscionable and any such effort to disclaim, or otherwise limit, liability for the
 7   defect is null and void.
 8               175.   Plaintiffs and the other Class members would suffer economic hardship if they
 9   returned their Class Vehicles, but did not receive the return of all payments they made to
10   Defendants. Because Defendants are refusing to acknowledge any revocation of acceptance and
11   have not immediately returned any payments made, Plaintiffs and the Class have not re-accepted
12   their Class Vehicles by retaining them.
13               176.   The amount in controversy of Plaintiffs’ individual claims meets or exceeds the sum
14   of $25. The amount in controversy of this action exceeds the sum of $50,000, exclusive of interest
15   and costs, computed on the basis of all claims to be determined in this lawsuit.
16               177.   As a direct and proximate result of the Defendants’ breach of the written and
17   implied warranties, Plaintiffs and each Class member have suffered damages.
18               178.   Plaintiffs, individually and on behalf of the Class, seek all damages permitted by
19   law, including compensation for the monetary difference between the Class Vehicles as warranted
20   and as sold or leased; compensation for the reduction in resale value; the cost of purchasing,
21   leasing, or renting replacement vehicles, along with all other incidental and consequential damages,
22   statutory attorney fees, and all other relief allowed by law.
23               B.     State-Specific Claims
24                                           ALABAMA COUNT I:
                           Violations of the Alabama Deceptive Trade Practices Act
25                                         Ala. Code § 8-19-1, et seq.
                                    (On Behalf of the Alabama State Class)
26
                 179.   Plaintiffs incorporate by reference all allegations in this Complaint as though fully
27
     set forth herein.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 64 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 79 of 431



 1               180.   Plaintiffs Frank Belle and Alan Essreg (for the purposes of this count, “Plaintiffs”)
 2   bring this claim on behalf of themselves and the Alabama State Class against all Defendants.
 3               181.   Plaintiffs and Alabama State Class members are “consumers” within the meaning
 4   of Ala. Code § 8-19-3(2).
 5               182.   Plaintiffs and Alabama State Class members and Defendants are “persons” within
 6   the meaning of Ala. Code § 8-19-3(5).
 7               183.   The Class Vehicles are “goods” within the meaning of Ala. Code § 8-19-3(3).
 8               184.   Defendants were and are engaged in “trade or commerce” within the meaning of
 9   Ala. Code § 8-19-3(8).
10               185.   The Alabama Deceptive Trade Practices Act (“Alabama DTPA”) declares several
11   specific actions to be unlawful, including: “(5) Representing that goods or services have
12   sponsorship, approval, characteristics, ingredients, uses, benefits, or qualities that they do not
13   have,” “(7) Representing that goods or services are of a particular standard, quality, or grade, or that
14   goods are of a particular style or model, if they are of another,” and “(27) Engaging in any other
15   unconscionable, false, misleading, or deceptive act or practice in the conduct of trade or
16   commerce.” Ala. Code § 8-19-5.
17               186.   In the course of their business, Defendants concealed and suppressed material facts
18   concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
19   emissions testing that were different from production vehicles, (b) installing a secret software
20   program that caused the vehicles to perform differently during emissions testing than on the road,
21   and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
22   emissions tests when they in fact did not.
23               187.   Plaintiffs and Alabama State Class members had no way of discerning that
24   Defendants’ representations were false and misleading because Plaintiffs and Alabama State Class
25   members did not have access to Defendants’ emissions certification test vehicles and Defendants’
26   emissions-related hardware and software was extremely sophisticated technology. Alabama State
27   Class members did not and could not unravel Defendants’ deception on their own.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 65 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 80 of 431



 1               188.   Defendants thus violated the Alabama DTPA by, at minimum: representing that
 2   Class Vehicles have characteristics, uses, benefits, and qualities which they do not have;
 3   representing that Class Vehicles are of a particular standard, quality, and grade when they are not;
 4   advertising Class Vehicles with the intent not to sell or lease them as advertised; and representing
 5   that the subject of a transaction involving Class Vehicles has been supplied in accordance with a
 6   previous representation when it has not.
 7               189.   Defendants intentionally and knowingly misrepresented material facts regarding the
 8   Class Vehicles with intent to mislead the Alabama State Class.
 9               190.   Defendants knew or should have known that their conduct violated the Alabama
10   DTPA.
11               191.   Defendants owed the Alabama State Class a duty to disclose the illegality and public
12   health risks, and the true nature of the Class Vehicles, because Defendants:
13                      A.      possessed exclusive knowledge that they were manufacturing, selling, and
14               distributing vehicles throughout the United States that did not perform as advertised;
15                      B.      intentionally concealed the foregoing from regulators and Alabama State
16               Class members; and/or
17                      C.      made incomplete representations about the Class Vehicles’ fuel economy
18               and emissions while purposefully withholding material facts that contradicted these
19               representations.
20               192.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
21   emissions was material to the Alabama State Class.
22               193.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
23   deceive regulators and reasonable consumers, including the Alabama Class, about the true
24   environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of Defendants’
25   brands, and the true value of the Class Vehicles.
26               194.   Plaintiffs and the Alabama State Class suffered ascertainable loss and actual
27   damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
28   and failure to disclose material information.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 66 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 81 of 431



 1               195.   Pursuant to Ala. Code § 8-19-10(e), Plaintiffs have sent notice letters to Defendants.
 2   Additionally, Defendants are on notice of the issues raised in this count and this Complaint by way
 3   of investigations conducted by governmental regulators. The Alabama State Class seeks all
 4   damages and relief to which it is entitled.
 5                                          ALABAMA COUNT II:
                                         Breach of Express Warranty
 6                                     Ala. Code §§ 7-2-313 and 7-2A-210
                                     (On Behalf of the Alabama State Class)
 7
                 196.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 8
     fully set forth herein.
 9
                 197.   Plaintiffs Frank Belle and Alan Essreg (for the purposes of this count, “Plaintiffs”)
10
     bring this claim on behalf of themselves and the Alabama State Class against all Defendants.
11
                 198.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
12
     vehicles under Ala. Code §§ 7-2-104(1) and 7-2A-103(3), and a “seller” of motor vehicles under
13
     § 7-2-103(1)(d).
14
                 199.   With respect to leases, Defendants are and were at all relevant times “lessors” of
15
     motor vehicles under Ala. Code. § 7-2A-103(1)(p).
16
                 200.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
17
     Ala. Code §§ 7-2-105(1) and 7-2A-103(1)(h).
18
                 201.   In connection with the purchase or lease of each one of its new vehicles, Defendants
19
     provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
20
     warranty exists to cover “any repair to correct a manufacturers defect in materials or
21
     workmanship.”
22
                 202.   Defendants also made numerous representations, descriptions, and promises to
23
     Alabama State Class members regarding the performance and emission controls of their vehicles.
24
                 203.   For example, Defendants included in the warranty booklets for some or all of the
25
     Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
26
     time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
27
     from defects in material and workmanship which would cause it not to meet those standards.”
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 67 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 82 of 431



 1               204.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 2   federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 3   Warranty.”
 4               205.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
 5   respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
 6   their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
 7   required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 8   whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 9   emission control components are covered for the first eight years or 80,000 miles (whichever
10   comes first). These major emission control components subject to the longer warranty include the
11   catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
12   device or computer.
13               206.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
14   with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
15   warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
16   Design and Defect Warranty required by the EPA covers repair of emission control or emission
17   related parts, which fail to function or function improperly because of a defect in materials or
18   workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
19   first, or, for the major emission control components, for eight years or 80,000 miles, whichever
20   comes first.
21               207.   As manufacturers of light-duty vehicles, Defendants were required to provide these
22   warranties to purchasers or lessees of Class Vehicles.
23               208.   Defendants’ warranties formed a basis of the bargain that was reached when
24   consumers purchased or leased the Class Vehicles.
25               209.   Despite the existence of warranties, Defendants failed to inform Alabama State
26   Class members that the Class Vehicles were defective and were intentionally designed and
27   manufactured to emit more pollution and achieve worse fuel economy on the road than what was
28

                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 68 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 83 of 431



 1   disclosed to regulators and represented to consumers who purchased or leased them, and
 2   Defendants failed to fix the defective emission components free of charge.
 3               210.   Defendants breached the express warranty promising to repair and correct
 4   Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 5   have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 6               211.   Affording Defendants a reasonable opportunity to cure their breach of written
 7   warranties would be unnecessary and futile here.
 8               212.   Furthermore, the limited warranty promising to repair and correct Defendants’
 9   defect in materials and workmanship fails in its essential purpose because the contractual remedy is
10   insufficient to make Alabama State Class members whole and because Defendants have failed
11   and/or have refused to adequately provide the promised remedies within a reasonable time.
12               213.   Accordingly, recovery by Plaintiffs and the Alabama State Class members is not
13   restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
14   and workmanship, and they seek all remedies as allowed by law.
15               214.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
16   leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
17   conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
18   material facts regarding the Class Vehicles. Plaintiffs and the Alabama State Class members were
19   therefore induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
20               215.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
21   through the limited remedy of repairing and correcting Defendants’ defect in materials and
22   workmanship, as many incidental and consequential damages have already been suffered because
23   of Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
24   failure to provide such limited remedy within a reasonable time, and any limitation on Alabama
25   State Class members’ remedies would be insufficient to make them whole.
26               216.   Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiffs and
27   Alabama State Class members assert, as additional and/or alternative remedies, the revocation of
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 69 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 84 of 431



 1   acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
 2   currently owned or leased, and for such other incidental and consequential damages as allowed.
 3               217.   Defendants were provided reasonable notice of these issues by way of a letter sent
 4   by Plaintiffs as well as the regulators’ investigations.
 5               218.   As a direct and proximate result of Defendants’ breach of express warranties,
 6   Alabama State Class members have been damaged in an amount to be determined at trial.
 7                                         ALABAMA COUNT III:
                                Breach of Implied Warranty of Merchantability
 8                                    Ala. Code §§ 7-2-314 and 7-2A-212
                                    (On Behalf of the Alabama State Class)
 9
                 219.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
10
     forth herein.
11
                 220.   Plaintiffs Frank Belle and Alan Essreg (for the purposes of this count, “Plaintiffs”)
12
     bring this claim on behalf of themselves and the Alabama State Class against all Defendants.
13
                 221.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
14
     vehicles under Ala. Code §§ 7-2-104(1) and 7-2A-103(3), and a “seller” of motor vehicles under
15
     § 7-2-103(1)(d).
16
                 222.   With respect to leases, Defendants are and were at all relevant times “lessors” of
17
     motor vehicles under Ala. Code. § 7-2A-103(1)(p).
18
                 223.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
19
     Ala. Code §§ 7-2-105(1) and 7-2A-103(1)(h).
20
                 224.   A warranty that the Class Vehicles were in merchantable condition and fit for the
21
     ordinary purpose for which vehicles are used is implied by law pursuant to Ala. Code §§ 7-2-314
22
     and 7-2A-212.
23
                 225.   These Class Vehicles, when sold or leased and at all times thereafter, were
24
     materially different from vehicles Defendants submitted for emissions testing, included software
25
     that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
26
     emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
27
     ordinary purpose for which vehicles are used.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 70 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 85 of 431



 1               226.   Defendants were provided reasonable notice of these issues by way of a letter sent
 2   by Plaintiffs as well as the regulators’ investigations.
 3               227.   As a direct and proximate result of Defendants’ breach of the implied warranty of
 4   merchantability, Plaintiffs and Alabama State Class members have been damaged in an amount to
 5   be proven at trial.
 6                                            ALASKA COUNT I:
                 Violations of the Alaska Unfair Trade Practices and Consumer Protection Act
 7                                     Alaska Stat. Ann. § 45.50.471 et seq.
                                      (On Behalf of the Alaska State Class)
 8
                 228.   Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
 9
                 229.   Plaintiff Vernon Gallion (for the purposes of this count, “Plaintiff”) brings this
10
     claim on behalf of himself and the Alaska State Class against all Defendants.
11
                 230.   The Alaska Unfair Trade Practices And Consumer Protection Act (“Alaska CPA”)
12
     declares unfair methods of competition and unfair or deceptive acts or practices in the conduct of
13
     trade or commerce unlawful, including: “(4) representing that goods or services have sponsorship,
14
     approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or that a
15
     person has a sponsorship, approval, status, affiliation, or connection that the person does not have;”
16
     “(6) representing that goods or services are of a particular standard, quality, or grade, or that goods
17
     are of a particular style or model, if they are of another;” “(8) advertising goods or services with
18
     intent not to sell them as advertised;” or “(12) using or employing deception, fraud, false pretense,
19
     false promise, misrepresentation, or knowingly concealing, suppressing, or omitting a material fact
20
     with intent that others rely upon the concealment, suppression or omission in connection with the
21
     sale or advertisement of goods or services whether or not a person has in fact been misled, deceived
22
     or damaged.” Alaska Stat. § 45.50.471.
23
                 231.   In the course of their business, Defendants concealed and suppressed material facts
24
     concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
25
     emissions testing that were different from production vehicles, (b) installing a secret software
26
     program that caused the vehicles to perform differently during emissions testing than on the road,
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 71 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 86 of 431



 1   and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 2   emissions tests when they in fact did not.
 3               232.   Plaintiff and Alaska State Class members had no way of discerning that Defendants’
 4   representations were false and misleading because Alaska State Class members did not have access
 5   to Defendants’ emissions certification test vehicles and Defendants’ emissions-related hardware
 6   and software was extremely sophisticated technology. Alaska State Class members did not and
 7   could not unravel Defendants’ deception on their own.
 8               233.   Defendants thus violated the Alaska CPA by, at minimum: representing that Class
 9   Vehicles have characteristics, uses, benefits, and qualities which they do not have; representing that
10   Class Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
11   Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
12   transaction involving Class Vehicles has been supplied in accordance with a previous
13   representation when it has not.
14               234.   Defendants intentionally and knowingly misrepresented material facts regarding the
15   Class Vehicles with intent to mislead the Alaska State Class.
16               235.   Defendants knew or should have known that their conduct violated the Alaska CPA.
17               236.   Defendants owed the Alaska State Class a duty to disclose the illegality and public
18   health risks, the true nature of the Class Vehicles, because Defendants:
19                      A.      possessed exclusive knowledge that they were manufacturing, selling, and
20               distributing vehicles throughout the United States that did not perform as advertised;
21                      B.      intentionally concealed the foregoing from regulators and Alaska Class
22               members; and/or
23                      C.      made incomplete representations about the Class Vehicles’ fuel economy
24               and emissions while purposefully withholding material facts that contradicted these
25               representations.
26               237.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
27   emissions was material to the Alaska State Class.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 72 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 87 of 431



 1               238.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 2   deceive regulators and reasonable consumers, including the Alabama State Class, about the true
 3   environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of Defendants’
 4   brands, and the true value of the Class Vehicles.
 5               239.   Defendants’ violations present a continuing risk to the Alaska State Class as well as
 6   to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 7   public interest.
 8               240.   As a direct and proximate result of Defendants’ violations of the Alaska CPA, the
 9   Alaska State Class have suffered injury-in-fact and/or actual damage.
10               241.   Pursuant to Alaska Stat. § 45.50. 531, the Alaska State Class seeks monetary relief
11   against Defendants measured as the greater of (a) three times the actual damages in an amount to be
12   determined at trial or (b) $500 for each Alaska State Class member.
13               242.   Plaintiff and the Alaska State Class also seek an order enjoining Defendants’ unfair,
14   unlawful, and/or deceptive practices pursuant to Alaska Stat. § 45.50. 535, attorneys’ fees, and any
15   other just and proper relief available under the Alaska CPA.
16               243.   Pursuant to Alaska Stat. § 45.50.535, Plaintiff sent notice letters to Defendants.
17   Additionally, all Defendants were provided notice of the issues raised in this count and this
18   Complaint by way of investigations conducted by governmental regulators. The Alabama State
19   Class seeks all damages and relief to which it is entitled.
20                                           ALASKA COUNT II:
                                         Breach of Express Warranty
21                                   Alaska Stat. §§ 45.02.313 and 45.12.210
                                      (On Behalf of the Alaska State Class)
22
                 244.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
23
     fully set forth herein.
24
                 245.   Plaintiff Vernon Gallion (for the purposes of this count, “Plaintiff”) brings this
25
     claim on behalf of himself and the Alaska State Class against all Defendants.
26

27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 73 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 88 of 431



 1               246.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
 2   vehicles under Alaska Stat. §§ 45.02.104(a) and 45.12.103(c)(11), and a “seller” of motor vehicles
 3   under Alaska Stat. § 45.02.103(a)(4).
 4               247.   With respect to leases, Defendants are and were at all relevant times “lessors” of
 5   motor vehicles under Alaska Stat. § 45.12.103(a)(16).
 6               248.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
 7   Alaska Stat. §§ 45.02.105(a) and 45.12.103(a)(8).
 8               249.   In connection with the purchase or lease of each one of its new vehicles, Defendants
 9   provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
10   warranty exists to cover “any repair to correct a manufacturers defect in materials or
11   workmanship.”
12               250.   Defendants also made numerous representations, descriptions, and promises to
13   Alaska State Class members regarding the performance and emission controls of their vehicles.
14               251.   For example, Defendants included in the warranty booklets for some or all of the
15   Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
16   time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
17   from defects in material and workmanship which would cause it not to meet those standards.”
18               252.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
19   federal emission control warranties: a “Performance Warranty” and a “Design and Defect
20   Warranty.”
21               253.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
22   respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
23   their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
24   required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
25   whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
26   emission control components are covered for the first eight years or 80,000 miles (whichever
27   comes first). These major emission control components subject to the longer warranty include the
28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 74 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 89 of 431



 1   catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 2   device or computer.
 3               254.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 4   with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 5   warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
 6   Design and Defect Warranty required by the EPA covers repair of emission control or emission
 7   related parts, which fail to function or function improperly because of a defect in materials or
 8   workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 9   first, or, for the major emission control components, for eight years or 80,000 miles, whichever
10   comes first.
11               255.   As manufacturers of light-duty vehicles, Defendants were required to provide these
12   warranties to purchasers or lessees of Class Vehicles.
13               256.   Defendants’ warranties formed a basis of the bargain that was reached when
14   consumers purchased or leased Class Vehicles.
15               257.   Despite the existence of warranties, Defendants failed to inform Alaska State Class
16   members that the Class Vehicles were defective and were intentionally designed and manufactured
17   to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
18   regulators and represented to consumers who purchased or leased them, and Defendants failed to
19   fix the defective emission components free of charge.
20               258.   Defendants breached the express warranty promising to repair and correct
21   Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
22   have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
23               259.   Affording Defendants a reasonable opportunity to cure their breach of written
24   warranties would be unnecessary and futile here.
25               260.   Furthermore, the limited warranty promising to repair and correct Defendants’
26   defect in materials and workmanship fails in its essential purpose because the contractual remedy is
27   insufficient to make Plaintiff and Alaska State Class members whole and because Defendants have
28   failed and/or have refused to adequately provide the promised remedies within a reasonable time.

                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 75 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 90 of 431



 1               261.   Accordingly, recovery by Plaintiff and the Alaska State Class members is not
 2   restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
 3   and workmanship, and they seek all remedies as allowed by law.
 4               262.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 5   leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
 6   conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
 7   material facts regarding the Class Vehicles. Plaintiff and the Alaska State Class members were
 8   therefore induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 9               263.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
10   through the limited remedy of repairing and correcting Defendants’ defect in materials and
11   workmanship fails in its essential purpose as many incidental and consequential damages have
12   already been suffered because of Defendants’ fraudulent conduct as alleged herein, and because of
13   its failure and/or continued failure to provide such limited remedy within a reasonable time, and
14   any limitation on Plaintiff and Alaska State Class members’ remedies would be insufficient to
15   make them whole.
16               264.   Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiff and
17   Alaska State Class members assert, as additional and/or alternative remedies, the revocation of
18   acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
19   currently owned or leased, and for such other incidental and consequential damages as allowed.
20               265.   Defendants were provided reasonable notice of these issues by way of a letter sent
21   by Plaintiffs as well as the regulators’ investigations.
22               266.   As a direct and proximate result of Defendants’ breach of express warranties,
23   Alaska State Class members have been damaged in an amount to be determined at trial.
24                                          ALASKA COUNT III:
                                Breach of Implied Warranty of Merchantability
25                                  Alaska Stat. §§ 45.02.314 and 45.12.212
                                     (On Behalf of the Alaska State Class)
26
                 267.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
27
     forth herein.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 76 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 91 of 431



 1               268.   Plaintiff Vernon Gallion (for the purposes of this count, “Plaintiff”) brings this
 2   claim on behalf of himself and the Alaska State Class against all Defendants.
 3               269.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
 4   vehicles under Alaska Stat. §§ 45.02.104(a) and 45.12.103(c)(11), and a “seller” of motor vehicles
 5   under Alaska Stat. § 45.02.103(a)(4).
 6               270.   With respect to leases, Defendants are and were at all relevant times “lessors” of
 7   motor vehicles under Alaska Stat. § 45.12.103(a)(16).
 8               271.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
 9   Alaska Stat. §§ 45.02.105(a) and 45.12.103(a)(8).
10               272.   A warranty that the Class Vehicles were in merchantable condition and fit for the
11   ordinary purpose for which vehicles are used is implied by law pursuant to Alaska Stat.
12   §§ 45.02.314 and 45.12.212.
13               273.   These Class Vehicles, when sold or leased and at all times thereafter, were
14   materially different from vehicles Defendants submitted for emissions testing, included software
15   that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
16   emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
17   ordinary purpose for which vehicles are used.
18               274.   Defendants were provided reasonable notice of these issues by way of a letter sent
19   by Plaintiffs as well as the regulators’ investigations.
20               275.   As a direct and proximate result of Defendants’ breach of the implied warranty of
21   merchantability, Alaska State Class members have been damaged in an amount to be proven at
22   trial.
23                                           ARIZONA COUNT I:
                                 Violations of the Arizona Consumer Fraud Act
24                                      Ariz. Rev. Stat. § 44-1521, et seq.
                                     (On Behalf of the Arizona State Class)
25
                 276.   Plaintiffs incorporate by reference all allegations in this Complaint as though fully
26
     set forth herein.
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 77 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 92 of 431



 1               277.   Plaintiffs Isaías Iñiguez and Tyrell Pierce (for the purposes of this count,
 2   “Plaintiffs”) bring this claim on behalf of themselves and the Arizona State Class against all
 3   Defendants.
 4               278.   Defendants, Plaintiffs, and Arizona State Class members are “persons” within the
 5   meaning of the Arizona Consumer Fraud Act (“Arizona CFA”), Ariz. Rev. Stat. § 44-1521(6).
 6               279.   The Class Vehicles are “merchandise” within the meaning of Ariz. Rev. Stat.
 7   § 44-1521(5).
 8               280.   The Arizona CFA provides that “[t]he act, use or employment by any person of any
 9   deception, deceptive act or practice, fraud, . . . misrepresentation, or concealment, suppression or
10   omission of any material fact with intent that others rely upon such concealment, suppression or
11   omission, in connection with the sale . . . of any merchandise whether or not any person has in fact
12   been misled, deceived or damaged thereby, is declared to be an unlawful practice.” Ariz. Rev. Stat.
13   § 44-1522(A).
14               281.   In the course of their business, Defendants concealed and suppressed material facts
15   concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
16   emissions testing that were different from production vehicles, (b) installing a secret software
17   program that caused the vehicles to perform differently during emissions testing than on the road,
18   and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
19   emissions tests when they in fact did not.
20               282.   Plaintiffs and Arizona State Class members had no way of discerning that
21   Defendants’ representations were false and misleading because Plaintiff and Arizona State Class
22   members did not have access to Defendants’ emissions certification test vehicles and Defendants’
23   emissions-related hardware and software was extremely sophisticated technology.
24               283.   Defendants thus violated the Arizona CFA by, at minimum: employing deception,
25   deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission of
26   any material fact with intent that others rely upon such concealment, suppression or omission, in
27   connection with the sale of Class Vehicles.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 78 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 93 of 431



 1               284.   Defendants intentionally and knowingly misrepresented material facts regarding the
 2   Class Vehicles with intent to mislead Plaintiffs and the Arizona State Class.
 3               285.   Defendants knew or should have known that their conduct violated the Arizona
 4   CFA.
 5               286.   Defendants owed Plaintiffs and the Arizona State Class a duty to disclose the
 6   illegality and public health risks, the true nature of the Class Vehicles, because Defendants:
 7                      A.      possessed exclusive knowledge that they were manufacturing, selling, and
 8               distributing vehicles throughout the United States that did not perform as advertised;
 9                      B.      intentionally concealed the foregoing from regulators, Plaintiff, and Arizona
10               State Class members; and/or
11                      C.      made incomplete representations about the Class Vehicles’ fuel economy
12               and emissions while purposefully withholding material facts from Plaintiffs and Arizona
13               State Class members that contradicted these representations.
14               287.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
15   emissions was material to Plaintiffs and the Arizona State Class.
16               288.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
17   deceive regulators and reasonable consumers, including Plaintiffs and the Arizona State Class,
18   about the true environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of
19   Defendants’ brands, and the true value of the Class Vehicles.
20               289.   Plaintiffs and the Arizona State Class suffered ascertainable loss and actual
21   damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
22   and failure to disclose material information.
23               290.   Plaintiffs and the Arizona State Class seek monetary relief against Defendants in an
24   amount to be determined at trial. Plaintiff and the Arizona State Class also seek punitive damages
25   because Defendants engaged in aggravated and outrageous conduct.
26               291.   Plaintiffs and the Arizona State Class also seek an order enjoining Defendants’
27   unfair, unlawful, and/or deceptive practices, attorneys’ fees, and any other just and proper relief
28   available under the Arizona CFA.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 79 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 94 of 431



 1                                           ARIZONA COUNT II:
                                           Breach of Express Warranty
 2                                   Ariz. Rev. Stat. §§ 47-2313 and 47-2A210
                                      (On Behalf of the Arizona State Class)
 3
                 292.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 4
     fully set forth herein.
 5
                 293.   Plaintiffs Isaías Iñiguez and Tyrell Pierce (for the purposes of this count,
 6
     “Plaintiffs”) bring this claim on behalf of themselves and the Arizona State Class against all
 7
     Defendants.
 8
                 294.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
 9
     vehicles under Ariz. Rev. Stat. §§ 47-2104(A) and 47-2a103(c); and is a “seller” of motor vehicles
10
     under Ariz. Rev. Stat. § 47-2103(A)(4).
11
                 295.   With respect to leases, Defendants are and were at all relevant times “lessors” of
12
     motor vehicles under Ariz. Rev. Stat. § 47-2a103(A)(16).
13
                 296.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
14
     Ariz. Rev. Stat. §§ 47-2105(A) and 47-2a103(A)(8).
15
                 297.   In connection with the purchase or lease of each one of its new vehicles, Defendants
16
     provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
17
     warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
18
                 298.   Defendants also made numerous representations, descriptions, and promises to
19
     Plaintiffs and Arizona State Class members regarding the performance and emission controls of
20
     their vehicles.
21
                 299.   For example, Defendants included in the warranty booklets for some or all of the
22
     Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
23
     time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
24
     from defects in material and workmanship which would cause it not to meet those standards.”
25
                 300.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
26
     federal emission control warranties: a “Performance Warranty” and a “Design and Defect
27
     Warranty.”
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 80 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 95 of 431



 1               301.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
 2   respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
 3   their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
 4   required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 5   whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 6   emission control components are covered for the first eight years or 80,000 miles (whichever
 7   comes first). These major emission control components subject to the longer warranty include the
 8   catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 9   device or computer.
10               302.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
11   with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
12   warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
13   Design and Defect Warranty required by the EPA covers repair of emission control or emission
14   related parts, which fail to function or function improperly because of a defect in materials or
15   workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
16   first, or, for the major emission control components, for eight years or 80,000 miles, whichever
17   comes first.
18               303.   As manufacturers of light-duty vehicles, Defendants were required to provide these
19   warranties to purchasers or lessees of Class Vehicles.
20               304.   Defendants’ warranties formed a basis of the bargain that was reached when
21   consumers purchased or leased Class Vehicles.
22               305.   Despite the existence of warranties, Defendants failed to inform Plaintiffs and
23   Arizona State Class members that the Class Vehicles were defective and were intentionally
24   designed and manufactured to emit more pollution and achieve worse fuel economy on the road
25   than what was disclosed to regulators and represented to consumers who purchased or leased them,
26   and Defendants failed to fix the defective emission components free of charge.
27

28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                        - 81 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 96 of 431



 1               306.   Defendants breached the express warranty promising to repair and correct
 2   Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 3   have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 4               307.   Affording Defendants a reasonable opportunity to cure their breach of written
 5   warranties would be unnecessary and futile here.
 6               308.   Furthermore, the limited warranty promising to repair and correct Defendants’
 7   defect in materials and workmanship fails in its essential purpose because the contractual remedy is
 8   insufficient to make Plaintiffs and Arizona State Class members whole and because Defendants
 9   have failed and/or have refused to adequately provide the promised remedies within a reasonable
10   time.
11               309.   Accordingly, recovery by Plaintiffs and Arizona State Class members is not
12   restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
13   and workmanship, and they seek all remedies as allowed by law.
14               310.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
15   leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
16   conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
17   material facts regarding the Class Vehicles. Plaintiffs and Arizona State Class members were
18   therefore induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
19               311.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
20   through the limited remedy of repairing and correcting Defendants’ defect in materials and
21   workmanship as many incidental and consequential damages have already been suffered because of
22   Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
23   failure to provide such limited remedy within a reasonable time, and any limitation on Plaintiffs’
24   Arizona State Class members’ remedies would be insufficient to make them whole.
25               312.   Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiffs and
26   Arizona State Class members assert, as additional and/or alternative remedies, the revocation of
27   acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
28   currently owned or leased, and for such other incidental and consequential damages as allowed.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 82 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 97 of 431



 1               313.   Defendants were provided reasonable notice of these issues by way of a letter sent
 2   by Plaintiffs as well as the regulators’ investigations.
 3               314.   As a direct and proximate result of Defendants’ breach of express warranties,
 4   Plaintiff and Arizona State Class members have been damaged in an amount to be determined at
 5   trial.
 6                                          ARIZONA COUNT III:
                                 Breach of Implied Warranty of Merchantability
 7                                  Ariz. Rev. Stat. §§ 47-2314 and 47-2A212
                                     (On Behalf of the Arizona State Class)
 8
                 315.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 9
     forth herein.
10
                 316.   Plaintiffs Isaías Iñiguez and Tyrell Pierce (for the purposes of this count, “Plaintiff”)
11
     bring this claim on behalf of themselves and the Arizona State Class against all Defendants.
12
                 317.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
13
     vehicles under Ariz. Rev. Stat. §§ 47-2104(A) and 47-2a103(c); and is a “seller” of motor vehicles
14
     under Ariz. Rev. Stat. § 47-2103(A)(4).
15
                 318.   With respect to leases, Defendants are and were at all relevant times “lessors” of
16
     motor vehicles under Ariz. Rev. Stat. § 47-2a103(A)(16).
17
                 319.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
18
     Ariz. Rev. Stat. §§ 47-2105(A) and 47-2a103(A)(8).
19
                 320.   A warranty that the Class Vehicles were in merchantable condition and fit for the
20
     ordinary purpose for which vehicles are used is implied by law pursuant to Ariz. Rev. Stat.
21
     §§ 47-2314 and 47-2a212.
22
                 321.   These Class Vehicles, when sold or leased and at all times thereafter, were
23
     materially different from vehicles Defendants submitted for emissions testing, included software
24
     that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
25
     emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
26
     ordinary purpose for which vehicles are used.
27

28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                          - 83 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 98 of 431



 1               322.   Defendants were provided reasonable notice of these issues by way of a letter sent
 2   by Plaintiffs as well as the regulators’ investigations.
 3               323.   As a direct and proximate result of Defendants’ breach of the implied warranty of
 4   merchantability, Arizona State Class members have been damaged in an amount to be proven at
 5   trial.
 6                                           ARKANSAS COUNT I:
                                 Violations of the Deceptive Trade Practices Act
 7                                      Ark. Code Ann. § 4-88-101 et seq.
                                    (On Behalf of the Arkansas State Class)
 8
                 324.   Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
 9
                 325.   This count is brought on behalf of the Arkansas State Class against all Defendants.
10
                 326.   Defendants and Arkansas State Class members are “persons” within the meaning of
11
     Arkansas Deceptive Trade Practices Act (“Arkansas DTPA”), Ark. Code Ann. § 4-88-102(5).
12
                 327.   The Class Vehicles are “goods” within the meaning of Ark. Code Ann.
13
     § 4-88-102(4).
14
                 328.   The Arkansas DTPA prohibits “[d]eceptive and unconscionable trade practices,”
15
     which include, but are not limited to, a list of enumerated items, including “[e]ngaging in any other
16
     unconscionable, false, or deceptive act or practice in business, commerce, or trade[.]” Ark. Code
17
     Ann. § 4-88-107(a)(10). The Arkansas DTPA also prohibits the following when utilized in
18
     connection with the sale or advertisement of any goods: “(1) The act, use, or employment by any
19
     person of any deception, fraud, or false pretense; or (2) The concealment, suppression, or omission
20
     of any material fact with intent that others rely upon the concealment, suppression, or omission.”
21
     Ark. Code Ann. § 4-88-108.
22
                 329.   In the course of their business, Defendants concealed and suppressed material facts
23
     concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
24
     emissions testing that were different from production vehicles, (b) installing a secret software
25
     program that caused the vehicles to perform differently during emissions testing than on the road,
26
     and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
27
     emissions tests when they in fact did not.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 84 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 99 of 431



 1               330.   Arkansas State Class members had no way of discerning that Defendants’
 2   representations were false and misleading because the Arkansas State Class did not have access to
 3   Defendants’ emissions certification test vehicles and Defendants’ emissions-related hardware and
 4   software was extremely sophisticated technology.
 5               331.   Defendants thus violated the Arkansas DTPA by, at minimum: representing that
 6   Class Vehicles have characteristics, uses, benefits, and qualities which they do not have;
 7   representing that Class Vehicles are of a particular standard, quality, and grade when they are not;
 8   advertising Class Vehicles with the intent not to sell or lease them as advertised; and representing
 9   that the subject of a transaction involving Class Vehicles has been supplied in accordance with a
10   previous representation when it has not.
11               332.   Defendants intentionally and knowingly misrepresented material facts regarding the
12   Class Vehicles with intent to mislead the Arkansas State Class. Defendants knew or should have
13   known that their conduct violated the Arkansas DTPA.
14               333.   Defendants owed the Arkansas State Class a duty to disclose the illegality and
15   public health risks, the true nature of the Class Vehicles, because Defendants:
16                      A.      possessed exclusive knowledge that they were manufacturing, selling, and
17               distributing vehicles throughout the United States that did not perform as advertised;
18                      B.      intentionally concealed the foregoing from regulators, and Arkansas State
19               Class members; and/or
20                      C.      made incomplete representations about the Class Vehicles’ fuel economy
21               and emissions while purposefully withholding material facts that contradicted these
22               representations.
23               334.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
24   emissions was material to the Arkansas State Class.
25               335.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
26   deceive regulators and reasonable consumers, including the Arkansas State Class about the true
27   environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of Defendants’
28   brands, and the true value of the Class Vehicles.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
     2098955.6                                         - 85 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 100 of 431



 1                336.   Defendants’ violations present a continuing risk to the Arkansas State Class as well
 2    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 3    public interest.
 4                337.   The Arkansas State Class suffered ascertainable loss and actual damages as a direct
 5    and proximate result of Defendants’ misrepresentations and concealment of and failure to disclose
 6    material information. Defendants had an ongoing duty to all their customers to refrain from unfair
 7    and deceptive practices under the Arkansas DTPA. All owners of Class Vehicles suffered
 8    ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
 9    course of Defendants’ business.
10                338.   As a direct and proximate result of Defendants’ violations of the Arkansas DTPA,
11    members of the Arkansas State Class have suffered injury-in-fact and/or actual damage.
12                339.   The Arkansas State Class seeks monetary relief against Defendants in an amount to
13    be determined at trial. The Arkansas State Class also seeks punitive damages because Defendants
14    acted wantonly in causing the injury or with conscious indifference to the consequences.
15                340.   Plaintiffs also seek an order enjoining Defendants’ unfair, unlawful, and/or
16    deceptive practices, attorneys’ fees, and any other just and proper relief available under the
17    Arkansas DTPA.
18                                          ARKANSAS COUNT II:
                                           Breach of Express Warranty
19                                    Ark Code Ann. §§ 4-2-313 and 4-2A-210
                                      (On Behalf of the Arkansas State Class)
20
                  341.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
21
      fully set forth herein.
22
                  342.   This count is brought on behalf of the Arkansas State Class against all Defendants.
23
                  343.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
24
      vehicles under Ark. Code §§ 4-2-104(1) and 4-2A-103(3), and “seller[s]” of motor vehicles under
25
      § 4-2-103(1)(d).
26
                  344.   With respect to leases, Defendants are and were at all relevant times “lessors” of
27
      motor vehicles under Ark. Code § 4-2A-103(1)(p).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 86 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 101 of 431



 1                345.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    Ark. Code §§ 4-2-105(1) and 4-2A-103(1)(h).
 3                346.   In connection with the purchase or lease of each one of its new vehicles, Defendants
 4    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 5    warranty exists to cover “any repair to correct a manufacturers defect in materials or
 6    workmanship.”
 7                347.   Defendants also made numerous representations, descriptions, and promises to
 8    Arkansas State Class members regarding the performance and emission controls of their vehicles.
 9                348.   For example, Defendants included in the warranty booklets for some or all of the
10    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
11    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
12    from defects in material and workmanship which would cause it not to meet those standards.”
13                349.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
14    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
15    Warranty.”
16                350.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
17    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
18    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
19    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
20    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
21    emission control components are covered for the first eight years or 80,000 miles (whichever
22    comes first). These major emission control components subject to the longer warranty include the
23    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
24    device or computer.
25                351.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
26    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
27    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
28    Design and Defect Warranty required by the EPA covers repair of emission control or emission

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 87 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 102 of 431



 1    related parts, which fail to function or function improperly because of a defect in materials or
 2    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 3    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 4    comes first.
 5                352.   As manufacturers of light-duty vehicles, Defendants were required to provide these
 6    warranties to purchasers or lessees of Class Vehicles.
 7                353.   Defendants’ warranties formed a basis of the bargain that was reached when
 8    consumers purchased or leased Class Vehicles.
 9                354.   Despite the existence of warranties, Defendants failed to inform Arkansas State
10    Class members that the Class Vehicles defective and were intentionally designed and manufactured
11    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
12    regulators and represented to consumers who purchased or leased them, and Defendants failed to
13    fix the defective emission components free of charge.
14                355.   Defendants breached the express warranty promising to repair and correct
15    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
16    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
17                356.   Affording Defendants a reasonable opportunity to cure their breach of written
18    warranties would be unnecessary and futile here.
19                357.   Furthermore, the limited warranty promising to repair and correct Defendants’
20    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
21    insufficient to make Arkansas State Class members whole and because Defendants have failed
22    and/or have refused to adequately provide the promised remedies within a reasonable time.
23                358.   Accordingly, recovery by Arkansas State Class members is not restricted to the
24    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
25    and they seek all remedies as allowed by law.
26                359.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
27    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
28    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 88 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 103 of 431



 1    material facts regarding the Class Vehicles. Arkansas State Class members were therefore induced
 2    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 3                360.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 4    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 5    workmanship as many incidental and consequential damages have already been suffered because of
 6    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 7    failure to provide such limited remedy within a reasonable time, and any limitation on Arkansas
 8    State Class members’ remedies would be insufficient to make them whole.
 9                361.   Finally, because of Defendants’ breach of warranty as set forth herein, Arkansas
10    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
11    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
12    owned or leased, and for such other incidental and consequential damages as allowed.
13                362.   Defendants were provided reasonable notice of these issues by way of a letter sent
14    by Plaintiffs as well as the regulators’ investigations.
15                363.   As a direct and proximate result of Defendants’ breach of express warranties,
16    Arkansas State Class members have been damaged in an amount to be determined at trial.
17                                          ARKANSAS COUNT III:
                                 Breach of Implied Warranty of Merchantability
18                                  Ark. Code Ann. §§ 4-2-314 and 4-2A-212
                                    (On Behalf of the Arkansas State Class)
19
                  364.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
20
      forth herein.
21
                  365.   This count is brought on behalf of the Arkansas State Class against all Defendants.
22
                  366.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
23
      vehicles under Ark. Code §§ 4-2-104(1) and 4-2A-103(3), and “seller[s]” of motor vehicles under
24
      § 4-2-103(1)(d).
25
                  367.   With respect to leases, Defendants are and were at all relevant times “lessors” of
26
      motor vehicles under Ark. Code § 4-2A-103(1)(p).
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 89 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 104 of 431



 1                368.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    Ark. Code §§ 4-2-105(1) and 4-2A-103(1)(h).
 3                369.   A warranty that the Class Vehicles were in merchantable condition and fit for the
 4    ordinary purpose for which vehicles are used is implied by law pursuant to Ark. Code §§ 4-2-314
 5    and 4-2A-212.
 6                370.   These Class Vehicles, when sold or leased and at all times thereafter, were
 7    materially different from vehicles Defendants submitted for emissions testing, included software
 8    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 9    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
10    ordinary purpose for which vehicles are used.
11                371.   Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                372.   As a direct and proximate result of Defendants’ breach of the implied warranty of
14    merchantability, Arkansas State Class members have been damaged in an amount to be proven at
15    trial.
16                                         CALIFORNIA COUNT I:
                             Violation of California Consumers Legal Remedies Act
17                                    Cal Bus. & Prof. Code § 1750, et seq.
                                    (On Behalf of the California State Class)
18
                  373.   Plaintiffs incorporate by reference all allegations in this Complaint as though fully
19
      set forth herein.
20
                  374.   Plaintiffs Ashish Chadha, Ernesto Del Barrio, Mallen Fajardo, Isaías Iñiguez,
21
      Frederick Jeng, Eric Lee, Milton Lee, Philipp Novales-Li, Richard Schubert, Luigi Sciabarrasi, and
22
      Lawrence Tougas (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of
23
      themselves and the California State Class against all Defendants.
24
                  375.   Plaintiffs and members of the California State Class were deceived by Defendants’
25
      failure to disclose that the Class Vehicles were materially different from vehicles Defendants
26
      submitted for emissions testing, included software that led to inflated and misleading fuel economy
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 90 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 105 of 431



 1    and emissions ratings, and/or did not comply with emissions regulations when being driven in
 2    Sport Plus mode, and were therefore not fit for the ordinary purpose for which vehicles are used.
 3                376.   Defendants engaged in unfair or deceptive acts or practices when, in the course of
 4    their business they, among other acts and practices, knowingly made materially incomplete
 5    representations as to the characteristics, uses and benefits of the Class Vehicles.
 6                377.   In the various channels of information through which Defendants sold and marketed
 7    Class Vehicles, Defendants failed to disclose material information concerning the Class Vehicles,
 8    which it had a duty to disclose. Defendants had a duty to disclose the defect because, as detailed
 9    above, (a) Defendants knew about the three emissions cheating schemes in the Class Vehicles; (b)
10    Defendants had exclusive knowledge of material facts not known to the general public or the other
11    California State Class members; (c) Defendants actively concealed material facts concerning the
12    software program from the general public and Plaintiffs and California State Class members; and
13    (d) Defendants made partial representations about the Class Vehicles that were misleading because
14    they did not disclose the full truth. As detailed above, Defendants knew the information concerning
15    the defect at the time of advertising and selling the Class Vehicles, all of which was intended to
16    induce consumers to purchase the Class Vehicles.
17                378.   Defendants intended for Plaintiffs and California State Class members to rely on it
18    to provide adequately designed, and adequately manufactured automobiles and to honestly and
19    accurately reveal the problems described throughout this Complaint.
20                379.   Defendants intentionally failed or refused to disclose the defect to consumers.
21                380.   Defendants’ conduct and deceptive omissions were intended to induce Plaintiffs and
22    California State Class members to believe that the Class Vehicles were adequately designed and
23    adequately manufactured automobiles.
24                381.   Defendants’ conduct constitutes unfair acts or practices as defined by the California
25    Consumers Legal Remedies Act (the “CLRA”).
26                382.   Plaintiffs and the other California State Class members have suffered injury in fact
27    and actual damages resulting from Defendants’ material omissions.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 91 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 106 of 431



 1                383.   Plaintiffs and the California State Class seek an order enjoining Defendants’ unfair
 2    or deceptive acts or practices, equitable relief, and any other just and proper relief available under
 3    the CLRA. The claim for equitable relief is brought in the alternative should Plaintiffs not have an
 4    adequate remedy at law.
 5                384.   Defendants are on notice of the issues raised in this count and this Complaint by way
 6    of investigations conducted by governmental regulators. Plaintiffs also sent notice letters to
 7    Defendants in accordance with Cal. Civ. Code § 1782(a) of the CLRA, notifying Defendants of
 8    their alleged violations of Cal. Civ. Code § 1770(a) and demanding that Defendants correct or
 9    agree to correct the actions described therein within thirty (30) days of the notice letter. Because
10    Defendants failed to remedy their unlawful conduct within the requisite time period, Plaintiffs seek
11    all damages and relief to which Plaintiffs and the California State Class are entitled under the
12    CLRA.
13
                                            CALIFORNIA COUNT II:
14                             Violations of the California Unfair Competition Law
                                       Cal. Bus. & Prof. Code § 17200 et seq.
15                                   (On Behalf of the California State Class)
16                385.   Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
17                386.   Plaintiffs Ashish Chadha, Ernesto Del Barrio, Mallen Fajardo, Isaías Iñiguez,
18    Frederick Jeng, Eric Lee, Milton Lee, Philipp Novales-Li, Richard Schubert, Luigi Sciabarrasi, and
19    Lawrence Tougas (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of
20    themselves and the California State Class against all Defendants.
21                387.   California Business and Professions Code § 17200 prohibits any “unlawful, unfair,
22    or fraudulent business act or practices.” Defendants have engaged in unlawful, fraudulent, and
23    unfair business acts and practices in violation of the UCL.
24                388.   Defendants’ conduct, as described herein, was and is fraudulent and in violation of
25    the UCL. Defendants’ conduct violates the UCL in at least the following ways:
26                       a.     by knowingly and intentionally concealing from Plaintiffs and California
27    State Class members that the Class Vehicles suffer from a design defect while obtaining money
28    from the California State Class members;

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 92 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 107 of 431



 1                       b.     by marketing Class Vehicles as possessing functional and defect-free,
 2    EPA-compliant engine systems; and
 3                       c.     by purposefully designing and manufacturing the Class Vehicles to emit
 4    more pollution and achieve worse fuel economy on the road than what was disclosed to regulators
 5    and represented to consumers who purchased or leased them, and failing to fix the defective
 6    emission component free of charge.
 7                389.   Defendants’ misrepresentations and omissions alleged herein caused Plaintiffs and
 8    the California State Class members to make their purchases or leases of their Class Vehicles.
 9    Absent those misrepresentations and omissions, Plaintiffs and California State Class members
10    would not have purchased or leased these vehicles, would not have purchased or leased these Class
11    Vehicles at the prices they paid, and/or would have purchased or leased less expensive alternative
12    vehicles that did not cheat on emissions testing or have inflated and misleading fuel economy
13    values.
14                390.   Accordingly, Plaintiffs and California State Class members have suffered
15    ascertainable loss and actual damages as a direct and proximate result of Defendants’
16    misrepresentations and their concealment of and failure to disclose material information.
17                391.   Plaintiffs requests that this Court enter such orders or judgments as may be
18    necessary to enjoin Defendants from continuing its unfair, unlawful, and/or deceptive practices and
19    to restore to members of the California State Class any money it acquired by unfair competition,
20    including restitution and/or restitutionary disgorgement, as provided in Cal. Bus. & Prof. Code
21    § 17203 and Cal. Bus. & Prof. Code § 3345; and for such other relief set forth below. The claim for
22    equitable relief is brought in the alternative should Plaintiffs not have an adequate remedy at law.
23                                         CALIFORNIA COUNT III:
                                Violations of the California False Advertising Law
24                                         Cal. Civ. Code § 17500 et seq.
                                     (On Behalf of the California State Class)
25
                  392.   Plaintiffs incorporate by reference all allegations in this Complaint as though fully
26
      set forth herein.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 93 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 108 of 431



 1                393.   Plaintiffs Ashish Chadha, Ernesto Del Barrio, Mallen Fajardo, Isaías Iñiguez,
 2    Frederick Jeng, Eric Lee, Milton Lee, Philipp Novales-Li, Richard Schubert, Luigi Sciabarrasi, and
 3    Lawrence Tougas (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of
 4    themselves and the California State Class against all Defendants.
 5                394.   California Bus. & Prof. Code § 17500 states: “It is unlawful for any . . . corporation
 6    . . . with intent directly or indirectly to dispose of real or personal property . . . to induce the public
 7    to enter into any obligation relating thereto, to make or disseminate or cause to be made or
 8    disseminated . . . from this state before the public in any state, in any newspaper or other
 9    publication, or any advertising device, . . . or in any other manner or means whatever, including
10    over the Internet, any statement . . . which is untrue or misleading, and which is known, or which by
11    the exercise of reasonable care should be known, to be untrue or misleading.”
12                395.   Defendants caused to be made or disseminated through California and the United
13    States, through advertising, marketing and other publications, statements that were untrue
14    or misleading, and which were known, or which by the exercise of reasonable care should have
15    been known to Defendants, to be untrue and misleading to consumers, including California State
16    Class members.
17                396.   Defendants have violated § 17500 because the misrepresentations and
18    omissions regarding the reliability and functionality of Class Vehicles as set forth in this
19    Complaint were material and likely to deceive a reasonable consumer.
20                397.   Plaintiffs and the other California State Class members have suffered an injury in
21    fact, including the loss of money or property, as a result of Defendants’ unfair, unlawful, and/or
22    deceptive practices. In purchasing or leasing their Class Vehicles, the California State Class relied
23    on the misrepresentations and/or omissions of Defendants with respect to the performance and
24    reliability of the Class Vehicles. Defendants’ representations turned out not to be true because the
25    Class Vehicles are distributed with faulty and defective hardware and software systems, rendering
26    certain emissions functions inoperative.
27                398.   All of the wrongful conduct alleged herein occurred, and continues to occur, in the
28    conduct of Defendants business. Defendants’ wrongful conduct is part of a pattern or generalized

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 94 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 109 of 431



 1    course of conduct that is still perpetuated and repeated, both in the State of California and
 2    nationwide.
 3                399.   The California State Class requests that this Court enter such orders or judgments as
 4    may be necessary to enjoin Defendants from continuing their unfair, unlawful, and/or deceptive
 5    practices and to restore to the California State Class any money Defendants acquired by unfair
 6    competition, including restitution and/or restitutionary disgorgement, and for such other relief set
 7    forth below. The claim for equitable relief is brought in the alternative should Plaintiffs not have an
 8    adequate remedy at law.
 9                                        CALIFORNIA COUNT IV:
                                          Breach of Express Warranty
10                                     Cal. Com. Code §§ 2313 and 10210
                                     (On Behalf of the California State Class)
11
                  400.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
12
      fully set forth herein.
13
                  401.   Plaintiffs Ashish Chadha, Ernesto Del Barrio, Mallen Fajardo, Isaías Iñiguez,
14
      Frederick Jeng, Eric Lee, Milton Lee, Philipp Novales-Li, Richard Schubert, Luigi Sciabarrasi, and
15
      Lawrence Tougas (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of
16
      themselves and the California State Class against all Defendants.
17
                  402.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
18
      vehicles under Cal. Com. Code §§ 2104(1) and 10103(c), and “sellers” of motor vehicles under
19
      § 2103(1)(d).
20
                  403.   With respect to leases, Defendants are and were at all relevant times “lessors” of
21
      motor vehicles under Cal. Com. Code § 10103(a)(16).
22
                  404.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
23
      Cal. Com. Code §§ 2105(1) and 10103(a)(8).
24
                  405.   In connection with the purchase or lease of each one of its new vehicles, Defendants
25
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
26
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 95 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 110 of 431



 1                406.   Defendants also made numerous representations, descriptions, and promises to
 2    California State Class members regarding the performance and emission controls of their vehicles.
 3                407.   For example, Defendants included in the warranty booklets for some or all of the
 4    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 5    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 6    from defects in material and workmanship which would cause it not to meet those standards.”
 7                408.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 8    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 9    Warranty.”
10                409.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
11    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
12    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
13    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
14    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
15    emission control components are covered for the first eight years or 80,000 miles (whichever
16    comes first). These major emission control components subject to the longer warranty include the
17    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
18    device or computer.
19                410.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
20    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
21    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
22    Design and Defect Warranty required by the EPA covers repair of emission control or emission
23    related parts, which fail to function or function improperly because of a defect in materials or
24    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
25    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
26    comes first.
27                411.   As manufacturers of light-duty vehicles, Defendants were required to provide these
28    warranties to purchasers or lessees of Class Vehicles.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 96 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 111 of 431



 1                412.   Defendants’ warranties formed a basis of the bargain that was reached when
 2    consumers purchased or leased Class Vehicles.
 3                413.   Despite the existence of warranties, Defendants failed to inform Plaintiffs and
 4    California State Class members that the Class Vehicles were defective and were intentionally
 5    designed and manufactured to emit more pollution and achieve worse fuel economy on the road
 6    than what was disclosed to regulators and represented to consumers who purchased or leased them,
 7    and Defendants failed to fix the defective emission components free of charge.
 8                414.   Defendants breached the express warranty promising to repair and correct
 9    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
10    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
11                415.   Affording Defendants a reasonable opportunity to cure their breach of written
12    warranties would be unnecessary and futile here.
13                416.   Furthermore, the limited warranty promising to repair and correct Defendants’
14    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
15    insufficient to make California State Class members whole and because Defendants have failed
16    and/or have refused to adequately provide the promised remedies within a reasonable time.
17                417.   Accordingly, recovery by Plaintiffs and California State Class members is not
18    restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
19    and workmanship, and they seek all remedies as allowed by law.
20                418.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
21    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
22    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
23    material facts regarding the Class Vehicles. California State Class members were therefore induced
24    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
25                419.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
26    through the limited remedy of repairing and correcting Defendants’ defect in materials and
27    workmanship as many incidental and consequential damages have already been suffered because of
28    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 97 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 112 of 431



 1    failure to provide such limited remedy within a reasonable time, and any limitation on Plaintiffs
 2    and California State Class members’ remedies would be insufficient to make them whole.
 3                420.   Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiffs and
 4    California State Class members assert, as additional and/or alternative remedies, the revocation of
 5    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
 6    currently owned or leased, and for such other incidental and consequential damages as allowed.
 7                421.   Defendants were provided reasonable notice of these issues by way of a letter sent
 8    by Plaintiffs as well as the regulators’ investigations.
 9                422.   As a direct and proximate result of Defendants’ breach of express warranties,
10    California State Class members have been damaged in an amount to be determined at trial.
11                                         CALIFORNIA COUNT V:
                                 Breach of Implied Warranty of Merchantability
12                                     Cal. Com. Code §§ 2314 and 10212
                                    (On Behalf of the California State Class)
13
                  423.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
14
      forth herein.
15
                  424.   Plaintiffs Ashish Chadha, Ernesto Del Barrio, Mallen Fajardo, Isaías Iñiguez,
16
      Frederick Jeng, Eric Lee, Milton Lee, Philipp Novales-Li, Richard Schubert, Luigi Sciabarrasi, and
17
      Lawrence Tougas (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of
18
      themselves and the California State Class against all Defendants.
19
                  425.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
20
      vehicles under Cal. Com. Code §§ 2104(1) and 10103(c), and “sellers” of motor vehicles under
21
      § 2103(1)(d).
22
                  426.   With respect to leases, Defendants are and were at all relevant times “lessors” of
23
      motor vehicles under Cal. Com. Code § 10103(a)(16).
24
                  427.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
25
      Cal. Com. Code §§ 2105(1) and 10103(a)(8).
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 98 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 113 of 431



 1                428.   A warranty that the Class Vehicles were in merchantable condition and fit for the
 2    ordinary purpose for which vehicles are used is implied by law pursuant to Cal. Com. Code §§ 2314
 3    and 10212.
 4                429.   These Class Vehicles, when sold or leased and at all times thereafter, were
 5    materially different from vehicles Defendants submitted for emissions testing, included software
 6    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 7    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 8    ordinary purpose for which vehicles are used.
 9                430.   Defendants were provided reasonable notice of these issues by way of a letter sent
10    by Plaintiffs as well as the regulators’ investigations.
11                431.   As a direct and proximate result of Defendants’ breach of the implied warranty of
12    merchantability, Plaintiffs and California State Class members have been damaged in an amount to
13    be proven at trial.
14                                     CALIFORNIA COUNT VI:
             Violation of Song-Beverly Consumer Warranty Act, Breach of Implied Warranty
15                                     Cal Civ. Code § 1790, et seq.
                                 (On Behalf of the California State Class)
16
                  432.   Plaintiffs incorporate by reference all allegations in this Complaint as though fully
17
      set forth herein.
18
                  433.   Plaintiffs Ashish Chadha, Ernesto Del Barrio, Mallen Fajardo, Isaías Iñiguez,
19
      Frederick Jeng, Eric Lee, Milton Lee, Philipp Novales-Li, Richard Schubert, Luigi Sciabarrasi, and
20
      Lawrence Tougas (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of
21
      themselves and the California State Class against all Defendants.
22
                  434.   Plaintiffs and members of the California State Class who purchased Class Vehicles
23
      in California are “buyers” within the meaning of Cal. Civ. Code § 1791.
24
                  435.   The Class Vehicles are “consumer goods” within the meaning of Cal. Civ. Code
25
      § 1791(a).
26
                  436.   Defendants are the “manufacturer[s]” of the Class Vehicles within the meaning of
27
      Cal. Civ. Code § 1791(j).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 99 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 114 of 431



 1                437.     Defendants impliedly warranted to Plaintiffs and the other members of the
 2    California State Class that the Class Vehicles were “merchantable” within the meaning of Cal. Civ.
 3    Code §§ 1791.1(a) & 1792; however, the Class Vehicles do not have the quality that a buyer would
 4    reasonably expect.
 5                438.     Cal. Civ. Code § 1791.1(a) states: “Implied warranty of merchantability” or
 6    “implied warranty that goods are merchantable” means that the consumer goods meet each of the
 7    following:
 8                         A.     Pass without objection in the trade under the contract description.
 9                         B.     Are fit for the ordinary purposes for which such goods are used.
10                         C.     Are adequately contained, packaged, and labeled.
11                         D.     Conform to the promises or affirmations of fact made on the container or
12                label.
13                439.     The Class Vehicles would not pass without objection in the automotive trade
14    because they share a common design defect in that they were materially different from vehicles
15    Defendants submitted for emissions testing, included software that led to inflated and misleading
16    fuel economy and emissions ratings, and/or did not comply with emissions regulations when being
17    driven in Sport Plus mode, which conceals the vehicles’ true emissions and overstates their fuel
18    economy.
19                440.     Class Vehicles are not adequately labeled because the labeling fails to disclose the
20    fact that they are defective.
21                441.     In the various channels of information through which Defendants sold and marketed
22    Class Vehicles, Defendants failed to disclose material information concerning the Class Vehicles,
23    which it had a duty to disclose. Defendants had a duty to disclose the defect because, as detailed
24    above: (a) Defendants knew about the defect; (b) Defendants had exclusive knowledge of material
25    facts not known to the general public or the other California State Class members; (c) Defendants
26    actively concealed material facts from the general public and California State Class members
27    concerning the Class Vehicles’ true emissions and fuel economy; and (d) Defendants made partial
28    representations about the Class Vehicles that were misleading because they did not disclose the full

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                          - 100 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 115 of 431



 1    truth. As detailed above, Defendants knew the information concerning the defect at the time of
 2    advertising and selling the Class Vehicles, all of which was intended to induce consumers to
 3    purchase the Class Vehicles.
 4                442.   Defendants breached the implied warranty of merchantability by manufacturing and
 5    selling Class Vehicles that are defective. Furthermore, this defect has caused members of the
 6    California State Class to not receive the benefit of their bargain and have caused the Class Vehicles
 7    to depreciate in value.
 8                443.   Plaintiffs and members of the California State Class have been damaged as a result
 9    of the diminished value of Defendants’ products.
10                444.   Under Cal. Civ. Code §§ 1791.1(d) & 1794, Plaintiffs and other members of the
11    California State Class are entitled to damages and other legal and equitable relief including, at their
12    election, the purchase price of their Class Vehicles, or the overpayment or diminution in value of
13    their Class Vehicles.
14                445.   Under Cal. Civ. Code § 1794, Plaintiffs and the other members of the California
15    State Class are entitled to costs and attorneys’ fees.
16                                    CALIFORNIA COUNT VII:
          Violation of the Song-Beverly Consumer Protection Act, Breach of Express Warranty
17                                    Cal Civ. Code § 1790, et seq.
                                (On Behalf of the California State Class)
18
                  446.   Plaintiffs incorporate by reference all allegations in this Complaint as though fully
19
      set forth herein.
20
                  447.   Plaintiffs Ashish Chadha, Ernesto Del Barrio, Mallen Fajardo, Isaías Iñiguez,
21
      Frederick Jeng, Eric Lee, Milton Lee, Philipp Novales-Li, Richard Schubert, Luigi Sciabarrasi, and
22
      Lawrence Tougas (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of
23
      themselves and the California State Class against all Defendants.
24
                  448.   Plaintiffs and Members of the California State Class who purchased or leased the
25
      Class Vehicles in California are “buyers” within the meaning of California Civil Code § 1791(b).
26
                  449.   The Class Vehicles are “consumer goods” within the meaning of California Civil
27
      Code § 1791(a).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 101 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 116 of 431



 1                450.   Defendants are “manufacturer[s]” of the Class Vehicles within the meaning of
 2    California Civil Code § 1791(j).
 3                451.   Defendants made express warranties to members of the California State Class
 4    within the meaning of California Civil Code §§ 1791.2 and 1793.2, as described above.
 5                452.   As set forth above in detail, the Class Vehicles are inherently defective in that they
 6    were materially different from vehicles Defendants submitted for emissions testing, included
 7    software that led to inflated and misleading fuel economy and emissions ratings, and/or did not
 8    comply with emissions regulations when being driven in Sport Plus mode. This defect substantially
 9    impairs the use and value of the Class Vehicles to reasonable consumers.
10                453.   As a result of Defendants’ breach of their express warranties, members of the
11    California State Class received goods whose defect substantially impairs their value to Plaintiffs
12    and the other members of the California State Class. Plaintiffs and members of the California State
13    Class have been damaged as a result of, inter alia, the diminished value of Defendants’ products.
14                454.   Pursuant to California Civil Code §§ 1793.2 & 1794, Plaintiffs and members of the
15    California State Class are entitled to damages and other legal and equitable relief including, at their
16    election, the purchase price of their Class Vehicles, or the overpayment or diminution in value of
17    their Class Vehicles.
18                455.   Pursuant to California Civil Code § 1794, the Class is entitled to costs and
19    attorneys’ fees.
20                                        CALIFORNIA COUNT VIII:
                                Breach of Express California Emissions Warranties
21                                        Cal. Civ. Code § 1793.2, et seq.
                                     (On Behalf of the California State Class)
22
                  456.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
23
      fully set forth herein.
24
                  457.   Plaintiffs Ashish Chadha, Ernesto Del Barrio, Mallen Fajardo, Isaías Iñiguez,
25
      Frederick Jeng, Eric Lee, Milton Lee, Philipp Novales-Li, Richard Schubert, Luigi Sciabarrasi, and
26
      Lawrence Tougas (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of
27
      themselves and the California State Class against all Defendants.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 102 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 117 of 431



 1                458.   Each Class Vehicle is covered by express California Emissions Warranties as a
 2    matter of law. See Cal. Health & Safety Code § 43205; Cal. Code Regs. tit. 13, § 2037.
 3                459.   The express California Emissions Warranties generally provide “that the vehicle or
 4    engine is . . . [d]esigned, built, and equipped so as to conform with all applicable regulations
 5    adopted by the Air Resources Board.” Id. This provision applies without any time or mileage
 6    limitation. See id.
 7                460.   The California Emissions Warranties also specifically warrant consumers against
 8    any performance failure of the emissions control system for three years or 50,000 miles, whichever
 9    occurs first, and against any defect in any emission-related part for seven years or 70,000 miles,
10    whichever occurs first. See id.
11                461.   California law imposes express duties “on the manufacturer of consumer goods sold
12    in this state and for which the manufacturer has made an express warranty.” Cal. Civ. Code
13    § 1793.2.
14                462.   Among those duties, “[i]f the manufacturer or its representative in this state is
15    unable to service or repair a new motor vehicle . . . to conform to the applicable express warranties
16    after a reasonable number of attempts, the manufacturer shall either promptly replace the new
17    motor vehicle or promptly make restitution to the buyer” at the vehicle owner’s option. See Cal.
18    Civ. Code § 1793.2(d)(2).
19                463.   Plaintiffs and Class members are excused from the requirement to “deliver
20    nonconforming goods to the manufacturer’s service and repair facility within this state” because
21    Defendants are refusing to accept them and delivery of the California Vehicles “cannot reasonably
22    be accomplished.” Cal. Civ. Code § 1793.2(c).
23                464.   This Complaint is written notice of nonconformity to Defendants and “shall
24    constitute return of the goods.” Id.
25                465.   Plaintiffs and California State Class members are excused from any requirement
26    that they allow a “reasonable number of attempts” to bring California Vehicles into conformity
27    with their California Emissions Warranties based on futility because FCA has no ability to do so at
28    this time.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 103 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 118 of 431



 1                466.   In addition to all other damages and remedies, California State Class members are
 2    entitled to “recover a civil penalty of up to two times the amount of damages” for the
 3    aforementioned violation. See Cal. Civ. Code § 1794(e)(1).
 4                                        CALIFORNIA COUNT IX:
                                           Failure to Recall/Retrofit
 5                                   (On Behalf of the California State Class)
 6                467.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 7    fully set forth herein.
 8                468.   Plaintiffs Ashish Chadha, Ernesto Del Barrio, Mallen Fajardo, Isaías Iñiguez,
 9    Frederick Jeng, Eric Lee, Milton Lee, Philipp Novales-Li, Richard Schubert, Luigi Sciabarrasi, and
10    Lawrence Tougas (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of
11    themselves and the California State Class against all Defendants.
12                469.   Defendants manufactured, marketed, distributed, sold, or otherwise placed into the
13    stream of U.S. commerce the Class Vehicles, as set forth above.
14                470.   Defendants knew or reasonably should have known that the Class Vehicles emit a
15    substantially increased amount of pollution and reasonably should have known that the Class
16    Vehicles were likely to be dangerous when used in a reasonably foreseeable manner.
17                471.   Defendants failed to recall the Class Vehicles in a timely manner or warn of the
18    Class Vehicles’ heightened emissions.
19                472.   A reasonable manufacturer in same or similar circumstances would have timely and
20    properly recalled the Class Vehicles.
21                473.   Plaintiffs and California State Class members were harmed by Defendants’ failure
22    to recall the Class Vehicles properly and in a timely manner and, as a result, have suffered damages,
23    caused by Defendants’ ongoing failure to properly recall, retrofit, and fully repair the Class
24    Vehicles.
25                474.   Defendants’ failure to timely recall the Class Vehicles was a substantial factor in
26    causing harm to Plaintiffs and California State Class members as alleged herein.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 104 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 119 of 431



 1                                            COLORADO COUNT I:
                               Violations of the Colorado Consumer Protection Act
 2                                       Colo. Rev. Stat. § 6-1-101 et seq.
                                     (On Behalf of the Colorado State Class)
 3
                  475.   Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
 4
                  476.   Plaintiff Cecil Robinson (for the purposes of this count, “Plaintiff”) brings this
 5
      claim on behalf of himself and the Colorado State Class against all Defendants.
 6
                  477.   Defendants are “person[s]” under § 6-1-102(6) of the Colorado Consumer
 7
      Protection Act “Colorado CPA”), Col. Rev. Stat. § 6-1-101, et seq.
 8
                  478.   Plaintiff and Colorado State Class members are “consumers” for purposes of Col.
 9
      Rev. Stat § 6-1-113(1)(a) who purchased or leased one or more Class Vehicles.
10
                  479.   The Colorado CPA prohibits deceptive trade practices in the course of a person’s
11
      business. Defendants engaged in deceptive trade practices prohibited by the Colorado CPA,
12
      including: (1) knowingly making a false representation as to the characteristics, uses, and benefits
13
      of the Class Vehicles that had the capacity or tendency to deceive Colorado State Class members;
14
      (2) representing that the Class Vehicles are of a particular standard, quality, and grade even though
15
      Defendants knew or should have known they are not; (3) advertising the Class Vehicles with the
16
      intent not to sell them as advertised; and (4) failing to disclose material information concerning the
17
      Class Vehicles that was known to Defendants at the time of advertisement or sale with the intent to
18
      induce Colorado State Class members to purchase, lease or retain the Class Vehicles.
19
                  480.   In the course of their business, Defendants concealed and suppressed material facts
20
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
21
      emissions testing that were different from production vehicles, (b) installing a secret software
22
      program that caused the vehicles to perform differently during emissions testing than on the road,
23
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
24
      emissions tests when they in fact did not.
25
                  481.   Plaintiff and Colorado State Class members had no way of discerning that
26
      Defendants’ representations were false and misleading because Plaintiff and the Colorado State
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 105 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 120 of 431



 1    Class members did not have access to Defendants’ emissions certification test vehicles and
 2    Defendants’ emissions-related hardware and software was extremely sophisticated technology.
 3                482.   Defendants thus violated the Colorado CPA by, at minimum: representing that Class
 4    Vehicles have characteristics, uses, benefits, and qualities which they do not have; representing that
 5    Class Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 6    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 7    transaction involving Class Vehicles has been supplied in accordance with a previous
 8    representation when it has not.
 9                483.   Defendants intentionally and knowingly misrepresented material facts regarding the
10    Class Vehicles with intent to mislead the Colorado State Class.
11                484.   Defendants knew or should have known that their conduct violated the Colorado
12    CPA.
13                485.   Defendants owed the Colorado State Class a duty to disclose the illegality and
14    public health risks, the true nature of the Class Vehicles, because Defendants:
15                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
16                distributing vehicles throughout the United States that did not perform as advertised;
17                       B.      intentionally concealed the foregoing from regulators and Colorado State
18                Class members; and/or
19                       C.      made incomplete representations about the Class Vehicles’ fuel economy
20                and emissions, while purposefully withholding material facts that contradicted these
21                representations.
22                486.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
23    emissions was material to Plaintiff and the Colorado State Class.
24                487.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
25    deceive regulators and reasonable consumers, including the Colorado State Class, about the true
26    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the Defendants’
27    brands, the devaluing of environmental cleanliness and integrity at Defendant companies, and the
28    true value of the Class Vehicles.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 106 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 121 of 431



 1                488.   Defendants’ violations present a continuing risk to the Colorado State Class as well
 2    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 3    public interest.
 4                489.   Plaintiff and the Colorado State Class suffered ascertainable loss and actual
 5    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
 6    and failure to disclose material information. Defendants had an ongoing duty to all their customers
 7    to refrain from unfair and deceptive practices under the Colorado CPA. All owners and lessees of
 8    Class Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and
 9    practices made in the course of Defendants’ business.
10                                           COLORADO COUNT II:
                                            Breach of Express Warranty
11                                    Colo. Rev. Stat. §§ 4-2-313 and 4-2.5-210
                                      (On Behalf of the Colorado State Class)
12
                  490.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
13
      fully set forth herein.
14
                  491.   Plaintiff Cecil Robinson (for the purposes of this count, “Plaintiff”) brings this
15
      claim on behalf of himself and the Colorado State Class against all Defendants.
16
                  492.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
17
      vehicles under Colo. Rev. Stat. §§ 4-2-104(1) and 4-2.5-103(3), and “sellers” of motor vehicles
18
      under § 4-2-103(1)(d).
19
                  493.   With respect to leases, Defendants are and were at all relevant times “lessors” of
20
      motor vehicles under Colo. Rev. Stat. § 4-2.5-103(1)(p).
21
                  494.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
22
      Colo. Rev. Stat. §§ 4-2-105(1) and 4-2.5-103(1)(h).
23
                  495.   In connection with the purchase or lease of each one of its new vehicles, Defendants
24
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
25
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
26
                  496.   Defendants also made numerous representations, descriptions, and promises to
27
      Colorado State Class members regarding the performance and emission controls of their vehicles.
28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 107 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 122 of 431



 1                497.   For example, Defendants included in the warranty booklets for some or all of the
 2    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 3    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 4    from defects in material and workmanship which would cause it not to meet those standards.”
 5                498.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 6    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 7    Warranty.”
 8                499.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
 9    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
10    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
11    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
12    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
13    emission control components are covered for the first eight years or 80,000 miles (whichever
14    comes first). These major emission control components subject to the longer warranty include the
15    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
16    device or computer.
17                500.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
18    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
19    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
20    Design and Defect Warranty required by the EPA covers repair of emission control or emission
21    related parts, which fail to function or function improperly because of a defect in materials or
22    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
23    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
24    comes first.
25                501.   As manufacturers of light-duty vehicles, Defendants were required to provide these
26    warranties to purchasers or lessees of Class Vehicles.
27                502.   Defendants’ warranties formed a basis of the bargain that was reached when
28    consumers purchased or leased Class Vehicles.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 108 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 123 of 431



 1                503.   Despite the existence of warranties, Defendants failed to inform Colorado State
 2    Class members that the Class Vehicles were defective and were intentionally designed and
 3    manufactured to emit more pollution and achieve worse fuel economy on the road than what was
 4    disclosed to regulators and represented to consumers who purchased or leased them, and
 5    Defendants failed to fix the defective emission components free of charge.
 6                504.   Defendants breached the express warranty promising to repair and correct
 7    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 8    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 9                505.   Affording Defendants a reasonable opportunity to cure their breach of written
10    warranties would be unnecessary and futile here.
11                506.   Furthermore, the limited warranty promising to repair and correct Defendants’
12    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
13    insufficient to make Colorado State Class members whole and because Defendants have failed
14    and/or have refused to adequately provide the promised remedies within a reasonable time.
15                507.   Accordingly, recovery by Colorado State Class members is not restricted to the
16    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
17    and they seek all remedies as allowed by law.
18                508.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
19    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
20    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
21    material facts regarding the Class Vehicles. Colorado State Class members were therefore induced
22    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
23                509.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
24    through the limited remedy of repairing and correcting Defendants’ defect in materials and
25    workmanship as many incidental and consequential damages have already been suffered because of
26    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
27    failure to provide such limited remedy within a reasonable time, and any limitation on Colorado
28    State Class members’ remedies would be insufficient to make them whole.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 109 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 124 of 431



 1                510.   Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiff and
 2    Colorado State Class members assert, as additional and/or alternative remedies, the revocation of
 3    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
 4    currently owned or leased, and for such other incidental and consequential damages as allowed.
 5                511.   Defendants were provided reasonable notice of these issues by way of a letter sent
 6    by Plaintiffs as well as the regulators’ investigations.
 7                512.   As a direct and proximate result of Defendants’ breach of express warranties,
 8    Colorado State Class members have been damaged in an amount to be determined at trial.
 9                                         COLORADO COUNT III:
                                 Breach of Implied Warranty of Merchantability
10                                  Colo. Rev. Stat. §§ 4-2-314 and 4-2.5-212
                                     (On Behalf of the Colorado State Class)
11
                  513.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
12
      forth herein.
13
                  514.   Plaintiff Cecil Robinson (for the purposes of this count, “Plaintiff”) brings this
14
      claim on behalf of himself and the Colorado State Class against all Defendants.
15
                  515.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
16
      vehicles under Colo. Rev. Stat. §§ 4-2-104(1) and 4-2.5-103(3), and “sellers” of motor vehicles
17
      under § 4-2-103(1)(d).
18
                  516.   With respect to leases, Defendants are and were at all relevant times “lessors” of
19
      motor vehicles under Colo. Rev. Stat. § 4-2.5-103(1)(p).
20
                  517.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
21
      Colo. Rev. Stat. §§ 4-2-105(1) and 4-2.5-103(1)(h).
22
                  518.   A warranty that the Class Vehicles were in merchantable condition and fit for the
23
      ordinary purpose for which vehicles are used is implied by law pursuant to Colo. Rev. Stat.
24
      §§ 4-2-313 and 4-2.5-212.
25
                  519.   These Class Vehicles, when sold or leased and at all times thereafter, were
26
      materially different from vehicles Defendants submitted for emissions testing, included software
27
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 110 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 125 of 431



 1    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 2    ordinary purpose for which vehicles are used.
 3                520.   Defendants were provided reasonable notice of these issues by way of a letter sent
 4    by Plaintiffs as well as the regulators’ investigations.
 5                521.   As a direct and proximate result of Defendants’ breach of the implied warranty of
 6    merchantability, Plaintiff and Colorado State Class members have been damaged in an amount to
 7    be proven at trial.
 8                                         CONNECTICUT COUNT I:
                              Violations of Connecticut Unlawful Trade Practice Act
 9                                      Conn. Gen. Stat. § 42-110a, et seq.
                                    (On Behalf of the Connecticut State Class)
10
                  522.   Plaintiffs incorporate by reference all allegations in this Complaint as though fully
11
      set forth herein.
12
                  523.   Plaintiff Frank Cohen (for the purposes of this count, “Plaintiff”) brings this claim
13
      on behalf of himself and the Connecticut State Class against all Defendants.
14
                  524.   The Connecticut Unfair Trade Practices Act (“Connecticut UTPA”) provides: “No
15
      person shall engage in unfair methods of competition and unfair or deceptive acts or practices in the
16
      conduct of any trade or commerce.” Conn. Gen. Stat. § 42-110b(a).
17
                  525.   Defendants are “person[s]” within the meaning of Conn. Gen. Stat. § 42-110a(3).
18
                  526.   Defendants engaged in “trade” or “commerce” within the meaning of Conn. Gen.
19
      Stat. § 42-110a(4).
20
                  527.   Defendants participated in deceptive trade practices that violated the Connecticut
21
      UTPA as described herein.
22
                  528.   In the course of their business, Defendants concealed and suppressed material facts
23
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
24
      emissions testing that were different from production vehicles, (b) installing a secret software
25
      program that caused the vehicles to perform differently during emissions testing than on the road,
26
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
27
      emissions tests when they in fact did not.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 111 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 126 of 431



 1                529.   Plaintiff and Connecticut State Class members had no way of discerning that
 2    Defendants’ representations were false and misleading because Plaintiff and Connecticut State
 3    Class members did not have access to Defendants’ emissions certification test vehicles and
 4    Defendants’ emissions-related hardware and software was extremely sophisticated technology.
 5                530.   Defendants thus violated the Connecticut UTPA by, at minimum: employing
 6    deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or
 7    omission of any material fact with intent that others rely upon such concealment, suppression or
 8    omission, in connection with the sale of Class Vehicles.
 9                531.   Defendants intentionally and knowingly misrepresented material facts regarding the
10    Class Vehicles with intent to mislead Plaintiff and the Connecticut State Class.
11                532.   Defendants knew or should have known that their conduct violated the Connecticut
12    UTPA.
13                533.   Defendants owed Plaintiff and the Connecticut State Class a duty to disclose the
14    illegality and public health risks, the true nature of the Class Vehicles, because Defendants:
15                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
16                distributing vehicles throughout the United States that did not perform as advertised;
17                       B.      intentionally concealed the foregoing from regulators, Plaintiff, and
18                Connecticut State Class members; and/or
19                       C.      made incomplete representations about the Class Vehicles’ fuel economy
20                and emissions while purposefully withholding material facts that contradicted these
21                representations.
22                534.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
23    emissions was material to Plaintiff and the Connecticut State Class.
24                535.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
25    deceive regulators and reasonable consumers, including Plaintiff and the Connecticut State Class,
26    about the true environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the
27    Defendants’ brands, and the true value of the Class Vehicles.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 112 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 127 of 431



 1                536.   Plaintiff and the Connecticut State Class suffered ascertainable loss and actual
 2    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
 3    and failure to disclose material information.
 4                537.   Plaintiff and the Connecticut State Class seek monetary relief against Defendants in
 5    an amount to be determined at trial. Plaintiff and the Connecticut State Class also seek punitive
 6    damages because Defendants engaged in aggravated and outrageous conduct.
 7                538.   Plaintiff and the Connecticut State Class also seek an order enjoining Defendants’
 8    unfair, unlawful, and/or deceptive practices, attorneys’ fees, and any other just and proper relief
 9    available under the Connecticut CFA.
10                539.   Defendants had an ongoing duty to all their customers to refrain from unfair and
11    deceptive practices under the Connecticut UTPA. All owners of Class Vehicles suffered
12    ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
13    course of Defendants’ business.
14                540.   Defendants’ violations present a continuing risk to Plaintiff and the Connecticut
15    State Class, as well as to the general public. Defendants’ unlawful acts and practices complained of
16    herein affect the public interest.
17                541.   As a direct and proximate result of Defendants’ violations of the Connecticut
18    UTPA, Plaintiff and the Connecticut State Class have suffered injury-in-fact and/or actual damage.
19                542.   Class members are entitled to recover their actual damages, punitive damages, and
20    attorneys’ fees pursuant to Conn. Gen. Stat. § 42-110g. Defendants acted with a reckless
21    indifference to another’s rights or wanton or intentional violation to another’s rights and otherwise
22    engaged in conduct amounting to a particularly aggravated, deliberate disregard of the rights of
23    others.
24                                       CONNECTICUT COUNT II:
                                          Breach of Express Warranty
25                                     Conn. Gen. Stat. Ann. § 42A-2-313
                                    (On Behalf of the Connecticut State Class)
26
                  543.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
27
      fully set forth herein.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 113 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 128 of 431



 1                544.   Plaintiff Frank Cohen (for the purposes of this count, “Plaintiff”) brings this claim
 2    on behalf of himself and the Connecticut State Class against all Defendants.
 3                545.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
 4    vehicles under Conn. Gen. Stat. Ann. § 42a-2-104(1).
 5                546.   In connection with the purchase or lease of each one of its new vehicles, Defendants
 6    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 7    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 8                547.   Defendants also made numerous representations, descriptions, and promises to
 9    Plaintiff and Connecticut State Class members regarding the performance and emission controls of
10    their vehicles.
11                548.   For example, Defendants included in the warranty booklets for some or all of the
12    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
13    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
14    from defects in material and workmanship which would cause it not to meet those standards.”
15                549.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
16    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
17    Warranty.”
18                550.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
19    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
20    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
21    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
22    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
23    emission control components are covered for the first eight years or 80,000 miles (whichever
24    comes first). These major emission control components subject to the longer warranty include the
25    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
26    device or computer.
27                551.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
28    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 114 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 129 of 431



 1    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
 2    Design and Defect Warranty required by the EPA covers repair of emission control or emission
 3    related parts, which fail to function or function improperly because of a defect in materials or
 4    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 5    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 6    comes first.
 7                552.   As manufacturers of light-duty vehicles, Defendants were required to provide these
 8    warranties to purchasers or lessees of Class Vehicles.
 9                553.   Defendants’ warranties formed a basis of the bargain that was reached when
10    consumers purchased or leased Class Vehicles.
11                554.   Despite the existence of warranties, Defendants failed to inform Plaintiff and
12    Connecticut State Class members that the Class Vehicles were defective and were intentionally
13    designed and manufactured to emit more pollution and achieve worse fuel economy on the road
14    than what was disclosed to regulators and represented to consumers who purchased or leased them,
15    and Defendants failed to fix the defective emission components free of charge.
16                555.   Defendants breached the express warranty promising to repair and correct
17    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
18    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
19                556.   Affording Defendants a reasonable opportunity to cure their breach of written
20    warranties would be unnecessary and futile here.
21                557.   Furthermore, the limited warranty promising to repair and correct Defendants’
22    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
23    insufficient to make Plaintiff and Connecticut State Class members whole and because Defendants
24    have failed and/or have refused to adequately provide the promised remedies within a reasonable
25    time.
26                558.   Accordingly, recovery by Plaintiff and Connecticut State Class members is not
27    restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
28    and workmanship, and they seek all remedies as allowed by law.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 115 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 130 of 431



 1                559.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 2    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
 3    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
 4    material facts regarding the Class Vehicles. Plaintiff and Connecticut State Class members were
 5    therefore induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 6                560.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 7    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 8    workmanship as many incidental and consequential damages have already been suffered because of
 9    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
10    failure to provide such limited remedy within a reasonable time, and any limitation on Plaintiff’s
11    and Connecticut State Class members’ remedies would be insufficient to make them whole.
12                561.   Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiff and
13    Connecticut State Class members assert, as additional and/or alternative remedies, the revocation
14    of acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
15    currently owned or leased, and for such other incidental and consequential damages as allowed.
16                562.   Defendants were provided reasonable notice of these issues by way of a letter sent
17    by Plaintiffs as well as the regulators’ investigations.
18                563.   As a direct and proximate result of Defendants’ breach of express warranties,
19    Plaintiff and Connecticut State Class members have been damaged in an amount to be determined
20    at trial.
21                                       CONNECTICUT COUNT III:
                                 Breach of Implied Warranty of Merchantability
22                                     Conn. Gen. Stat. Ann. § 42A-2-314
                                   (On Behalf of the Connecticut State Class)
23
                  564.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
24
      forth herein.
25
                  565.   Plaintiff Frank Cohen (for the purposes of this count, “Plaintiff”) brings this claim
26
      on behalf of himself and the Connecticut State Class against all Defendants.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 116 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 131 of 431



 1                566.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
 2    vehicles under Conn. Gen. Stat. Ann. § 42a-2-104(1).
 3                567.   A warranty that the Class Vehicles were in merchantable condition and fit for the
 4    ordinary purpose for which vehicles are used is implied by law pursuant to Conn. Gen. Stat. Ann.
 5    § 42a-2-314.
 6                568.   These Class Vehicles, when sold or leased and at all times thereafter, were
 7    materially different from vehicles Defendants submitted for emissions testing, included software
 8    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 9    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
10    ordinary purpose for which vehicles are used.
11                569.   Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                570.   As a direct and proximate result of Defendants’ breach of the implied warranty of
14    merchantability, Plaintiff and Connecticut State Class members have been damaged in an amount
15    to be proven at trial.
16                                           DELAWARE COUNT I:
                                 Violations of the Delaware Consumer Fraud Act
17                                           6 Del. Code § 2513 et seq.
                                     (On Behalf of the Delaware State Class)
18
                  571.   Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
19
                  572.   This count is brought on behalf of the Delaware State Class against all Defendants.
20
                  573.   Defendants are “person[s]” within the meaning of 6 Del. Code § 2511(7).
21
                  574.   The Delaware Consumer Fraud Act (“Delaware CFA”) prohibits the “act, use or
22
      employment by any person of any deception, fraud, false pretense, false promise,
23
      misrepresentation, or the concealment, suppression, or omission of any material fact with intent
24
      that others rely upon such concealment, suppression or omission, in connection with the sale, lease
25
      or advertisement of any merchandise, whether or not any person has in fact been misled, deceived
26
      or damaged thereby.” 6 Del. Code § 2513(a).
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 117 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 132 of 431



 1                575.   In the course of their business, Defendants concealed and suppressed material facts
 2    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 3    emissions testing that were different from production vehicles, (b) installing a secret software
 4    program that caused the vehicles to perform differently during emissions testing than on the road,
 5    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 6    emissions tests when they in fact did not.
 7                576.   Delaware State Class members had no way of discerning that Defendants’
 8    representations were false and misleading because the Delaware State Class members did not have
 9    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
10    hardware and software was extremely sophisticated technology.
11                577.   Defendants thus violated the Act by, at minimum: representing that Class Vehicles
12    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
13    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
14    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
15    transaction involving Class Vehicles has been supplied in accordance with a previous
16    representation when it has not.
17                578.   Defendants intentionally and knowingly misrepresented material facts regarding the
18    Class Vehicles with intent to mislead the Delaware State Class.
19                579.   Defendants knew or should have known that their conduct violated the Delaware
20    CFA.
21                580.   Defendants owed the Delaware State Class a duty to disclose the illegality and
22    public health risks, the true nature of the Class Vehicles, because Defendants:
23                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
24                distributing vehicles throughout the United States that did not perform as advertised;
25                       B.      intentionally concealed the foregoing from regulators and Delaware State
26                Class members; and/or
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 118 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 133 of 431



 1                       C.      made incomplete representations about the Class Vehicles’ fuel economy
 2                and emissions while purposefully withholding material facts that contradicted these
 3                representations.
 4                581.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
 5    emissions was material to the Delaware State Class.
 6                582.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 7    deceive regulators and reasonable consumers, including the Delaware State Class, about the true
 8    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of Defendants’
 9    brands, and the true value of the Class Vehicles.
10                583.   Defendants’ violations present a continuing risk to the Delaware Class as well as to
11    the general public. Defendants’ unlawful acts and practices complained of herein affect the public
12    interest.
13                584.   The Delaware State Class suffered ascertainable loss and actual damages as a direct
14    and proximate result of Defendants’ misrepresentations and concealment of and failure to disclose
15    material information. Defendants had an ongoing duty to all their customers to refrain from unfair
16    and deceptive practices under the Delaware CFA. All owners of Class Vehicles suffered
17    ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
18    course of Defendants’ business.
19                585.   As a direct and proximate result of Defendants’ violations of the Delaware CFA, the
20    Delaware State Class have suffered injury-in-fact and/or actual damage.
21                586.   The Delaware State Class seeks damages under the Delaware CFA for injury
22    resulting from the direct and natural consequences of Defendants’ unlawful conduct. See, e.g.,
23    Stephenson v. Capano Dev., Inc., 462 A.2d 1069, 1077 (Del. 1983). The Delaware State Class also
24    seeks an order enjoining Defendants’ unfair, unlawful, and/or deceptive practices, declaratory
25    relief, attorneys’ fees, and any other just and proper relief available under the Delaware CFA.
26                587.   Defendants engaged in gross, oppressive or aggravated conduct justifying the
27    imposition of punitive damages.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 119 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 134 of 431



 1                                          DELAWARE COUNT II:
                                           Breach of Express Warranty
 2                                       6 Del. Code §§ 2-313 and 2A-210
                                      (On Behalf of the Delaware State Class)
 3
                  588.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 4
      fully set forth herein.
 5
                  589.   This count is brought on behalf of the Delaware State Class against all Defendants.
 6
                  590.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
 7
      vehicles under 6 Del. C. §§ 2-104(1) and 2A-103(3), and “sellers” of motor vehicles under
 8
      § 2-103(1)(d).
 9
                  591.   With respect to leases, Defendants are and were at all relevant times “lessors” of
10
      motor vehicles under 6 Del. C. § 2A-103(1)(p).
11
                  592.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
12
      6 Del. C. §§ 2-105(1) and 2A-103(1)(h).
13
                  593.   In connection with the purchase or lease of each one of its new vehicles, Defendants
14
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
15
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
16
                  594.   Defendants also made numerous representations, descriptions, and promises to
17
      Delaware State Class members regarding the performance and emission controls of their vehicles.
18
                  595.   For example, Defendants included in the warranty booklets for some or all of the
19
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
20
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
21
      from defects in material and workmanship which would cause it not to meet those standards.”
22
                  596.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
23
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
24
      Warranty.”
25
                  597.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
26
      respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
27
      their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 120 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 135 of 431



 1    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 2    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 3    emission control components are covered for the first eight years or 80,000 miles (whichever
 4    comes first). These major emission control components subject to the longer warranty include the
 5    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 6    device or computer.
 7                598.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 8    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 9    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
10    Design and Defect Warranty required by the EPA covers repair of emission control or emission
11    related parts, which fail to function or function improperly because of a defect in materials or
12    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
13    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
14    comes first.
15                599.   As manufacturers of light-duty vehicles, Defendants were required to provide these
16    warranties to purchasers or lessees of Class Vehicles.
17                600.   Defendants’ warranties formed a basis of the bargain that was reached when
18    consumers purchased or leased Class Vehicles.
19                601.   Despite the existence of warranties, Defendants failed to inform Delaware State
20    Class members that the Class Vehicles were defective and were intentionally designed and
21    manufactured to emit more pollution and achieve worse fuel economy on the road than what was
22    disclosed to regulators and represented to consumers who purchased or leased them, and
23    Defendants failed to fix the defective emission components free of charge.
24                602.   Defendants breached the express warranty promising to repair and correct
25    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
26    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
27                603.   Affording Defendants a reasonable opportunity to cure their breach of written
28    warranties would be unnecessary and futile here.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 121 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 136 of 431



 1                604.   Furthermore, the limited warranty promising to repair and correct Defendants’
 2    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
 3    insufficient to make Delaware State Class members whole and because Defendants have failed
 4    and/or have refused to adequately provide the promised remedies within a reasonable time.
 5                605.   Accordingly, recovery by the Delaware State Class members is not restricted to the
 6    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
 7    and they seek all remedies as allowed by law.
 8                606.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 9    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
10    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
11    material facts regarding the Class Vehicles. Delaware State Class members were therefore induced
12    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
13                607.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
14    through the limited remedy of repairing and correcting Defendants’ defect in materials and
15    workmanship as many incidental and consequential damages have already been suffered because of
16    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
17    failure to provide such limited remedy within a reasonable time, and any limitation on Delaware
18    State Class members’ remedies would be insufficient to make them whole.
19                608.   Finally, because of Defendants’ breach of warranty as set forth herein, Delaware
20    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
21    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
22    owned or leased, and for such other incidental and consequential damages as allowed.
23                609.   Defendants were provided reasonable notice of these issues by way of a letter sent
24    by Plaintiffs as well as the regulators’ investigations.
25                610.   As a direct and proximate result of Defendants’ breach of express warranties,
26    Delaware State Class members have been damaged in an amount to be determined at trial.
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 122 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 137 of 431



 1                                         DELAWARE COUNT III:
                                 Breach of Implied Warranty of Merchantability
 2                                     6. Del. Code §§ 2-314 and 7-2A-212
                                    (On Behalf of the Delaware State Class)
 3
                  611.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 4
      forth herein.
 5
                  612.   This count is brought on behalf of the Delaware State Class against all Defendants.
 6
                  613.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
 7
      vehicles under 6 Del. C. §§ 2-104(1) and 2A-103(3), and “sellers” of motor vehicles under
 8
      § 2-103(1)(d).
 9
                  614.   With respect to leases, Defendants are and were at all relevant times “lessors” of
10
      motor vehicles under 6 Del. C. § 2A-103(1)(p).
11
                  615.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
12
      6 Del. C. §§ 2-105(1) and 2A-103(1)(h).
13
                  616.   A warranty that the Class Vehicles were in merchantable condition and fit for the
14
      ordinary purpose for which vehicles are used is implied by law pursuant to 6 Del. C. §§ 2-314 and
15
      2A-212.
16
                  617.   These Class Vehicles, when sold or leased and at all times thereafter, were
17
      materially different from vehicles Defendants submitted for emissions testing, included software
18
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
19
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
20
      ordinary purpose for which vehicles are used.
21
                  618.   Defendants were provided reasonable notice of these issues by way of a letter sent
22
      by Plaintiffs as well as the regulators’ investigations.
23
                  619.   As a direct and proximate result of Defendants’ breach of the implied warranty of
24
      merchantability, Delaware State Class members have been damaged in an amount to be proven at
25
      trial.
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 123 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 138 of 431



 1                                   DISTRICT OF COLUMBIA COUNT I:
                              Violations of the Consumer Protection Procedures Act
 2                                          D.C. Code § 28-3901 et seq.
                                  (On Behalf of the District of Columbia Class)
 3
                  620.   Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
 4
                  621.   This count is brought on behalf of the District of Columbia Class against all
 5
      Defendants.
 6
                  622.   Defendants are “person[s]” under the Consumer Protection Procedures Act
 7
      (“District of Columbia CPPA”), D.C. Code § 28-3901(a)(1).
 8
                  623.   Class members are “consumers,” as defined by D.C. Code § 28-3901(1)(2), who
 9
      purchased or leased one or more Class Vehicles.
10
                  624.   Defendants’ actions as set forth herein constitute “trade practices” under D.C. Code
11
      § 28-3901.
12
                  625.   Defendants participated in unfair or deceptive acts or practices that violated the
13
      District of Columbia CPPA. By willfully failing to disclose and actively concealing that they
14
      submitted vehicles for emissions testing that were different from production vehicles, installed
15
      secret software, and falsely attested that Sport Plus code could pass emissions tests, Defendants
16
      engaged in unfair or deceptive practices prohibited by the District of Columbia CPPA, D.C. Code
17
      § 28-3901, et seq., including: (1) representing that the Class Vehicles have characteristics, uses,
18
      benefits, and qualities which they do not have; (2) representing that the Class Vehicles are of a
19
      particular standard, quality, and grade when they are not; (3) advertising the Class Vehicles with
20
      the intent not to sell them as advertised; (4) representing that the subject of a transaction involving
21
      the Class Vehicles has been supplied in accordance with a previous representation when it has not;
22
      (5) misrepresenting as to a material fact which has a tendency to mislead; and (6) failing to state a
23
      material fact when such failure tends to mislead.
24
                  626.   In the course of their business, Defendants concealed and suppressed material facts
25
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
26
      emissions testing that were different from production vehicles, (b) installing a secret software
27
      program that caused the vehicles to perform differently during emissions testing than on the road,
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 124 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 139 of 431



 1    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 2    emissions tests when they in fact did not.
 3                627.   District of Columbia Class members had no way of discerning that Defendants’
 4    representations were false and misleading because the District of Columbia Class Members did not
 5    have access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
 6    hardware and software was extremely sophisticated technology.
 7                628.   Defendants thus violated the District of Columbia CPPA by, at minimum:
 8    representing that Class Vehicles have characteristics, uses, benefits, and qualities which they do not
 9    have; representing that Class Vehicles are of a particular standard, quality, and grade when they are
10    not; advertising Class Vehicles with the intent not to sell or lease them as advertised; and
11    representing that the subject of a transaction involving Class Vehicles has been supplied in
12    accordance with a previous representation when it has not.
13                629.   Defendants intentionally and knowingly misrepresented material facts regarding the
14    Class Vehicles with intent to mislead the District of Columbia Class.
15                630.   Defendants knew or should have known that their conduct violated the District of
16    Columbia CPPA.
17                631.   Defendants the District of Columbia Class a duty to disclose the illegality and public
18    health risks, the true nature of the Class Vehicles, because Defendants:
19                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
20                distributing vehicles throughout the United States that did not perform as advertised;
21                       B.      intentionally concealed the foregoing from regulators and District of
22                Columbia Class members; and/or
23                       C.      made incomplete representations about the Class Vehicles’ fuel economy
24                and emissions while purposefully withholding material facts that contradicted these
25                representations.
26                632.   Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
27    consumption and emissions were material to the District of Columbia Class.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 125 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 140 of 431



 1                633.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 2    deceive regulators and reasonable consumers, including the District of Columbia Class, about the
 3    true environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
 4    brands, and the true value of the Class Vehicles.
 5                634.   Defendants’ violations present a continuing risk to the District of Columbia Class as
 6    well as to the general public. Defendants’ unlawful acts and practices complained of herein affect
 7    the public interest.
 8                635.   The District of Columbia Class suffered ascertainable loss and actual damages as a
 9    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
10    disclose material information. Defendants had an ongoing duty to all their customers to refrain
11    from unfair and deceptive practices under the District of Columbia CPPA. All owners of Class
12    Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and
13    practices made in the course of Defendants’ business.
14                636.   As a direct and proximate result of Defendants’ violations of the District of
15    Columbia CPPA, the District of Columbia Class have suffered injury-in-fact and/or actual damage.
16                637.   The District of Columbia Class are entitled to recover treble damages or $1,500,
17    whichever is greater, punitive damages, reasonable attorneys’ fees, and any other relief the Court
18    deems proper, under D.C. Code § 28-3901.
19                638.   The District of Columbia Class seeks punitive damages against Defendants because
20    their conduct evidences egregious conduct. Defendants egregiously misrepresented the fuel
21    economy and emissions of the Class Vehicles and concealed material facts that only they knew.
22    Defendants’ unlawful conduct warrants punitive damages.
23                                   DISTRICT OF COLUMBIA COUNT II:
                                          Breach of Express Warranty
24                                    D.C. Code §§ 28:2-313 and 28:2A-210
                                   (On Behalf of the District of Columbia Class)
25
                  639.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
26
      fully set forth herein.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 126 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 141 of 431



 1                640.   This count is brought on behalf of the District of Columbia Class against all
 2    Defendants.
 3                641.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
 4    vehicles under D.C. Code §§ 28:2-104(1) and 28:2A-103(a)(20), and “sellers” of motor vehicles
 5    under § 28:2-103(1)(d).
 6                642.   With respect to leases, Defendants are and were at all relevant times “lessors” of
 7    motor vehicles under D.C. Code § 28:2A-103(a)(16).
 8                643.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
 9    D.C. Code §§ 28:2-105(1) and 28:2A-103(a)(8).
10                644.   In connection with the purchase or lease of each one of its new vehicles, Defendants
11    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
12    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
13                645.   Defendants also made numerous representations, descriptions, and promises to
14    District of Columbia Class members regarding the performance and emission controls of their
15    vehicles.
16                646.   For example, Defendants included in the warranty booklets for some or all of the
17    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
18    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
19    from defects in material and workmanship which would cause it not to meet those standards.”
20                647.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
21    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
22    Warranty.”
23                648.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
24    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
25    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
26    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
27    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
28    emission control components are covered for the first eight years or 80,000 miles (whichever

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 127 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 142 of 431



 1    comes first). These major emission control components subject to the longer warranty include the
 2    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 3    device or computer.
 4                649.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 5    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 6    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
 7    Design and Defect Warranty required by the EPA covers repair of emission control or emission
 8    related parts, which fail to function or function improperly because of a defect in materials or
 9    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
10    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
11    comes first.
12                650.   As manufacturers of light-duty vehicles, Defendants were required to provide these
13    warranties to purchasers or lessees of Class Vehicles.
14                651.   Defendants’ warranties formed a basis of the bargain that was reached when
15    consumers purchased or leased Class Vehicles.
16                652.   Despite the existence of warranties, Defendants failed to inform District of
17    Columbia Class members that the Class Vehicles were defective and were intentionally designed
18    and manufactured to emit more pollution and achieve worse fuel economy on the road than what
19    was disclosed to regulators and represented to consumers who purchased or leased them, and
20    Defendants failed to fix the defective emission components free of charge.
21                653.   Defendants breached the express warranty promising to repair and correct
22    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
23    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
24                654.   Affording Defendants a reasonable opportunity to cure their breach of written
25    warranties would be unnecessary and futile here.
26                655.   Furthermore, the limited warranty promising to repair and correct Defendants’
27    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 128 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 143 of 431



 1    insufficient to make District of Columbia Class members whole and because Defendants have
 2    failed and/or have refused to adequately provide the promised remedies within a reasonable time.
 3                656.   Accordingly, recovery by District of Columbia Class members is not restricted to
 4    the limited warranty promising to repair and correct Defendants’ defect in materials and
 5    workmanship, and they seek all remedies as allowed by law.
 6                657.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 7    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
 8    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
 9    material facts regarding the Class Vehicles. District of Columbia Class members were therefore
10    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
11                658.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
12    through the limited remedy of repairing and correcting Defendants’ defect in materials and
13    workmanship as many incidental and consequential damages have already been suffered because of
14    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
15    failure to provide such limited remedy within a reasonable time, and any limitation on District of
16    Columbia Class members’ remedies would be insufficient to make them whole.
17                659.   Finally, because of Defendants’ breach of warranty as set forth herein, District of
18    Columbia Class members assert, as additional and/or alternative remedies, the revocation of
19    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
20    currently owned or leased, and for such other incidental and consequential damages as allowed.
21                660.   Defendants were provided reasonable notice of these issues by way of a letter sent
22    by Plaintiffs as well as the regulators’ investigations.
23                661.   As a direct and proximate result of Defendants’ breach of express warranties,
24    District of Columbia Class members have been damaged in an amount to be determined at trial.
25

26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 129 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 144 of 431



 1                                 DISTRICT OF COLUMBIA COUNT III:
                                 Breach of Implied Warranty of Merchantability
 2                                    D.C. Code §§ 28:2-314 and 28:2A-212
                                  (On Behalf of the District of Columbia Class)
 3
                  662.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 4
      forth herein.
 5
                  663.   This count is brought on behalf of the District of Columbia Class against all
 6
      Defendants.
 7
                  664.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
 8
      vehicles under D.C. Code §§ 28:2-104(1) and 28:2A-103(a)(20), and “sellers” of motor vehicles
 9
      under § 28:2-103(1)(d).
10
                  665.   With respect to leases, Defendants are and were at all relevant times “lessors” of
11
      motor vehicles under D.C. Code § 28:2A-103(a)(16).
12
                  666.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
13
      D.C. Code §§ 28:2-105(1) and 28:2A-103(a)(8).
14
                  667.   A warranty that the Class Vehicles were in merchantable condition and fit for the
15
      ordinary purpose for which vehicles are used is implied by law pursuant to D.C. Code §§ 28:2-314
16
      and 28:2A-212.
17
                  668.   These Class Vehicles, when sold or leased and at all times thereafter, were
18
      materially different from vehicles Defendants submitted for emissions testing, included software
19
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
20
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
21
      ordinary purpose for which vehicles are used.
22
                  669.   Defendants were provided reasonable notice of these issues by way of a letter sent
23
      by Plaintiffs as well as the regulators’ investigations.
24
                  670.   As a direct and proximate result of Defendants’ breach of the implied warranty of
25
      merchantability, District of Columbia Class members have been damaged in an amount to be
26
      proven at trial.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 130 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 145 of 431



 1                                             FLORIDA COUNT I:
                         Violations of the Florida Unfair & Deceptive Trade Practices Act
 2                                           Fla. Stat. § 501.201, et seq.
                                        (On Behalf of the Florida State Class)
 3
                  671.   Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
 4
                  672.   Plaintiffs Rafael Daniels, Alan Essreg, David Perkins III, Sander Shady, Dyana
 5
      Spiess, and Orville Taylor (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of
 6
      themselves and the Florida State Class against all Defendants.
 7
                  673.   Plaintiffs and members of the Florida State Class are “consumers” within the
 8
      meaning of the Florida Unfair and Deceptive Trade Practices Act (“FUDTPA”), Fla. Stat.
 9
      § 501.203(7).
10
                  674.   Defendants engaged in “trade or commerce” within the meaning of Fla. Stat.
11
      § 501.203(8).
12
                  675.   FUDTPA prohibits “[u]nfair methods of competition, unconscionable acts or
13
      practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce . . .” Fla.
14
      Stat. § 501.204(1). Defendants participated in unfair and deceptive trade practices that violated the
15
      FUDTPA as described herein.
16
                  676.   In the course of their business, Defendants concealed and suppressed material facts
17
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
18
      emissions testing that were different from production vehicles, (b) installing a secret software
19
      program that caused the vehicles to perform differently during emissions testing than on the road,
20
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
21
      emissions tests when they in fact did not.
22
                  677.   Plaintiffs and Florida State Class members had no way of discerning that
23
      Defendants’ representations were false and misleading because Plaintiffs and Florida State Class
24
      members did not have access to Defendants’ emissions certification test vehicles and Defendants’
25
      emissions-related hardware and software was extremely sophisticated technology.
26
                  678.   Defendants thus violated the Act by, at minimum: representing that Class Vehicles
27
      have characteristics, uses, benefits, and qualities which they do not have; representing that Class
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 131 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 146 of 431



 1    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 2    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 3    transaction involving Class Vehicles has been supplied in accordance with a previous
 4    representation when it has not.
 5                679.   Defendants intentionally and knowingly misrepresented material facts regarding the
 6    Class Vehicles with intent to mislead Plaintiffs and the Florida State Class.
 7                680.   Defendants knew or should have known that their conduct violated the FUDTPA.
 8                681.   Defendants owed Plaintiffs and the Florida State Class a duty to disclose the
 9    illegality and public health risks, the true nature of the Class Vehicles, because Defendants:
10                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
11                distributing vehicles throughout the United States that did not perform as advertised;
12                       B.      intentionally concealed the foregoing from regulators, Plaintiffs, and Florida
13                State Class members; and/or
14                       C.      made incomplete representations about the Class Vehicles’ fuel economy
15                and emissions, while purposefully withholding material facts from Plaintiffs and the Florida
16                State Class that contradicted these representations.
17                682.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
18    emissions was material to Plaintiffs and the Florida State Class.
19                683.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
20    deceive regulators and reasonable consumers, including Plaintiffs and the Florida State Class,
21    about the true environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the
22    Defendants’ brands, and the true value of the Class Vehicles.
23                684.   Defendants’ violations present a continuing risk to Plaintiffs and the Florida State
24    Class as well as to the general public. Defendants’ unlawful acts and practices complained of herein
25    affect the public interest.
26                685.   Plaintiffs and the Florida State Class suffered ascertainable loss and actual damages
27    as a direct and proximate result of Defendants’ misrepresentations and concealment of and failure
28    to disclose material information. Defendants had an ongoing duty to all their customers to refrain

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 132 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 147 of 431



 1    from unfair and deceptive practices under the FUDTPA. All owners of Class Vehicles suffered
 2    ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
 3    course of Defendants’ business.
 4                686.   As a direct and proximate result of Defendants’ violations of the FUDTPA,
 5    Plaintiffs and members of the Florida State Class have suffered injury-in-fact and/or actual damage.
 6                687.   Plaintiffs and the Florida State Class are entitled to recover their actual damages
 7    under Fla. Stat. § 501.211(2) and attorneys’ fees under Fla. Stat. § 501.2105(1).
 8                688.   Plaintiffs and the Florida State Class also seek an order enjoining Defendants’
 9    unfair, unlawful, and/or deceptive practices, declaratory relief, attorneys’ fees, and any other just
10    and proper relief available under the FUDTPA.
11                                           FLORIDA COUNT II:
                                           Breach of Express Warranty
12                                         F.S.A. §§ 672.313 and 680.21
                                       (On Behalf of the Florida State Class)
13
                  689.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
14
      fully set forth herein.
15
                  690.   Plaintiffs Rafael Daniels, Alan Essreg, David Perkins III, Sander Shady, Dyana
16
      Spiess, and Orville Taylor (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of
17
      themselves and the Florida State Class against all Defendants.
18
                  691.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
19
      vehicles under F.S.A. §§ 672.104(1) and 680.1031(3)(k), and a “seller” of motor vehicles under
20
      § 672.103(1)(d).
21
                  692.   With respect to leases, Defendants are and were at all relevant times “lessors” of
22
      motor vehicles under F.S.A. § 680.1031(1)(p).
23
                  693.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
24
      F.S.A. §§ 672.105(1) and 680.1031(1)(h).
25
                  694.   In connection with the purchase or lease of each one of its new vehicles, Defendants
26
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
27
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 133 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 148 of 431



 1                695.   Defendants also made numerous representations, descriptions, and promises to
 2    Plaintiffs and Florida State Class members regarding the performance and emission controls of
 3    their vehicles.
 4                696.   For example, Defendants included in the warranty booklets for some or all of the
 5    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 6    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 7    from defects in material and workmanship which would cause it not to meet those standards.”
 8                697.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 9    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
10    Warranty.”
11                698.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
12    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
13    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
14    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
15    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
16    emission control components are covered for the first eight years or 80,000 miles (whichever
17    comes first). These major emission control components subject to the longer warranty include the
18    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
19    device or computer.
20                699.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
21    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
22    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
23    Design and Defect Warranty required by the EPA covers repair of emission control or emission
24    related parts, which fail to function or function improperly because of a defect in materials or
25    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
26    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
27    comes first.
28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 134 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 149 of 431



 1                700.   As manufacturers of light-duty vehicles, Defendants were required to provide these
 2    warranties to purchasers or lessees of Class Vehicles.
 3                701.   Defendants’ warranties formed a basis of the bargain that was reached when
 4    consumers purchased or leased Class Vehicles.
 5                702.   Despite the existence of warranties, Defendants failed to inform Plaintiffs and
 6    Florida State Class members that the Class Vehicles were defective and were intentionally
 7    designed and manufactured to emit more pollution and achieve worse fuel economy on the road
 8    than what was disclosed to regulators and represented to consumers who purchased or leased them,
 9    and Defendants failed to fix the defective emission components free of charge.
10                703.   Defendants breached the express warranty promising to repair and correct
11    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
12    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
13                704.   Affording Defendants a reasonable opportunity to cure their breach of written
14    warranties would be unnecessary and futile here.
15                705.   Furthermore, the limited warranty promising to repair and correct Defendants’
16    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
17    insufficient to make Plaintiffs and Florida State Class members whole and because Defendants
18    have failed and/or have refused to adequately provide the promised remedies within a reasonable
19    time.
20                706.   Accordingly, recovery by Plaintiffs and Florida State Class members is not
21    restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
22    and workmanship, and they seek all remedies as allowed by law.
23                707.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
24    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
25    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
26    material facts regarding the Class Vehicles. Plaintiffs and Florida State Class members were
27    therefore induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 135 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 150 of 431



 1                708.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 2    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 3    workmanship as many incidental and consequential damages have already been suffered because of
 4    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 5    failure to provide such limited remedy within a reasonable time, and any limitation on Plaintiffs’
 6    and the Florida State Class members’ remedies would be insufficient to make them whole.
 7                709.   Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiffs and
 8    Florida State Class members assert, as additional and/or alternative remedies, the revocation of
 9    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
10    currently owned or leased, and for such other incidental and consequential damages as allowed.
11                710.   Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                711.   As a direct and proximate result of Defendants’ breach of express warranties,
14    Plaintiffs and Florida State Class members have been damaged in an amount to be determined at
15    trial.
16                                           FLORIDA COUNT III:
                                 Breach of Implied Warranty of Merchantability
17                                        F.S.A. §§ 672.314 and 680.212
                                     (On Behalf of the Florida State Class)
18
                  712.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
19
      forth herein.
20
                  713.   Plaintiffs Rafael Daniels, Alan Essreg, David Perkins III, Sander Shady, Dyana
21
      Spiess, and Orville Taylor (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of
22
      themselves and the Florida State Class against all Defendants.
23
                  714.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
24
      vehicles under F.S.A. §§ 672.104(1) and 680.1031(3)(k), and a “seller” of motor vehicles under
25
      § 672.103(1)(d).
26
                  715.   With respect to leases, Defendants are and were at all relevant times “lessors” of
27
      motor vehicles under F.S.A. § 680.1031(1)(p).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 136 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 151 of 431



 1                716.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    F.S.A. §§ 672.105(1) and 680.1031(1)(h).
 3                717.   A warranty that the Class Vehicles were in merchantable condition and fit for the
 4    ordinary purpose for which vehicles are used is implied by law pursuant to F.S.A. §§ 672.314 and
 5    680.212.
 6                718.   These Class Vehicles, when sold or leased and at all times thereafter, were
 7    materially different from vehicles Defendants submitted for emissions testing, included software
 8    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 9    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
10    ordinary purpose for which vehicles are used.
11                719.   Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                720.   As a direct and proximate result of Defendants’ breach of the implied warranty of
14    merchantability, Plaintiffs and Florida State Class members have been damaged in an amount to be
15    proven at trial.
16                                            GEORGIA COUNT I:
                                Violations of Georgia’s Fair Business Practices Act
17                                       Ga. Code Ann. § 10-1-390 et seq.
                                      (On Behalf of the Georgia State Class)
18
                  721.   Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
19
                  722.   Plaintiffs Erik Bloom, Ashish Chadha, Lee Marks, George Pearl, and Cecil
20
      Robinson (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of themselves and
21
      the Georgia State Class against all Defendants.
22
                  723.   The Georgia Fair Business Practices Act (“Georgia FBPA”) declares “[u]nfair or
23
      deceptive acts or practices in the conduct of consumer transactions and consumer acts or practices
24
      in trade or commerce” to be unlawful, Ga. Code. Ann. § 10-1-393(a), including but not limited to
25
      “representing that goods or services have sponsorship, approval, characteristics, ingredients, uses,
26
      benefits, or quantities that they do not have,” “[r]epresenting that goods or services are of a
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 137 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 152 of 431



 1    particular standard, quality, or grade . . . if they are of another,” and “[a]dvertising goods or services
 2    with intent not to sell them as advertised,” Ga. Code. Ann. § 10-1-393(b).
 3                724.   In the course of their business, Defendants concealed and suppressed material facts
 4    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 5    emissions testing that were different from production vehicles, (b) installing a secret software
 6    program that caused the vehicles to perform differently during emissions testing than on the road,
 7    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 8    emissions tests when they in fact did not.
 9                725.   Plaintiffs and Georgia State Class members had no way of discerning that
10    Defendants’ representations were false and misleading because Plaintiffs and Georgia State Class
11    members did not have access to Defendants’ emissions certification test vehicles and Defendants’
12    emissions-related hardware and software was extremely sophisticated technology.
13                726.   Defendants intentionally and knowingly misrepresented material facts regarding the
14    Class Vehicles with intent to mislead Plaintiffs and the Georgia State Class.
15                727.   Defendants knew or should have known that their conduct violated the Georgia
16    FBPA.
17                728.   Defendants owed Plaintiffs and the Georgia State Class a duty to disclose the
18    illegality and public health risks, the true nature of the Class Vehicles, because Defendants:
19                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
20                distributing vehicles throughout the United States that did not perform as advertised;
21                       B.      intentionally concealed the foregoing from regulators, Plaintiffs, and
22                Georgia State Class members; and/or
23                       C.      made incomplete representations about the Class Vehicles’ fuel economy
24                and emissions while purposefully withholding material facts from Plaintiffs and George
25                State Class members that contradicted these representations.
26                729.   Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
27    consumption and emissions were material to Plaintiffs and the Georgia State Class.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 138 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 153 of 431



 1                730.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 2    deceive regulators and reasonable consumers, including Plaintiffs and the Georgia State Class,
 3    about the true environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the
 4    Defendants’ brands, and the true value of the Class Vehicles.
 5                731.   Defendants’ violations present a continuing risk to Plaintiffs and the Georgia State
 6    Class, as well as to the general public. Defendants’ unlawful acts and practices complained of
 7    herein affect the public interest.
 8                732.   Plaintiffs and the Georgia State Class suffered ascertainable loss and actual
 9    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
10    and failure to disclose material information. Defendants had an ongoing duty to all their customers
11    to refrain from unfair and deceptive practices under the Georgia FBPA. All owners of Class
12    Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and
13    practices made in the course of Defendants’ business.
14                733.   As a direct and proximate result of Defendants’ violations of the Georgia FBPA,
15    Plaintiffs and the Georgia State Class has suffered injury-in-fact and/or actual damage.
16                734.   Plaintiffs and the Georgia State Class are entitled to recover damages and exemplary
17    damages (for intentional violations) per Ga. Code. Ann. § 10-1-399(a).
18                735.   Plaintiffs and the Georgia State Class also seek an order enjoining Defendants’
19    unfair, unlawful, and/or deceptive practices, attorneys’ fees, and any other just and proper relief
20    available under the Georgia FBPA per Ga. Code. Ann. § 10-1-399.
21                736.   Pursuant to Ga. Code Ann. § 10-1-399, Plaintiffs sent notice letters to Defendants.
22    Additionally, all Defendants were provided notice of the issues raised in this count and this
23    Complaint by way of the investigations conducted by governmental regulators. Plaintiffs and the
24    Georgia State Class seek all damages and relief to which it is entitled.
25                                          GEORGIA COUNT II:
                         Violations of Georgia’s Uniform Deceptive Trade Practices Act
26                                      Ga. Code Ann. § 10-1-370 et seq.
                                      (On Behalf of the Georgia State Class)
27
                  737.   Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 139 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 154 of 431



 1                738.   Plaintiffs Erik Bloom, Ashish Chadha, Lee Marks, George Pearl, and Cecil
 2    Robinson (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of themselves and
 3    the Georgia State Class against all Defendants.
 4                739.   Defendants, Plaintiffs, and members of the Georgia State Class are “persons” within
 5    the meaning of Georgia Uniform Deceptive Trade Practices Act (“Georgia UDTPA”), Ga. Code.
 6    Ann. § 10-1-371(5).
 7                740.   The Georgia UDTPA prohibits “deceptive trade practices,” which include the
 8    “misrepresentation of standard or quality of goods or services,” and “engaging in any other conduct
 9    which similarly creates a likelihood of confusion or of misunderstanding.” Ga. Code. Ann.
10    § 10-1-372(a).
11                741.   In the course of their business, Defendants concealed and suppressed material facts
12    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
13    emissions testing that were different from production vehicles, (b) installing a secret software
14    program that caused the vehicles to perform differently during emissions testing than on the road,
15    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
16    emissions tests when they in fact did not.
17                742.   Plaintiffs and Georgia State Class members had no way of discerning that
18    Defendants’ representations were false and misleading because Plaintiffs and Georgia State Class
19    members did not have access to Defendants’ emissions certification test vehicles and Defendants’
20    emissions-related hardware and software was extremely sophisticated technology.
21                743.   Defendants thus violated the Act by, at minimum: representing that Class Vehicles
22    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
23    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
24    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
25    transaction involving Class Vehicles has been supplied in accordance with a previous
26    representation when it has not.
27                744.   Defendants intentionally and knowingly misrepresented material facts regarding the
28    Class Vehicles with intent to mislead Plaintiffs and the Georgia State Class.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 140 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 155 of 431



 1                745.   Defendants knew or should have known that their conduct violated the Georgia
 2    UDTPA.
 3                746.   Defendants owed Plaintiffs and the Georgia State Class a duty to disclose the
 4    illegality and public health risks, the true nature of the Class Vehicles, because Defendants:
 5                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
 6                distributing vehicles throughout the United States that did not perform as advertised;
 7                       B.      intentionally concealed the foregoing from regulators, Plaintiffs, and
 8                Georgia State Class members; and/or
 9                       C.      made incomplete representations about the Class Vehicles’ fuel economy
10                and emissions while purposefully withholding material facts that contradicted these
11                representations.
12                747.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
13    emissions was material to Plaintiffs and the Georgia State Class.
14                748.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
15    deceive regulators and reasonable consumers, including Plaintiffs and the Georgia State Class,
16    about the true environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the
17    Defendants’ brands, and the true value of the Class Vehicles.
18                749.   Defendants’ violations present a continuing risk to Plaintiffs and the Georgia State
19    Class, as well as to the general public. Defendants’ unlawful acts and practices complained of
20    herein affect the public interest.
21                750.   Plaintiffs and the Georgia State Class suffered ascertainable loss and actual
22    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
23    and failure to disclose material information. Defendants had an ongoing duty to all their customers
24    to refrain from unfair and deceptive practices under the Georgia UDTPA. All owners and lessees of
25    Class Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and
26    practices made in the course of Defendants’ business.
27                751.   As a direct and proximate result of Defendants’ violations of the Georgia UDTPA,
28    Plaintiffs and the Georgia State Class have suffered injury-in-fact and/or actual damage.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 141 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 156 of 431



 1                752.   Plaintiffs and the Georgia State Class seek an order enjoining Defendants’ unfair,
 2    unlawful, and/or deceptive practices, attorneys’ fees, and any other just and proper relief available
 3    under the Georgia UDTPA per Ga. Code. Ann § 10-1-373.
 4                                          GEORGIA COUNT III:
                                          Breach of Express Warranty
 5                                   Ga. Code Ann. §§ 11-2-313 and 11-2A-210
                                      (On Behalf of the Georgia State Class)
 6
                  753.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 7
      fully set forth herein.
 8
                  754.   Plaintiffs Erik Bloom, Ashish Chadha, Lee Marks, George Pearl, and Cecil
 9
      Robinson (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of themselves and
10
      the Georgia State Class against all Defendants.
11
                  755.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
12
      vehicles under Ga. Code Ann. §§ 11-2-104(1) and 11-2A-103(3), and a “seller” of motor vehicles
13
      under § 11-2-103(1)(d).
14
                  756.   With respect to leases, Defendants are and were at all relevant times “lessors” of
15
      motor vehicles under Ga. Code Ann. § 11-2A-103(1)(p).
16
                  757.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
17
      Ga. Code Ann. §§ 11-2-105(1) and 11-2A-103(1)(h).
18
                  758.   In connection with the purchase or lease of each one of its new vehicles, Defendants
19
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
20
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
21
                  759.   Defendants also made numerous representations, descriptions, and promises to
22
      Plaintiffs and Georgia State Class members regarding the performance and emission controls of
23
      their vehicles.
24
                  760.   For example, Defendants included in the warranty booklets for some or all of the
25
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
26
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
27
      from defects in material and workmanship which would cause it not to meet those standards.”
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 142 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 157 of 431



 1                761.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 2    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 3    Warranty.”
 4                762.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
 5    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
 6    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
 7    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 8    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 9    emission control components are covered for the first eight years or 80,000 miles (whichever
10    comes first). These major emission control components subject to the longer warranty include the
11    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
12    device or computer.
13                763.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
14    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
15    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
16    Design and Defect Warranty required by the EPA covers repair of emission control or emission
17    related parts, which fail to function or function improperly because of a defect in materials or
18    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
19    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
20    comes first.
21                764.   As manufacturers of light-duty vehicles, Defendants were required to provide these
22    warranties to purchasers or lessees of Class Vehicles.
23                765.   Defendants’ warranties formed a basis of the bargain that was reached when
24    consumers purchased or leased Class Vehicles.
25                766.   Despite the existence of warranties, Defendants failed to inform Plaintiffs and
26    Georgia State Class members that the Class Vehicles were defective and were intentionally
27    designed and manufactured to emit more pollution and achieve worse fuel economy on the road
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 143 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 158 of 431



 1    than what was disclosed to regulators and represented to consumers who purchased or leased them,
 2    and Defendants failed to fix the defective emission components free of charge.
 3                767.   Defendants breached the express warranty promising to repair and correct
 4    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 5    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 6                768.   Affording Defendants a reasonable opportunity to cure their breach of written
 7    warranties would be unnecessary and futile here.
 8                769.   Furthermore, the limited warranty promising to repair and correct Defendants’
 9    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
10    insufficient to make Plaintiffs and Georgia State Class members whole and because Defendants
11    have failed and/or have refused to adequately provide the promised remedies within a reasonable
12    time.
13                770.   Accordingly, recovery by Plaintiffs and Georgia State Class members is not
14    restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
15    and workmanship, and they seek all remedies as allowed by law.
16                771.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
17    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
18    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
19    material facts regarding the Class Vehicles. Plaintiffs and Georgia State Class members were
20    therefore induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
21                772.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
22    through the limited remedy of repairing and correcting Defendants’ defect in materials and
23    workmanship as many incidental and consequential damages have already been suffered because of
24    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
25    failure to provide such limited remedy within a reasonable time, and any limitation on Plaintiffs’
26    and Georgia State Class members’ remedies would be insufficient to make them whole.
27                773.   Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiffs and
28    Georgia State Class members assert, as additional and/or alternative remedies, the revocation of

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 144 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 159 of 431



 1    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
 2    currently owned or leased, and for such other incidental and consequential damages as allowed.
 3                774.   Defendants were provided reasonable notice of these issues by way of a letter sent
 4    by Plaintiffs as well as the regulators’ investigations.
 5                775.   As a direct and proximate result of Defendants’ breach of express warranties,
 6    Plaintiffs and Georgia State Class members have been damaged in an amount to be determined at
 7    trial.
 8                                          GEORGIA COUNT IV:
                                 Breach of Implied Warranty of Merchantability
 9                                  Ga. Code Ann. §§ 11-2-314 and 11-2A-212
                                     (On Behalf of the Georgia State Class)
10
                  776.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
11
      forth herein.
12
                  777.   Plaintiffs Erik Bloom, Ashish Chadha, Lee Marks, George Pearl, and Cecil
13
      Robinson (for the purposes of this count, “Plaintiffs”) bring this claim on behalf of themselves and
14
      the Georgia State Class against all Defendants.
15
                  778.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
16
      vehicles under Ga. Code Ann. §§ 11-2-104(1) and 11-2A-103(3), and a “seller” of motor vehicles
17
      under § 11-2-103(1)(d).
18
                  779.   With respect to leases, Defendants are and were at all relevant times “lessors” of
19
      motor vehicles under Ga. Code Ann. § 11-2A-103(1)(p).
20
                  780.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
21
      Ga. Code Ann. §§ 11-2-105(1) and 11-2A-103(1)(h).
22
                  781.   A warranty that the Class Vehicles were in merchantable condition and fit for the
23
      ordinary purpose for which vehicles are used is implied by law pursuant to Ga. Code Ann.
24
      §§ 11-2-314 and 11-2A-212.
25
                  782.   These Class Vehicles, when sold or leased and at all times thereafter, were
26
      materially different from vehicles Defendants submitted for emissions testing, included software
27
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 145 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 160 of 431



 1    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 2    ordinary purpose for which vehicles are used.
 3                783.   Defendants were provided reasonable notice of these issues by way of a letter sent
 4    by Plaintiffs as well as the regulators’ investigations.
 5                784.   As a direct and proximate result of Defendants’ breach of the implied warranty of
 6    merchantability, Plaintiffs and Georgia State Class members have been damaged in an amount to
 7    be proven at trial.
 8                                           HAWAII COUNT I:
                              Unfair and Deceptive Acts in Violation of Hawaii Law
 9                                        Haw. Rev. Stat. § 480 et seq.
                                      (On Behalf of the Hawaii State Class)
10
                  785.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
11
      forth herein.
12
                  786.   This count is brought on behalf of the Hawaii State Class against all Defendants.
13
                  787.   Defendants are “person[s]” under Haw. Rev. Stat. § 480-1.
14
                  788.   Hawaii State Class members are “consumer[s]” as defined by Haw. Rev. Stat.
15
      § 480-1, who purchased or leased one or more Class Vehicles.
16
                  789.   Defendants’ acts or practices as set forth above occurred in the conduct of trade or
17
      commerce.
18
                  790.   The Hawaii Act § 480-2(a) prohibits “unfair methods of competition and unfair or
19
      deceptive acts or practices in the conduct of any trade or commerce . . . .”
20
                  791.   In the course of their business, Defendants concealed and suppressed material facts
21
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
22
      emissions testing that were different from production vehicles, (b) installing a secret software
23
      program that caused the vehicles to perform differently during emissions testing than on the road,
24
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
25
      emissions tests when they in fact did not.
26
                  792.   Hawaii State Class members had no way of discerning that Defendants’
27
      representations were false and misleading because Hawaii State Class members did not have access
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 146 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 161 of 431



 1    to Defendants’ emissions certification test vehicles and Defendants’ emissions-related hardware
 2    and software was extremely sophisticated technology.
 3                793.   Defendants thus violated the Hawaii Act by, at minimum: representing that Class
 4    Vehicles have characteristics, uses, benefits, and qualities which they do not have; representing that
 5    Class Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 6    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 7    transaction involving Class Vehicles has been supplied in accordance with a previous
 8    representation when it has not.
 9                794.   Defendants intentionally and knowingly misrepresented material facts regarding the
10    Class Vehicles with intent to mislead the Hawaii State Class.
11                795.   Defendants knew or should have known that their conduct violated Hawaii law.
12                796.   Defendants owed the Hawaii State Class a duty to disclose the illegality and public
13    health risks, the true nature of the Class Vehicles, because Defendants:
14                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
15                distributing vehicles throughout the United States that did not perform as advertised;
16                       B.      intentionally concealed the foregoing from regulators and Hawaii State
17                Class members; and/or
18                       C.      made incomplete representations about the Class Vehicles’ fuel economy
19                and emissions while purposefully withholding material facts that contradicted these
20                representations.
21                797.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
22    emissions was material to the Hawaii State Class.
23                798.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
24    deceive regulators and reasonable consumers, including the Hawaii State Class, about the true
25    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the Defendants’
26    brands, and the true value of the Class Vehicles.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 147 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 162 of 431



 1                799.   Defendants’ violations present a continuing risk to the Hawaii State Class as well as
 2    to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 3    public interest.
 4                800.   The Hawaii State Class suffered ascertainable loss and actual damages as a direct
 5    and proximate result of Defendants’ misrepresentations and concealment of and failure to disclose
 6    material information. Defendants had an ongoing duty to all their customers to refrain from unfair
 7    and deceptive practices under Hawaii law. All owners of Class Vehicles suffered ascertainable loss
 8    as a result of Defendants’ deceptive and unfair acts and practices made in the course of Defendants’
 9    business.
10                                            HAWAII COUNT II:
                                         Breach of Express Warranty
11                                 Haw. Rev. Stat. §§ 490:2-313 and 490:2A-210
                                     (On Behalf of the Hawaii State Class)
12
                  801.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
13
      fully set forth herein.
14
                  802.   This count is brought on behalf of the Hawaii State Class against all Defendants.
15
                  803.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
16
      vehicles under Haw. Rev. Stat. §§ 490:2-104(1) and 490:2A-103(b), and a “seller” of motor
17
      vehicles under § 490:2-103(1)(d).
18
                  804.   With respect to leases, Defendants are and were at all relevant times “lessors” of
19
      motor vehicles under Haw. Rev. Stat. § 490:2A-103(a)(16).
20
                  805.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
21
      Haw. Rev. Stat. §§ 490:2-105(1) and 490:2A-103(a)(8).
22
                  806.   In connection with the purchase or lease of each one of its new vehicles, Defendants
23
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
24
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
25
                  807.   Defendants also made numerous representations, descriptions, and promises to
26
      Hawaii State Class members regarding the performance and emission controls of their vehicles.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 148 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 163 of 431



 1                808.   For example, Defendants included in the warranty booklets for some or all of the
 2    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 3    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 4    from defects in material and workmanship which would cause it not to meet those standards.”
 5                809.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 6    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 7    Warranty.”
 8                810.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
 9    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
10    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
11    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
12    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
13    emission control components are covered for the first eight years or 80,000 miles (whichever
14    comes first). These major emission control components subject to the longer warranty include the
15    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
16    device or computer.
17                811.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
18    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
19    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
20    Design and Defect Warranty required by the EPA covers repair of emission control or emission
21    related parts, which fail to function or function improperly because of a defect in materials or
22    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
23    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
24    comes first.
25                812.   As manufacturers of light-duty vehicles, Defendants were required to provide these
26    warranties to purchasers or lessees of Class Vehicles.
27                813.   Defendants’ warranties formed a basis of the bargain that was reached when
28    consumers purchased or leased Class Vehicles.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 149 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 164 of 431



 1                814.   Despite the existence of warranties, Defendants failed to inform Hawaii State Class
 2    members that the Class Vehicles were defective and were intentionally designed and manufactured
 3    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
 4    regulators and represented to consumers who purchased or leased them, and Defendants failed to
 5    fix the defective emission components free of charge.
 6                815.   Defendants breached the express warranty promising to repair and correct
 7    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 8    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 9                816.   Affording Defendants a reasonable opportunity to cure their breach of written
10    warranties would be unnecessary and futile here.
11                817.   Furthermore, the limited warranty promising to repair and correct Defendants’
12    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
13    insufficient to make Hawaii State Class members whole and because Defendants have failed and/or
14    have refused to adequately provide the promised remedies within a reasonable time.
15                818.   Accordingly, recovery by Hawaii State Class members is not restricted to the
16    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
17    and they seek all remedies as allowed by law.
18                819.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
19    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
20    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
21    material facts regarding the Class Vehicles. Hawaii State Class members were therefore induced to
22    purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
23                820.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
24    through the limited remedy of repairing and correcting Defendants’ defect in materials and
25    workmanship as many incidental and consequential damages have already been suffered because of
26    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
27    failure to provide such limited remedy within a reasonable time, and any limitation on Hawaii State
28    Class members’ remedies would be insufficient to make them whole.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 150 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 165 of 431



 1                821.   Finally, because of Defendants’ breach of warranty as set forth herein, Hawaii State
 2    Class members assert, as additional and/or alternative remedies, the revocation of acceptance of the
 3    goods and the return to them of the purchase or lease price of all Class Vehicles currently owned or
 4    leased, and for such other incidental and consequential damages as allowed.
 5                822.   Defendants were provided reasonable notice of these issues by way of a letter sent
 6    by Plaintiffs as well as the regulators’ investigations.
 7                823.   As a direct and proximate result of Defendants’ breach of express warranties,
 8    Hawaii State Class members have been damaged in an amount to be determined at trial.
 9                                           HAWAII COUNT III:
                                 Breach of Implied Warranty of Merchantability
10                                Haw. Rev. Stat. §§ 490:2-314 and 490:2A-212
                                      (On Behalf of the Hawaii State Class)
11
                  824.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
12
      forth herein.
13
                  825.   This count is brought on behalf of the Hawaii State Class against all Defendants.
14
                  826.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
15
      vehicles under Haw. Rev. Stat. §§ 490:2-104(1) and 490:2A-103(b), and a “seller” of motor
16
      vehicles under § 490:2-103(1)(d).
17
                  827.   With respect to leases, Defendants are and were at all relevant times “lessors” of
18
      motor vehicles under Haw. Rev. Stat. § 490:2A-103(a)(16).
19
                  828.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
20
      Haw. Rev. Stat. §§ 490:2-105(1) and 490:2A-103(a)(8).
21
                  829.   A warranty that the Class Vehicles were in merchantable condition and fit for the
22
      ordinary purpose for which vehicles are used is implied by law pursuant to Haw. Rev. Stat.
23
      §§ 490:2-314 and 490:2A-212.
24
                  830.   These Class Vehicles, when sold or leased and at all times thereafter, were
25
      materially different from vehicles Defendants submitted for emissions testing, included software
26
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 151 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 166 of 431



 1    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 2    ordinary purpose for which vehicles are used.
 3                831.   Defendants were provided reasonable notice of these issues by way of a letter sent
 4    by Plaintiffs as well as the regulators’ investigations.
 5                832.   As a direct and proximate result of Defendants’ breach of the implied warranty of
 6    merchantability, Hawaii State Class members have been damaged in an amount to be proven at
 7    trial.
 8                                               IDAHO COUNT I:
                                 Violations of the Idaho Consumer Protection Act
 9                                          Idaho Code § 48-601 et seq.
                                       (On Behalf of the Idaho State Class)
10
                  833.   Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
11
                  834.   This count is brought on behalf of the Idaho State Class against all Defendants.
12
                  835.   Defendants are “person[s]” under the Idaho Consumer Protection Act (“Idaho
13
      CPA”), Idaho Code § 48-602(1).
14
                  836.   Defendants’ acts or practices as set forth above occurred in the conduct of “trade” or
15
      “commerce” under Idaho Code § 48-602(2).
16
                  837.   Defendants participated in misleading, false, or deceptive acts that violated the
17
      Idaho CPA.
18
                  838.   In the course of their business, Defendants concealed and suppressed material facts
19
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
20
      emissions testing that were different from production vehicles, (b) installing a secret software
21
      program that caused the vehicles to perform differently during emissions testing than on the road,
22
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
23
      emissions tests when they in fact did not.
24
                  839.   Idaho State Class members had no way of discerning that Defendants’
25
      representations were false and misleading because the Idaho State Class did not have access to
26
      Defendants’ emissions certification test vehicles and Defendants’ emissions-related hardware and
27
      software was extremely sophisticated technology.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 152 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 167 of 431



 1                840.   Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 2    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 3    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 4    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 5    transaction involving Class Vehicles has been supplied in accordance with a previous
 6    representation when it has not.
 7                841.   Defendants intentionally and knowingly misrepresented material facts regarding the
 8    Class Vehicles with intent to mislead the Idaho State Class.
 9                842.   Defendants knew or should have known that their conduct violated the Idaho CPA.
10                843.   Defendants owed the Idaho State Class a duty to disclose the illegality and public
11    health risks, the true nature of the Class Vehicles, because Defendants:
12                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
13                distributing vehicles throughout the United States that did not perform as advertised;
14                       B.      intentionally concealed the foregoing from regulators and Idaho State Class
15                members; and/or
16                       C.      made incomplete representations about the Class Vehicles’ fuel economy
17                and emissions while purposefully withholding material facts that contradicted these
18                representations.
19                844.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
20    emissions were material to the Idaho State Class.
21                845.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
22    deceive regulators and reasonable consumers, including the Idaho State Class, about the true
23    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the Defendants’
24    brands, and the true value of the Class Vehicles.
25                846.   Defendants’ violations present a continuing risk to the Idaho State Class as well as
26    to the general public. Defendants’ unlawful acts and practices complained of herein affect the
27    public interest.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 153 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 168 of 431



 1                847.   The Idaho State Class suffered ascertainable loss and actual damages as a direct and
 2    proximate result of Defendants’ misrepresentations and concealment of and failure to disclose
 3    material information. Defendants had an ongoing duty to all their customers to refrain from unfair
 4    and deceptive practices under the Idaho CPA. All owners of Class Vehicles suffered ascertainable
 5    loss as a result of Defendants’ deceptive and unfair acts and practices made in the course of
 6    Defendants’ business.
 7                848.   As a direct and proximate result of Defendants’ violations of the Idaho CPA, the
 8    Idaho State Class has suffered injury-in-fact and/or actual damage.
 9                849.   Pursuant to Idaho Code § 48-608, the Idaho State Class seeks monetary relief
10    against Defendants measured as the greater of (a) actual damages in an amount to be determined at
11    trial and (b) statutory damages in the amount of $1,000 for each Idaho State Class member.
12                850.   The Idaho State Class also seeks an order enjoining Defendants’ unfair, unlawful,
13    and/or deceptive practices, attorneys’ fees, and any other just and proper relief available under the
14    Idaho CPA.
15                851.   The Idaho State Class also seeks punitive damages against Defendants because
16    Defendants conduct evidences an extreme deviation from reasonable standards. Defendants
17    flagrantly and fraudulently misrepresented the reliability of the Class Vehicles, deceived Class
18    members, and concealed material facts that only they knew—all to avoid the expense and public
19    relations nightmare of correcting a flaw in the Class Vehicles. Defendants’ unlawful conduct
20    constitutes oppression and fraud warranting punitive damages.
21                                             IDAHO COUNT II:
                                           Breach of Express Warranty
22                                     Idaho Code §§ 28-2-313 and 28-12-210
                                        (On Behalf of the Idaho State Class)
23
                  852.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
24
      fully set forth herein.
25
                  853.   This count is brought on behalf of the Idaho State Class against all Defendants.
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 154 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 169 of 431



 1                854.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
 2    vehicles under Idaho Code §§ 28-2-104(1) and 28-12-103(3), and “sellers” of motor vehicles under
 3    § 28-2-103(1)(d).
 4                855.   With respect to leases, Defendants are and were at all relevant times “lessors” of
 5    motor vehicles under Idaho Code § 28-12-103(1)(p).
 6                856.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
 7    Idaho Code §§ 28-2-105(1) and 28-12-103(1)(h).
 8                857.   In connection with the purchase or lease of each one of its new vehicles, Defendants
 9    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
10    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
11                858.   Defendants also made numerous representations, descriptions, and promises to
12    Idaho State Class members regarding the performance and emission controls of their vehicles.
13                859.   For example, Defendants included in the warranty booklets for some or all of the
14    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
15    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
16    from defects in material and workmanship which would cause it not to meet those standards.”
17                860.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
18    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
19    Warranty.”
20                861.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
21    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
22    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
23    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
24    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
25    emission control components are covered for the first eight years or 80,000 miles (whichever
26    comes first). These major emission control components subject to the longer warranty include the
27    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
28    device or computer.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 155 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 170 of 431



 1                862.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 2    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 3    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
 4    Design and Defect Warranty required by the EPA covers repair of emission control or emission
 5    related parts, which fail to function or function improperly because of a defect in materials or
 6    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 7    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 8    comes first.
 9                863.   As manufacturers of light-duty vehicles, Defendants were required to provide these
10    warranties to purchasers or lessees of Class Vehicles.
11                864.   Defendants’ warranties formed a basis of the bargain that was reached when
12    consumers purchased or leased Class Vehicles.
13                865.   Despite the existence of warranties, Defendants failed to inform Idaho State Class
14    members that the Class Vehicles were defective and were intentionally designed and manufactured
15    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
16    regulators and represented to consumers who purchased or leased them, and Defendants failed to
17    fix the defective emission components free of charge.
18                866.   Defendants breached the express warranty promising to repair and correct
19    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
20    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
21                867.   Affording Defendants a reasonable opportunity to cure their breach of written
22    warranties would be unnecessary and futile here.
23                868.   Furthermore, the limited warranty promising to repair and correct Defendants’
24    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
25    insufficient to make Idaho State Class members whole and because Defendants have failed and/or
26    have refused to adequately provide the promised remedies within a reasonable time.
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 156 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 171 of 431



 1                869.   Accordingly, recovery by Idaho State Class members is not restricted to the limited
 2    warranty promising to repair and correct Defendants’ defect in materials and workmanship, and
 3    they seek all remedies as allowed by law.
 4                870.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 5    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
 6    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
 7    material facts regarding the Class Vehicles. Idaho State Class members were therefore induced to
 8    purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 9                871.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
10    through the limited remedy of repairing and correcting Defendants’ defect in materials and
11    workmanship as many incidental and consequential damages have already been suffered because of
12    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
13    failure to provide such limited remedy within a reasonable time, and any limitation on the Idaho
14    State Class members’ remedies would be insufficient to make them whole.
15                872.   Finally, because of Defendants’ breach of warranty as set forth herein, Idaho State
16    Class members assert, as additional and/or alternative remedies, the revocation of acceptance of the
17    goods and the return to them of the purchase or lease price of all Class Vehicles currently owned or
18    leased, and for such other incidental and consequential damages as allowed.
19                873.   Defendants were provided reasonable notice of these issues by way of a letter sent
20    by Plaintiffs as well as the regulators’ investigations.
21                874.   As a direct and proximate result of Defendants’ breach of express warranties, Idaho
22    State Class members have been damaged in an amount to be determined at trial.
23                                           IDAHO COUNT III:
                                 Breach of Implied Warranty of Merchantability
24                                   Idaho Code §§ 28-2-314 and 28-12-212
                                      (On Behalf of the Idaho State Class)
25
                  875.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
26
      forth herein.
27
                  876.   This count is brought on behalf of the Idaho State Class against all Defendants.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 157 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 172 of 431



 1                877.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
 2    vehicles under Idaho Code §§ 28-2-104(1) and 28-12-103(3), and “sellers” of motor vehicles under
 3    § 28-2-103(1)(d).
 4                878.   With respect to leases, Defendants are and were at all relevant times “lessors” of
 5    motor vehicles under Idaho Code § 28-12-103(1)(p).
 6                879.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
 7    Idaho Code §§ 28-2-105(1) and 28-12-103(1)(h).
 8                880.   A warranty that the Class Vehicles were in merchantable condition and fit for the
 9    ordinary purpose for which vehicles are used is implied by law pursuant to Idaho Code §§ 28-2-314
10    and 28-12-212.
11                881.   These Class Vehicles, when sold or leased and at all times thereafter, were
12    materially different from vehicles Defendants submitted for emissions testing, included software
13    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
14    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
15    ordinary purpose for which vehicles are used.
16                882.   Defendants were provided reasonable notice of these issues by way of a letter sent
17    by Plaintiffs as well as the regulators’ investigations.
18                883.   As a direct and proximate result of Defendants’ breach of the implied warranty of
19    merchantability, Idaho State Class members have been damaged in an amount to be proven at trial.
20                                          ILLINOIS COUNT I:
              Violations of the Illinois Consumer Fraud and Deceptive Business Practices Act
21                              815 ILCS 505/1, et seq. and 720 ILCS 295/1a
                                     (On Behalf of the Illinois State Class)
22
                  884.   Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
23
                  885.   Plaintiffs John Aronson and David Perkins III (for the purposes of this count,
24
      “Plaintiffs”) bring this claim on behalf of themselves and the Illinois State Class against all
25
      Defendants.
26
                  886.   Defendants are “person[s]” as that term is defined in 815 ILCS 505/1(c).
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 158 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 173 of 431



 1                887.   Members of the Illinois State Class are “consumers” as that term is defined in 815
 2    ILCS 505/1(e).
 3                888.   The Illinois Consumer Fraud and Deceptive Business Practices Act (“Illinois CFA”)
 4    prohibits “unfair or deceptive acts or practices, including but not limited to the use or employment
 5    of any deception, fraud, false pretense, false promise, misrepresentation or the concealment,
 6    suppression or omission of any material fact, with intent that others rely upon the concealment,
 7    suppression or omission of such material fact . . . in the conduct of trade or commerce . . . whether
 8    any person has in fact been misled, deceived or damaged thereby.” 815 ILCS 505/2.
 9                889.   In the course of their business, Defendants concealed and suppressed material facts
10    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
11    emissions testing that were different from production vehicles, (b) installing a secret software
12    program that caused the vehicles to perform differently during emissions testing than on the road,
13    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
14    emissions tests when they in fact did not.
15                890.   Plaintiffs and Illinois State Class members had no way of discerning that
16    Defendants’ representations were false and misleading because Plaintiffs and Illinois State Class
17    members did not have access to Defendants’ emissions certification test vehicles and Defendants’
18    emissions-related hardware and software was extremely sophisticated technology. Illinois State
19    Class members did not and could not unravel Defendants’ deception on their own.
20                891.   Defendants thus violated the Illinois CFA by, at minimum: representing that Class
21    Vehicles have characteristics, uses, benefits, and qualities which they do not have; representing that
22    Class Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
23    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
24    transaction involving Class Vehicles has been supplied in accordance with a previous
25    representation when it has not.
26                892.   Defendants intentionally and knowingly misrepresented material facts regarding the
27    Class Vehicles with intent to mislead the Illinois State Class.
28                893.   Defendants knew or should have known that their conduct violated the Illinois CFA.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 159 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 174 of 431



 1                894.   Defendants owed the Illinois State Class a duty to disclose the illegality and public
 2    health risks, the true nature of the Class Vehicles, because Defendants:
 3                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
 4                distributing vehicles throughout the United States that did not perform as advertised;
 5                       B.      intentionally concealed the foregoing from regulators and Illinois State
 6                Class members; and/or
 7                       C.      made incomplete representations about the Class Vehicles’ fuel economy
 8                and emissions while purposefully withholding material facts that contradicted these
 9                representations.
10                895.   Defendants’ concealment of the Class Vehicles’ fuel consumption and emissions
11    was material to the Illinois State Class.
12                896.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
13    deceive regulators and reasonable consumers, including the Illinois State Class, about the true
14    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the Defendants’
15    brands, and the true value of the Class Vehicles.
16                897.   Defendants’ violations present a continuing risk to Plaintiffs and the Illinois State
17    Class as well as to the general public. Defendants’ unlawful acts and practices complained of herein
18    affect the public interest.
19                898.   Plaintiffs and the Illinois State Class suffered ascertainable loss and actual damages
20    as a direct and proximate result of Defendants’ misrepresentations and concealment of and failure
21    to disclose material information Defendants had an ongoing duty to all their customers to refrain
22    from unfair and deceptive practices under the Illinois CFA. All owners of Class Vehicles suffered
23    ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
24    course of Defendants’ business.
25                899.   As a direct and proximate result of Defendants’ violations of the Illinois CFA,
26    Plaintiffs and members of the Illinois State Class have suffered injury-in-fact and/or actual damage.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 160 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 175 of 431



 1                900.   Pursuant to 815 ILCS 505/10a(a), the Illinois State Class seeks monetary relief
 2    against Defendants in the amount of actual damages, as well as punitive damages because
 3    Defendants acted with fraud and/or malice and/or was grossly negligent.
 4                901.   Plaintiffs and the Illinois State Class also seek an order enjoining Defendants’ unfair
 5    and/or deceptive acts or practices, punitive damages, and attorneys’ fees, and any other just and
 6    proper relief available under 815 ILCS § 505/1 et seq.
 7                                             ILLINOIS COUNT II:
                                             Breach of Express Warranty
 8                                  810 Ill. Comp. Stat. §§ 5/2-313 and 5/2A-210
                                       (On Behalf of the Illinois State Class)
 9
                  902.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
10
      fully set forth herein.
11
                  903.   Plaintiffs John Aronson and David Perkins III (for the purposes of this count,
12
      “Plaintiffs”) bring this claim on behalf of themselves and the Illinois State Class against all
13
      Defendants.
14
                  904.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
15
      vehicles under 810 Ill. Comp. Stat. §§ 5/2-104(1) and 5/2A-103(3), and “sellers” of motor vehicles
16
      under § 5/2-103(1)(d).
17
                  905.   With respect to leases, Defendants are and were at all relevant times “lessors” of
18
      motor vehicles under 810 Ill. Comp. Stat. § 5/2A-103(1)(p).
19
                  906.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
20
      810 Ill. Comp. Stat. §§ 5/2-105(1) and 5/2A-103(1)(h).
21
                  907.   In connection with the purchase or lease of each one of its new vehicles, Defendants
22
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
23
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
24
                  908.   Defendants also made numerous representations, descriptions, and promises to
25
      Illinois State Class members regarding the performance and emission controls of their vehicles.
26
                  909.   For example, Defendants included in the warranty booklets for some or all of the
27
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 161 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 176 of 431



 1    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 2    from defects in material and workmanship which would cause it not to meet those standards.”
 3                910.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 4    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 5    Warranty.”
 6                911.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
 7    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
 8    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
 9    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
10    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
11    emission control components are covered for the first eight years or 80,000 miles (whichever
12    comes first). These major emission control components subject to the longer warranty include the
13    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
14    device or computer.
15                912.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
16    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
17    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
18    Design and Defect Warranty required by the EPA covers repair of emission control or emission
19    related parts, which fail to function or function improperly because of a defect in materials or
20    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
21    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
22    comes first.
23                913.   As manufacturers of light-duty vehicles, Defendants were required to provide these
24    warranties to purchasers or lessees of Class Vehicles.
25                914.   Defendants’ warranties formed a basis of the bargain that was reached when
26    consumers purchased or leased Class Vehicles.
27                915.   Despite the existence of warranties, Defendants failed to inform Plaintiffs and
28    Illinois State Class members that the Class Vehicles were defective and intentionally designed and

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 162 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 177 of 431



 1    manufactured to emit more pollution and achieve worse fuel economy on the road than what was
 2    disclosed to regulators and represented to consumers who purchased or leased them, and
 3    Defendants failed to fix the defective emission components free of charge.
 4                916.   Defendants breached the express warranty promising to repair and correct
 5    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 6    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 7                917.   Affording Defendants a reasonable opportunity to cure their breach of written
 8    warranties would be unnecessary and futile here.
 9                918.   Furthermore, the limited warranty promising to repair and correct Defendants’
10    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
11    insufficient to make Illinois State Class members whole and because Defendants have failed and/or
12    have refused to adequately provide the promised remedies within a reasonable time.
13                919.   Accordingly, recovery by Plaintiffs and Illinois State Class members is not
14    restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
15    and workmanship, and they seek all remedies as allowed by law.
16                920.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
17    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
18    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
19    material facts regarding the Class Vehicles. Plaintiffs and Illinois State Class members were
20    therefore induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
21                921.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
22    through the limited remedy of repairing and correcting Defendants’ defect in materials and
23    workmanship as many incidental and consequential damages have already been suffered because of
24    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
25    failure to provide such limited remedy within a reasonable time, and any limitation on the Illinois
26    State Class members’ remedies would be insufficient to make them whole.
27                922.   Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiffs and
28    Illinois State Class members assert, as additional and/or alternative remedies, the revocation of

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 163 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 178 of 431



 1    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
 2    currently owned or leased, and for such other incidental and consequential damages as allowed.
 3                923.   Defendants were provided notice of these issues by numerous complaints filed
 4    against them, including the instant Complaint, within a reasonable amount of time.
 5                924.   As a direct and proximate result of Defendants’ breach of express warranties,
 6    Illinois State Class members have been damaged in an amount to be determined at trial.
 7                                            ILLINOIS COUNT III:
                                 Breach of Implied Warranty of Merchantability
 8                                 810 Ill. Comp. Stat. §§ 5/2-314 and 5/2A-212
                                      (On Behalf of the Illinois State Class)
 9
                  925.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
10
      forth herein.
11
                  926.   Plaintiffs John Aronson and David Perkins III (for the purposes of this count,
12
      “Plaintiffs”) bring this claim on behalf of themselves and the Illinois State Class against all
13
      Defendants.
14
                  927.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
15
      vehicles under 810 Ill. Comp. Stat. §§ 5/2-104(1) and 5/2A-103(3), and “sellers” of motor vehicles
16
      under § 5/2-103(1)(d).
17
                  928.   With respect to leases, Defendants are and were at all relevant times “lessors” of
18
      motor vehicles under 810 Ill. Comp. Stat. § 5/2A-103(1)(p).
19
                  929.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
20
      810 Ill. Comp. Stat. §§ 5/2-105(1) and 5/2A-103(1)(h).
21
                  930.   A warranty that the Class Vehicles were in merchantable condition and fit for the
22
      ordinary purpose for which vehicles are used is implied by law pursuant to 810 Ill. Comp. Stat.
23
      §§ 28-2-314 and 28-12-212.
24
                  931.   These Class Vehicles, when sold or leased and at all times thereafter, were
25
      materially different from vehicles Defendants submitted for emissions testing, included software
26
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 164 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 179 of 431



 1    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 2    ordinary purpose for which vehicles are used.
 3                932.   Defendants were provided reasonable notice of these issues by way of a letter sent
 4    by Plaintiffs as well as the regulators’ investigations.
 5                933.   As a direct and proximate result of Defendants’ breach of the implied warranty of
 6    merchantability, Illinois State Class members have been damaged in an amount to be proven at
 7    trial.
 8                                             INDIANA COUNT I:
                             Violations of the Indiana Deceptive Consumer Sales Act
 9                                             Ind. Code § 24-5-0.5-3
                                      (On Behalf of the Indiana State Class)
10
                  934.   Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
11
                  935.   This count is brought on behalf of the Indiana State Class against all Defendants.
12
                  936.   In the course of their business, Defendants concealed and suppressed material facts
13
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
14
      emissions testing that were different from production vehicles, (b) installing a secret software
15
      program that caused the vehicles to perform differently during emissions testing than on the road,
16
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
17
      emissions tests when they in fact did not.
18
                  937.   Indiana State Class members had no way of discerning that Defendants’
19
      representations were false and misleading because Indiana State Class members did not have
20
      access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
21
      hardware and software was extremely sophisticated technology. Indiana State Class members did
22
      not and could not unravel Defendants’ deception on their own.
23
                  938.   Defendants thus violated the Act by, at minimum: representing that Class Vehicles
24
      have characteristics, uses, benefits, and qualities which they do not have; representing that Class
25
      Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
26
      Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 165 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 180 of 431



 1    transaction involving Class Vehicles has been supplied in accordance with a previous
 2    representation when it has not.
 3                939.   Defendants intentionally and knowingly misrepresented material facts regarding the
 4    Class Vehicles with intent to mislead the Indiana State Class.
 5                940.   Defendants knew or should have known that their conduct violated the Indiana
 6    DCSA.
 7                941.   Defendants owed the Indiana State Class a duty to disclose the illegality and public
 8    health risks, the true nature of the Class Vehicles, because Defendants:
 9                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
10                distributing vehicles throughout the United States that did not perform as advertised;
11                       B.      intentionally concealed the foregoing from regulators and Indiana State
12                Class members; and/or
13                       C.      made incomplete representations about the Class Vehicles’ fuel economy
14                and emissions while purposefully withholding material facts that contradicted these
15                representations.
16                942.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
17    emissions was material to the Indiana State Class.
18                943.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
19    deceive regulators and reasonable consumers, including the Indiana State Class, about the true
20    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of Defendants’
21    brands, and the true value of the Class Vehicles.
22                944.   Defendants’ violations present a continuing risk to the Indiana State Class as well as
23    to the general public. Defendants’ unlawful acts and practices complained of herein affect the
24    public interest.
25                945.   The Indiana State Class suffered ascertainable loss and actual damages as a direct
26    and proximate result of Defendants’ misrepresentations and concealment of and failure to disclose
27    material information. Defendants had an ongoing duty to all their customers to refrain from unfair
28    and deceptive practices under the Indiana DCSA. All owners of Class Vehicles suffered

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 166 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 181 of 431



 1    ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
 2    course of Defendants’ business.
 3                946.   As a direct and proximate result of Defendants’ violations of the Indiana DCSA,
 4    members of the Indiana State Class have suffered injury-in-fact and/or actual damage.
 5                947.   Pursuant to Ind. Code § 24-5-0.5-4, the Indiana State Class seeks monetary relief
 6    against Defendants measured as the greater of (a) actual damages in an amount to be determined at
 7    trial and (b) statutory damages in the amount of $500 for each Indiana State Class member,
 8    including treble damages up to $1,000 for Defendants’ willfully deceptive acts.
 9                948.   The Indiana State Class also seeks punitive damages based on the outrageousness
10    and recklessness of the Defendants’ conduct and Defendants’ high net worth.
11                949.   Pursuant to Ind. Code § 24-5-0.5-5(a), Plaintiffs sent notice letters to Defendants.
12    Additionally, all Defendants were provided notice of the issues raised in this count and this
13    Complaint by way of the investigations conducted by governmental regulators. The Indiana State
14    Class seeks all damages and relief to which it is entitled.
15                                            INDIANA COUNT II:
                                           Breach of Express Warranty
16                                   Ind. Code §§ 26-1-3-313 and 26-1-2.1-210
                                      (On Behalf of the Indiana State Class)
17
                  950.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
18
      fully set forth herein.
19
                  951.   This count is brought on behalf of the Indiana State Class against all Defendants.
20
                  952.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
21
      vehicles under Ind. Code §§ 26-1-2-104(1) and 26-1-2.1-103(3), and “sellers” of motor vehicles
22
      under § 26-1-2-103(1)(d).
23
                  953.   With respect to leases, Defendants are and were at all relevant times “lessors” of
24
      motor vehicles under Ind. Code § 26-1-2.1-103(1)(p).
25
                  954.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
26
      Ind. Code §§ 26-1-2-105(1) and 26-1-2.1-103(1)(h).
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 167 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 182 of 431



 1                955.   In connection with the purchase or lease of each one of its new vehicles, Defendants
 2    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 3    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 4                956.   Defendants also made numerous representations, descriptions, and promises to
 5    Indiana State Class members regarding the performance and emission controls of their vehicles.
 6                957.   For example, Defendants included in the warranty booklets for some or all of the
 7    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 8    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 9    from defects in material and workmanship which would cause it not to meet those standards.”
10                958.   The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
11    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
12    Warranty.”
13                959.   The EPA requires vehicle manufacturers to provide a Performance Warranty with
14    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
15    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
16    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
17    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
18    emission control components are covered for the first eight years or 80,000 miles (whichever
19    comes first). These major emission control components subject to the longer warranty include the
20    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
21    device or computer.
22                960.   The EPA requires vehicle manufacturers to issue Design and Defect Warranties
23    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
24    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
25    Design and Defect Warranty required by the EPA covers repair of emission control or emission
26    related parts, which fail to function or function improperly because of a defect in materials or
27    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 168 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 183 of 431



 1    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 2    comes first.
 3                961.   As manufacturers of light-duty vehicles, Defendants were required to provide these
 4    warranties to purchasers or lessees of Class Vehicles.
 5                962.   Defendants’ warranties formed a basis of the bargain that was reached when
 6    consumers purchased or leased the Class Vehicles.
 7                963.   Despite the existence of warranties, Defendants failed to inform Indiana State Class
 8    members that the Class Vehicles were defective and intentionally designed and manufactured to
 9    emit more pollution and achieve worse fuel economy on the road than what was disclosed to
10    regulators and represented to consumers who purchased or leased them, and Defendants failed to
11    fix the defective emission components free of charge.
12                964.   Defendants breached the express warranty promising to repair and correct
13    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
14    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
15                965.   Affording Defendants a reasonable opportunity to cure their breach of written
16    warranties would be unnecessary and futile here.
17                966.   Furthermore, the limited warranty promising to repair and correct Defendants’
18    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
19    insufficient to make Indiana State Class members whole and because Defendants have failed and/or
20    have refused to adequately provide the promised remedies within a reasonable time.
21                967.   Accordingly, recovery by Indiana State Class members is not restricted to the
22    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
23    and they seek all remedies as allowed by law.
24                968.   Also, as alleged in more detail herein, at the time Defendants warranted and sold or
25    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
26    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
27    material facts regarding the Class Vehicles. Indiana State Class members were therefore induced to
28    purchase or lease the Class Vehicles under false and/or fraudulent pretenses.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 169 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 184 of 431



 1                969.   Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 2    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 3    workmanship as many incidental and consequential damages have already been suffered because of
 4    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 5    failure to provide such limited remedy within a reasonable time, and any limitation on the Indiana
 6    State Class members’ remedies would be insufficient to make them whole.
 7                970.   Finally, because of Defendants’ breach of warranty as set forth herein, Indiana State
 8    Class members assert, as additional and/or alternative remedies, the revocation of acceptance of the
 9    goods and the return to them of the purchase or lease price of all Class Vehicles currently owned or
10    leased, and for such other incidental and consequential damages as allowed.
11                971.   Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                972.   As a direct and proximate result of Defendants’ breach of express warranties,
14    Indiana State Class members have been damaged in an amount to be determined at trial.
15                                           INDIANA COUNT III:
                                 Breach of Implied Warranty of Merchantability
16                                  Ind. Code §§ 26-1-3-314 and 26-1-2.1-212
                                     (On Behalf of the Indiana State Class)
17
                  973.   Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
18
      forth herein.
19
                  974.   This count is brought on behalf of the Indiana State Class against all Defendants.
20
                  975.   Defendants are and were at all relevant times “merchant[s]” with respect to motor
21
      vehicles under Ind. Code §§ 26-1-2-104(1) and 26-1-2.1-103(3), and “sellers” of motor vehicles
22
      under § 26-1-2-103(1)(d).
23
                  976.   With respect to leases, Defendants are and were at all relevant times “lessors” of
24
      motor vehicles under Ind. Code § 26-1-2.1-103(1)(p).
25
                  977.   The Class Vehicles are and were at all relevant times “goods” within the meaning of
26
      Ind. Code §§ 26-1-2-105(1) and 26-1-2.1-103(1)(h).
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 170 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 185 of 431



 1                978.    A warranty that the Class Vehicles were in merchantable condition and fit for the
 2    ordinary purpose for which vehicles are used is implied by law pursuant to Ind. Code
 3    §§ 26-1-2-314 and 26-1-2.1-212.
 4                979.    These Class Vehicles, when sold or leased and at all times thereafter, were
 5    materially different from vehicles Defendants submitted for emissions testing, included software
 6    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 7    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 8    ordinary purpose for which vehicles are used.
 9                980.    Defendants were provided reasonable notice of these issues by way of a letter sent
10    by Plaintiffs as well as the regulators’ investigations.
11                981.    As a direct and proximate result of Defendants’ breach of the implied warranty of
12    merchantability, Indiana State Class members have been damaged in an amount to be proven at
13    trial.
14                                                 IOWA COUNT I:
                         Violations of the Private Right of Action For Consumer Frauds Act
15                                            Iowa Code § 714h.1, et seq.
                                          (On Behalf of the Iowa State Class)
16
                  982.    Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
17
                  983.    This count is brought on behalf of the Iowa State Class against all Defendants.
18
                  984.    Defendants are “person[s]” under Iowa Code § 714H.2(7).
19
                  985.    Iowa State Class members are “consumers,” as defined by Iowa Code § 14H.2(3),
20
      who purchased or leased one or more Class Vehicles.
21
                  986.    The Iowa Private Right of Action for Consumer Frauds Act (“Iowa CFA”) prohibits
22
      any “practice or act the person knows or reasonably should know is an unfair practice, deception,
23
      fraud, false pretense, or false promise, or the misrepresentation, concealment, suppression, or
24
      omission of a material fact, with the intent that others rely upon the unfair practice, deception,
25
      fraud, false pretense, false promise, misrepresentation, concealment, suppression, or omission in
26
      connection with the advertisement, sale, or lease of consumer merchandise.” Iowa Code § 714H.3.
27

28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 171 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 186 of 431



 1                987.   In the course of their business, Defendants concealed and suppressed material facts
 2    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 3    emissions testing that were different from production vehicles, (b) installing a secret software
 4    program that caused the vehicles to perform differently during emissions testing than on the road,
 5    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 6    emissions tests when they in fact did not.
 7                988.   Iowa State Class members had no way of discerning that Defendants’
 8    representations were false and misleading because Iowa State Class members did not have access to
 9    Defendants’ emissions certification test vehicles and Defendants’ emissions-related hardware and
10    software was extremely sophisticated technology.
11                989.   Defendants thus violated the Act by, at minimum: representing that Class Vehicles
12    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
13    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
14    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
15    transaction involving Class Vehicles has been supplied in accordance with a previous
16    representation when it has not.
17                990.   Defendants intentionally and knowingly misrepresented material facts regarding the
18    Class Vehicles with intent to mislead the Iowa State Class.
19                991.   Defendants knew or should have known that their conduct violated the Iowa CFA.
20                992.   Defendants owed the Iowa State Class a duty to disclose the illegality and public
21    health risks, the true nature of the Class Vehicles, because Defendants:
22                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
23                distributing vehicles throughout the United States that did not perform as advertised;
24                       B.      intentionally concealed the foregoing from regulators and Iowa State Class
25                members; and/or
26                       C.      made incomplete representations about the Class Vehicles’ fuel economy
27                and emissions while purposefully withholding material facts that contradicted these
28                representations.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 172 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 187 of 431



 1                993.   Defendants’ concealment of the Class Vehicles’ true fuel consumption and
 2    emissions was material to the Iowa State Class.
 3                994.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 4    deceive regulators and reasonable consumers, including the Iowa State Class, about the true
 5    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the Defendants’
 6    brands, and the true value of the Class Vehicles.
 7                995.   Defendants’ violations present a continuing risk to the Iowa State Class as well as to
 8    the general public. Defendants’ unlawful acts and practices complained of herein affect the public
 9    interest.
10                996.   The Iowa State Class suffered ascertainable loss and actual damages as a direct and
11    proximate result of Defendants’ misrepresentations and concealment of and failure to disclose
12    material information. Defendants had an ongoing duty to all their customers to refrain from unfair
13    and deceptive practices under the Iowa CFA. All owners of Class Vehicles suffered ascertainable
14    loss as a result of Defendants’ deceptive and unfair acts and practices made in the course of
15    Defendants’ business.
16                997.   As a direct and proximate result of Defendants’ violations of the Iowa CFA,
17    members of the Iowa State Class have suffered injury-in-fact and/or actual damage.
18                998.   Pursuant to Iowa Code § 714H.5, the Iowa State Class seeks an order enjoining
19    Defendants’ unfair and/or deceptive acts or practices; actual damages; in addition to an award of
20    actual damages, statutory damages up to three times the amount of actual damages awarded as a
21    result of Defendants’ willful and wanton disregard for the rights of others; attorneys’ fees; and such
22    other equitable relief as the Court deems necessary to protect the public from further violations of
23    the Iowa CFA.
24                                             IOWA COUNT II:
                                          Breach of Express Warranty
25                                     Iowa Code §§ 554.2313 and 554.13210
                                        (On Behalf of the Iowa State Class)
26
                  999.   Plaintiffs re-allege and incorporate by reference all preceding allegations as though
27
      fully set forth herein.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 173 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 188 of 431



 1                1000. This count is brought on behalf of the Iowa State Class against all Defendants.
 2                1001. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 3    vehicles under Iowa Code §§ 554.2104(1) and 554.13103(3), and “sellers” of motor vehicles under
 4    § 554.2103(1)(d).
 5                1002. With respect to leases, Defendants are and were at all relevant times “lessors” of
 6    motor vehicles under Iowa Code § 554.13103(1)(p).
 7                1003. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 8    Iowa Code §§ 554.2105(1) and 554.13103(1)(h).
 9                1004. In connection with the purchase or lease of each one of its new vehicles, Defendants
10    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
11    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
12                1005. Defendants also made numerous representations, descriptions, and promises to Iowa
13    State Class members regarding the performance and emission controls of their vehicles.
14                1006. For example, Defendants included in the warranty booklets for some or all of the
15    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
16    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
17    from defects in material and workmanship which would cause it not to meet those standards.”
18
                  1007. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
19
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
20
      Warranty.”
21
                  1008. The EPA requires vehicle manufacturers to provide a Performance Warranty with
22
      respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
23
      their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
24
      required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
25
      whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
26
      emission control components are covered for the first eight years or 80,000 miles (whichever
27
      comes first). These major emission control components subject to the longer warranty include the
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 174 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 189 of 431



 1    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 2    device or computer.
 3                1009. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 4    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 5    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
 6    Design and Defect Warranty required by the EPA covers repair of emission control or emission
 7    related parts, which fail to function or function improperly because of a defect in materials or
 8    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 9    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
10    comes first.
11                1010. As manufacturers of light-duty vehicles, Defendants were required to provide these
12    warranties to purchasers or lessees of Class Vehicles.
13                1011. Defendants’ warranties formed a basis of the bargain that was reached when
14    consumers purchased or leased Class Vehicles.
15                1012. Despite the existence of warranties, Defendants failed to inform Iowa State Class
16    members that the Class Vehicles were defective and intentionally designed and manufactured to
17    emit more pollution and achieve worse fuel economy on the road than what was disclosed to
18    regulators and represented to consumers who purchased or leased them, and Defendants failed to
19    fix the defective emission components free of charge.
20                1013. Defendants breached the express warranty promising to repair and correct
21    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
22    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
23                1014. Affording Defendants a reasonable opportunity to cure their breach of written
24    warranties would be unnecessary and futile here.
25                1015. Furthermore, the limited warranty promising to repair and correct Defendants’
26    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
27    insufficient to make Iowa State Class members whole and because Defendants have failed and/or
28    have refused to adequately provide the promised remedies within a reasonable time.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 175 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 190 of 431



 1                1016. Accordingly, recovery by Iowa State Class members is not restricted to the limited
 2    warranty promising to repair and correct Defendants’ defect in materials and workmanship, and
 3    they seek all remedies as allowed by law.
 4                1017. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 5    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
 6    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
 7    material facts regarding the Class Vehicles. Iowa State Class members were therefore induced to
 8    purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 9                1018. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
10    through the limited remedy of repairing and correcting Defendants’ defect in materials and
11    workmanship as many incidental and consequential damages have already been suffered because of
12    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
13    failure to provide such limited remedy within a reasonable time, and any limitation on Iowa State
14    Class members’ remedies would be insufficient to make them whole.
15                1019. Finally, because of Defendants’ breach of warranty as set forth herein, Iowa State
16    Class members assert, as additional and/or alternative remedies, the revocation of acceptance of the
17    goods and the return to them of the purchase or lease price of all Class Vehicles currently owned or
18    leased, and for such other incidental and consequential damages as allowed.
19                1020. Defendants were provided reasonable notice of these issues by way of a letter sent
20    by Plaintiffs as well as the regulators’ investigations.
21                1021. As a direct and proximate result of Defendants’ breach of express warranties, Iowa
22    State Class members have been damaged in an amount to be determined at trial.
23                                             IOWA COUNT III:
                                  Breach of Implied Warranty of Merchantability
24                                    Iowa Code §§ 554.2314 and 554.13212
                                       (On Behalf of the Iowa State Class)
25
                  1022. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
26
      forth herein.
27
                  1023. This count is brought on behalf of the Iowa State Class against all Defendants.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 176 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 191 of 431



 1                1024. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 2    vehicles under Iowa Code §§ 554.2104(1) and 554.13103(3), and “sellers” of motor vehicles under
 3    § 554.2103(1)(d).
 4                1025. With respect to leases, Defendants are and were at all relevant times “lessors” of
 5    motor vehicles under Iowa Code § 554.13103(1)(p).
 6                1026. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 7    Iowa Code §§ 554.2105(1) and 554.13103(1)(h).
 8                1027. A warranty that the Class Vehicles were in merchantable condition and fit for the
 9    ordinary purpose for which vehicles are used is implied by law pursuant to Iowa Code §§ 554.2314
10    and 554.13212.
11                1028. These Class Vehicles, when sold or leased and at all times thereafter, were
12    materially different from vehicles Defendants submitted for emissions testing, included software
13    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
14    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
15    ordinary purpose for which vehicles are used.
16                1029. Defendants were provided reasonable notice of these issues by way of a letter sent
17    by Plaintiffs as well as the regulators’ investigations.
18                1030. As a direct and proximate result of Defendants’ breach of the implied warranty of
19    merchantability, Iowa State Class members have been damaged in an amount to be proven at trial.
20                                              KANSAS COUNT I:
                                Violations of the Kansas Consumer Protection Act
21                                       Kan. Stat. Ann. § 50-623 et seq.
                                       (On Behalf of the Kansas State Class)
22
                  1031. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
23
                  1032. This count is brought on behalf of the Kansas State Class against all Defendants.
24
                  1033. Each Defendant is a “supplier” under the Kansas Consumer Protection Act
25
      (“Kansas CPA”), Kan. Stat. Ann. § 50-624(l).
26
                  1034. Kansas State Class members are “consumers,” within the meaning of Kan. Stat.
27
      Ann. § 50-624(b), who purchased or leased one or more Class Vehicles.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 177 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 192 of 431



 1                1035. The sale of the Class Vehicles to the Kansas State Class members was a “consumer
 2    transaction” within the meaning of Kan. Stat. Ann. § 50-624(c).
 3                1036. The Kansas CPA states “[n]o supplier shall engage in any deceptive act or practice
 4    in connection with a consumer transaction,” Kan. Stat. Ann. § 50-626(a), and that deceptive acts or
 5    practices include: (1) knowingly making representations or with reason to know that “(A) Property
 6    or services have sponsorship, approval, accessories, characteristics, ingredients, uses, benefits or
 7    quantities that they do not have;” and “(D) property or services are of particular standard, quality,
 8    grade, style or model, if they are of another which differs materially from the representation;” “(2)
 9    the willful use, in any oral or written representation, of exaggeration, falsehood, innuendo or
10    ambiguity as to a material fact;” and “(3) the willful failure to state a material fact, or the willful
11    concealment, suppression or omission of a material fact.” The Kansas CPA also provides that “[n]o
12    supplier shall engage in any unconscionable act or practice in connection with a consumer
13    transaction.” Kan. Stat. Ann. § 50-627(a).
14                1037. In the course of their business, Defendants concealed and suppressed material facts
15    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
16    emissions testing that were different from production vehicles, (b) installing a secret software
17    program that caused the vehicles to perform differently during emissions testing than on the road,
18    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
19    emissions tests when they in fact did not.
20                1038. Kansas State Class members had no way of discerning that Defendants’
21    representations were false and misleading because Kansas State Class members did not have access
22    to Defendants’ emissions certification test vehicles and Defendants’ emissions-related hardware
23    and software was extremely sophisticated technology.
24                1039. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
25    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
26    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
27    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 178 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 193 of 431



 1    transaction involving Class Vehicles has been supplied in accordance with a previous
 2    representation when it has not.
 3                1040. Defendants intentionally and knowingly misrepresented material facts regarding the
 4    Class Vehicles with intent to mislead the Kansas State Class.
 5                1041. Defendants knew or should have known that their conduct violated the Kansas CPA.
 6                1042. Defendants owed the Kansas State Class a duty to disclose the illegality and public
 7    health risks, the true nature of the Class Vehicles, because Defendants:
 8                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
 9                distributing vehicles throughout the United States that did not perform as advertised;
10                       B.      intentionally concealed the foregoing from regulators and Kansas State
11                Class members; and/or
12                       C.      made incomplete representations about the Class Vehicles’ fuel economy
13                and emissions while purposefully withholding material facts that contradicted these
14                representations.
15                1043. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
16    emissions was material to the Kansas State Class.
17                1044. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
18    deceive regulators and reasonable consumers, including the Kansas State Class, about the true
19    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the Defendants’
20    brands, and the true value of the Class Vehicles.
21                1045. Defendants’ violations present a continuing risk to the Kansas State Class as well as
22    to the general public. Defendants’ unlawful acts and practices complained of herein affect the
23    public interest.
24                1046. Members of the Kansas State Class suffered ascertainable loss and actual damages
25    as a direct and proximate result of Defendants’ misrepresentations and concealment of and failure
26    to disclose material information. Defendants had an ongoing duty to all their customers to refrain
27    from unfair and deceptive practices under the Kansas CPA. All owners of Class Vehicles suffered
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 179 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 194 of 431



 1    ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
 2    course of Defendants’ business.
 3                1047. As a direct and proximate result of Defendants’ violations of the Kansas CPA, the
 4    Kansas State Class have suffered injury-in-fact and/or actual damage.
 5                1048. Pursuant to Kan. Stat. Ann. § 50-634, the Kansas State Class seeks monetary relief
 6    against Defendants measured as the greater of (a) actual damages in an amount to be determined at
 7    trial and (b) statutory damages in the amount of $10,000 for each Kansas State Class member.
 8                1049. Plaintiffs also seek an order enjoining Defendants’ unfair, unlawful, and/or
 9    deceptive practices, declaratory relief, attorneys’ fees, and any other just and proper relief available
10    under Kan. Stat. Ann § 50-623, et seq.
11                                            KANSAS COUNT II:
                                           Breach of Express Warranty
12                                     Kan. Stat. §§ 84-2-313 and 84-2A-210
                                       (On Behalf of the Kansas State Class)
13
                  1050. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
14
      fully set forth herein.
15
                  1051. This count is brought on behalf of the Kansas State Class against all Defendants.
16
                  1052. Defendants are and were at all relevant times “merchant[s]” with respect to motor
17
      vehicles under Kan. Stat. §§ 84-2-104(1) and 84-2A-103(3), and “sellers” of motor vehicles under
18
      § 84-2-103(1)(d).
19
                  1053. With respect to leases, Defendants are and were at all relevant times “lessors” of
20
      motor vehicles under Kan. Stat. § 84-2A-103(1)(p).
21
                  1054. The Class Vehicles are and were at all relevant times “goods” within the meaning of
22
      Kan. Stat. §§ 84-2-105(1) and 84-2A-103(1)(h).
23
                  1055. In connection with the purchase or lease of each one of its new vehicles, Defendants
24
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
25
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
26
                  1056. Defendants also made numerous representations, descriptions, and promises to
27
      Kansas State Class members regarding the performance and emission controls of their vehicles.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 180 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 195 of 431



 1                1057. For example, Defendants included in the warranty booklets for some or all of the
 2    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 3    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 4    from defects in material and workmanship which would cause it not to meet those standards.”
 5                1058. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 6    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 7    Warranty.”
 8                1059. The EPA requires vehicle manufacturers to provide a Performance Warranty with
 9    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
10    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
11    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
12    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
13    emission control components are covered for the first eight years or 80,000 miles (whichever
14    comes first). These major emission control components subject to the longer warranty include the
15    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
16    device or computer.
17                1060. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
18    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
19    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
20    Design and Defect Warranty required by the EPA covers repair of emission control or emission
21    related parts, which fail to function or function improperly because of a defect in materials or
22    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
23    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
24    comes first.
25                1061. As manufacturers of light-duty vehicles, Defendants were required to provide these
26    warranties to purchasers or lessees of Class Vehicles.
27                1062. Defendants’ warranties formed a basis of the bargain that was reached when
28    consumers purchased or leased Class Vehicles.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 181 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 196 of 431



 1                1063. Despite the existence of warranties, Defendants failed to inform Kansas State Class
 2    members that the Class Vehicles were defective and intentionally designed and manufactured to
 3    emit more pollution and achieve worse fuel economy on the road than what was disclosed to
 4    regulators and represented to consumers who purchased or leased them, and Defendants failed to
 5    fix the defective emission components free of charge.
 6                1064. Defendants breached the express warranty promising to repair and correct
 7    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 8    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 9                1065. Affording Defendants a reasonable opportunity to cure their breach of written
10    warranties would be unnecessary and futile here.
11                1066. Furthermore, the limited warranty promising to repair and correct Defendants’
12    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
13    insufficient to make Kansas State Class members whole and because Defendants have failed and/or
14    have refused to adequately provide the promised remedies within a reasonable time.
15                1067. Accordingly, recovery by Kansas State Class members is not restricted to the
16    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
17    and they seek all remedies as allowed by law.
18                1068. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
19    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
20    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
21    material facts regarding the Class Vehicles. Kansas State Class members were therefore induced to
22    purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
23                1069. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
24    through the limited remedy of repairing and correcting Defendants’ defect in materials and
25    workmanship as many incidental and consequential damages have already been suffered because of
26    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
27    failure to provide such limited remedy within a reasonable time, and any limitation on Kansas State
28    Class members’ remedies would be insufficient to make them whole.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 182 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 197 of 431



 1                1070. Finally, because of Defendants’ breach of warranty as set forth herein, Kansas State
 2    Class members assert, as additional and/or alternative remedies, the revocation of acceptance of the
 3    goods and the return to them of the purchase or lease price of all Class Vehicles currently owned or
 4    leased, and for such other incidental and consequential damages as allowed.
 5                1071. Defendants were provided reasonable notice of these issues by way of a letter sent
 6    by Plaintiffs as well as the regulators’ investigations.
 7                1072. As a direct and proximate result of Defendants’ breach of express warranties,
 8    Kansas State Class members have been damaged in an amount to be determined at trial.
 9                                            KANSAS COUNT III:
                                  Breach of Implied Warranty of Merchantability
10                                     Kan. Stat. §§ 84-2-314 and 84-2A-212
                                      (On Behalf of the Kansas State Class)
11
                  1073. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
12
      forth herein.
13
                  1074. This count is brought on behalf of the Kansas State Class against all Defendants.
14
                  1075. Defendants are and were at all relevant times “merchant[s]” with respect to motor
15
      vehicles under Kan. Stat. §§ 84-2-104(1) and 84-2A-103(3), and “sellers” of motor vehicles under
16
      § 84-2-103(1)(d).
17
                  1076. With respect to leases, Defendants are and were at all relevant times “lessors” of
18
      motor vehicles under Kan. Stat. § 84-2A-103(1)(p).
19
                  1077. The Class Vehicles are and were at all relevant times “goods” within the meaning of
20
      Kan. Stat. §§ 84-2-105(1) and 84-2A-103(1)(h).
21
                  1078. A warranty that the Class Vehicles were in merchantable condition and fit for the
22
      ordinary purpose for which vehicles are used is implied by law pursuant to Kan. Stat. §§ 84-2-314
23
      and 84-2A-212.
24
                  1079. These Class Vehicles, when sold or leased and at all times thereafter, were
25
      materially different from vehicles Defendants submitted for emissions testing, included software
26
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 183 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 198 of 431



 1    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 2    ordinary purpose for which vehicles are used.
 3                1080. Defendants were provided reasonable notice of these issues by way of a letter sent
 4    by Plaintiffs as well as the regulators’ investigations.
 5                1081. As a direct and proximate result of Defendants’ breach of the implied warranty of
 6    merchantability, Kansas State Class members have been damaged in an amount to be proven at
 7    trial.
 8                                            KENTUCKY COUNT I:
                               Violations of the Kentucky Consumer Protection Act
 9                                      Ky. Rev. Stat. Ann. § 367.110 et seq.
                                      (On Behalf of the Kentucky State Class)
10
                  1082. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
11
                  1083. This count is brought on behalf of the Kentucky State Class against all Defendants.
12
                  1084. Defendants, Plaintiffs, and the Kentucky State Class are “persons” within the
13
      meaning of the Ky. Rev. Stat. § 367.110(1).
14
                  1085. Defendants engaged in “trade” or “commerce” within the meaning of Ky. Rev. Stat.
15
      § 367.110(2).
16
                  1086. The Kentucky Consumer Protection Act (“Kentucky CPA”) makes unlawful
17
      “[u]nfair, false, misleading, or deceptive acts or practices in the conduct of any trade or commerce
18
      . . . .” Ky. Rev. Stat. § 367.170(1). Defendants participated in misleading, false, or deceptive acts
19
      that violated the Kentucky CPA. By failing to disclose and by actively concealing the defects
20
      identified herein, marketing their vehicles as reliable, efficient, and of high quality, and by
21
      presenting themselves as reputable manufacturers that valued environmental cleanliness and fuel
22
      efficiency, and stood behind their vehicles after they were sold, Defendants engaged in deceptive
23
      business practices prohibited by the Kentucky CPA.
24
                  1087. In the course of their business, Defendants concealed and suppressed material facts
25
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
26
      emissions testing that were different from production vehicles, (b) installing a secret software
27
      program that caused the vehicles to perform differently during emissions testing than on the road,
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 184 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 199 of 431



 1    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 2    emissions tests when they in fact did not.
 3                1088. Kentucky State Class members had no way of discerning that Defendants’
 4    representations were false and misleading because the Kentucky State Class did not have access to
 5    Defendants’ emissions certification test vehicles and Defendants’ emissions-related hardware and
 6    software was extremely sophisticated technology.
 7                1089. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 8    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 9    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
10    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
11    transaction involving Class Vehicles has been supplied in accordance with a previous
12    representation when it has not.
13                1090. Defendants intentionally and knowingly misrepresented material facts regarding the
14    Class Vehicles with intent to mislead the Kentucky State Class.
15                1091. Defendants knew or should have known that their conduct violated the Kentucky
16    CPA.
17                1092. Defendants owed the Kentucky State Class a duty to disclose the illegality and
18    public health risks, the true nature of the Class Vehicles, because Defendants:
19                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
20                distributing vehicles throughout the United States that did not perform as advertised;
21                       B.      intentionally concealed the foregoing from regulators and Kentucky State
22                Class members; and/or
23                       C.      made incomplete representations about the Class Vehicles’ fuel economy
24                and emissions, while purposefully withholding material facts that contradicted these
25                representations.
26                1093. Defendants’ fraudulent concealment of the Class Vehicles’ true fuel consumption
27    were material to the Kentucky State Class.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 185 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 200 of 431



 1                1094. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 2    deceive regulators and reasonable consumers, including the Kentucky State Class, about the true
 3    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
 4    brands, and the true value of the Class Vehicles.
 5                1095. Defendants’ violations present a continuing risk to the Kentucky State Class as well
 6    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 7    public interest.
 8                1096. Members of the Kentucky State Class suffered ascertainable loss and actual
 9    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
10    and failure to disclose material information. Defendants had an ongoing duty to all their customers
11    to refrain from unfair and deceptive practices under the Kentucky CPA. All owners of Class
12    Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and
13    practices made in the course of Defendants’ business.
14                1097. As a direct and proximate result of Defendants’ violations of the Kentucky CPA,
15    Kentucky State Class members have suffered injury-in-fact and/or actual damage.
16                1098. Pursuant to Ky. Rev. Stat. Ann. § 367.220, the Kentucky State Class seeks to
17    recover actual damages in an amount to be determined at trial; an order enjoining Defendants’
18    unfair, unlawful, and/or deceptive practices; declaratory relief; attorneys’ fees; and any other just
19    and proper relief available under Ky. Rev. Stat. Ann. § 367.220.
20                                           KENTUCKY COUNT II:
                                           Breach of Express Warranty
21                                   Ky. Rev. Stat. §§ 335.2-313 and 355.2A-210
                                      (On Behalf of the Kentucky State Class)
22
                  1099. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
23
      fully set forth herein.
24
                  1100. This count is brought on behalf of the Kentucky State Class against all Defendants.
25
                  1101. Defendants are and were at all relevant times “merchant[s]” with respect to motor
26
      vehicles under Ky. Rev. Stat. §§ 355.2-104(1) and 355.2A-103(3), and “sellers” of motor vehicles
27
      under § 355.2-103(1)(d).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 186 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 201 of 431



 1                1102. With respect to leases, Defendants are and were at all relevant times “lessors” of
 2    motor vehicles under Ky. Rev. Stat. § 355.2A-103(1)(p).
 3                1103. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 4    Ky. Rev. Stat. §§ 355.2-105(1) and 355.2A-103(1)(h).
 5                1104. In connection with the purchase or lease of each one of its new vehicles, Defendants
 6    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 7    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 8                1105. Defendants also made numerous representations, descriptions, and promises to
 9    Kentucky State Class members regarding the performance and emission controls of their vehicles.
10                1106. For example, Defendants included in the warranty booklets for some or all of the
11    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
12    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
13    from defects in material and workmanship which would cause it not to meet those standards.”
14
                  1107. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
15
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
16
      Warranty.”
17
                  1108. The EPA requires vehicle manufacturers to provide a Performance Warranty with
18
      respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
19
      their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
20
      required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
21
      whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
22
      emission control components are covered for the first eight years or 80,000 miles (whichever
23
      comes first). These major emission control components subject to the longer warranty include the
24
      catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
25
      device or computer.
26
                  1109. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
27
      with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 187 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 202 of 431



 1    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
 2    Design and Defect Warranty required by the EPA covers repair of emission control or emission
 3    related parts, which fail to function or function improperly because of a defect in materials or
 4    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 5    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 6    comes first.
 7                1110. As manufacturers of light-duty vehicles, Defendants were required to provide these
 8    warranties to purchasers or lessees of Class Vehicles.
 9                1111. Defendants’ warranties formed a basis of the bargain that was reached when
10    consumers purchased or leased Class Vehicles.
11                1112. Despite the existence of warranties, Defendants failed to inform Kentucky State
12    Class members that the Class Vehicles were defective and intentionally designed and manufactured
13    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
14    regulators and represented to consumers who purchased or leased them, and Defendants failed to
15    fix the defective emission components free of charge.
16                1113. Defendants breached the express warranty promising to repair and correct
17    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
18    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
19                1114. Affording Defendants a reasonable opportunity to cure their breach of written
20    warranties would be unnecessary and futile here.
21                1115. Furthermore, the limited warranty promising to repair and correct Defendants’
22    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
23    insufficient to make Kentucky State Class members whole and because Defendants have failed
24    and/or have refused to adequately provide the promised remedies within a reasonable time.
25                1116. Accordingly, recovery by Kentucky State Class members is not restricted to the
26    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
27    and they seek all remedies as allowed by law.
28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 188 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 203 of 431



 1                1117. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 2    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
 3    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
 4    material facts regarding the Class Vehicles. Kentucky State Class members were therefore induced
 5    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 6                1118. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 7    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 8    workmanship as many incidental and consequential damages have already been suffered because of
 9    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
10    failure to provide such limited remedy within a reasonable time, and any limitation on Kentucky
11    State Class members’ remedies would be insufficient to make them whole.
12                1119. Finally, because of Defendants’ breach of warranty as set forth herein, Kentucky
13    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
14    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
15    owned or leased, and for such other incidental and consequential damages as allowed.
16                1120. Defendants were provided reasonable notice of these issues by way of a letter sent
17    by Plaintiffs as well as the regulators’ investigations.
18                1121. As a direct and proximate result of Defendants’ breach of express warranties,
19    Kentucky State Class members have been damaged in an amount to be determined at trial.
20                                          KENTUCKY COUNT III:
                                  Breach of Implied Warranty of Merchantability
21                                  Ky. Rev. Stat. §§ 335.2-314 and 355.2A-212
                                     (On Behalf of the Kentucky State Class)
22
                  1122. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
23
      forth herein.
24
                  1123. This count is brought on behalf of the Kentucky State Class against all Defendants.
25
                  1124. Defendants are and were at all relevant times “merchant[s]” with respect to motor
26
      vehicles under Ky. Rev. Stat. §§ 355.2-104(1) and 355.2A-103(3), and “sellers” of motor vehicles
27
      under § 355.2-103(1)(d).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 189 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 204 of 431



 1                1125. With respect to leases, Defendants are and were at all relevant times “lessors” of
 2    motor vehicles under Ky. Rev. Stat. § 355.2A-103(1)(p).
 3                1126. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 4    Ky. Rev. Stat. §§ 355.2-105(1) and 355.2A-103(1)(h).
 5                1127. A warranty that the Class Vehicles were in merchantable condition and fit for the
 6    ordinary purpose for which vehicles are used is implied by law pursuant to Ky. Rev. Stat.
 7    §§ 335.2-314 and 355.2A-212.
 8                1128. These Class Vehicles, when sold or leased and at all times thereafter, were
 9    materially different from vehicles Defendants submitted for emissions testing, included software
10    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
11    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
12    ordinary purpose for which vehicles are used.
13                1129. Defendants were provided reasonable notice of these issues by way of a letter sent
14    by Plaintiffs as well as the regulators’ investigations.
15                1130. As a direct and proximate result of Defendants’ breach of the implied warranty of
16    merchantability, Kentucky State Class members have been damaged in an amount to be proven at
17    trial.
18                                          LOUISIANA COUNT I:
               Violations of the Louisiana Unfair Trade Practices and Consumer Protection Law
19                                       La. Stat. Ann. § 51:1401 et seq.
                                    (On Behalf of the Louisiana State Class)
20
                  1131. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
21
                  1132. Plaintiff Jeffery Henderson (for the purposes of this count, “Plaintiff”) brings this
22
      claim on behalf of himself and the Louisiana State Class against all Defendants.
23
                  1133. Defendants, Plaintiff, and the Louisiana State Class are “persons” within the
24
      meaning of the La. Rev. Stat. § 51:1402(8)
25
                  1134. Plaintiff and Louisiana State Class members are “consumers” within the meaning
26
      of La. Rev. Stat. § 51:1402(1).
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 190 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 205 of 431



 1                1135. Defendants engaged in “trade” or “commerce” within the meaning of La. Rev. Stat.
 2    § 51:1402(10).
 3                1136. The Louisiana Unfair Trade Practices and Consumer Protection Law (“Louisiana
 4    CPL”) makes unlawful “deceptive acts or practices in the conduct of any trade or commerce.” La.
 5    Rev. Stat. § 51:1405(A). Defendants participated in misleading, false, or deceptive acts that
 6    violated the Louisiana CPL.
 7                1137. In the course of their business, Defendants concealed and suppressed material facts
 8    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 9    emissions testing that were different from production vehicles, (b) installing a secret software
10    program that caused the vehicles to perform differently during emissions testing than on the road,
11    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
12    emissions tests when they in fact did not.
13                1138.   Plaintiff and Louisiana State Class members had no way of discerning that
14    Defendants’ representations were false and misleading because the Louisiana State Class did not
15    have access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
16    hardware and software was extremely sophisticated technology.
17                1139. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
18    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
19    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
20    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
21    transaction involving Class Vehicles has been supplied in accordance with a previous
22    representation when it has not.
23                1140. Defendants intentionally and knowingly misrepresented material facts regarding the
24    Class Vehicles with intent to mislead Plaintiff and the Louisiana State Class.
25                1141. Defendants knew or should have known that their conduct violated the Louisiana
26    CPL.
27                1142. Defendants owed the Louisiana State Class a duty to disclose the illegality and
28    public health risks, the true nature of the Class Vehicles, because Defendants:

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 191 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 206 of 431



 1                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
 2                distributing vehicles throughout the United States that did not perform as advertised;
 3                       B.      intentionally concealed the foregoing from regulators and Louisiana State
 4                Class members; and/or
 5                       C.      made incomplete representations about the Class Vehicles’ fuel economy
 6                and emissions while purposefully withholding material facts that contradicted these
 7                representations.
 8                1143. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
 9    emissions was material to the Louisiana State Class.
10                1144. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
11    deceive regulators and reasonable consumers, including the Louisiana State Class, about the true
12    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
13    brands, and the true value of the Class Vehicles.
14                1145. Defendants’ violations present a continuing risk to the Louisiana State Class as well
15    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
16    public interest.
17                1146. The Louisiana State Class suffered ascertainable loss and actual damages as a direct
18    and proximate result of Defendants’ misrepresentations and concealment of and failure to disclose
19    material information. Defendants had an ongoing duty to all their customers to refrain from unfair
20    and deceptive practices under the Louisiana CPL. All owners of Class Vehicles suffered
21    ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
22    course of Defendants’ business.
23                1147. As a direct and proximate result of Defendants’ violations of the Louisiana CPL, the
24    Louisiana State Class has suffered injury-in-fact and/or actual damage.
25                1148. Pursuant to La. Rev. Stat. § 51:1409, the Louisiana State Class seeks to recover
26    actual damages in an amount to be determined at trial; treble damages for Defendants’ knowing
27    violations of the Louisiana CPL; an order enjoining Defendants’ unfair, unlawful, and/or deceptive
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 192 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 207 of 431



 1    practices; declaratory relief; attorneys’ fees; and any other just and proper relief available under La.
 2    Rev. Stat. § 51:1409.
 3                                    LOUISIANA COUNT II:
         Breach of Implied Warranty of Merchantability/Warranty Against Prohibitory Defects
 4                                 La. Civ. Code Art. 2520, 2524
                              (On Behalf of the Louisiana State Class)
 5
                  1149. Plaintiffs incorporate by reference all allegations in this Complaint as though fully
 6
      set forth herein.
 7
                  1150. Plaintiff Jeffery Henderson (for the purposes of this count, “Plaintiff”) brings this
 8
      claim on behalf of himself and the Louisiana State Class against all Defendants.
 9
                  1151. Defendants are and were at all relevant times merchants with respect to motor
10
      vehicles.
11
                  1152. A warranty that the Class Vehicles were in merchantable condition is implied by
12
      law in the instant transactions. These Class Vehicles, when sold or leased and at all times thereafter,
13
      were materially different from vehicles Defendants submitted for emissions testing, included
14
      software that led to inflated and misleading fuel economy and emissions ratings, and/or did not
15
      comply with emissions regulations when being driven in Sport Plus mode, and were therefore not
16
      fit for the ordinary purpose for which vehicles are used.
17
                  1153. Defendants were provided reasonable notice of these issues by way of a letter sent
18
      by Plaintiffs as well as the regulators’ investigations.
19
                  1154. As a direct and proximate result of Defendants’ breach of the warranties of
20
      merchantability, Plaintiff Louisiana State Class members have been damaged in an amount to be
21
      proven at trial.
22
                                                MAINE COUNT I:
23                              Violations of the Maine Unfair Trade Practices Act
                                     Me. Rev. Stat. Ann. Tit. 5, § 205-A et seq.
24                                     (On Behalf of the Maine State Class)
25                1155. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
26                1156. This count is brought on behalf of the Maine State Class against all Defendants.
27                1157. Defendants, Plaintiffs, and the Maine State Class are “persons” within the meaning
28    of Me. Rev. Stat. Ann. Tit. 5, § 206(2).

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 193 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 208 of 431



 1                1158. Defendants engaged in “trade” or “commerce” within the meaning of Me. Rev. Stat.
 2    Ann. Tit. 5, § 206(3).
 3                1159. The Maine Unfair Trade Practices Act (“Maine UTPA”) makes unlawful “[u]nfair
 4    methods of competition and unfair or deceptive acts or practices in the conduct of any trade or
 5    commerce . . . .” Me. Rev. Stat. Ann. Tit. 5 § 207.
 6                1160. In the course of their business, Defendants concealed and suppressed material facts
 7    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 8    emissions testing that were different from production vehicles, (b) installing a secret software
 9    program that caused the vehicles to perform differently during emissions testing than on the road,
10    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
11    emissions tests when they in fact did not.
12                1161. Maine State Class members had no way of discerning that Defendants’
13    representations were false and misleading because the Maine State Class did not have access to
14    Defendants’ emissions certification test vehicles and Defendants’ emissions-related hardware and
15    software was extremely sophisticated technology.
16                1162. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
17    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
18    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
19    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
20    transaction involving Class Vehicles has been supplied in accordance with a previous
21    representation when it has not.
22                1163. Defendants intentionally and knowingly misrepresented material facts regarding the
23    Class Vehicles with intent to mislead the Maine State Class.
24                1164. Defendants knew or should have known that their conduct violated the Maine
25    UTPA.
26                1165. Defendants owed the Maine State Class a duty to disclose the illegality and public
27    health risks, the true nature of the Class Vehicles, because Defendants:
28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 194 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 209 of 431



 1                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
 2                distributing vehicles throughout the United States that did not perform as advertised;
 3                       B.      intentionally concealed the foregoing from regulators and Maine State Class
 4                members; and/or
 5                       C.      made incomplete representations about the Class Vehicles’ fuel economy
 6                and emissions while purposefully withholding material facts that contradicted these
 7                representations.
 8                1166. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
 9    emissions was material to the Maine State Class.
10                1167. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
11    deceive regulators and reasonable consumers, including the Maine State Class, about the true
12    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
13    brands, and the true value of the Class Vehicles.
14                1168. Defendants’ violations present a continuing risk to the Maine State Class as well as
15    to the general public. Defendants’ unlawful acts and practices complained of herein affect the
16    public interest.
17                1169. The Maine State Class suffered ascertainable loss and actual damages as a direct and
18    proximate result of Defendants’ misrepresentations and concealment of and failure to disclose
19    material information. Defendants had an ongoing duty to all their customers to refrain from unfair
20    and deceptive practices under the Maine UTPA. All owners of Class Vehicles suffered
21    ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
22    course of Defendants’ business.
23                1170. As a direct and proximate result of Defendants’ violations of the Maine UTPA, the
24    Maine State Class has suffered injury-in-fact and/or actual damage.
25                1171. Pursuant to Me. Rev. Stat. Ann. Tit. 5 § 213, the Maine State Class seeks an order
26    enjoining Defendants’ unfair and/or deceptive acts or practices, damages, punitive damages, and
27    attorneys’ fees, costs, and any other just and proper relief available under the Maine UTPA.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 195 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 210 of 431



 1                1172. Pursuant to Me. Rev. Stat. Ann. Title 5, § 50-634(g), Plaintiff sent notice letters to
 2    Defendants. Additionally, all Defendants were provided notice of the issues raised in this count and
 3    this Complaint by way of the investigations conducted by governmental regulators. The Maine
 4    State Class seeks all damages and relief to which it is entitled.
 5                                              MAINE COUNT II:
                                           Breach of Express Warranty
 6                                    Me. Rev. Stat. Tit. 11 §§ 2-313 and 2-1210
                                       (On Behalf of the Maine State Class)
 7
                  1173. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 8
      fully set forth herein.
 9
                  1174. This count is brought on behalf of the Maine State Class against all Defendants.
10
                  1175. Defendants are and were at all relevant times “merchant[s]” with respect to motor
11
      vehicles under Me. Rev. Stat. Ann. Tit. 11,§§ 2-104(1), and 2-1103(3), and is a “seller” of motor
12
      vehicles under § 2-103(1)(d).
13
                  1176. With respect to leases, Defendants are and were at all relevant times “lessors” of
14
      motor vehicles under Me. Rev. Stat. Ann. Tit. 11,§ 2-1103(1)(p).
15
                  1177. The Class Vehicles are and were at all relevant times “goods” within the meaning of
16
      Me. Rev. Stat. Ann. Tit. 11,§§ 2-105(1), and 2-1103(1)(h).
17
                  1178. In connection with the purchase or lease of each one of its new vehicles, Defendants
18
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
19
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
20
                  1179. Defendants also made numerous representations, descriptions, and promises to
21
      Maine State Class members regarding the performance and emission controls of their vehicles.
22
                  1180. For example, Defendants included in the warranty booklets for some or all of the
23
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
24
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
25
      from defects in material and workmanship which would cause it not to meet those standards.”
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 196 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 211 of 431



 1                1181. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 2    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 3    Warranty.”
 4                1182. The EPA requires vehicle manufacturers to provide a Performance Warranty with
 5    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
 6    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
 7    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 8    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 9    emission control components are covered for the first eight years or 80,000 miles (whichever
10    comes first). These major emission control components subject to the longer warranty include the
11    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
12    device or computer.
13                1183. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
14    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
15    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
16    Design and Defect Warranty required by the EPA covers repair of emission control or emission
17    related parts, which fail to function or function improperly because of a defect in materials or
18    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
19    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
20    comes first.
21                1184. As manufacturers of light-duty vehicles, Defendants were required to provide these
22    warranties to purchasers or lessees of Class Vehicles.
23                1185. Defendants’ warranties formed a basis of the bargain that was reached when
24    consumers purchased or leased Class Vehicles.
25                1186. Despite the existence of warranties, Defendants failed to inform Maine State Class
26    members that the Class Vehicles were defective and intentionally designed and manufactured to
27    emit more pollution and achieve worse fuel economy on the road than what was disclosed to
28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 197 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 212 of 431



 1    regulators and represented to consumers who purchased or leased them, and Defendants failed to
 2    fix the defective emission components free of charge.
 3                1187. Defendants breached the express warranty promising to repair and correct
 4    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 5    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 6                1188. Affording Defendants a reasonable opportunity to cure their breach of written
 7    warranties would be unnecessary and futile here.
 8                1189. Furthermore, the limited warranty promising to repair and correct Defendants’
 9    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
10    insufficient to make Maine State Class members whole and because Defendants have failed and/or
11    have refused to adequately provide the promised remedies within a reasonable time.
12                1190. Accordingly, recovery by Maine State Class members is not restricted to the limited
13    warranty promising to repair and correct Defendants’ defect in materials and workmanship, and
14    they seek all remedies as allowed by law.
15                1191. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
16    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
17    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
18    material facts regarding the Class Vehicles. Maine State Class members were therefore induced to
19    purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
20                1192. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
21    through the limited remedy of repairing and correcting Defendants’ defect in materials and
22    workmanship as many incidental and consequential damages have already been suffered because of
23    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
24    failure to provide such limited remedy within a reasonable time, and any limitation on Maine State
25    Class members’ remedies would be insufficient to make them whole.
26                1193. Finally, because of Defendants’ breach of warranty as set forth herein, Maine State
27    Class members assert, as additional and/or alternative remedies, the revocation of acceptance of the
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 198 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 213 of 431



 1    goods and the return to them of the purchase or lease price of all Class Vehicles currently owned or
 2    leased, and for such other incidental and consequential damages as allowed.
 3                1194. Defendants were provided reasonable notice of these issues by way of a letter sent
 4    by Plaintiffs as well as the regulators’ investigations.
 5                1195. As a direct and proximate result of Defendants’ breach of express warranties, Maine
 6    State Class members have been damaged in an amount to be determined at trial.
 7                                            MAINE COUNT III:
                                  Breach of Implied Warranty of Merchantability
 8                                   Me. Rev. Stat. Tit. 11 §§ 2-314 and 2-1212
                                       (On Behalf of the Maine State Class)
 9
                  1196. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
10
      forth herein.
11
                  1197. This count is brought on behalf of the Maine State Class against all Defendants.
12
                  1198. Defendants are and were at all relevant times “merchant[s]” with respect to motor
13
      vehicles under Me. Rev. Stat. Ann. Tit. 11,§§ 2-104(1), and 2-1103(3), and is a “seller” of motor
14
      vehicles under § 2-103(1)(d).
15
                  1199. With respect to leases, Defendants are and were at all relevant times “lessors” of
16
      motor vehicles under Me. Rev. Stat. Ann. Tit. 11,§ 2-1103(1)(p).
17
                  1200. The Class Vehicles are and were at all relevant times “goods” within the meaning of
18
      Me. Rev. Stat. Ann. Tit. 11,§§ 2-105(1), and 2-1103(1)(h).
19
                  1201. A warranty that the Class Vehicles were in merchantable condition and fit for the
20
      ordinary purpose for which vehicles are used is implied by law pursuant to Me. Rev. Stat. Ann. Tit.
21
      11,§§ 2-314, and 2-1212.
22
                  1202. These Class Vehicles, when sold or leased and at all times thereafter, were
23
      materially different from vehicles Defendants submitted for emissions testing, included software
24
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
25
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
26
      ordinary purpose for which vehicles are used.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 199 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 214 of 431



 1                1203. Defendants were provided reasonable notice of these issues by way of a letter sent
 2    by Plaintiffs as well as the regulators’ investigations.
 3                1204. As a direct and proximate result of Defendants’ breach of the implied warranty of
 4    merchantability, Maine State Class members have been damaged in an amount to be proven at trial.
 5                                            MARYLAND COUNT I:
                               Violations of the Maryland Consumer Protection Act
 6                                     Md. Code Com. Law § 13-101 et seq.
                                     (On Behalf of the Maryland State Class)
 7
                  1205. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
 8
                  1206. Plaintiff Jino Masone (for the purposes of this count, “Plaintiff”) brings this claim
 9
      on behalf of himself and the Maryland State Class against all Defendants.
10
                  1207. Defendants and the Maryland State Class are “persons” within the meaning of Md.
11
      Code Com. Law § 13-101(h).
12
                  1208. The Maryland Consumer Protection Act (“Maryland CPA”) provides that a person
13
      may not engage in any unfair or deceptive trade practice in the sale of any consumer good. Md.
14
      Code Com. Law § 13-303. Defendants participated in misleading, false, or deceptive acts that
15
      violated the Maryland CPA.
16
                  1209. In the course of their business, Defendants concealed and suppressed material facts
17
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
18
      emissions testing that were different from production vehicles, (b) installing a secret software
19
      program that caused the vehicles to perform differently during emissions testing than on the road,
20
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
21
      emissions tests when they in fact did not.
22
                  1210. Maryland State Class members had no way of discerning that Defendants’
23
      representations were false and misleading because the Maryland State Class Members did not have
24
      access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
25
      hardware and software was extremely sophisticated technology. Maryland State Class members did
26
      not and could not unravel Defendants’ deception on their own.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 200 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 215 of 431



 1                1211. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 2    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 3    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 4    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 5    transaction involving Class Vehicles has been supplied in accordance with a previous
 6    representation when it has not.
 7                1212. Defendants intentionally and knowingly misrepresented material facts regarding the
 8    Class Vehicles with intent to mislead the Maryland State Class.
 9                1213. Defendants knew or should have known that their conduct violated the Maryland
10    CPA.
11                1214. Defendants owed the Maryland State Class a duty to disclose the illegality and
12    public health risks, the true nature of the Class Vehicles, because Defendants:
13                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
14                distributing vehicles throughout the United States that did not perform as advertised;
15                       B.      intentionally concealed the foregoing from regulators and Maryland State
16                Class members; and/or
17                       C.      made incomplete representations about the Class Vehicles’ fuel economy
18                and emissions while purposefully withholding material facts that contradicted these
19                representations.
20                1215. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
21    emissions was material to the Maryland State Class.
22                1216. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
23    deceive regulators and reasonable consumers, including the Maryland State Class, about the true
24    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the Defendants’
25    brands, and the true value of the Class Vehicles.
26                1217. Defendants’ violations present a continuing risk to the Maryland State Class as well
27    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
28    public interest.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 201 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 216 of 431



 1                1218. The Maryland State Class suffered ascertainable loss and actual damages as a direct
 2    and proximate result of Defendants’ misrepresentations and concealment of and failure to disclose
 3    material information. Defendants had an ongoing duty to all their customers to refrain from unfair
 4    and deceptive practices under the Maryland CPA. All owners and lessees of Class Vehicles
 5    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
 6    in the course of Defendants’ business.
 7                1219. As a direct and proximate result of Defendants’ violations of the Maryland CPA, the
 8    Maryland State Class has suffered injury-in-fact and/or actual damage.
 9                1220. Pursuant to Md. Code Com. Law § 13-408, the Maryland State Class seeks actual
10    damages, attorneys’ fees, and any other just and proper relief available under the Maryland CPA.
11                                          MARYLAND COUNT II:
                                             Maryland Lemon Law
12                                     Md. Code Com. Law § 14-1501 et seq.
                                      (On Behalf of the Maryland State Class)
13
                  1221. Plaintiffs incorporate by reference all allegations in this Complaint as though fully
14
      set forth.
15
                  1222. Plaintiff Jino Masone (for the purposes of this count, “Plaintiff”) brings this claim
16
      on behalf of himself and the Maryland State Class against all Defendants.
17
                  1223. Plaintiff and the Maryland State Class own or lease “motor vehicles” within the
18
      meaning of Md. Code, Com. Law § 14-1501(f), because these vehicles were registered in the state
19
      and fall within the categories of vehicles manufactured, assembled, or distributed by Defendants.
20
      These vehicles are not auto homes.
21
                  1224. Defendants are “manufacturer[s]” of the Class Vehicles within the meaning of Md.
22
      Code, Com. Law § 14-1501(d).
23
                  1225. The Maryland State Class members are “consumers” within the meaning of Md.
24
      Code Com. Law § 14-1501(b) because they: purchased the Class Vehicles, were transferred the
25
      Class Vehicles during the warranty period, or are otherwise entitled to the attendant terms of
26
      warranty.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 202 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 217 of 431



 1                1226. The Class Vehicles did not conform to their “warranties” under Md. Code Com.
 2    Law § 14-1501(g) during the warranty period because they had inflated and misleading fuel
 3    economy and emissions values, and were therefore not fit for the ordinary purpose for which
 4    vehicles are used.
 5                1227. Defendants had actual knowledge of the conformities during the “warranty period”
 6    within the meaning of Md. Code, Com. Law § 14-1501(e). But the nonconformities continued to
 7    exist throughout this term, as they have not been fixed. Plaintiff and Maryland State Class members
 8    are excused from notifying Defendants of the nonconformities because it was already fully aware
 9    of the problem—it intentionally created it—and any repair attempt is futile.
10                1228. Defendants have had a reasonable opportunity to cure the nonconformities during
11    the warranty period because of its actual knowledge of, creation of, and attempt to conceal the
12    nonconformities, but has not done so as required under Md. Code, Com. Law § 14-1502.
13                1229. Plaintiff and the Maryland State Class demands a full refund of the purchase price,
14    including all license fees, registration fees, and any similar governmental charges. Md. Code Com.
15    Law § 14-1502(c). Once payment has been tendered, Maryland State Class members will return
16    their vehicles.
17                                          MARYLAND COUNT III:
                                           Breach of Express Warranty
18                                    Md. Code Com. Law §§ 2-313 and 2a-210
                                      (On Behalf of the Maryland State Class)
19
                  1230. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
20
      fully set forth herein.
21
                  1231. Plaintiff Jino Masone (for the purposes of this count, “Plaintiff”) brings this claim
22
      on behalf of himself and the Maryland State Class against all Defendants.
23
                  1232. Defendants are and were at all relevant times “merchant[s]” with respect to motor
24
      vehicles under Md. Code Com. Law § 2-104(1) and “sellers” of motor vehicles under
25
      § 2-103(1)(d).
26
                  1233. With respect to leases, Defendants are and were at all relevant times “lessors” of
27
      motor vehicles under Md. Code Com. Law § 2A-103(1)(p).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 203 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 218 of 431



 1                1234. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    Md. Code Com. Law §§ 2-105(1) and 2a-103(1)(h).
 3                1235. In connection with the purchase or lease of each one of its new vehicles, Defendants
 4    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 5    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 6                1236. Defendants also made numerous representations, descriptions, and promises to
 7    Maryland State Class members regarding the performance and emission controls of their vehicles.
 8                1237. For example, Defendants included in the warranty booklets for some or all of the
 9    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
10    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
11    from defects in material and workmanship which would cause it not to meet those standards.”
12                1238. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
13    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
14    Warranty.”
15                1239. The EPA requires vehicle manufacturers to provide a Performance Warranty with
16    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
17    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
18    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
19    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
20    emission control components are covered for the first eight years or 80,000 miles (whichever
21    comes first). These major emission control components subject to the longer warranty include the
22    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
23    device or computer.
24                1240. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
25    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
26    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
27    Design and Defect Warranty required by the EPA covers repair of emission control or emission
28    related parts, which fail to function or function improperly because of a defect in materials or

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 204 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 219 of 431



 1    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 2    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 3    comes first.
 4                1241. As manufacturers of light-duty vehicles, Defendants were required to provide these
 5    warranties to purchasers or lessees of Class Vehicles.
 6                1242. Defendants’ warranties formed a basis of the bargain that was reached when
 7    consumers purchased or leased Class Vehicles.
 8                1243. Despite the existence of warranties, Defendants failed to inform Maryland State
 9    Plaintiff and Class members that the Class Vehicles were defective and intentionally designed and
10    manufactured to emit more pollution and achieve worse fuel economy on the road than what was
11    disclosed to regulators and represented to consumers who purchased or leased them, and
12    Defendants failed to fix the defective emission components free of charge.
13                1244. Defendants breached the express warranty promising to repair and correct
14    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
15    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
16                1245. Affording Defendants a reasonable opportunity to cure their breach of written
17    warranties would be unnecessary and futile here.
18                1246. Furthermore, the limited warranty promising to repair and correct Defendants’
19    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
20    insufficient to make Plaintiff and Maryland State Class members whole and because Defendants
21    have failed and/or have refused to adequately provide the promised remedies within a reasonable
22    time.
23                1247. Accordingly, recovery by Plaintiff and Maryland State Class members is not
24    restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
25    and workmanship, and they seek all remedies as allowed by law.
26                1248. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
27    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
28    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 205 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 220 of 431



 1    material facts regarding the Class Vehicles. Plaintiff and Maryland State Class members were
 2    therefore induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 3                1249. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 4    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 5    workmanship as many incidental and consequential damages have already been suffered because of
 6    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 7    failure to provide such limited remedy within a reasonable time, and any limitation on Maryland
 8    State Class members’ remedies would be insufficient to make them whole.
 9                1250. Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiff and
10    Maryland State Class members assert, as additional and/or alternative remedies, the revocation of
11    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
12    currently owned or leased, and for such other incidental and consequential damages as allowed.
13                1251. Defendants were provided reasonable notice of these issues by way of a letter sent
14    by Plaintiffs as well as the regulators’ investigations.
15                1252. As a direct and proximate result of Defendants’ breach of express warranties,
16    Maryland State Class members have been damaged in an amount to be determined at trial.
17                                          MARYLAND COUNT IV:
                                  Breach of Implied Warranty of Merchantability
18                                   Md. Code Com. Law §§ 2-314 and 2a-212
                                     (On Behalf of the Maryland State Class)
19
                  1253. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
20
      forth herein.
21
                  1254. Plaintiff Jino Masone (for the purposes of this count, “Plaintiff”) brings this claim
22
      on behalf of himself and the Maryland State Class against all Defendants.
23
                  1255. Defendants are and were at all relevant times “merchant[s]” with respect to motor
24
      vehicles under Md. Code Com. Law § 2-104(1) and “sellers” of motor vehicles under
25
      § 2-103(1)(d).
26
                  1256. With respect to leases, Defendants are and were at all relevant times “lessors” of
27
      motor vehicles under Md. Code Com. Law § 2A-103(1)(p).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 206 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 221 of 431



 1                1257. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    Md. Code Com. Law §§ 2-105(1) and 2a-103(1)(h).
 3                1258. A warranty that the Class Vehicles were in merchantable condition and fit for the
 4    ordinary purpose for which vehicles are used is implied by law pursuant to Md. Code Com. Law
 5    §§ 2-314, and 2a-212.
 6                1259. These Class Vehicles, when sold or leased and at all times thereafter, were
 7    materially different from vehicles Defendants submitted for emissions testing, included software
 8    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 9    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
10    ordinary purpose for which vehicles are used.
11                1260. Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                1261. As a direct and proximate result of Defendants’ breach of the implied warranty of
14    merchantability, Maryland State Class members have been damaged in an amount to be proven at
15    trial.
16                                      MASSACHUSETTS COUNT I:
                          Deceptive Acts or Practices Prohibited by Massachusetts Law
17                                   Mass. Gen. Laws Ch. 93a, § 1, et seq.
                                  (On Behalf of the Massachusetts State Class)
18
                  1262. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
19
                  1263. This count is brought on behalf of the Massachusetts State Class against all
20
      Defendants.
21
                  1264. Defendants, Plaintiffs, and the Massachusetts State Class are “persons” within the
22
      meaning of Mass. Gen. Laws ch. 93A, § 1(a).
23
                  1265. Defendants engaged in “trade” or “commerce” within the meaning of Mass. Gen.
24
      Laws ch. 93A, § 1(b).
25
                  1266. Massachusetts law (the “Massachusetts Act”) prohibits “unfair or deceptive acts or
26
      practices in the conduct of any trade or commerce.” Mass. Gen. Laws ch. 93A, § 2. Defendants
27
      participated in misleading, false, or deceptive acts that violated the Massachusetts Act.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 207 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 222 of 431



 1                1267. In the course of their business, Defendants concealed and suppressed material facts
 2    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 3    emissions testing that were different from production vehicles, (b) installing a secret software
 4    program that caused the vehicles to perform differently during emissions testing than on the road,
 5    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 6    emissions tests when they in fact did not.
 7                1268. Massachusetts State Class members had no way of discerning that Defendants’
 8    representations were false and misleading because Massachusetts State Class members did not
 9    have access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
10    hardware and software was extremely sophisticated technology.
11                1269. Massachusetts State Class members did not and could not unravel Defendants’
12    deception on their own.
13                1270. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
14    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
15    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
16    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
17    transaction involving Class Vehicles has been supplied in accordance with a previous
18    representation when it has not.
19                1271. Defendants intentionally and knowingly misrepresented material facts regarding the
20    Class Vehicles with intent to mislead the Massachusetts State Class.
21                1272. Defendants knew or should have known that their conduct violated the
22    Massachusetts Act.
23                1273. Defendants owed the Massachusetts State Class a duty to disclose the illegality and
24    public health risks, the true nature of the Class Vehicles, because Defendants:
25                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
26                distributing vehicles throughout the United States that did not perform as advertised;
27                       B.      intentionally concealed the foregoing from regulators and Massachusetts
28                State Class members; and/or

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 208 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 223 of 431



 1                       C.      made incomplete representations about the Class Vehicles’ fuel economy
 2                and emissions while purposefully withholding material facts that contradicted these
 3                representations.
 4                1274. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
 5    emissions was material to the Massachusetts State Class.
 6                1275. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 7    deceive regulators and reasonable consumers, including the Massachusetts State Class, about the
 8    true environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the
 9    Defendants’ brands, and the true value of the Class Vehicles.
10                1276. Defendants’ violations present a continuing risk to the Massachusetts State Class as
11    well as to the general public. Defendants’ unlawful acts and practices complained of herein affect
12    the public interest.
13                1277. The Massachusetts State Class suffered ascertainable loss and actual damages as a
14    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
15    disclose material information. Defendants had an ongoing duty to all their customers to refrain
16    from unfair and deceptive practices under the Massachusetts Act. All owners and lessees of Class
17    Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and
18    practices made in the course of Defendants’ business.
19                1278. As a direct and proximate result of Defendants’ violations of the Massachusetts Act,
20    the Massachusetts State Class have suffered injury-in-fact and/or actual damage.
21                1279. Pursuant to Mass. Gen. Laws ch. 93A, § 9, the Massachusetts State Class seeks
22    monetary relief against Defendants measured as the greater of (a) actual damages in an amount to
23    be determined at trial and (b) statutory damages in the amount of $25 for each Massachusetts State
24    Class member. Because Defendants’ conduct was committed willfully and knowingly, each
25    Massachusetts State Class member is entitled to recover up to three times actual damages, but no
26    less than two times actual damages.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 209 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 224 of 431



 1                1280. The Massachusetts State Class also seeks an order enjoining Defendants’ unfair
 2    and/or deceptive acts or practices, punitive damages, and attorneys’ fees, costs, and any other just
 3    and proper relief available under the Massachusetts Act.
 4                1281. Pursuant to Mass. Gen. Laws ch. 93A, § 9(3), Plaintiffs sent notice letters to
 5    Defendants. Additionally, all Defendants were provided notice of the issues raised in this count and
 6    this Complaint by way of the investigations conducted by governmental regulators. The
 7    Massachusetts State Class seeks all damages and relief to which it is entitled.
 8                1282. As a result of Defendants’ conduct, the amount of its unjust enrichment should be
 9    disgorged, in an amount according to proof.
10                                      MASSACHUSETTS COUNT II:
                                          Massachusetts Lemon Law
11                                     Mass. Gen. Laws Ch. 90, § 7N1/2(1)
                                   (On Behalf of the Massachusetts State Class)
12
                  1283. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
13
      fully set forth herein.
14
                  1284. This count is brought on behalf of the Massachusetts State Class against all
15
      Defendants.
16
                  1285. Massachusetts State Class members own or lease “motor vehicles” within the
17
      meaning of Mass. Gen. Laws Ch. 90, § 7N1/2(1), because these vehicles were constructed or
18
      designed for propulsion by power and were sold, leased, or replaced by Defendants. These vehicles
19
      are not: (1) auto homes, (2) vehicles built primarily for off-read use, and (3) used primarily for
20
      business purposes.
21
                  1286. Defendants are “manufacturer[s]” of the Class Vehicles within the meaning of
22
      Mass. Gen. Laws Ch. 90, § 7N1/2(1).
23
                  1287. The Massachusetts State Class members are “consumers” within the meaning of
24
      Mass. Gen. Laws Ch. 90, § 7N1/2(1) because they bought or leased the Class Vehicles or are
25
      otherwise entitled to the attendant terms of warranty.
26

27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 210 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 225 of 431



 1                1288. The Class Vehicles did not conform to their express and implied warranties because
 2    they included software that led to inflated and misleading fuel economy values and misleading
 3    emissions values and were therefore not fit for the ordinary purpose for which vehicles are used.
 4                1289. Defendants had actual knowledge of the conformities during the “term of
 5    protection” within the meaning of Mass. Gen. Laws Ch. 90, §§ 7N1/2(1)–7N1/2(2). But the
 6    nonconformities continued to exist throughout this term, as they have not been fixed.
 7    Massachusetts State Class members are excused from notifying Defendants of the nonconformities
 8    because it was already fully aware of the problem—it intentionally created it—and any repair
 9    attempt is futile.
10                1290. Defendants have had a reasonable opportunity to cure the nonconformities because
11    of its actual knowledge of, creation of, and attempt to conceal the nonconformities, but has not done
12    so as required under Mass. Gen. Laws Ch. 90, § 7N1/2(3).
13                1291. For vehicles purchased, the Massachusetts State Class demands a full refund of the
14    contract price. For vehicles leased, the Massachusetts State Class demands a full refund of all
15    payments made under the lease agreement. The Massachusetts State Class exercise their
16    “unqualified right” to reject an offer of replacement and will retain their vehicles until payment is
17    tendered under Mass. Gen. Laws Ch. 90, § 7N1/2(3).
18                                      MASSACHUSETTS COUNT III:
                                          Breach of Express Warranty
19                                 Mass. Gen. Laws c. 106 §§ 2-313 and 2A-210
                                   (On Behalf of the Massachusetts State Class)
20
                  1292. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
21
      fully set forth herein.
22
                  1293. This count is brought on behalf of the Massachusetts State Class against all
23
      Defendants.
24
                  1294. Defendants are and were at all relevant times “merchant[s]” with respect to motor
25
      vehicles under M.G.L. c. 106 § 2-104(1) and is a “seller” of motor vehicles under § 2-103(1)(d).
26
                  1295. With respect to leases, Defendants are and were at all relevant times “lessors” of
27
      motor vehicles under M.G.L. c. 106 § 2A-103(1)(p).
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 211 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 226 of 431



 1                1296. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    M.G.L. c. 106 §§ 2-105(1) and 2A-103(1)(h).
 3                1297. In connection with the purchase or lease of each one of its new vehicles, Defendants
 4    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 5    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 6                1298. Defendants also made numerous representations, descriptions, and promises to
 7    Massachusetts State Class members regarding the performance and emission controls of their
 8    vehicles.
 9                1299. For example, Defendants included in the warranty booklets for some or all of the
10    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
11    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
12    from defects in material and workmanship which would cause it not to meet those standards.”
13                1300. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
14    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
15    Warranty.”
16                1301. The EPA requires vehicle manufacturers to provide a Performance Warranty with
17    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
18    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
19    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
20    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
21    emission control components are covered for the first eight years or 80,000 miles (whichever
22    comes first). These major emission control components subject to the longer warranty include the
23    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
24    device or computer.
25                1302. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
26    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
27    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
28    Design and Defect Warranty required by the EPA covers repair of emission control or emission

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 212 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 227 of 431



 1    related parts, which fail to function or function improperly because of a defect in materials or
 2    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 3    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 4    comes first.
 5                1303. As manufacturers of light-duty vehicles, Defendants were required to provide these
 6    warranties to purchasers or lessees of Class Vehicles.
 7                1304. Defendants’ warranties formed a basis of the bargain that was reached when
 8    consumers purchased or leased Class Vehicles.
 9                1305. Despite the existence of warranties, Defendants failed to inform Massachusetts
10    State Class members that the Class Vehicles were defective and intentionally designed and
11    manufactured to emit more pollution and achieve worse fuel economy on the road than what was
12    disclosed to regulators and represented to consumers who purchased or leased them, and
13    Defendants failed to fix the defective emission components free of charge.
14                1306. Defendants breached the express warranty promising to repair and correct
15    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
16    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
17                1307. Affording Defendants a reasonable opportunity to cure their breach of written
18    warranties would be unnecessary and futile here.
19                1308. Furthermore, the limited warranty promising to repair and correct Defendants’
20    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
21    insufficient to make Massachusetts State Class members whole and because Defendants have failed
22    and/or have refused to adequately provide the promised remedies within a reasonable time.
23                1309. Accordingly, recovery by Massachusetts State Class members is not restricted to the
24    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
25    and they seek all remedies as allowed by law.
26                1310. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
27    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
28    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 213 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 228 of 431



 1    material facts regarding the Class Vehicles. Massachusetts State Class members were therefore
 2    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 3                1311. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 4    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 5    workmanship as many incidental and consequential damages have already been suffered because of
 6    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 7    failure to provide such limited remedy within a reasonable time, and any limitation on
 8    Massachusetts State Class members’ remedies would be insufficient to make them whole.
 9                1312. Finally, because of Defendants’ breach of warranty as set forth herein,
10    Massachusetts State Class members assert, as additional and/or alternative remedies, the revocation
11    of acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
12    currently owned or leased, and for such other incidental and consequential damages as allowed.
13                1313. Defendants were provided reasonable notice of these issues by way of a letter sent
14    by Plaintiffs as well as the regulators’ investigations.
15                1314. As a direct and proximate result of Defendants’ breach of express warranties,
16    Massachusetts State Class members have been damaged in an amount to be determined at trial.
17                                      MASSACHUSETTS COUNT IV:
                                  Breach of Implied Warranty of Merchantability
18                                 Mass. Gen. Laws c. 106 §§ 2-314 and 2A-212
                                   (On Behalf of the Massachusetts State Class)
19
                  1315. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
20
      forth herein.
21
                  1316. This count is brought on behalf of the Massachusetts State Class against all
22
      Defendants.
23
                  1317. Defendants are and were at all relevant times “merchant[s]” with respect to motor
24
      vehicles under M.G.L. c. 106 § 2-104(1) and is a “seller” of motor vehicles under § 2-103(1)(d).
25
                  1318. With respect to leases, Defendants are and were at all relevant times “lessors” of
26
      motor vehicles under M.G.L. c. 106 § 2A-103(1)(p).
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 214 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 229 of 431



 1                1319. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    M.G.L. c. 106 §§ 2-105(1) and 2A-103(1)(h).
 3                1320. A warranty that the Class Vehicles were in merchantable condition and fit for the
 4    ordinary purpose for which vehicles are used is implied by law pursuant to M.G.L. c. 106 §§ 2-314
 5    and 2A-212.
 6                1321. These Class Vehicles, when sold or leased and at all times thereafter, were
 7    materially different from vehicles Defendants submitted for emissions testing, included software
 8    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 9    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
10    ordinary purpose for which vehicles are used.
11                1322. Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                1323. As a direct and proximate result of Defendants’ breach of the implied warranty of
14    merchantability, Massachusetts State Class members have been damaged in an amount to be
15    proven at trial.
16                                            MICHIGAN COUNT I:
                               Violations of the Michigan Consumer Protection Act
17                                     Mich. Comp. Laws § 445.903 et seq.
                                     (On Behalf of the Michigan State Class)
18
                  1324. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
19
                  1325. This count is brought on behalf of the Michigan State Class against all Defendants.
20
                  1326.   Michigan State Class members are “person[s]” within the meaning of the Mich.
21
      Comp. Laws § 445.902(1)(d).
22
                  1327. Defendants are “person[s]” engaged in “trade or commerce” within the meaning of
23
      the Mich. Comp. Laws § 445.902(1)(d) and (g).
24
                  1328. The Michigan Consumer Protection Act (“Michigan CPA”) prohibits “[u]nfair,
25
      unconscionable, or deceptive methods, acts, or practices in the conduct of trade or commerce . . . .”
26
      Mich. Comp. Laws § 445.903(1). Defendants engaged in unfair, unconscionable, or deceptive
27
      methods, acts or practices prohibited by the Michigan CPA, including: “(c) Representing that
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 215 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 230 of 431



 1    goods or services have . . . characteristics . . . that they do not have. . . .;” “(e) Representing that
 2    goods or services are of a particular standard . . . if they are of another;” “(i) Making false or
 3    misleading statements of fact concerning the reasons for, existence of, or amounts of price
 4    reductions;” “(s) Failing to reveal a material fact, the omission of which tends to mislead or deceive
 5    the consumer, and which fact could not reasonably be known by the consumer;” “(bb) Making a
 6    representation of fact or statement of fact material to the transaction such that a person reasonably
 7    believes the represented or suggested state of affairs to be other than it actually is;” and “(cc)
 8    Failing to reveal facts that are material to the transaction in light of representations of fact made in
 9    a positive manner.” Mich. Comp. Laws § 445.903(1).
10                1329. In the course of their business, Defendants concealed and suppressed material facts
11    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
12    emissions testing that were different from production vehicles, (b) installing a secret software
13    program that caused the vehicles to perform differently during emissions testing than on the road,
14    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
15    emissions tests when they in fact did not.
16                1330. Michigan State Class members had no way of discerning that Defendants’
17    representations were false and misleading because Michigan State Class members did not have
18    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
19    hardware and software was extremely sophisticated technology.
20                1331. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
21    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
22    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
23    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
24    transaction involving Class Vehicles has been supplied in accordance with a previous
25    representation when it has not.
26                1332. Defendants intentionally and knowingly misrepresented material facts regarding the
27    Class Vehicles with intent to mislead the Michigan State Class.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 216 -                            CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 231 of 431



 1                1333. Defendants knew or should have known that their conduct violated the Michigan
 2    CPA.
 3                1334. Defendants owed the Michigan State Class a duty to disclose the illegality and
 4    public health risks, the true nature of the Class Vehicles, because Defendants:
 5                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
 6                distributing vehicles throughout the United States that did not perform as advertised;
 7                       B.      intentionally concealed the foregoing from regulators and Michigan State
 8                Class members; and/or
 9                       C.      made incomplete representations about the Class Vehicles’ fuel economy
10                and emissions while purposefully withholding material facts that contradicted these
11                representations.
12                1335. Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
13    consumption and emissions were material to the Michigan State Class.
14                1336. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
15    deceive regulators and reasonable consumers, including the Michigan State Class, about the true
16    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the Defendants’
17    brands, and the true value of the Class Vehicles.
18                1337. Defendants’ violations present a continuing risk to the Michigan State Class as well
19    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
20    public interest.
21                1338. Michigan State Class members suffered ascertainable loss and actual damages as a
22    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
23    disclose material information. Defendants had an ongoing duty to all their customers to refrain
24    from unfair and deceptive practices under the Michigan CPA. All owners of Class Vehicles
25    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
26    in the course of Defendants’ business.
27                1339. As a direct and proximate result of Defendants’ violations of the Michigan CPA,
28    Michigan State Class members have suffered injury-in-fact and/or actual damage.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 217 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 232 of 431



 1                1340. The Michigan State Class seeks injunctive relief to enjoin Defendants from
 2    continuing its unfair and deceptive acts; monetary relief against Defendants measured as the greater
 3    of (a) actual damages in an amount to be determined at trial and (b) statutory damages in the
 4    amount of $250 for each Michigan State Class member; reasonable attorneys’ fees; and any other
 5    just and proper relief available under Mich. Comp. Laws § 445.911.
 6                1341. The Michigan State Class also seeks punitive damages against Defendants because
 7    it carried out despicable conduct with willful and conscious disregard of the rights of others.
 8    Defendants intentionally and willfully misrepresented the reliability of the Class Vehicles and
 9    concealed material facts that only they knew—all to avoid the expense and public relations
10    nightmare of correcting a flaw in the Class Vehicles. Defendants’ unlawful conduct constitutes
11    oppression and fraud warranting punitive damages.
12                                         MICHIGAN COUNT II:
                                          Breach of Express Warranty
13                                 Mich. Comp. Laws §§ 440.2313 and 440.2860
                                    (On Behalf of the Michigan State Class)
14
                  1342. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
15
      fully set forth herein.
16
                  1343. This count is brought on behalf of the Michigan State Class against all Defendants.
17
                  1344. Defendants are and were at all relevant times “merchant[s]” with respect to motor
18
      vehicles under Mich. Comp. Laws § 440.2104(1) and “sellers” of motor vehicles under
19
      § 440.2103(1)(d).
20
                  1345. With respect to leases, Defendants are and were at all relevant times “lessors” of
21
      motor vehicles under Mich. Comp. Laws § 440.2803(1)(p).
22
                  1346. The Class Vehicles are and were at all relevant times “goods” within the meaning of
23
      Mich. Comp. Laws §§ 440.2105(1) and 440.2803(1)(h).
24
                  1347. In connection with the purchase or lease of each one of its new vehicles, Defendants
25
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
26
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 218 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 233 of 431



 1                1348. Defendants also made numerous representations, descriptions, and promises to
 2    Michigan State Class members regarding the performance and emission controls of their vehicles.
 3                1349. For example, Defendants included in the warranty booklets for some or all of the
 4    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 5    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 6    from defects in material and workmanship which would cause it not to meet those standards.”
 7                1350. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 8    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 9    Warranty.”
10                1351. The EPA requires vehicle manufacturers to provide a Performance Warranty with
11    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
12    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
13    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
14    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
15    emission control components are covered for the first eight years or 80,000 miles (whichever
16    comes first). These major emission control components subject to the longer warranty include the
17    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
18    device or computer.
19                1352. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
20    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
21    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
22    Design and Defect Warranty required by the EPA covers repair of emission control or emission
23    related parts, which fail to function or function improperly because of a defect in materials or
24    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
25    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
26    comes first.
27                1353. As manufacturers of light-duty vehicles, Defendants were required to provide these
28    warranties to purchasers or lessees of Class Vehicles.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 219 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 234 of 431



 1                1354. Defendants’ warranties formed a basis of the bargain that was reached when
 2    consumers purchased or leased Class Vehicles.
 3                1355. Despite the existence of warranties, Defendants failed to inform Michigan State
 4    Class members that the Class Vehicles were defective and intentionally designed and manufactured
 5    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
 6    regulators and represented to consumers who purchased or leased them, and Defendants failed to
 7    fix the defective emission components free of charge.
 8                1356. Defendants breached the express warranty promising to repair and correct
 9    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
10    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
11                1357. Affording Defendants a reasonable opportunity to cure their breach of written
12    warranties would be unnecessary and futile here.
13                1358. Furthermore, the limited warranty promising to repair and correct Defendants’
14    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
15    insufficient to make Michigan State Class members whole and because Defendants have failed
16    and/or have refused to adequately provide the promised remedies within a reasonable time.
17                1359. Accordingly, recovery by the Michigan State Class members is not restricted to the
18    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
19    and they seek all remedies as allowed by law.
20                1360. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
21    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
22    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
23    material facts regarding the Class Vehicles. Michigan State Class members were therefore induced
24    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
25                1361. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
26    through the limited remedy of repairing and correcting Defendants’ defect in materials and
27    workmanship as many incidental and consequential damages have already been suffered because of
28    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 220 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 235 of 431



 1    failure to provide such limited remedy within a reasonable time, and any limitation on Michigan
 2    State Class members’ remedies would be insufficient to make them whole.
 3                1362. Finally, because of Defendants’ breach of warranty as set forth herein, Michigan
 4    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
 5    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
 6    owned or leased, and for such other incidental and consequential damages as allowed.
 7                1363. Defendants were provided reasonable notice of these issues by way of a letter sent
 8    by Plaintiffs as well as the regulators’ investigations.
 9                1364. As a direct and proximate result of Defendants’ breach of express warranties,
10    Michigan State Class members have been damaged in an amount to be determined at trial.
11                                           MICHIGAN COUNT III:
                                  Breach of Implied Warranty of Merchantability
12                                 Mich. Comp. Laws §§ 440.2314 and 440.2860
                                     (On Behalf of the Michigan State Class)
13
                  1365. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
14
      forth herein.
15
                  1366. This count is brought on behalf of the Michigan State Class against all Defendants.
16
                  1367. Defendants are and were at all relevant times “merchant[s]” with respect to motor
17
      vehicles under Mich. Comp. Laws § 440.2104(1) and “sellers” of motor vehicles under
18
      § 440.2103(1)(d).
19
                  1368. With respect to leases, Defendants are and were at all relevant times “lessors” of
20
      motor vehicles under Mich. Comp. Laws § 440.2803(1)(p).
21
                  1369. The Class Vehicles are and were at all relevant times “goods” within the meaning of
22
      Mich. Comp. Laws §§ 440.2105(1) and 440.2803(1)(h).
23
                  1370. A warranty that the Class Vehicles were in merchantable condition and fit for the
24
      ordinary purpose for which vehicles are used is implied by law pursuant to Mich. Comp. Laws
25
      §§ 440.2314 and 440.2862.
26
                  1371. These Class Vehicles, when sold or leased and at all times thereafter, were
27
      materially different from vehicles Defendants submitted for emissions testing, included software
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 221 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 236 of 431



 1    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 2    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 3    ordinary purpose for which vehicles are used.
 4                1372. Defendants were provided reasonable notice of these issues by way of a letter sent
 5    by Plaintiffs as well as the regulators’ investigations.
 6                1373. As a direct and proximate result of Defendants’ breach of the implied warranty of
 7    merchantability, Michigan State Class members have been damaged in an amount to be proven at
 8    trial.
 9                                          MINNESOTA COUNT I:
                         Violations of the Minnesota Prevention of Consumer Fraud Act
10                                         Minn. Stat. § 325F.68 et seq.
                                     (On Behalf of the Minnesota State Class)
11
                  1374. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
12
                  1375. This count is brought on behalf of the Minnesota State Class against all Defendants.
13
                  1376. The Class Vehicles constitute “merchandise” within the meaning of Minn. Stat.
14
      § 325F.68(2).
15
                  1377. The Minnesota Prevention of Consumer Fraud Act (“Minnesota CFA”) prohibits
16
      “[t]he act, use, or employment by any person of any fraud, false pretense, false promise,
17
      misrepresentation, misleading statement or deceptive practice, with the intent that others rely
18
      thereon in connection with the sale of any merchandise, whether or not any person has in fact been
19
      misled, deceived, or damaged thereby . . . .” Minn. Stat. § 325F.69(1). Defendants participated in
20
      misleading, false, or deceptive acts that violated the Minnesota CFA.
21
                  1378. In the course of their business, Defendants concealed and suppressed material facts
22
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
23
      emissions testing that were different from production vehicles, (b) installing a secret software
24
      program that caused the vehicles to perform differently during emissions testing than on the road,
25
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
26
      emissions tests when they in fact did not.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 222 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 237 of 431



 1                1379. Minnesota State Class members had no way of discerning that Defendants’
 2    representations were false and misleading because Minnesota State Class members did not have
 3    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
 4    hardware and software was extremely sophisticated technology.
 5                1380. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 6    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 7    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 8    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 9    transaction involving Class Vehicles has been supplied in accordance with a previous
10    representation when it has not.
11                1381. Defendants intentionally and knowingly misrepresented material facts regarding the
12    Class Vehicles with intent to mislead the Minnesota State Class.
13                1382. Defendants knew or should have known that their conduct violated the Minnesota
14    CFA.
15                1383. Defendants owed the Minnesota State Class a duty to disclose the illegality and
16    public health risks, the true nature of the Class Vehicles, because Defendants:
17                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
18                distributing vehicles throughout the United States that did not perform as advertised;
19                       B.      intentionally concealed the foregoing from regulators and Minnesota State
20                Class members; and/or
21                       C.      made incomplete representations about the Class Vehicles’ fuel economy
22                and emissions while purposefully withholding material facts that contradicted these
23                representations.
24                1384. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
25    emissions was material to the Minnesota State Class.
26                1385. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
27    deceive regulators and reasonable consumers, including the Minnesota State Class, about the true
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 223 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 238 of 431



 1    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the Defendants’
 2    brands, and the true value of the Class Vehicles.
 3                1386. Defendants’ violations present a continuing risk to the Minnesota State Class as well
 4    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 5    public interest.
 6                1387. Minnesota State Class members suffered ascertainable loss and actual damages as a
 7    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
 8    disclose material information. Defendants had an ongoing duty to all their customers to refrain
 9    from unfair and deceptive practices under the Minnesota CFA. All owners of Class Vehicles
10    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
11    in the course of Defendants’ business.
12                1388. As a direct and proximate result of Defendants’ violations of the Minnesota CFA,
13    Minnesota State Class members have suffered injury-in-fact and/or actual damage.
14                1389. Pursuant to Minn. Stat. § 8.31(3a), Minnesota State Class members seek actual
15    damages, attorneys’ fees, and any other just and proper relief available under the Minnesota CFA.
16                1390. Minnesota State Class members also seek punitive damages under Minn. Stat.
17    § 549.20(1)(a) given the clear and convincing evidence that Defendants’ acts show deliberate
18    disregard for the rights of others.
19                                         MINNESOTA COUNT II:
                       Violations of the Minnesota Uniform Deceptive Trade Practices Act
20                                       Minn. Stat. § 325D.43-48 et seq.
                                     (On Behalf of the Minnesota State Class)
21
                  1391. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
22
                  1392. This count is brought on behalf the Minnesota State Class against all Defendants.
23
                  1393. The Minnesota Deceptive Trade Practices Act (“Minnesota DTPA”) prohibits
24
      deceptive trade practices, which occur when a person “(5) represents that goods or services have
25
      sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not
26
      have or that a person has a sponsorship, approval, status, affiliation, or connection that the person
27
      does not have;” “(7) represents that goods or services are of a particular standard, quality, or grade,
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 224 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 239 of 431



 1    or that goods are of a particular style or model, if they are of another;” and “(9) advertises goods or
 2    services with intent not to sell them as advertised.” Minn. Stat. § 325D.44. In the course of the
 3    Defendants’ business, it engaged in deceptive practices by representing that Class Vehicles have
 4    sponsorship, approval, characteristics, ingredients, uses, benefits, or qualities that they do not have;
 5    representing that Class Vehicles are of a particular standard, quality, or grade, or that goods are of a
 6    particular style or model, if they are of another; and advertising Class Vehicles with intent not to
 7    sell them as advertised. Defendants participated in misleading, false, or deceptive acts that violated
 8    the Minnesota DTPA.
 9                1394. By submitting vehicles for emissions testing that were different from production
10    vehicles, installing a secret software program that caused the vehicles to perform differently during
11    emissions testing than on the road, falsely attesting that certain vehicles’ high performance (Sport
12    Plus) mode could pass emissions tests when they in fact did not, by marketing its vehicles as
13    reliable, environmentally clean, efficient, and of high quality, and by presenting itself as a reputable
14    manufacturer that valued environmental cleanliness and efficiency, and stood behind its vehicles
15    after they were sold, Defendants engaged in deceptive business practices prohibited by the
16    Minnesota DTPA.
17                1395. Defendants’ actions as set forth above occurred in the conduct of trade or
18    commerce.
19                1396. In the course of their business, Defendants concealed and suppressed material facts
20    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
21    emissions testing that were different from production vehicles, (b) installing a secret software
22    program that caused the vehicles to perform differently during emissions testing than on the road,
23    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
24    emissions tests when they in fact did not.
25                1397. Minnesota State Class members had no way of discerning that Defendants’
26    representations were false and misleading because Minnesota State Class members did not have
27    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
28    hardware and software was extremely sophisticated technology.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 225 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 240 of 431



 1                1398. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 2    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 3    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 4    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 5    transaction involving Class Vehicles has been supplied in accordance with a previous
 6    representation when it has not.
 7                1399. Defendants intentionally and knowingly misrepresented material facts regarding the
 8    Class Vehicles with intent to mislead the Minnesota State Class.
 9                1400. Defendants knew or should have known that their conduct violated the Minnesota
10    DTPA.
11                1401. Defendants owed the Minnesota State Class a duty to disclose the illegality and
12    public health risks, the true nature of the Class Vehicles, because Defendants:
13                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
14                distributing vehicles throughout the United States that did not perform as advertised;
15                       B.      intentionally concealed the foregoing from regulators and Minnesota State
16                Class members; and/or
17                       C.      made incomplete representations about the Class Vehicles’ fuel economy
18                and emissions while purposefully withholding material facts that contradicted these
19                representations.
20                1402. Defendants’ concealment of the true characteristics of the Class Vehicles’ true fuel
21    consumption and emissions were material to the Minnesota State Class.
22                1403. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
23    deceive regulators and reasonable consumers, including the Minnesota State Class, about the true
24    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
25    brands, the devaluing of environmental cleanliness and integrity at Defendant companies, and the
26    true value of the Class Vehicles.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 226 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 241 of 431



 1                1404. Defendants’ violations present a continuing risk to the Minnesota State Class as well
 2    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 3    public interest.
 4                1405. Minnesota State Class members suffered ascertainable loss and actual damages as a
 5    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
 6    disclose material information. Defendants had an ongoing duty to all their customers to refrain
 7    from unfair and deceptive practices under the Minnesota DTPA. All owners of Class Vehicles
 8    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
 9    in the course of Defendants’ business.
10                1406. As a direct and proximate result of Defendants’ violations of the Minnesota DTPA,
11    Minnesota State Class members have suffered injury-in-fact and/or actual damage.
12                1407. Pursuant Minn. Stat. §§ 8.31(3a) and 325D.45, the Minnesota State Class seeks
13    actual damages, attorneys’ fees, and any other just and proper relief available under the Minnesota
14    DTPA.
15                                        MINNESOTA COUNT III:
                                          Breach of Express Warranty
16                                   Minn. Stat. §§ 336.2-313 and 336.2A-210
                                     (On Behalf of the Minnesota State Class)
17
                  1408. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
18
      fully set forth herein.
19
                  1409. This count is brought on behalf of the Minnesota State Class against all Defendants.
20
                  1410. Defendants are and were at all relevant times “merchant[s]” with respect to motor
21
      vehicles under Minn. Stat. § 336.2-104(1) and “sellers” of motor vehicles under § 336.2-103(1)(d).
22
                  1411. With respect to leases, Defendants are and were at all relevant times “lessors” of
23
      motor vehicles under Minn. Stat. § 336.2A-103(1)(p).
24
                  1412. The Class Vehicles are and were at all relevant times “goods” within the meaning of
25
      Minn. Stat. §§ 336.2-105(1) and 336.2A-103(1)(h).
26

27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 227 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 242 of 431



 1                1413. In connection with the purchase or lease of each one of its new vehicles, Defendants
 2    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 3    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 4                1414. Defendants also made numerous representations, descriptions, and promises to
 5    Minnesota State Class members regarding the performance and emission controls of their vehicles.
 6                1415. For example, Defendants included in the warranty booklets for some or all of the
 7    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 8    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 9    from defects in material and workmanship which would cause it not to meet those standards.”
10                1416. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
11    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
12    Warranty.”
13                1417. The EPA requires vehicle manufacturers to provide a Performance Warranty with
14    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
15    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
16    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
17    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
18    emission control components are covered for the first eight years or 80,000 miles (whichever
19    comes first). These major emission control components subject to the longer warranty include the
20    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
21    device or computer.
22                1418. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
23    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
24    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
25    Design and Defect Warranty required by the EPA covers repair of emission control or emission
26    related parts, which fail to function or function improperly because of a defect in materials or
27    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 228 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 243 of 431



 1    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 2    comes first.
 3                1419. As manufacturers of light-duty vehicles, Defendants were required to provide these
 4    warranties to purchasers or lessees of Class Vehicles.
 5                1420. Defendants’ warranties formed a basis of the bargain that was reached when
 6    consumers purchased or leased Class Vehicles.
 7                1421. Despite the existence of warranties, Defendants failed to inform Minnesota State
 8    Class members that the Class Vehicles were defective and intentionally designed and manufactured
 9    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
10    regulators and represented to consumers who purchased or leased them, and Defendants failed to
11    fix the defective emission components free of charge.
12                1422. Defendants breached the express warranty promising to repair and correct
13    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
14    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
15                1423. Affording Defendants a reasonable opportunity to cure their breach of written
16    warranties would be unnecessary and futile here.
17                1424. Furthermore, the limited warranty promising to repair and correct Defendants’
18    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
19    insufficient to make Minnesota State Class members whole and because Defendants have failed
20    and/or have refused to adequately provide the promised remedies within a reasonable time.
21                1425. Accordingly, recovery by Minnesota State Class members is not restricted to the
22    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
23    and they seek all remedies as allowed by law.
24                1426. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
25    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
26    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
27    material facts regarding the Class Vehicles. Minnesota State Class members were therefore
28    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 229 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 244 of 431



 1                1427. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 2    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 3    workmanship as many incidental and consequential damages have already been suffered because of
 4    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 5    failure to provide such limited remedy within a reasonable time, and any limitation on the
 6    Minnesota State Class members’ remedies would be insufficient to make them whole.
 7                1428. Finally, because of Defendants’ breach of warranty as set forth herein, Minnesota
 8    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
 9    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
10    owned or leased, and for such other incidental and consequential damages as allowed.
11                1429. Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                1430. As a direct and proximate result of Defendants’ breach of express warranties,
14    Minnesota State Class members have been damaged in an amount to be determined at trial.
15                                          MINNESOTA COUNT IV:
                                  Breach of Implied Warranty of Merchantability
16                                   Minn. Stat. §§ 336.2-314 and 336.2A-212
                                     (On Behalf of the Minnesota State Class)
17
                  1431. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
18
      forth herein.
19
                  1432. This count is brought on behalf of the Minnesota State Class against all Defendants.
20
                  1433. Defendants are and were at all relevant times “merchant[s]” with respect to motor
21
      vehicles under Minn. Stat. § 336.2-104(1) and “sellers” of motor vehicles under § 336.2-103(1)(d).
22
                  1434. With respect to leases, Defendants are and were at all relevant times “lessors” of
23
      motor vehicles under Minn. Stat. § 336.2A-103(1)(p).
24
                  1435. The Class Vehicles are and were at all relevant times “goods” within the meaning of
25
      Minn. Stat. §§ 336.2-105(1) and 336.2A-103(1)(h).
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 230 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 245 of 431



 1                1436. A warranty that the Class Vehicles were in merchantable condition and fit for the
 2    ordinary purpose for which vehicles are used is implied by law pursuant to Minn. Stat.
 3    §§ 336.2-314 and 336.2A-212.
 4                1437. These Class Vehicles, when sold or leased and at all times thereafter, were
 5    materially different from vehicles Defendants submitted for emissions testing, included software
 6    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 7    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 8    ordinary purpose for which vehicles are used.
 9                1438. Defendants were provided reasonable notice of these issues by way of a letter sent
10    by Plaintiffs as well as the regulators’ investigations.
11                1439. As a direct and proximate result of Defendants’ breach of the implied warranty of
12    merchantability, Minnesota State Class members have been damaged in an amount to be proven at
13    trial.
14                                           MISSISSIPPI COUNT I:
                                Violations of Mississippi Consumer Protection Act
15                                      Miss. Code. Ann. § 75-24-1, et seq.
                                    (On Behalf of the Mississippi State Class)
16
                  1440. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
17
                  1441. This count is brought on behalf of the Mississippi State Class against all Defendants.
18
                  1442. The Mississippi Consumer Protection Act (“Mississippi CPA”) prohibits “unfair or
19
      deceptive trade practices in or affecting commerce.” Miss. Code. Ann. § 75-24-5(1). Unfair or
20
      deceptive practices include, but are not limited to, “(e) Representing that goods or services have
21
      sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not
22
      have or that a person has a sponsorship, approval, status, affiliation, or connection that he does not
23
      have;” “(g) Representing that goods or services are of a particular standard, quality, or grade, or that
24
      goods are of a particular style or model, if they are of another;” and “(i) Advertising goods or
25
      services with intent not to sell them as advertised.” Miss. Code. Ann. § 75-24-5. Defendants
26
      participated in deceptive trade practices that violated the Mississippi CPA as described herein,
27
      including representing that Class Vehicles have characteristics, uses, benefits, and qualities which
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 231 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 246 of 431



 1    they do not have; representing that Class Vehicles are of a particular standard and quality when
 2    they are not; and advertising Class Vehicles with the intent not to sell them as advertised.
 3                1443. In the course of their business, Defendants concealed and suppressed material facts
 4    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 5    emissions testing that were different from production vehicles, (b) installing a secret software
 6    program that caused the vehicles to perform differently during emissions testing than on the road,
 7    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 8    emissions tests when they in fact did not.
 9                1444. Mississippi State Class members had no way of discerning that Defendants’
10    representations were false and misleading because Mississippi State Class members did not have
11    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
12    hardware and software was extremely sophisticated technology.
13                1445. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
14    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
15    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
16    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
17    transaction involving Class Vehicles has been supplied in accordance with a previous
18    representation when it has not.
19                1446. Defendants intentionally and knowingly misrepresented material facts regarding the
20    Class Vehicles with intent to mislead the Mississippi State Class.
21                1447. Defendants knew or should have known that their conduct violated the Mississippi
22    CPA.
23                1448. Defendants owed the Mississippi State Class a duty to disclose the illegality and
24    public health risks, the true nature of the Class Vehicles, because Defendants:
25                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
26                distributing vehicles throughout the United States that did not perform as advertised;
27                       B.      intentionally concealed the foregoing from regulators and Mississippi State
28                Class members; and/or

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 232 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 247 of 431



 1                       C.      made incomplete representations about the Class Vehicles’ fuel economy
 2                and emissions while purposefully withholding material facts that contradicted these
 3                representations.
 4                1449. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
 5    emissions were material to the Mississippi State Class.
 6                1450. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 7    deceive regulators and reasonable consumers, including the Mississippi State Class, about the true
 8    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
 9    brands, and the true value of the Class Vehicles.
10                1451. Defendants’ violations present a continuing risk to the Mississippi State Class as
11    well as to the general public. Defendants’ unlawful acts and practices complained of herein affect
12    the public interest.
13                1452. Mississippi State Class members suffered ascertainable loss and actual damages as a
14    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
15    disclose material information. Defendants had an ongoing duty to all their customers to refrain
16    from unfair and deceptive practices under the Mississippi CPA. All owners of Class Vehicles
17    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
18    in the course of Defendants’ business.
19                1453. As a direct and proximate result of Defendants’ violations of the Mississippi CPA,
20    Mississippi State Class members have suffered injury-in-fact and/or actual damage.
21                1454. Plaintiffs’ seek actual damages in an amount to be determined at trial any other just
22    and proper relief available under the Mississippi CPA.
23                                          MISSISSIPPI COUNT II:
                                          Breach of Express Warranty
24                                    Miss. Code §§ 75-2-313 and 75-2A-210
                                     (On Behalf of the Mississippi State Class)
25
                  1455. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
26
      fully set forth herein.
27
                  1456. This count is brought on behalf of the Mississippi State Class against all Defendants.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 233 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 248 of 431



 1                1457. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 2    vehicles under Miss. Code § 75-2-104(1) and “sellers” of motor vehicles under § 75-2-103(1)(d).
 3                1458. With respect to leases, Defendants are and were at all relevant times “lessors” of
 4    motor vehicles under Miss. Code § 75-2A-103(1)(p).
 5                1459. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 6    Miss. Code §§ 75-2-105(1) and 75-2A-103(1)(h).
 7                1460. In connection with the purchase or lease of each one of its new vehicles, Defendants
 8    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 9    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
10                1461. Defendants also made numerous representations, descriptions, and promises to
11    Mississippi State Class members regarding the performance and emission controls of their
12    vehicles.
13                1462. For example, Defendants included in the warranty booklets for some or all of the
14    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
15    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
16    from defects in material and workmanship which would cause it not to meet those standards.”
17                1463. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
18    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
19    Warranty.”
20                1464. The EPA requires vehicle manufacturers to provide a Performance Warranty with
21    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
22    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
23    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
24    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
25    emission control components are covered for the first eight years or 80,000 miles (whichever
26    comes first). These major emission control components subject to the longer warranty include the
27    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
28    device or computer.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 234 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 249 of 431



 1                1465. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 2    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 3    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
 4    Design and Defect Warranty required by the EPA covers repair of emission control or emission
 5    related parts, which fail to function or function improperly because of a defect in materials or
 6    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 7    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 8    comes first.
 9                1466. As manufacturers of light-duty vehicles, Defendants were required to provide these
10    warranties to purchasers or lessees of Class Vehicles.
11                1467. Defendants’ warranties formed a basis of the bargain that was reached when
12    consumers purchased or leased Class Vehicles.
13                1468. Despite the existence of warranties, Defendants failed to inform Mississippi State
14    Class members that the Class Vehicles were defective and intentionally designed and manufactured
15    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
16    regulators and represented to consumers who purchased or leased them, and Defendants failed to
17    fix the defective emission components free of charge.
18                1469. Defendants breached the express warranty promising to repair and correct
19    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
20    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
21                1470. Affording Defendants a reasonable opportunity to cure their breach of written
22    warranties would be unnecessary and futile here.
23                1471. Furthermore, the limited warranty promising to repair and correct Defendants’
24    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
25    insufficient to make Mississippi State Class members whole and because Defendants have failed
26    and/or have refused to adequately provide the promised remedies within a reasonable time.
27

28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 235 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 250 of 431



 1                1472. Accordingly, recovery by Mississippi State Class members is not restricted to the
 2    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
 3    and they seek all remedies as allowed by law.
 4                1473. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 5    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
 6    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
 7    material facts regarding the Class Vehicles. Mississippi State Class members were therefore
 8    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 9                1474. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
10    through the limited remedy of repairing and correcting Defendants’ defect in materials and
11    workmanship as many incidental and consequential damages have already been suffered because of
12    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
13    failure to provide such limited remedy within a reasonable time, and any limitation on Mississippi
14    State Class members’ remedies would be insufficient to make them whole.
15                1475. Finally, because of Defendants’ breach of warranty as set forth herein, Mississippi
16    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
17    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
18    owned or leased, and for such other incidental and consequential damages as allowed.
19                1476. Defendants were provided reasonable notice of these issues by way of a letter sent
20    by Plaintiffs as well as the regulators’ investigations.
21                1477. As a direct and proximate result of Defendants’ breach of express warranties,
22    Mississippi State Class members have been damaged in an amount to be determined at trial.
23                                          MISSISSIPPI COUNT III:
                                  Breach of Implied Warranty of Merchantability
24                                    Miss. Code §§ 75-2-314 and 75-2A-212
                                     (On Behalf of the Mississippi State Class)
25
                  1478. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
26
      forth herein.
27
                  1479. This count is brought on behalf of the Mississippi State Class against all Defendants.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 236 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 251 of 431



 1                1480. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 2    vehicles under Miss. Code § 75-2-104(1) and “sellers” of motor vehicles under § 75-2-103(1)(d).
 3                1481. With respect to leases, Defendants are and were at all relevant times “lessors” of
 4    motor vehicles under Miss. Code § 75-2A-103(1)(p).
 5                1482. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 6    Miss. Code §§ 75-2-105(1) and 75-2A-103(1)(h).
 7                1483. A warranty that the Class Vehicles were in merchantable condition and fit for the
 8    ordinary purpose for which vehicles are used is implied by law pursuant to Miss. Code §§ 75-2-314
 9    and 75-2A-212.
10                1484. These Class Vehicles, when sold or leased and at all times thereafter, were
11    materially different from vehicles Defendants submitted for emissions testing, included software
12    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
13    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
14    ordinary purpose for which vehicles are used.
15                1485. Defendants were provided reasonable notice of these issues by way of a letter sent
16    by Plaintiffs as well as the regulators’ investigations.
17                1486. As a direct and proximate result of Defendants’ breach of the implied warranty of
18    merchantability, Mississippi State Class members have been damaged in an amount to be proven at
19    trial.
20                                             MISSOURI COUNT I:
                              Violations of the Missouri Merchandising Practices Act
21                                        Mo. Rev. Stat. § 407.010 et seq.
                                      (On Behalf of the Missouri State Class)
22
                  1487. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
23
                  1488. Plaintiff Lee Marks (for the purposes of this count, “Plaintiff”) brings this claim on
24
      behalf of himself and the Missouri State Class against all Defendants.
25
                  1489. Defendants, Plaintiff, and the Missouri State Class are “persons” within the
26
      meaning of Mo. Rev. Stat. § 407.010(5).
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 237 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 252 of 431



 1                1490. Defendants engaged in “trade” or “commerce” in the State of Missouri within the
 2    meaning of Mo. Rev. Stat. § 407.010(7).
 3                1491. The Missouri Merchandising Practices Act (“Missouri MPA”) makes unlawful the
 4    “act, use or employment by any person of any deception, fraud, false pretense, misrepresentation,
 5    unfair practice, or the concealment, suppression, or omission of any material fact in connection
 6    with the sale or advertisement of any merchandise Mo. Rev. Stat. § 407.020.
 7                1492. In the course of their business, Defendants concealed and suppressed material facts
 8    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 9    emissions testing that were different from production vehicles, (b) installing a secret software
10    program that caused the vehicles to perform differently during emissions testing than on the road,
11    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
12    emissions tests when they in fact did not.
13                1493. Plaintiff and Missouri State Class members had no way of discerning that
14    Defendants’ representations were false and misleading because Plaintiff and Missouri State Class
15    members did not have access to Defendants’ emissions certification test vehicles and Defendants’
16    emissions-related hardware and software was extremely sophisticated technology.
17                1494. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
18    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
19    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
20    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
21    transaction involving Class Vehicles has been supplied in accordance with a previous
22    representation when it has not.
23                1495. Defendants intentionally and knowingly misrepresented material facts regarding the
24    Class Vehicles with intent to mislead the Missouri State Class.
25                1496. Defendants knew or should have known that their conduct violated the Missouri
26    MPA.
27                1497. Defendants owed the Plaintiff and Missouri State Class a duty to disclose the
28    illegality and public health risks, the true nature of the Class Vehicles, because Defendants:

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 238 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 253 of 431



 1                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
 2                distributing vehicles throughout the United States that did not perform as advertised;
 3                       B.      intentionally concealed the foregoing from regulators and Missouri State
 4                Class members; and/or
 5                       C.      made incomplete representations about the Class Vehicles’ fuel economy
 6                and emissions while purposefully withholding material facts that contradicted these
 7                representations.
 8                1498. Defendants’ concealment of the true fuel consumption and emissions was material
 9    to the Missouri State Class.
10                1499. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
11    deceive regulators and reasonable consumers, including Missouri State Class, about the true
12    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
13    brands, and the true value of the Class Vehicles.
14                1500. Defendants’ violations present a continuing risk to Plaintiff, the Missouri State
15    Class, and the general public. Defendants’ unlawful acts and practices complained of herein affect
16    the public interest.
17                1501. Plaintiff and Missouri State Class members suffered ascertainable loss and actual
18    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
19    and failure to disclose material information. Defendants had an ongoing duty to all their customers
20    to refrain from unfair and deceptive practices under the Missouri MPA. All owners of Class
21    Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and
22    practices made in the course of Defendants’ business.
23                1502. As a direct and proximate result of Defendants’ violations of the Missouri MPA,
24    Plaintiff and Missouri State Class members have suffered injury-in-fact and/or actual damage.
25                1503. Defendants are liable to Plaintiff and the Missouri State Class for damages in
26    amounts to be proven at trial, including attorneys’ fees, costs, and punitive damages, as well as
27    injunctive relief enjoining Defendants’ unfair and deceptive practices, and any other just and proper
28    relief under Mo. Rev. Stat. § 407.025.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 239 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 254 of 431



 1                                            MISSOURI COUNT II:
                                            Breach of Express Warranty
 2                                      Mo. Stat. §§ 400.2-313 and 400.2A-210
                                       (On Behalf of the Missouri State Class)
 3
                  1504. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 4
      fully set forth herein.
 5
                  1505. Plaintiff Lee Marks (for the purposes of this count, “Plaintiff”) brings this claim on
 6
      behalf of himself and the Missouri State Class against all Defendants.
 7
                  1506. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 8
      vehicles under Mo. Stat. § 400.2-104(1) and “sellers” of motor vehicles under § 400.2-103(1)(d).
 9
                  1507. With respect to leases, Defendants are and were at all relevant times “lessors” of
10
      motor vehicles under Mo. Stat. § 400.2A-103(1)(p).
11
                  1508. The Class Vehicles are and were at all relevant times “goods” within the meaning of
12
      Mo. Stat. § 400.2-105(1) and Mo. Stat. § 400.2A-103(1)(h).
13
                  1509. In connection with the purchase or lease of each one of its new vehicles, Defendants
14
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
15
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
16
                  1510. Defendants also made numerous representations, descriptions, and promises to
17
      Missouri State Class members regarding the performance and emission controls of their vehicles.
18
                  1511. For example, Defendants included in the warranty booklets for some or all of the
19
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
20
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
21
      from defects in material and workmanship which would cause it not to meet those standards.”
22

23                1512. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two

24    federal emission control warranties: a “Performance Warranty” and a “Design and Defect

25    Warranty.”

26                1513. The EPA requires vehicle manufacturers to provide a Performance Warranty with

27    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for

28    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 240 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 255 of 431



 1    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 2    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 3    emission control components are covered for the first eight years or 80,000 miles (whichever
 4    comes first). These major emission control components subject to the longer warranty include the
 5    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 6    device or computer.
 7                1514. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 8    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 9    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
10    Design and Defect Warranty required by the EPA covers repair of emission control or emission
11    related parts, which fail to function or function improperly because of a defect in materials or
12    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
13    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
14    comes first.
15                1515. As manufacturers of light-duty vehicles, Defendants were required to provide these
16    warranties to purchasers or lessees of Class Vehicles.
17                1516. Defendants’ warranties formed a basis of the bargain that was reached when
18    consumers purchased or leased Class Vehicles.
19                1517. Despite the existence of warranties, Defendants failed to inform Missouri State
20    Class members that the Class Vehicles were defective and intentionally designed and manufactured
21    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
22    regulators and represented to consumers who purchased or leased them, and Defendants failed to
23    fix the defective emission components free of charge.
24                1518. Defendants breached the express warranty promising to repair and correct
25    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
26    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
27                1519. Affording Defendants a reasonable opportunity to cure their breach of written
28    warranties would be unnecessary and futile here.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 241 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 256 of 431



 1                1520. Furthermore, the limited warranty promising to repair and correct Defendants’
 2    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
 3    insufficient to make Plaintiff and Missouri State Class members whole and because Defendants
 4    have failed and/or have refused to adequately provide the promised remedies within a reasonable
 5    time.
 6                1521. Accordingly, recovery by Plaintiff and Missouri State Class members is not
 7    restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
 8    and workmanship, and they seek all remedies as allowed by law.
 9                1522. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
10    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
11    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
12    material facts regarding the Class Vehicles. Plaintiff and Missouri State Class members were
13    therefore induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
14                1523. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
15    through the limited remedy of repairing and correcting Defendants’ defect in materials and
16    workmanship as many incidental and consequential damages have already been suffered because of
17    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
18    failure to provide such limited remedy within a reasonable time, and any limitation on Missouri
19    State Class members’ remedies would be insufficient to make them whole.
20                1524. Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiff and
21    Missouri State Class members assert, as additional and/or alternative remedies, the revocation of
22    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
23    currently owned or leased, and for such other incidental and consequential damages as allowed.
24                1525. Defendants were provided reasonable notice of these issues by way of a letter sent
25    by Plaintiff as well as the regulators’ investigations.
26                1526. As a direct and proximate result of Defendants’ breach of express warranties,
27    Missouri State Class members have been damaged in an amount to be determined at trial.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 242 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 257 of 431



 1                                           MISSOURI COUNT III:
                                  Breach of Implied Warranty of Merchantability
 2                                     Mo. Stat. §§ 400.2-314 and 400.2A-212
                                      (On Behalf of the Missouri State Class)
 3
                  1527. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 4
      forth herein.
 5
                  1528. Plaintiff Lee Marks (for the purposes of this count, “Plaintiff”) brings this claim on
 6
      behalf of himself and the Missouri State Class against all Defendants.
 7
                  1529. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 8
      vehicles under Mo. Stat. § 400.2-104(1) and “sellers” of motor vehicles under § 400.2-103(1)(d).
 9
                  1530. With respect to leases, Defendants are and were at all relevant times “lessors” of
10
      motor vehicles under Mo. Stat. § 400.2A-103(1)(p).
11
                  1531. The Class Vehicles are and were at all relevant times “goods” within the meaning of
12
      Mo. Stat. § 400.2-105(1) and Mo. Stat. § 400.2A-103(1)(h).
13
                  1532. A warranty that the Class Vehicles were in merchantable condition and fit for the
14
      ordinary purpose for which vehicles are used is implied by law pursuant to Mo. Stat. § 400.2-314
15
      and Mo. Stat. § 400.2A-212.
16
                  1533. These Class Vehicles, when sold or leased and at all times thereafter, were
17
      materially different from vehicles Defendants submitted for emissions testing, included software
18
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
19
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
20
      ordinary purpose for which vehicles are used.
21
                  1534. Defendants were provided reasonable notice of these issues by way of a letter sent
22
      by Plaintiffs as well as the regulators’ investigations.
23
                  1535. As a direct and proximate result of Defendants’ breach of the implied warranty of
24
      merchantability, Plaintiff and Missouri State Class members have been damaged in an amount to be
25
      proven at trial.
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 243 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 258 of 431



 1                                     MONTANA COUNT I:
        Violations of the Montana Unfair Trade Practices and Consumer Protection Act of 1973
 2                               Mont. Code Ann. § 30-14-101 et seq.
                                (On Behalf of the Montana State Class)
 3
                  1536. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
 4
                  1537. This count is brought on behalf of the Montana State Class against all Defendants.
 5
                  1538. Defendants and the Montana State Class are “persons” within the meaning of Mont.
 6
      Code Ann. § 30-14-102(6).
 7
                  1539. Montana State Class members are “consumer[s]” under MONT. CODE ANN.
 8
      § 30-14-102(1).
 9
                  1540. The sale or lease of the Class Vehicles to Montana State Class members occurred
10
      within “trade and commerce” within the meaning of Mont. Code Ann. § 30-14-102(8), and
11
      Defendants committed deceptive and unfair acts in the conduct of “trade and commerce” as defined
12
      in that statutory section.
13
                  1541. The Montana Unfair Trade Practices and Consumer Protection Act (“Montana
14
      CPA”) makes unlawful any “unfair methods of competition and unfair or deceptive acts or
15
      practices in the conduct of any trade or commerce.” Mont. Code Ann. § 30-14-103.
16
                  1542. In the course of their business, Defendants concealed and suppressed material facts
17
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
18
      emissions testing that were different from production vehicles, (b) installing a secret software
19
      program that caused the vehicles to perform differently during emissions testing than on the road,
20
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
21
      emissions tests when they in fact did not.
22
                  1543. Montana State Class members had no way of discerning that Defendants’
23
      representations were false and misleading because Montana State Class members did not have
24
      access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
25
      hardware and software was extremely sophisticated technology.
26
                  1544. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
27
      have characteristics, uses, benefits, and qualities which they do not have; representing that Class
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 244 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 259 of 431



 1    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 2    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 3    transaction involving Class Vehicles has been supplied in accordance with a previous
 4    representation when it has not.
 5                1545. Defendants intentionally and knowingly misrepresented material facts regarding the
 6    Class Vehicles with intent to mislead the Montana State Class.
 7                1546. Defendants knew or should have known that their conduct violated the Montana
 8    CPA.
 9                1547. Defendants owed the Montana State Class a duty to disclose the illegality and public
10    health risks, the true nature of the Class Vehicles, because Defendants:
11                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
12                distributing vehicles throughout the United States that did not perform as advertised;
13                       B.      intentionally concealed the foregoing from regulators and Montana State
14                Class members; and/or
15                       C.      made incomplete representations about the Class Vehicles’ fuel economy
16                and emissions while purposefully withholding material facts that contradicted these
17                representations.
18                1548. Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
19    economy and emissions was material to the Montana State Class.
20                1549. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
21    deceive regulators and reasonable consumers, including the Montana State Class, about the true
22    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the Defendants’
23    brands, and the true value of the Class Vehicles.
24                1550. Defendants’ violations present a continuing risk to the Montana State Class as well
25    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
26    public interest.
27                1551. Montana State Class members suffered ascertainable loss and actual damages as a
28    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 245 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 260 of 431



 1    disclose material information. Defendants had an ongoing duty to all their customers to refrain
 2    from unfair and deceptive practices under the Montana CPA. All owners of Class Vehicles suffered
 3    ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
 4    course of Defendants’ business.
 5                1552. As a direct and proximate result of Defendants’ violations of the Montana CPA,
 6    Montana State Class members have suffered injury-in-fact and/or actual damage.
 7                1553. Because Defendants’ unlawful methods, acts, and practices have caused Montana
 8    State Class members to suffer an ascertainable loss of money and property, the Montana State Class
 9    seeks from Defendants actual damages or $500, whichever is greater, discretionary treble damages,
10    reasonable attorneys’ fees, an order enjoining Defendants’ unfair, unlawful, and/or deceptive
11    practices, and any other relief the Court considers necessary or proper, under Mont. Code Ann.
12    § 30-14-133.
13                                          MONTANA COUNT II:
                                          Breach of Express Warranty
14                                    Mont. Code §§ 30-2-313 and 30-2A-210
                                      (On Behalf of the Montana State Class)
15
                  1554. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
16
      fully set forth herein.
17
                  1555. This count is brought on behalf of the Montana State Class against all Defendants.
18
                  1556. Defendants are and were at all relevant times “merchant[s]” with respect to motor
19
      vehicles under Mont. Code § 30-2-104(1) and “sellers” of motor vehicles under § 30-2-103(1)(d).
20
                  1557. With respect to leases, Defendants are and were at all relevant times “lessors” of
21
      motor vehicles under Mont. Code § 30-2A-103(1)(p).
22
                  1558. The Class Vehicles are and were at all relevant times “goods” within the meaning of
23
      Mont. Code §§ 30-2-105(1) and 30-2A-103(1)(h).
24
                  1559. In connection with the purchase or lease of each one of its new vehicles, Defendants
25
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
26
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 246 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 261 of 431



 1                1560. Defendants also made numerous representations, descriptions, and promises to
 2    Montana State Class members regarding the performance and emission controls of their vehicles.
 3                1561. For example, Defendants included in the warranty booklets for some or all of the
 4    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 5    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 6    from defects in material and workmanship which would cause it not to meet those standards.”
 7
                  1562. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 8
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 9
      Warranty.”
10
                  1563. The EPA requires vehicle manufacturers to provide a Performance Warranty with
11
      respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
12
      their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
13
      required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
14
      whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
15
      emission control components are covered for the first eight years or 80,000 miles (whichever
16
      comes first). These major emission control components subject to the longer warranty include the
17
      catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
18
      device or computer.
19
                  1564. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
20
      with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
21
      warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
22
      Design and Defect Warranty required by the EPA covers repair of emission control or emission
23
      related parts, which fail to function or function improperly because of a defect in materials or
24
      workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
25
      first, or, for the major emission control components, for eight years or 80,000 miles, whichever
26
      comes first.
27

28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 247 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 262 of 431



 1                1565. As manufacturers of light-duty vehicles, Defendants were required to provide these
 2    warranties to purchasers or lessees of Class Vehicles.
 3                1566. Defendants’ warranties formed a basis of the bargain that was reached when
 4    consumers purchased or leased Class Vehicles.
 5                1567. Despite the existence of warranties, Defendants failed to inform Montana State
 6    Class members that the Class Vehicles were defective and intentionally designed and manufactured
 7    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
 8    regulators and represented to consumers who purchased or leased them, and Defendants failed to
 9    fix the defective emission components free of charge.
10                1568. Defendants breached the express warranty promising to repair and correct
11    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
12    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
13                1569. Affording Defendants a reasonable opportunity to cure their breach of written
14    warranties would be unnecessary and futile here.
15                1570. Furthermore, the limited warranty promising to repair and correct Defendants’
16    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
17    insufficient to make Montana State Class members whole and because Defendants have failed
18    and/or have refused to adequately provide the promised remedies within a reasonable time.
19                1571. Accordingly, recovery by Montana State Class members is not restricted to the
20    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
21    and they seek all remedies as allowed by law.
22                1572. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
23    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
24    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
25    material facts regarding the Class Vehicles. Montana State Class members were therefore induced
26    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
27                1573. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
28    through the limited remedy of repairing and correcting Defendants’ defect in materials and

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 248 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 263 of 431



 1    workmanship as many incidental and consequential damages have already been suffered because of
 2    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 3    failure to provide such limited remedy within a reasonable time, and any limitation on Montana
 4    State Class members’ remedies would be insufficient to make them whole.
 5                1574. Finally, because of Defendants’ breach of warranty as set forth herein, Montana
 6    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
 7    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
 8    owned or leased, and for such other incidental and consequential damages as allowed.
 9                1575. Defendants were provided reasonable notice of these issues by way of a letter sent
10    by Plaintiffs as well as the regulators’ investigations.
11                1576. As a direct and proximate result of Defendants’ breach of express warranties,
12    Montana State Class members have been damaged in an amount to be determined at trial.
13                                           MONTANA COUNT III:
                                  Breach of Implied Warranty of Merchantability
14                                    Mont. Code §§ 30-2-314 and 30-2A-212
                                      (On Behalf of the Montana State Class)
15
                  1577. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
16
      forth herein.
17
                  1578. This count is brought on behalf of the Montana State Class against all Defendants.
18
                  1579. Defendants are and were at all relevant times “merchant[s]” with respect to motor
19
      vehicles under Mont. Code § 30-2-104(1) and “sellers” of motor vehicles under § 30-2-103(1)(d).
20
                  1580. With respect to leases, Defendants are and were at all relevant times “lessors” of
21
      motor vehicles under Mont. Code § 30-2A-103(1)(p).
22
                  1581. The Class Vehicles are and were at all relevant times “goods” within the meaning of
23
      Mont. Code §§ 30-2-105(1) and 30-2A-103(1)(h).
24
                  1582. A warranty that the Class Vehicles were in merchantable condition and fit for the
25
      ordinary purpose for which vehicles are used is implied by law pursuant to Mont. Code
26
      §§ 30-2-314 and 30-2A-212.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 249 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 264 of 431



 1                1583. These Class Vehicles, when sold or leased and at all times thereafter, were
 2    materially different from vehicles Defendants submitted for emissions testing, included software
 3    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 4    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 5    ordinary purpose for which vehicles are used.
 6                1584. Defendants were provided reasonable notice of these issues by way of a letter sent
 7    by Plaintiffs as well as the regulators’ investigations.
 8                1585. As a direct and proximate result of Defendants’ breach of the implied warranty of
 9    merchantability, Montana State Class members have been damaged in an amount to be proven at
10    trial.
11                                            NEBRASKA COUNT I:
                               Violations of the Nebraska Consumer Protection Act
12                                        Neb. Rev. Stat. § 59-1601 et seq.
                                     (On Behalf of the Nebraska State Class)
13
                  1586. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
14
                  1587. Plaintiff Andrew Kavan (for the purposes of this count, “Plaintiff”) brings this claim
15
      on behalf of himself and the Nebraska State Class against all Defendants.
16
                  1588. Defendants and Nebraska State Class members are “person[s]” under the Nebraska
17
      Consumer Protection Act (“Nebraska CPA”), Neb. Rev. Stat. § 59-1601(1).
18
                  1589. Defendants’ actions as set forth herein occurred in the conduct of trade or commerce
19
      as defined under Neb. Rev. Stat. § 59-1601(2).
20
                  1590. The Nebraska CPA prohibits “unfair or deceptive acts or practices in the conduct of
21
      any trade or commerce.” Neb. Rev. Stat. § 59-1602. The conduct Defendants engaged in as set
22
      forth herein constitutes unfair or deceptive acts or practices.
23
                  1591. In the course of their business, Defendants concealed and suppressed material facts
24
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
25
      emissions testing that were different from production vehicles, (b) installing a secret software
26
      program that caused the vehicles to perform differently during emissions testing than on the road,
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 250 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 265 of 431



 1    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 2    emissions tests when they in fact did not.
 3                1592. Nebraska State Class members had no way of discerning that Defendants’
 4    representations were false and misleading because the Nebraska State Class did not have access to
 5    Defendants’ emissions certification test vehicles and Defendants’ emissions-related hardware and
 6    software was extremely sophisticated technology.
 7                1593. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 8    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 9    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
10    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
11    transaction involving Class Vehicles has been supplied in accordance with a previous
12    representation when it has not.
13                1594. Defendants intentionally and knowingly misrepresented material facts regarding the
14    Class Vehicles with intent to mislead the Nebraska State Class.
15                1595. Defendants knew or should have known that their conduct violated the Nebraska
16    CPA.
17                1596. Defendants owed the Nebraska State Class a duty to disclose the illegality and
18    public health risks, the true nature of the Class Vehicles, because Defendants:
19                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
20                distributing vehicles throughout the United States that did not perform as advertised;
21                       B.      intentionally concealed the foregoing from regulators and Nebraska State
22                Class members; and/or
23                       C.      made incomplete representations about the Class Vehicles’ fuel economy
24                and emissions while purposefully withholding material facts that contradicted these
25                representations.
26                1597. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
27    emissions was material to the Nebraska State Class.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 251 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 266 of 431



 1                1598. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 2    deceive regulators and reasonable consumers, including Plaintiff and the Nebraska State Class,
 3    about the true environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the
 4    Defendants’ brands, and the true value of the Class Vehicles.
 5                1599. Defendants’ violations present a continuing risk to the Nebraska State Class as well
 6    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 7    public interest.
 8                1600. Plaintiff and Nebraska State Class members suffered ascertainable loss and actual
 9    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
10    and failure to disclose material information. Defendants had an ongoing duty to all their customers
11    to refrain from unfair and deceptive practices under the Nebraska CPA. All owners of Class
12    Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and
13    practices made in the course of Defendants’ business.
14                1601. As a direct and proximate result of Defendants’ violations of the Nebraska CPA,
15    Plaintiff and Nebraska State Class members have suffered injury-in-fact and/or actual damage.
16                1602. Because Defendants’ conduct caused injury to Nebraska State Class members’
17    property through violations of the Nebraska CPA, the Nebraska State Class seeks recovery of
18    actual damages, as well as enhanced damages up to $1,000, an order enjoining Defendants’ unfair
19    or deceptive acts and practices, costs of Court, reasonable attorneys’ fees, and any other just and
20    proper relief available under Neb. Rev. Stat. § 59-1609.
21                                           NEBRASKA COUNT II:
                                            Breach of Express Warranty
22                                    Neb. Rev. St. U.C.C. §§ 2-313 and 2A-210
                                      (On Behalf of the Nebraska State Class)
23
                  1603. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
24
      fully set forth herein.
25
                  1604. Plaintiff Andrew Kavan (for the purposes of this count, “Plaintiff”) brings this claim
26
      on behalf of himself and the Nebraska State Class against all Defendants.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 252 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 267 of 431



 1                1605. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 2    vehicles under Neb. Rev. St. U.C.C. § 2-104(1) and “sellers” of motor vehicles under
 3    § 2-103(1)(d).
 4                1606. With respect to leases, Defendants are and were at all relevant times “lessors” of
 5    motor vehicles under Neb. Rev. St. U.C.C. § 2A-103(1)(p).
 6                1607. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 7    Neb. Rev. St. U.C.C. §§ 2-105(1) and 2A-103(1)(h).
 8                1608. In connection with the purchase or lease of each one of its new vehicles, Defendants
 9    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
10    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
11                1609. Defendants also made numerous representations, descriptions, and promises to
12    Nebraska State Class members regarding the performance and emission controls of their vehicles.
13                1610. For example, Defendants included in the warranty booklets for some or all of the
14    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
15    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
16    from defects in material and workmanship which would cause it not to meet those standards.”
17                1611. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
18    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
19    Warranty.”
20                1612. The EPA requires vehicle manufacturers to provide a Performance Warranty with
21    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
22    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
23    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
24    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
25    emission control components are covered for the first eight years or 80,000 miles (whichever
26    comes first). These major emission control components subject to the longer warranty include the
27    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
28    device or computer.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 253 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 268 of 431



 1                1613. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 2    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 3    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
 4    Design and Defect Warranty required by the EPA covers repair of emission control or emission
 5    related parts, which fail to function or function improperly because of a defect in materials or
 6    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 7    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 8    comes first.
 9                1614. As manufacturers of light-duty vehicles, Defendants were required to provide these
10    warranties to purchasers or lessees of Class Vehicles.
11                1615. Defendants’ warranties formed a basis of the bargain that was reached when
12    consumers purchased or leased Class Vehicles.
13                1616. Despite the existence of warranties, Defendants failed to inform Plaintiff and
14    Nebraska State Class members that the Class Vehicles were defective and intentionally designed
15    and manufactured to emit more pollution and achieve worse fuel economy on the road than what
16    was disclosed to regulators and represented to consumers who purchased or leased them, and
17    Defendants failed to fix the defective emission components free of charge.
18                1617. Defendants breached the express warranty promising to repair and correct
19    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
20    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
21                1618. Affording Defendants a reasonable opportunity to cure their breach of written
22    warranties would be unnecessary and futile here.
23                1619. Furthermore, the limited warranty promising to repair and correct Defendants’
24    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
25    insufficient to make Plaintiff and Nebraska State Class members whole and because Defendants
26    have failed and/or have refused to adequately provide the promised remedies within a reasonable
27    time.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 254 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 269 of 431



 1                1620. Accordingly, recovery by Plaintiff and Nebraska State Class members is not
 2    restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
 3    and workmanship, and they seek all remedies as allowed by law.
 4                1621. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 5    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
 6    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
 7    material facts regarding the Class Vehicles. Nebraska State Class members were therefore induced
 8    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 9                1622. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
10    through the limited remedy of repairing and correcting Defendants’ defect in materials and
11    workmanship as many incidental and consequential damages have already been suffered because of
12    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
13    failure to provide such limited remedy within a reasonable time, and any limitation on Nebraska
14    State Class members’ remedies would be insufficient to make them whole.
15                1623. Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiff and
16    Nebraska State Class members assert, as additional and/or alternative remedies, the revocation of
17    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
18    currently owned or leased, and for such other incidental and consequential damages as allowed.
19                1624. Defendants were provided reasonable notice of these issues by way of a letter sent
20    by Plaintiffs as well as the regulators’ investigations.
21                1625. As a direct and proximate result of Defendants’ breach of express warranties,
22    Plaintiff and Nebraska State Class members have been damaged in an amount to be determined at
23    trial.
24                                           NEBRASKA COUNT III:
                                  Breach of Implied Warranty of Merchantability
25                                   Neb. Rev. St. U.C.C. §§ 2-314 and 2A-212
                                     (On Behalf of the Nebraska State Class)
26
                  1626. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
27
      forth herein.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 255 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 270 of 431



 1                1627. Plaintiff Andrew Kavan (for the purposes of this count, “Plaintiff”) brings this claim
 2    on behalf of himself and the Nebraska State Class against all Defendants.
 3                1628. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 4    vehicles under Neb. Rev. St. U.C.C. § 2-104(1) and “sellers” of motor vehicles under
 5    § 2-103(1)(d).
 6                1629. With respect to leases, Defendants are and were at all relevant times “lessors” of
 7    motor vehicles under Neb. Rev. St. U.C.C. § 2A-103(1)(p).
 8                1630. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 9    Neb. Rev. St. U.C.C. §§ 2-105(1) and 2A-103(1)(h).
10                1631. A warranty that the Class Vehicles were in merchantable condition and fit for the
11    ordinary purpose for which vehicles are used is implied by law pursuant to Neb. Rev. St.
12    U.C.C.§§ 2-314 and 2A-212.
13                1632. These Class Vehicles, when sold or leased and at all times thereafter, were
14    materially different from vehicles Defendants submitted for emissions testing, included software
15    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
16    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
17    ordinary purpose for which vehicles are used.
18                1633. Defendants were provided reasonable notice of these issues by way of a letter sent
19    by Plaintiffs as well as the regulators’ investigations.
20                1634. As a direct and proximate result of Defendants’ breach of the implied warranty of
21    merchantability, Plaintiff and Nebraska State Class members have been damaged in an amount to
22    be proven at trial.
23                                              NEVADA COUNT I:
                              Violations of the Nevada Deceptive Trade Practices Act
24                                        Nev. Rev. Stat. § 598.0903 et seq.
                                       (On Behalf of the Nevada State Class)
25
                  1635. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
26
                  1636. This count is brought on behalf of the Nevada State Class against all Defendants.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 256 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 271 of 431



 1                1637. The Nevada Deceptive Trade Practices Act (“Nevada DTPA”), Nev. Rev. Stat.
 2    § 598.0903, et seq. prohibits deceptive trade practices. Nev. Rev. Stat. § 598.0915 provides that a
 3    person engages in a “deceptive trade practice” if, in the course of business or occupation, the
 4    person: “5. Knowingly makes a false representation as to the characteristics, ingredients, uses,
 5    benefits, alterations or quantities of goods or services for sale or lease or a false representation as to
 6    the sponsorship, approval, status, affiliation or connection of a person therewith”; “7. Represents
 7    that goods or services for sale or lease are of a particular standard, quality or grade, or that such
 8    goods are of a particular style or model, if he or she knows or should know that they are of another
 9    standard, quality, grade, style or model”; “9. Advertises goods or services with intent not to sell or
10    lease them as advertised”; or “15. Knowingly makes any other false representation in a
11    transaction.”
12                1638. In the course of their business, Defendants concealed and suppressed material facts
13    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
14    emissions testing that were different from production vehicles, (b) installing a secret software
15    program that caused the vehicles to perform differently during emissions testing than on the road,
16    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
17    emissions tests when they in fact did not.
18                1639. Nevada State Class members had no way of discerning that Defendants’
19    representations were false and misleading because the Nevada State Class did not have access to
20    Defendants’ emissions certification test vehicles and Defendants’ emissions-related hardware and
21    software was extremely sophisticated technology.
22                1640. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
23    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
24    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
25    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
26    transaction involving Class Vehicles has been supplied in accordance with a previous
27    representation when it has not.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 257 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 272 of 431



 1                1641. Defendants intentionally and knowingly misrepresented material facts regarding the
 2    Class Vehicles with intent to mislead the Nevada State Class.
 3                1642. Defendants knew or should have known that their conduct violated the Nevada
 4    DTPA.
 5                1643. Defendants owed the Nevada State Class a duty to disclose the illegality and public
 6    health risks, the true nature of the Class Vehicles, because Defendants:
 7                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
 8                distributing vehicles throughout the United States that did not perform as advertised;
 9                       B.      intentionally concealed the foregoing from regulators and Nevada State
10                Class members; and/or
11                       C.      made incomplete representations about the Class Vehicles’ fuel economy
12                and emissions while purposefully withholding material facts that contradicted these
13                representations.
14                1644. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
15    emissions was material to the Nevada State Class.
16                1645. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
17    deceive regulators and reasonable consumers, including the Nevada State Class, about the true
18    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
19    brands, and the true value of the Class Vehicles.
20                1646. Defendants’ violations present a continuing risk to the Nevada State Class as well as
21    to the general public. Defendants’ unlawful acts and practices complained of herein affect the
22    public interest.
23                1647. Nevada State Class members suffered ascertainable loss and actual damages as a
24    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
25    disclose material information. Defendants had an ongoing duty to all their customers to refrain
26    from unfair and deceptive practices under the Nevada DTPA. All owners of Class Vehicles
27    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
28    in the course of Defendants’ business.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 258 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 273 of 431



 1                                            NEVADA COUNT II:
                                           Breach of Express Warranty
 2                                       N.R.S. §§ 104.2313 and 104A.2210
                                       (On Behalf of the Nevada State Class)
 3
                  1648. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 4
      fully set forth herein.
 5
                  1649. This count is brought on behalf of the Nevada State Class against all Defendants.
 6
                  1650. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 7
      vehicles under N.R.S. § 104.2104(1) and “sellers” of motor vehicles under § 104.2103(1)(c).
 8
                  1651. With respect to leases, Defendants are and were at all relevant times “lessors” of
 9
      motor vehicles under N.R.S. § 104A.2103(1)(p).
10
                  1652. The Class Vehicles are and were at all relevant times “goods” within the meaning of
11
      N.R.S. §§ 104.2105(1) and 104A.2103(1)(h).
12
                  1653. In connection with the purchase or lease of each one of its new vehicles, Defendants
13
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
14
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
15
                  1654. Defendants also made numerous representations, descriptions, and promises to
16
      Nevada State Class members regarding the performance and emission controls of their vehicles.
17
                  1655. For example, Defendants included in the warranty booklets for some or all of the
18
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
19
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
20
      from defects in material and workmanship which would cause it not to meet those standards.”
21
                  1656. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
22
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
23
      Warranty.”
24
                  1657. The EPA requires vehicle manufacturers to provide a Performance Warranty with
25
      respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
26
      their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
27
      required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 259 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 274 of 431



 1    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 2    emission control components are covered for the first eight years or 80,000 miles (whichever
 3    comes first). These major emission control components subject to the longer warranty include the
 4    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 5    device or computer.
 6                1658. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 7    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 8    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
 9    Design and Defect Warranty required by the EPA covers repair of emission control or emission
10    related parts, which fail to function or function improperly because of a defect in materials or
11    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
12    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
13    comes first.
14                1659. As manufacturers of light-duty vehicles, Defendants were required to provide these
15    warranties to purchasers or lessees of Class Vehicles.
16                1660. Defendants’ warranties formed a basis of the bargain that was reached when
17    consumers purchased or leased Class Vehicles.
18                1661. Despite the existence of warranties, Defendants failed to inform Nevada State Class
19    members that the Class Vehicles were defective and intentionally designed and manufactured to
20    emit more pollution and achieve worse fuel economy on the road than what was disclosed to
21    regulators and represented to consumers who purchased or leased them, and Defendants failed to
22    fix the defective emission components free of charge.
23                1662. Defendants breached the express warranty promising to repair and correct
24    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
25    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
26                1663. Affording Defendants a reasonable opportunity to cure their breach of written
27    warranties would be unnecessary and futile here.
28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 260 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 275 of 431



 1                1664. Furthermore, the limited warranty promising to repair and correct Defendants’
 2    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
 3    insufficient to make Nevada State Class members whole and because Defendants have failed
 4    and/or have refused to adequately provide the promised remedies within a reasonable time.
 5                1665. Accordingly, recovery by Nevada State Class members is not restricted to the
 6    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
 7    and they seek all remedies as allowed by law.
 8                1666. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 9    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
10    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
11    material facts regarding the Class Vehicles. Nevada State Class members were therefore induced to
12    purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
13                1667. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
14    through the limited remedy of repairing and correcting Defendants’ defect in materials and
15    workmanship as many incidental and consequential damages have already been suffered because of
16    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
17    failure to provide such limited remedy within a reasonable time, and any limitation on Nevada State
18    Class members’ remedies would be insufficient to make them whole.
19                1668. Finally, because of Defendants’ breach of warranty as set forth herein, Nevada State
20    Class members assert, as additional and/or alternative remedies, the revocation of acceptance of the
21    goods and the return to them of the purchase or lease price of all Class Vehicles currently owned or
22    leased, and for such other incidental and consequential damages as allowed.
23                1669. Defendants were provided reasonable notice of these issues by way of a letter sent
24    by Plaintiffs as well as the regulators’ investigations.
25                1670. As a direct and proximate result of Defendants’ breach of express warranties,
26    Nevada State Class members have been damaged in an amount to be determined at trial.
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 261 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 276 of 431



 1                                            NEVADA COUNT III:
                                  Breach of Implied Warranty of Merchantability
 2                                      N.R.S. §§ 104.2314 and 104A.2212
                                      (On Behalf of the Nevada State Class)
 3
                  1671. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 4
      forth herein.
 5
                  1672. This count is brought on behalf of the Nevada State Class against all Defendants.
 6
                  1673. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 7
      vehicles under N.R.S. § 104.2104(1) and “sellers” of motor vehicles under § 104.2103(1)(c).
 8
                  1674. With respect to leases, Defendants are and were at all relevant times “lessors” of
 9
      motor vehicles under N.R.S. § 104A.2103(1)(p).
10
                  1675. The Class Vehicles are and were at all relevant times “goods” within the meaning of
11
      N.R.S. §§ 104.2105(1) and 104A.2103(1)(h).
12
                  1676. A warranty that the Class Vehicles were in merchantable condition and fit for the
13
      ordinary purpose for which vehicles are used is implied by law pursuant to N.R.S. §§ 104.2314 and
14
      104A.2212.
15
                  1677. These Class Vehicles, when sold or leased and at all times thereafter, were
16
      materially different from vehicles Defendants submitted for emissions testing, included software
17
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
18
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
19
      ordinary purpose for which vehicles are used.
20
                  1678. Defendants were provided reasonable notice of these issues by way of a letter sent
21
      by Plaintiffs as well as the regulators’ investigations.
22
                  1679. As a direct and proximate result of Defendants’ breach of the implied warranty of
23
      merchantability, Nevada State Class members have been damaged in an amount to be proven at
24
      trial.
25
                                          NEW HAMPSHIRE COUNT I:
26                          Violations of the New Hampshire Consumer Protection Act
                                           N.H. Rev. Stat. § 358-A:1 et seq.
27                                (On Behalf of the New Hampshire State Class)
28                1680. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 262 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 277 of 431



 1                1681. This count is brought on behalf of the New Hampshire State Class against all
 2    Defendants.
 3                1682. The New Hampshire State Class and Defendants are “persons” under the New
 4    Hampshire Consumer Protection Act (“New Hampshire CPA”), N.H. Rev. Stat. § 358-A:1.
 5                1683. Defendants’ actions as set forth herein occurred in the conduct of trade or commerce
 6    as defined under N.H. Rev. Stat. § 358-A:1.
 7                1684. The New Hampshire CPA prohibits a person, in the conduct of any trade or
 8    commerce, from using “any unfair or deceptive act or practice,” including “but . . . not limited to,
 9    the following: . . . (V) Representing that goods or services have . . . characteristics, . . . uses,
10    benefits, or quantities that they do not have;” “(VII) Representing that goods or services are of a
11    particular standard, quality, or grade, . . . if they are of another;” and “(IX) Advertising goods or
12    services with intent not to sell them as advertised.” N.H. Rev. Stat. § 358-A:2.
13                1685. In the course of their business, Defendants concealed and suppressed material facts
14    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
15    emissions testing that were different from production vehicles, (b) installing a secret software
16    program that caused the vehicles to perform differently during emissions testing than on the road,
17    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
18    emissions tests when they in fact did not.
19                1686. New Hampshire State Class members had no way of discerning that Defendants’
20    representations were false and misleading because New Hampshire State Class members did not
21    have access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
22    hardware and software was extremely sophisticated technology.
23                1687. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
24    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
25    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
26    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
27    transaction involving Class Vehicles has been supplied in accordance with a previous
28    representation when it has not.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 263 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 278 of 431



 1                1688. Defendants intentionally and knowingly misrepresented material facts regarding the
 2    Class Vehicles with intent to mislead the New Hampshire State Class.
 3                1689. Defendants knew or should have known that their conduct violated the New
 4    Hampshire CPA.
 5                1690. Defendants owed the New Hampshire State Class a duty to disclose the illegality
 6    and public health risks, the true nature of the Class Vehicles, because Defendants:
 7                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
 8                distributing vehicles throughout the United States that did not perform as advertised;
 9                       B.      intentionally concealed the foregoing from regulators and New Hampshire
10                State Class members; and/or
11                       C.      made incomplete representations about the Class Vehicles’ fuel economy
12                and emissions while purposefully withholding material facts that contradicted these
13                representations.
14                1691. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
15    emissions was material to the New Hampshire State Class.
16                1692. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
17    deceive regulators and reasonable consumers, including New Hampshire State Class, about the true
18    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
19    brands, and the true value of the Class Vehicles.
20                1693. Defendants’ violations present a continuing risk to the New Hampshire State Class
21    as well as to the general public. Defendants’ unlawful acts and practices complained of herein
22    affect the public interest.
23                1694. New Hampshire State Class members suffered ascertainable loss and actual
24    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
25    and failure to disclose material information. Defendants had an ongoing duty to all their customers
26    to refrain from unfair and deceptive practices under the New Hampshire CPA. All owners of Class
27    Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and
28    practices made in the course of Defendants’ business.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 264 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 279 of 431



 1                                      NEW HAMPSHIRE COUNT II:
                                           Breach of Express Warranty
 2                               N.H. Rev. Stat. §§ 382-A:2-313 and 382-A:2A-210
                                  (On Behalf of the New Hampshire State Class)
 3
                  1695. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 4
      fully set forth herein.
 5
                  1696. This count is brought on behalf of the New Hampshire State Class against all
 6
      Defendants.
 7
                  1697. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 8
      vehicles under N.H. Rev. Stat. § 382-A:2-104(1) and “sellers” of motor vehicles under
 9
      § 382-A:2-103(1)(d).
10
                  1698. With respect to leases, Defendants are and were at all relevant times “lessors” of
11
      motor vehicles under N.H. Rev. Stat. § 382-A:2A-103(1)(p).
12
                  1699. The Class Vehicles are and were at all relevant times “goods” within the meaning of
13
      N.H. Rev. Stat. §§ 382-A:2-105(1) and 382-A:2A-103(1)(h).
14
                  1700. In connection with the purchase or lease of each one of its new vehicles, Defendants
15
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
16
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
17
                  1701. Defendants also made numerous representations, descriptions, and promises to New
18
      Hampshire State Class members regarding the performance and emission controls of their vehicles.
19
                  1702. For example, Defendants included in the warranty booklets for some or all of the
20
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
21
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
22
      from defects in material and workmanship which would cause it not to meet those standards.”
23
                  1703. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
24
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
25
      Warranty.”
26
                  1704. The EPA requires vehicle manufacturers to provide a Performance Warranty with
27
      respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 265 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 280 of 431



 1    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
 2    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 3    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 4    emission control components are covered for the first eight years or 80,000 miles (whichever
 5    comes first). These major emission control components subject to the longer warranty include the
 6    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 7    device or computer.
 8                1705. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 9    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
10    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
11    Design and Defect Warranty required by the EPA covers repair of emission control or emission
12    related parts, which fail to function or function improperly because of a defect in materials or
13    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
14    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
15    comes first.
16                1706. As manufacturers of light-duty vehicles, Defendants were required to provide these
17    warranties to purchasers or lessees of Class Vehicles.
18                1707. Defendants’ warranties formed a basis of the bargain that was reached when
19    consumers purchased or leased Class Vehicles.
20                1708. Despite the existence of warranties, Defendants failed to inform New Hampshire
21    State Class members that the Class Vehicles were defective and intentionally designed and
22    manufactured to emit more pollution and achieve worse fuel economy on the road than what was
23    disclosed to regulators and represented to consumers who purchased or leased them, and
24    Defendants failed to fix the defective emission components free of charge.
25                1709. Defendants breached the express warranty promising to repair and correct
26    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
27    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
28

                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 266 -                         CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 281 of 431



 1                1710. Affording Defendants a reasonable opportunity to cure their breach of written
 2    warranties would be unnecessary and futile here.
 3                1711. Furthermore, the limited warranty promising to repair and correct Defendants’
 4    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
 5    insufficient to make New Hampshire State Class members whole and because Defendants have
 6    failed and/or have refused to adequately provide the promised remedies within a reasonable time.
 7                1712. Accordingly, recovery by the New Hampshire State Class members is not restricted
 8    to the limited warranty promising to repair and correct Defendants’ defect in materials and
 9    workmanship, and they seek all remedies as allowed by law.
10                1713. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
11    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
12    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
13    material facts regarding the Class Vehicles. New Hampshire State Class members were therefore
14    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
15                1714. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
16    through the limited remedy of repairing and correcting Defendants’ defect in materials and
17    workmanship as many incidental and consequential damages have already been suffered because of
18    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
19    failure to provide such limited remedy within a reasonable time, and any limitation on New
20    Hampshire State Class members’ remedies would be insufficient to make them whole.
21                1715. Finally, because of Defendants’ breach of warranty as set forth herein, New
22    Hampshire State Class members assert, as additional and/or alternative remedies, the revocation of
23    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
24    currently owned or leased, and for such other incidental and consequential damages as allowed.
25                1716. Defendants were provided reasonable notice of these issues by way of a letter sent
26    by Plaintiffs as well as the regulators’ investigations.
27                1717. As a direct and proximate result of Defendants’ breach of express warranties, New
28    Hampshire State Class members have been damaged in an amount to be determined at trial.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 267 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 282 of 431



 1                                      NEW HAMPSHIRE COUNT III:
                                 Breach of Implied Warranty of Merchantability
 2                               N.H. Rev. Stat. §§ 382-A:2-314 and 382-A:2A-212
                                  (On Behalf of the New Hampshire State Class)
 3
                  1718. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 4
      forth herein.
 5
                  1719. This count is brought on behalf of the New Hampshire State Class against all
 6
      Defendants.
 7
                  1720. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 8
      vehicles under N.H. Rev. Stat. § 382-A:2-104(1) and “sellers” of motor vehicles under
 9
      § 382-A:2-103(1)(d).
10
                  1721. With respect to leases, Defendants are and were at all relevant times “lessors” of
11
      motor vehicles under N.H. Rev. Stat. § 382-A:2A-103(1)(p).
12
                  1722. The Class Vehicles are and were at all relevant times “goods” within the meaning of
13
      N.H. Rev. Stat. §§ 382-A:2-105(1) and 382-A:2A-103(1)(h).
14
                  1723. A warranty that the Class Vehicles were in merchantable condition and fit for the
15
      ordinary purpose for which vehicles are used is implied by law pursuant to N.H. Rev. Stat.
16
      §§ 382-A:2-314 and 382-A:2A-212.
17
                  1724. These Class Vehicles, when sold or leased and at all times thereafter, were
18
      materially different from vehicles Defendants submitted for emissions testing, included software
19
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
20
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
21
      ordinary purpose for which vehicles are used.
22
                  1725. Defendants were provided reasonable notice of these issues by way of a letter sent
23
      by Plaintiffs as well as the regulators’ investigations.
24
                  1726. As a direct and proximate result of Defendants’ breach of the implied warranty of
25
      merchantability, New Hampshire State Class members have been damaged in an amount to be
26
      proven at trial.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 268 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 283 of 431



 1                                          NEW JERSEY COUNT I:
                                Violations of the New Jersey Consumer Fraud Act
 2                                        N.J. Stat. Ann. § 56:8-1 et seq.
                                    (On Behalf of the New Jersey State Class)
 3
                  1727. Plaintiffs incorporate by reference all allegations in this Complaint as though fully
 4
      set forth herein.
 5
                  1728. Plaintiffs Sander Shady and Owen Williams (for the purposes of this count,
 6
      “Plaintiffs”) bring this claim on behalf of themselves and the New Jersey State Class against all
 7
      Defendants.
 8
                  1729. Plaintiffs and New Jersey State Class members and Defendants are “persons” under
 9
      the New Jersey Consumer Fraud Act (“New Jersey CFA”), N.J. Stat. § 56:8-1(d).
10
                  1730. Defendants engaged in “sales” of “merchandise” within the meaning of N.J. Stat.
11
      §56:8-1(c), (e). Defendants’ actions as set forth herein occurred in the conduct of trade or
12
      commerce.
13
                  1731. The New Jersey CFA makes unlawful “[t]he act, use or employment by any person
14
      of any unconscionable commercial practice, deception, fraud, false pretense, false promise,
15
      misrepresentation, or the knowing concealment, suppression, or omission of any material fact with
16
      the intent that others rely upon such concealment, suppression or omission, in connection with the
17
      sale or advertisement of any merchandise or real estate, or with the subsequent performance of such
18
      person as aforesaid, whether or not any person has in fact been misled, deceived or damaged
19
      thereby.” N.J. Stat. § 56:8-2.
20
                  1732. In the course of their business, Defendants concealed and suppressed material facts
21
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
22
      emissions testing that were different from production vehicles, (b) installing a secret software
23
      program that caused the vehicles to perform differently during emissions testing than on the road,
24
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
25
      emissions tests when they in fact did not.
26
                  1733. Plaintiffs and New Jersey State Class members had no way of discerning that
27
      Defendants’ representations were false and misleading because Plaintiffs and New Jersey State
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 269 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 284 of 431



 1    Class members did not have access to Defendants’ emissions certification test vehicles and
 2    Defendants’ emissions-related hardware and software was extremely sophisticated technology.
 3                1734. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 4    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 5    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 6    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 7    transaction involving Class Vehicles has been supplied in accordance with a previous
 8    representation when it has not.
 9                1735. Defendants intentionally and knowingly misrepresented material facts regarding the
10    Class Vehicles with intent to mislead Plaintiffs and the New Jersey State Class.
11                1736. Defendants knew or should have known that their conduct violated the New Jersey
12    CFA.
13                1737. Defendants owed Plaintiffs and the New Jersey State Class a duty to disclose the
14    illegality and public health risks, the true nature of the Class Vehicles, because Defendants:
15                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
16                distributing vehicles throughout the United States that did not perform as advertised;
17                       B.      intentionally concealed the foregoing from regulators, Plaintiffs, and New
18                Jersey State Class members; and/or
19                       C.      made incomplete representations about the Class Vehicles’ fuel economy
20                and emissions while purposefully withholding material facts that contradicted these
21                representations.
22                1738. Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
23    consumption and emissions was material to Plaintiffs and the New Jersey State Class.
24                1739. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
25    deceive regulators and reasonable consumers, including Plaintiffs and the New Jersey State Class,
26    about the true environmental cleanliness and efficiency of the Class Vehicles, the quality of the
27    Defendants’ brands, the devaluing of environmental cleanliness and integrity at Defendant
28    companies, and the true value of the Class Vehicles.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 270 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 285 of 431



 1                1740. Defendants’ violations present a continuing risk to Plaintiffs and the New Jersey
 2    State Class as well as to the general public. Defendants’ unlawful acts and practices complained of
 3    herein affect the public interest.
 4                1741. Plaintiffs and New Jersey State Class members suffered ascertainable loss and
 5    actual damages as a direct and proximate result of Defendants’ misrepresentations and concealment
 6    of and failure to disclose material information. Defendants had an ongoing duty to all their
 7    customers to refrain from unfair and deceptive practices under the New Jersey CFA. All owners
 8    and lessees of Class Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and
 9    unfair acts and practices made in the course of Defendants’ business.
10                1742. As a direct and proximate result of Defendants’ violations of the New Jersey CFA,
11    Plaintiffs and the New Jersey State Class have suffered injury-in-fact and/or actual damage in an
12    amount to be proven at trial, and seek all just and proper remedies, including, but not limited to,
13    actual and statutory damages, treble damages, an order enjoining Defendants’ deceptive and unfair
14    conduct, costs and reasonable attorneys’ fees under N.J. Stat. § 56:8-19, and all other just and
15    appropriate relief.
16                                         NEW JERSEY COUNT II:
                                          Breach of Express Warranty
17                                        N.J.S. 12A:2-313 and 2A-210
                                     (On Behalf of the New Jersey State Class)
18
                  1743. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
19
      fully set forth herein.
20
                  1744. Plaintiffs Sander Shady and Owen Williams (for the purposes of this count,
21
      “Plaintiffs”) bring this claim on behalf of themselves and the New Jersey State Class against all
22
      Defendants.
23
                  1745. Defendants are and were at all relevant times “merchant[s]” with respect to motor
24
      vehicles under N.J.S. 12A:2-104(1) and “sellers” of motor vehicles under 2-103(1)(d).
25
                  1746. With respect to leases, Defendants are and were at all relevant times “lessors” of
26
      motor vehicles under N.J.S. 12A:2A-103(1)(p).
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 271 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 286 of 431



 1                1747. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    N.J.S. 12A:2-105(1) and 2A-103(1)(h).
 3                1748. In connection with the purchase or lease of each one of its new vehicles, Defendants
 4    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 5    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 6                1749. Defendants also made numerous representations, descriptions, and promises to
 7    Plaintiffs and New Jersey State Class members regarding the performance and emission controls of
 8    their vehicles.
 9                1750. For example, Defendants included in the warranty booklets for some or all of the
10    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
11    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
12    from defects in material and workmanship which would cause it not to meet those standards.”
13                1751. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
14    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
15    Warranty.”
16                1752. The EPA requires vehicle manufacturers to provide a Performance Warranty with
17    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
18    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
19    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
20    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
21    emission control components are covered for the first eight years or 80,000 miles (whichever
22    comes first). These major emission control components subject to the longer warranty include the
23    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
24    device or computer.
25                1753. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
26    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
27    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
28    Design and Defect Warranty required by the EPA covers repair of emission control or emission

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 272 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 287 of 431



 1    related parts, which fail to function or function improperly because of a defect in materials or
 2    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 3    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 4    comes first.
 5                1754. As manufacturers of light-duty vehicles, Defendants were required to provide these
 6    warranties to purchasers or lessees of Class Vehicles.
 7                1755. Defendants’ warranties formed a basis of the bargain that was reached when
 8    consumers purchased or leased Class Vehicles.
 9                1756. Despite the existence of warranties, Defendants failed to inform Plaintiffs and New
10    Jersey State Class members that the Class Vehicles were defective and intentionally designed and
11    manufactured to emit more pollution and achieve worse fuel economy on the road than what was
12    disclosed to regulators and represented to consumers who purchased or leased them, and
13    Defendants failed to fix the defective emission components free of charge.
14                1757. Defendants breached the express warranty promising to repair and correct
15    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
16    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
17                1758. Affording Defendants a reasonable opportunity to cure their breach of written
18    warranties would be unnecessary and futile here.
19                1759. Furthermore, the limited warranty promising to repair and correct Defendants’
20    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
21    insufficient to make Plaintiffs and New Jersey State Class members whole and because Defendants
22    have failed and/or have refused to adequately provide the promised remedies within a reasonable
23    time.
24                1760. Accordingly, recovery by Plaintiffs and New Jersey State Class members is not
25    restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
26    and workmanship, and they seek all remedies as allowed by law.
27                1761. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
28    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 273 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 288 of 431



 1    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
 2    material facts regarding the Class Vehicles. Plaintiffs and New Jersey State Class members were
 3    therefore induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 4                1762. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 5    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 6    workmanship as many incidental and consequential damages have already been suffered because of
 7    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 8    failure to provide such limited remedy within a reasonable time, and any limitation on Plaintiffs’
 9    and New Jersey State Class members’ remedies would be insufficient to make them whole.
10                1763. Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiffs and
11    New Jersey State Class members assert, as additional and/or alternative remedies, the revocation of
12    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
13    currently owned or leased, and for such other incidental and consequential damages as allowed.
14                1764. Defendants were provided reasonable notice of these issues by way of a letter sent
15    by Plaintiffs as well as the regulators’ investigations.
16                1765. As a direct and proximate result of Defendants’ breach of express warranties,
17    Plaintiffs and New Jersey State Class members have been damaged in an amount to be determined
18    at trial.
19                                         NEW JERSEY COUNT III:
                                  Breach of Implied Warranty of Merchantability
20                                         N.J.S. 12A:2-314 and 2A-212
                                     (On Behalf of the New Jersey State Class)
21
                  1766. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
22
      forth herein.
23
                  1767. Plaintiffs Sander Shady and Owen Williams (for the purposes of this count,
24
      “Plaintiffs”) bring this claim on behalf of themselves and the New Jersey State Class against all
25
      Defendants.
26
                  1768. Defendants are and were at all relevant times “merchant[s]” with respect to motor
27
      vehicles under N.J.S. 12A:2-104(1) and “sellers” of motor vehicles under 2-103(1)(d).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 274 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 289 of 431



 1                1769. With respect to leases, Defendants are and were at all relevant times “lessors” of
 2    motor vehicles under N.J.S. 12A:2A-103(1)(p).
 3                1770. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 4    N.J.S. 12A:2-105(1) and 2A-103(1)(h).
 5                1771. A warranty that the Class Vehicles were in merchantable condition and fit for the
 6    ordinary purpose for which vehicles are used is implied by law pursuant to N.J.S. 12A:2-314 and
 7    2A-212.
 8                1772. These Class Vehicles, when sold or leased and at all times thereafter, included
 9    software that led to inflated and misleading fuel economy values, and were therefore not fit for the
10    ordinary purpose for which vehicles are used.
11                1773. Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                1774. As a direct and proximate result of Defendants’ breach of the implied warranty of
14    merchantability, Plaintiffs and New Jersey State Class members have been damaged in an amount
15    to be proven at trial.
16                                           NEW MEXICO COUNT I:
                             Violations of the New Mexico Unfair Trade Practices Act
17                                        N.M. Stat. Ann. § 57-12-1 et seq.
                                    (On Behalf of the New Mexico State Class)
18
                  1775. Plaintiffs incorporate by reference all allegations in this Complaint as though fully
19
      set forth herein.
20
                  1776. This count is brought on behalf of the New Mexico State Class against all
21
      Defendants.
22
                  1777. Defendants and New Mexico State Class members are “person[s]” under the New
23
      Mexico Unfair Trade Practices Act (“New Mexico UTPA”), N.M. Stat. Ann. § 57-12-2.
24
                  1778. Defendants’ actions as set forth herein occurred in the conduct of trade or commerce
25
      as defined under N.M. Stat. Ann. § 57-12-2.
26
                  1779. The New Mexico UTPA makes unlawful “a false or misleading oral or written
27
      statement, visual description or other representation of any kind knowingly made in connection
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 275 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 290 of 431



 1    with the sale, lease, rental or loan of goods or services . . . by a person in the regular course of the
 2    person’s trade or commerce, that may, tends to or does deceive or mislead any person,” including
 3    but not limited to “failing to state a material fact if doing so deceives or tends to deceive.” N.M.
 4    Stat. Ann. § 57-12-2(D). Defendants’ acts and omissions described herein constitute unfair or
 5    deceptive acts or practices under N.M. Stat. Ann. § 57-12-2(D). In addition, Defendants’ actions
 6    constitute unconscionable actions under N.M. Stat. Ann. § 57-12-2(E), since they took advantage
 7    of the lack of knowledge, ability, experience, and capacity of New Mexico State Class members to
 8    a grossly unfair degree.
 9                1780. In the course of their business, Defendants concealed and suppressed material facts
10    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
11    emissions testing that were different from production vehicles, (b) installing a secret software
12    program that caused the vehicles to perform differently during emissions testing than on the road,
13    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
14    emissions tests when they in fact did not.
15                1781. New Mexico State Class members had no way of discerning that Defendants’
16    representations were false and misleading because New Mexico State Class members did not have
17    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
18    hardware and software was extremely sophisticated technology.
19                1782. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
20    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
21    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
22    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
23    transaction involving Class Vehicles has been supplied in accordance with a previous
24    representation when it has not.
25                1783. Defendants intentionally and knowingly misrepresented material facts regarding the
26    Class Vehicles with intent to mislead the New Mexico State Class.
27                1784. Defendants knew or should have known that their conduct violated the New Mexico
28    UTPA.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 276 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 291 of 431



 1                1785. Defendants owed the New Mexico State Class a duty to disclose the illegality and
 2    public health risks, the true nature of the Class Vehicles, because Defendants:
 3                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
 4                distributing vehicles throughout the United States that did not perform as advertised;
 5                       B.      intentionally concealed the foregoing from regulators and New Mexico State
 6                Class members; and/or
 7                       C.      made incomplete representations about the Class Vehicles’ fuel economy
 8                and emissions while purposefully withholding material facts that contradicted these
 9                representations.
10                1786. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
11    emissions was material to the New Mexico State Class.
12                1787. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
13    deceive regulators and reasonable consumers, including the New Mexico State Class, about the true
14    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
15    brands, and the true value of the Class Vehicles.
16                1788. Defendants’ violations present a continuing risk to the New Mexico State Class as
17    well as to the general public. Defendants’ unlawful acts and practices complained of herein affect
18    the public interest.
19                1789. New Mexico State Class members suffered ascertainable loss and actual damages as
20    a direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
21    disclose material information. Defendants had an ongoing duty to all their customers to refrain
22    from unfair and deceptive practices under the New Mexico UTPA. All owners of Class Vehicles
23    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
24    in the course of Defendants’ business.
25                1790. As a direct and proximate result of Defendants’ violations of the New Mexico
26    UTPA, New Mexico State Class members have suffered injury-in-fact and/or actual damage.
27                1791. Because Defendants’ unconscionable, willful conduct caused actual harm to New
28    Mexico State Class members, the New Mexico State Class seeks recovery of actual damages or

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 277 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 292 of 431



 1    $100, whichever is greater, discretionary treble damages, punitive damages, and reasonable
 2    attorneys’ fees and costs, as well as all other proper and just relief available under N.M. Stat. Ann.
 3    § 57-12-10.
 4                1792. New Mexico State Class members also seek punitive damages against Defendants
 5    because Defendants’ conduct was malicious, willful, reckless, wanton, fraudulent and in bad faith.
 6                                         NEW MEXICO COUNT II:
                                           Breach of Express Warranty
 7                                     N.M. Stat. §§ 55-2-313 and 55-2A-210
                                     (On Behalf of the New Mexico State Class)
 8
                  1793. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 9
      fully set forth herein.
10
                  1794. This count is brought on behalf of the New Mexico State Class against all
11
      Defendants.
12
                  1795. Defendants are and were at all relevant times “merchant[s]” with respect to motor
13
      vehicles under N.M. Stat. § 55-2-104(1) and “sellers” of motor vehicles under § 55-2-103(1)(d).
14
                  1796. With respect to leases, Defendants are and were at all relevant times “lessors” of
15
      motor vehicles under N.M. Stat. § 55-2A-103(1)(p).
16
                  1797. The Class Vehicles are and were at all relevant times “goods” within the meaning of
17
      N.M. Stat. §§ 55-2-105(1) and 55-2A-103(1)(h).
18
                  1798. In connection with the purchase or lease of each one of its new vehicles, Defendants
19
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
20
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
21
                  1799. Defendants also made numerous representations, descriptions, and promises to New
22
      Mexico State Class members regarding the performance and emission controls of their vehicles.
23
                  1800. For example, Defendants included in the warranty booklets for some or all of the
24
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
25
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
26
      from defects in material and workmanship which would cause it not to meet those standards.”
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 278 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 293 of 431



 1                1801. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 2    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 3    Warranty.”
 4                1802. The EPA requires vehicle manufacturers to provide a Performance Warranty with
 5    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
 6    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
 7    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 8    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 9    emission control components are covered for the first eight years or 80,000 miles (whichever
10    comes first). These major emission control components subject to the longer warranty include the
11    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
12    device or computer.
13                1803. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
14    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
15    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
16    Design and Defect Warranty required by the EPA covers repair of emission control or emission
17    related parts, which fail to function or function improperly because of a defect in materials or
18    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
19    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
20    comes first.
21                1804. As manufacturers of light-duty vehicles, Defendants were required to provide these
22    warranties to purchasers or lessees of Class Vehicles.
23                1805. Defendants’ warranties formed a basis of the bargain that was reached when
24    consumers purchased or leased Class Vehicles.
25                1806. Despite the existence of warranties, Defendants failed to inform New Mexico State
26    Class members that the Class Vehicles were defective and intentionally designed and manufactured
27    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 279 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 294 of 431



 1    regulators and represented to consumers who purchased or leased them, and Defendants failed to
 2    fix the defective emission components free of charge.
 3                1807. Defendants breached the express warranty promising to repair and correct
 4    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 5    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 6                1808. Affording Defendants a reasonable opportunity to cure their breach of written
 7    warranties would be unnecessary and futile here.
 8                1809. Furthermore, the limited warranty promising to repair and correct Defendants’
 9    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
10    insufficient to make New Mexico State Class members whole and because Defendants have failed
11    and/or have refused to adequately provide the promised remedies within a reasonable time.
12                1810. Accordingly, recovery by New Mexico State Class members is not restricted to the
13    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
14    and they seek all remedies as allowed by law.
15                1811. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
16    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
17    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
18    material facts regarding the Class Vehicles. New Mexico State Class members were therefore
19    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
20                1812. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
21    through the limited remedy of repairing and correcting Defendants’ defect in materials and
22    workmanship as many incidental and consequential damages have already been suffered because of
23    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
24    failure to provide such limited remedy within a reasonable time, and any limitation on New Mexico
25    State Class members’ remedies would be insufficient to make them whole.
26                1813. Finally, because of Defendants’ breach of warranty as set forth herein, New Mexico
27    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 280 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 295 of 431



 1    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
 2    owned or leased, and for such other incidental and consequential damages as allowed.
 3                1814. Defendants were provided reasonable notice of these issues by way of a letter sent
 4    by Plaintiffs as well as the regulators’ investigations.
 5                1815. As a direct and proximate result of Defendants’ breach of express warranties, New
 6    Mexico State Class members have been damaged in an amount to be determined at trial.
 7                                         NEW MEXICO COUNT III:
                                  Breach of Implied Warranty of Merchantability
 8                                     N.M. Stat. §§ 55-2-314 and 55-2A-212
                                    (On Behalf of the New Mexico State Class)
 9
                  1816. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
10
      forth herein.
11
                  1817. This count is brought on behalf of the New Mexico State Class against all
12
      Defendants.
13
                  1818. Defendants are and were at all relevant times “merchant[s]” with respect to motor
14
      vehicles under N.M. Stat. § 55-2-104(1) and “sellers” of motor vehicles under § 55-2-103(1)(d).
15
                  1819. With respect to leases, Defendants are and were at all relevant times “lessors” of
16
      motor vehicles under N.M. Stat. § 55-2A-103(1)(p).
17
                  1820. The Class Vehicles are and were at all relevant times “goods” within the meaning of
18
      N.M. Stat. §§ 55-2-105(1) and 55-2A-103(1)(h).
19
                  1821. A warranty that the Class Vehicles were in merchantable condition and fit for the
20
      ordinary purpose for which vehicles are used is implied by law pursuant to N.M. Stat. §§ 55-2-314
21
      and 55-2A-212.
22
                  1822. These Class Vehicles, when sold or leased and at all times thereafter, were
23
      materially different from vehicles Defendants submitted for emissions testing, included software
24
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
25
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
26
      ordinary purpose for which vehicles are used.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 281 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 296 of 431



 1                1823. Defendants were provided reasonable notice of these issues by way of a letter sent
 2    by Plaintiffs as well as the regulators’ investigations.
 3                1824. As a direct and proximate result of Defendants’ breach of the implied warranty of
 4    merchantability, New Mexico State Class members have been damaged in an amount to be proven
 5    at trial.
 6                                            NEW YORK COUNT I:
                              Violations of the New York General Business Law § 349
 7                                            N.Y. Gen. Bus. Law § 349
                                      (On Behalf of the New York State Class)
 8
                  1825. Plaintiffs incorporate by reference all allegations in this Complaint as though fully
 9
      set forth herein.
10
                  1826.   Plaintiffs Frank Cohen, Peter Menger, and Orville Taylor (for the purposes of this
11
      count, “Plaintiffs”) bring this claim on behalf of themselves and the New York State Class against
12
      all Defendants.
13
                  1827. The New York State Class members and Defendants are “persons” under N.Y. Gen.
14
      Bus. Law § 349(h), the New York Deceptive Acts and Practices Act (“NY DAPA”).
15
                  1828. Defendants’ actions as set forth herein occurred in the conduct of trade or commerce
16
      under the NY DAPA.
17
                  1829. The NY DAPA makes unlawful “[d]eceptive acts or practices in the conduct of any
18
      business, trade or commerce.” N.Y. Gen. Bus. Law § 349. Defendants’ conduct, as set forth herein,
19
      constitutes deceptive acts or practices under this section.
20
                  1830. In the course of their business, Defendants concealed and suppressed material facts
21
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
22
      emissions testing that were different from production vehicles, (b) installing a secret software
23
      program that caused the vehicles to perform differently during emissions testing than on the road,
24
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
25
      emissions tests when they in fact did not.
26
                  1831.   New York State Class members had no way of discerning that Defendants’
27
      representations were false and misleading because New York State Class members did not have
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 282 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 297 of 431



 1    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
 2    hardware and software was extremely sophisticated technology.
 3                1832. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 4    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 5    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 6    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 7    transaction involving Class Vehicles has been supplied in accordance with a previous
 8    representation when it has not.
 9                1833. Defendants intentionally and knowingly misrepresented material facts regarding the
10    Class Vehicles with intent to mislead the New York State Class.
11                1834. Defendants knew or should have known that their conduct violated the NY DAPA.
12                1835. Defendants owed the New York State Class a duty to disclose the illegality and
13    public health risks, the true nature of the Class Vehicles, because Defendants:
14                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
15                distributing vehicles throughout the United States that did not perform as advertised;
16                       B.      intentionally concealed the foregoing from regulators and New York State
17                Class members; and/or
18                       C.      made incomplete representations about the Class Vehicles’ fuel economy
19                and emissions while purposefully withholding material facts that contradicted these
20                representations.
21                1836. Defendants’ concealment of the true characteristics of the Class Vehicles’ true fuel
22    consumption and emissions was material to the New York State Class.
23                1837. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
24    deceive regulators and reasonable consumers, including Plaintiffs and the New York State Class,
25    about the true environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the
26    Defendants’ brands, and the true value of the Class Vehicles.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 283 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 298 of 431



 1                1838. Defendants’ violations present a continuing risk to Plaintiffs and the New York
 2    State Class as well as to the general public. Defendants’ unlawful acts and practices complained of
 3    herein affect the public interest.
 4                1839. Plaintiffs and New York State Class members suffered ascertainable loss and actual
 5    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
 6    and failure to disclose material information. Defendants had an ongoing duty to all their customers
 7    to refrain from unfair and deceptive practices under the NY DAPA. All owners of Class Vehicles
 8    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
 9    in the course of Defendants’ business.
10                1840. As a direct and proximate result of Defendants’ violations of the NY DAPA, New
11    York State Class members have suffered injury-in-fact and/or actual damage.
12                1841. As a result of the foregoing willful, knowing, and wrongful conduct of Defendants,
13    Plaintiffs and New York State Class members have been damaged in an amount to be proven at
14    trial, and seek all just and proper remedies, including but not limited to actual damages or $50,
15    whichever is greater, treble damages up to $1,000, punitive damages to the extent available under
16    the law, reasonable attorneys’ fees and costs, an order enjoining Defendants’ deceptive and unfair
17    conduct, and all other just and appropriate relief available under the NY DAPA.
18                                            NEW YORK COUNT II:
                              Violations of the New York General Business Law § 350
19                                            N.Y. Gen. Bus. Law § 350
                                      (On Behalf of the New York State Class)
20
                  1842. Plaintiffs incorporate by reference all allegations in this Complaint as though fully
21
      set forth herein.
22
                  1843. Plaintiffs Frank Cohen, Peter Menger, and Orville Taylor (for the purposes of this
23
      count, “Plaintiffs”) bring this claim on behalf of themselves and the New York State Class against
24
      all Defendants.
25
                  1844. Defendants were engaged in the “conduct of business, trade or commerce,” within
26
      the meaning of N.Y. Gen. Bus. Law § 350, the New York False Advertising Act (“NY FAA”)
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 284 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 299 of 431



 1                1845. The NY FAA makes unlawful “[f]alse advertising in the conduct of any business,
 2    trade or commerce.” N.Y. Gen. Bus. Law § 350. False advertising includes “advertising, including
 3    labeling, of a commodity . . . if such advertising is misleading in a material respect,” taking into
 4    account “the extent to which the advertising fails to reveal facts material in light of . . .
 5    representations [made] with respect to the commodity . . . .” N.Y. Gen. Bus. Law § 350-a.
 6                1846. Defendants caused to be made or disseminated through New York, through
 7    advertising, marketing, and other publications, statements and omissions that were untrue or
 8    misleading, and that were known by Defendants, or that through the exercise of reasonable care
 9    should have been known by Defendants, to be untrue and misleading to the New York State Class.
10                1847. Defendants made numerous material misrepresentations and omissions of fact with
11    intent to mislead and deceive concerning the Class Vehicles, particularly concerning the illegality,
12    efficacy and functioning of the emissions systems on the Class Vehicles. Specifically, Defendants
13    intentionally concealed and suppressed material facts concerning the legality and quality of the
14    Class Vehicles to intentionally and grossly defraud and mislead the New York State Class
15    concerning the true emissions produced by the Class Vehicles.
16                1848. The misrepresentations and omissions regarding fuel economy and emissions set
17    forth above were material and likely to deceive a reasonable consumer.
18                1849. Defendants intentionally and knowingly misrepresented material facts regarding the
19    Class Vehicles with intent to mislead the New York State Class.
20                1850. Defendants’ false advertising was likely to and did in fact deceive regulators and
21    reasonable consumers, including the New York State Class, about the illegality and true
22    characteristics of the Class Vehicles, the quality of Defendants brand and the true value of the Class
23    Vehicles.
24                1851.   Defendants’ violations of the NY FAA present a continuing risk to New York State
25    Class members and to the general public. Defendants’ deceptive acts and practices affect the public
26    interest.
27                1852. The Class Vehicles do not perform as advertised and are not compliant with EPA
28    regulations, making them far less valuable than advertised.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 285 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 300 of 431



 1                1853.   New York State Class members have suffered injury-in-fact and/or actual damages
 2    and ascertainable loss as a direct and proximate result of the Defendant’s false advertising in
 3    violation of the NY FAA.
 4                1854.   The New York State Class seeks monetary relief against Defendants measured as
 5    the greater of (a) actual damages in an amount to be determined at trial, and (b) statutory damages
 6    in the amount of $500 each for New York State Class members. Because Defendants’ conduct was
 7    committed willingly and knowingly, New York State Class members are entitled to recover three
 8    times actual damages, up to $10,000.
 9                1855. The New York State Class also seeks an order enjoining Defendants’ false
10    advertising, attorneys’ fees, and any other just and proper relief under N.Y. Gen. Bus. Law § 350.
11                                          NEW YORK COUNT III:
                                           Breach of Express Warranty
12                                     N.Y. U.C.C. Law §§ 2-313 and 2A-210
                                      (On Behalf of the New York State Class)
13
                  1856. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
14
      fully set forth herein.
15
                  1857.   Plaintiffs Frank Cohen, Peter Menger, and Orville Taylor (for the purposes of this
16
      count, “Plaintiffs”) bring this claim on behalf of themselves and the New York State Class against
17
      all Defendants.
18
                  1858. Defendants are and were at all relevant times “merchant[s]” with respect to motor
19
      vehicles under N.Y. UCC Law § 2-104(1) and “sellers” of motor vehicles under § 2-103(1)(d).
20
                  1859. With respect to leases, Defendants are and were at all relevant times “lessors” of
21
      motor vehicles under N.Y. UCC Law § 2A-103(1)(p).
22
                  1860. The Class Vehicles are and were at all relevant times “goods” within the meaning of
23
      N.Y. UCC Law §§ 2-105(1) and 2A-103(1)(h).
24
                  1861. In connection with the purchase or lease of each one of its new vehicles, Defendants
25
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
26
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 286 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 301 of 431



 1                1862. Defendants also made numerous representations, descriptions, and promises to New
 2    York State Class members regarding the performance and emission controls of their vehicles.
 3                1863. For example, Defendants included in the warranty booklets for some or all of the
 4    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 5    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 6    from defects in material and workmanship which would cause it not to meet those standards.”
 7                1864. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 8    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 9    Warranty.”
10                1865. The EPA requires vehicle manufacturers to provide a Performance Warranty with
11    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
12    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
13    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
14    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
15    emission control components are covered for the first eight years or 80,000 miles (whichever
16    comes first). These major emission control components subject to the longer warranty include the
17    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
18    device or computer.
19                1866. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
20    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
21    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
22    Design and Defect Warranty required by the EPA covers repair of emission control or emission
23    related parts, which fail to function or function improperly because of a defect in materials or
24    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
25    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
26    comes first.
27                1867. As manufacturers of light-duty vehicles, Defendants were required to provide these
28    warranties to purchasers or lessees of Class Vehicles.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 287 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 302 of 431



 1                1868. Defendants’ warranties formed a basis of the bargain that was reached when
 2    consumers purchased or leased Class Vehicles.
 3                1869. Despite the existence of warranties, Defendants failed to inform New York State
 4    Class members that the Class Vehicles were defective and intentionally designed and manufactured
 5    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
 6    regulators and represented to consumers who purchased or leased them, and Defendants failed to
 7    fix the defective emission components free of charge.
 8                1870. Defendants breached the express warranty promising to repair and correct
 9    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
10    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
11                1871. Affording Defendants a reasonable opportunity to cure their breach of written
12    warranties would be unnecessary and futile here.
13                1872. Furthermore, the limited warranty promising to repair and correct Defendants’
14    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
15    insufficient to make New York State Class members whole and because Defendants have failed
16    and/or have refused to adequately provide the promised remedies within a reasonable time.
17                1873. Accordingly, recovery by New York State Class members is not restricted to the
18    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
19    and they seek all remedies as allowed by law.
20                1874. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
21    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
22    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
23    material facts regarding the Class Vehicles. New York State Class members were therefore induced
24    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
25                1875. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
26    through the limited remedy of repairing and correcting Defendants’ defect in materials and
27    workmanship as many incidental and consequential damages have already been suffered because of
28    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 288 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 303 of 431



 1    failure to provide such limited remedy within a reasonable time, and any limitation on New York
 2    State Class members’ remedies would be insufficient to make them whole.
 3                1876. Finally, because of Defendants’ breach of warranty as set forth herein, New York
 4    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
 5    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
 6    owned or leased, and for such other incidental and consequential damages as allowed.
 7                1877. Defendants were provided reasonable notice of these issues by way of a letter sent
 8    by Plaintiffs as well as the regulators’ investigations.
 9                1878. As a direct and proximate result of Defendants’ breach of express warranties, New
10    York State Class members have been damaged in an amount to be determined at trial.
11                                           NEW YORK COUNT IV:
                                  Breach of Implied Warranty of Merchantability
12                                    N.Y. U.C.C. Law §§ 2-314 and 2A-212
                                     (On Behalf of the New York State Class)
13
                  1879. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
14
      forth herein.
15
                  1880. Plaintiffs Frank Cohen, Peter Menger, and Orville Taylor (for the purposes of this
16
      count, “Plaintiffs”) bring this claim on behalf of themselves and the New York State Class against
17
      all Defendants.
18
                  1881. Defendants are and were at all relevant times “merchant[s]” with respect to motor
19
      vehicles under N.Y. UCC Law § 2-104(1) and “sellers” of motor vehicles under § 2-103(1)(d).
20
                  1882. With respect to leases, Defendants are and were at all relevant times “lessors” of
21
      motor vehicles under N.Y. UCC Law § 2A-103(1)(p).
22
                  1883. The Class Vehicles are and were at all relevant times “goods” within the meaning of
23
      N.Y. UCC Law §§ 2-105(1) and 2A-103(1)(h).
24
                  1884. A warranty that the Class Vehicles were in merchantable condition and fit for the
25
      ordinary purpose for which vehicles are used is implied by law pursuant to N.Y. UCC Law
26
      §§ 2-314 and 2A-212.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 289 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 304 of 431



 1                1885. These Class Vehicles, when sold or leased and at all times thereafter, were
 2    materially different from vehicles Defendants submitted for emissions testing, included software
 3    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 4    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 5    ordinary purpose for which vehicles are used.
 6                1886. Defendants were provided reasonable notice of these issues by way of a letter sent
 7    by Plaintiffs as well as the regulators’ investigations.
 8                1887. As a direct and proximate result of Defendants’ breach of the implied warranty of
 9    merchantability, New York State Class members have been damaged in an amount to be proven at
10    trial.
11                                      NORTH CAROLINA COUNT I:
                  Violations of the North Carolina Unfair and Deceptive Acts and Practices Act
12                                        N.C. Gen. Stat. § 75-1.1 et seq.
                                   (On Behalf of the North Carolina State Class)
13
                  1888. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
14
                  1889. Plaintiffs Dyana Spiess and John Vorisek (for the purposes of this count,
15
      “Plaintiffs”) bring this claim on behalf of themselves and the North Carolina State Class against all
16
      Defendants.
17
                  1890. Plaintiffs and North Carolina State Class members are persons under the North
18
      Carolina Unfair and Deceptive Trade Practices Act, N.C. Gen. Stat. § 75-1.1, et seq.
19
      (“NCUDTPA”).
20
                  1891. Defendants’ acts and practices complained of herein were performed in the course
21
      of Defendants’ trade or business and thus occurred in or affected “commerce,” as defined in N.C.
22
      Gen. Stat. § 75-1.1(b).
23
                  1892. The NCUDTPA makes unlawful “[u]nfair methods of competition in or affecting
24
      commerce, and unfair or deceptive acts or practices in or affecting commerce[.]” The NCUDTPA
25
      provides a private right of action for any person injured “by reason of any act or thing done by any
26
      other person, firm or corporation in violation of” the NCUDTPA. N.C. Gen. Stat. § 75-16.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 290 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 305 of 431



 1                1893. In the course of their business, Defendants concealed and suppressed material facts
 2    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 3    emissions testing that were different from production vehicles, (b) installing a secret software
 4    program that caused the vehicles to perform differently during emissions testing than on the road,
 5    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 6    emissions tests when they in fact did not.
 7                1894. Plaintiffs and North Carolina State Class members had no way of discerning that
 8    Defendants’ representations were false and misleading because Plaintiffs and North Carolina State
 9    Class members did not have access to Defendants’ emissions certification test vehicles and
10    Defendants’ emissions-related hardware and software was extremely sophisticated technology.
11                1895. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
12    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
13    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
14    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
15    transaction involving Class Vehicles has been supplied in accordance with a previous
16    representation when it has not.
17                1896. Defendants intentionally and knowingly misrepresented material facts regarding the
18    Class Vehicles with intent to mislead Plaintiffs and the North Carolina State Class.
19                1897. Defendants knew or should have known that their conduct violated the NCUDTPA.
20                1898. Defendants owed to Plaintiffs and the North Carolina State Class a duty to disclose
21    the illegality and public health risks, the true nature of the Class Vehicles, because Defendants:
22                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
23                distributing vehicles throughout the United States that did not perform as advertised;
24                       B.      intentionally concealed the foregoing from regulators, Plaintiffs, and North
25                Carolina State Class members; and/or
26                       C.      made incomplete representations about the Class Vehicles’ fuel economy
27                and emissions while purposefully withholding material facts from Plaintiffs and the North
28                Carolina State Class that contradicted these representations.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 291 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 306 of 431



 1                1899. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
 2    emissions were material to Plaintiffs and the North Carolina State Class.
 3                1900. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 4    deceive regulators and reasonable consumers, including Plaintiffs and the North Carolina State
 5    Class, about the true environmental cleanliness and efficiency of the Class Vehicles, the quality of
 6    the Defendants’ brands, the devaluing of environmental cleanliness and integrity at Defendant
 7    companies, and the true value of the Class Vehicles.
 8                1901. Defendants’ violations present a continuing risk to Plaintiffs and the North Carolina
 9    State Class, as well as to the general public. Defendants’ unlawful acts and practices complained of
10    herein affect the public interest.
11                1902. Plaintiffs and North Carolina State Class members suffered ascertainable loss and
12    actual damages as a direct and proximate result of Defendants’ misrepresentations and concealment
13    of and failure to disclose material information. Defendants had an ongoing duty to all their
14    customers to refrain from unfair and deceptive practices under the NCUDTPA. All owners of Class
15    Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and
16    practices made in the course of Defendants’ business.
17                1903. As a result of the foregoing wrongful conduct of Defendants, Plaintiffs and the
18    North Carolina State Class has been damaged in an amount to be proven at trial, and seek all just
19    and proper remedies, including but not limited to treble damages, an order enjoining Defendants’
20    deceptive and unfair conduct, court costs and reasonable attorneys’ fees, and any other just and
21    proper relief available under N.C. Gen. Stat. § 75-16.
22                                      NORTH CAROLINA COUNT II:
                                          Breach of Express Warranty
23                                    N.C.G.S.A. §§ 25-2-313 and 252A-210
                                   (On Behalf of the North Carolina State Class)
24
                  1904. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
25
      fully set forth herein.
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 292 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 307 of 431



 1                1905. Plaintiffs Dyana Spiess and John Vorisek (for the purposes of this count,
 2    “Plaintiffs”) bring this claim on behalf of themselves and the North Carolina State Class against all
 3    Defendants.
 4                1906. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 5    vehicles under N.C.G.S.A. § 25-2-104(1) and “sellers” of motor vehicles under § 25-2-103(1)(d).
 6                1907. With respect to leases, Defendants are and were at all relevant times “lessors” of
 7    motor vehicles under N.C.G.S.A. § 25-2A-103(1)(p).
 8                1908. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 9    N.C.G.S.A. § 25-2-105(1) and N.C.G.S.A. § 25-2A-103(1)(h).
10                1909. In connection with the purchase or lease of each one of its new vehicles, Defendants
11    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
12    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
13                1910. Defendants also made numerous representations, descriptions, and promises to
14    Plaintiffs and North Carolina State Class members regarding the performance and emission
15    controls of their vehicles.
16                1911. For example, Defendants included in the warranty booklets for some or all of the
17    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
18    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
19    from defects in material and workmanship which would cause it not to meet those standards.”
20                1912. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
21    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
22    Warranty.”
23                1913. The EPA requires vehicle manufacturers to provide a Performance Warranty with
24    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
25    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
26    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
27    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
28    emission control components are covered for the first eight years or 80,000 miles (whichever

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 293 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 308 of 431



 1    comes first). These major emission control components subject to the longer warranty include the
 2    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 3    device or computer.
 4                1914. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 5    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 6    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
 7    Design and Defect Warranty required by the EPA covers repair of emission control or emission
 8    related parts, which fail to function or function improperly because of a defect in materials or
 9    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
10    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
11    comes first.
12                1915. As manufacturers of light-duty vehicles, Defendants were required to provide these
13    warranties to purchasers or lessees of Class Vehicles.
14                1916. Defendants’ warranties formed a basis of the bargain that was reached when
15    consumers purchased or leased Class Vehicles.
16                1917. Despite the existence of warranties, Defendants failed to inform Plaintiffs and North
17    Carolina State Class members that the Class Vehicles were defective and intentionally designed
18    and manufactured to emit more pollution and achieve worse fuel economy on the road than what
19    was disclosed to regulators and represented to consumers who purchased or leased them, and
20    Defendants failed to fix the defective emission components free of charge.
21                1918. Defendants breached the express warranty promising to repair and correct
22    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
23    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
24                1919. Affording Defendants a reasonable opportunity to cure their breach of written
25    warranties would be unnecessary and futile here.
26                1920. Furthermore, the limited warranty promising to repair and correct Defendants’
27    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
28    insufficient to make Plaintiffs and North Carolina State Class members whole and because

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 294 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 309 of 431



 1    Defendants have failed and/or have refused to adequately provide the promised remedies within a
 2    reasonable time.
 3                1921. Accordingly, recovery by Plaintiffs and North Carolina State Class members is not
 4    restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
 5    and workmanship, and they seek all remedies as allowed by law.
 6                1922. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 7    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
 8    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
 9    material facts regarding the Class Vehicles. Plaintiffs and North Carolina State Class members
10    were therefore induced to purchase or lease the Class Vehicles under false and/or fraudulent
11    pretenses.
12                1923. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
13    through the limited remedy of repairing and correcting Defendants’ defect in materials and
14    workmanship as many incidental and consequential damages have already been suffered because of
15    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
16    failure to provide such limited remedy within a reasonable time, and any limitation Plaintiffs’ and
17    on North Carolina State Class members’ remedies would be insufficient to make them whole.
18                1924. Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiffs and
19    North Carolina State Class members assert, as additional and/or alternative remedies, the
20    revocation of acceptance of the goods and the return to them of the purchase or lease price of all
21    Class Vehicles currently owned or leased, and for such other incidental and consequential damages
22    as allowed.
23                1925. Defendants were provided reasonable notice of these issues by way of a letter sent
24    by Plaintiffs as well as the regulators’ investigations.
25                1926. As a direct and proximate result of Defendants’ breach of express warranties,
26    Plaintiffs and North Carolina State Class members have been damaged in an amount to be
27    determined at trial.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 295 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 310 of 431



 1                                      NORTH CAROLINA COUNT III:
                                  Breach of Implied Warranty of Merchantability
 2                                     N.C.G.S.A. §§ 25-2-314 and 252A-212
                                   (On Behalf of the North Carolina State Class)
 3
                  1927. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 4
      forth herein.
 5
                  1928. Plaintiffs Dyana Spiess and John Vorisek (for the purposes of this count,
 6
      “Plaintiffs”) bring this claim on behalf of themselves and the North Carolina State Class against all
 7
      Defendants.
 8
                  1929. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 9
      vehicles under N.C.G.S.A. § 25-2-104(1) and “sellers” of motor vehicles under § 25-2-103(1)(d).
10
                  1930. With respect to leases, Defendants are and were at all relevant times “lessors” of
11
      motor vehicles under N.C.G.S.A. § 25-2A-103(1)(p).
12
                  1931. The Class Vehicles are and were at all relevant times “goods” within the meaning of
13
      N.C.G.S.A. § 25-2-105(1) and N.C.G.S.A. § 25-2A-103(1)(h).
14
                  1932. A warranty that the Class Vehicles were in merchantable condition and fit for the
15
      ordinary purpose for which vehicles are used is implied by law pursuant to N.C.G.S.A. § 25-2-314
16
      and N.C.G.S.A. § 25-2A-212.
17
                  1933. These Class Vehicles, when sold or leased and at all times thereafter, were
18
      materially different from vehicles Defendants submitted for emissions testing, included software
19
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
20
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
21
      ordinary purpose for which vehicles are used.
22
                  1934. Defendants were provided reasonable notice of these issues by way of a letter sent
23
      by Plaintiffs as well as the regulators’ investigations.
24
                  1935. As a direct and proximate result of Defendants’ breach of the implied warranty of
25
      merchantability, Plaintiffs and North Carolina State Class members have been damaged in an
26
      amount to be proven at trial.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 296 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 311 of 431



 1                                        NORTH DAKOTA COUNT I:
                               Violations of the North Dakota Consumer Fraud Act
 2                                          N.D. Cent. Code § 51-15-02
                                   (On Behalf of the North Dakota State Class)
 3
                  1936. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
 4
                  1937. This count is brought on behalf of the North Dakota State Class against all
 5
      Defendants.
 6
                  1938. North Dakota State Class members and Defendants are “persons” within the
 7
      meaning of N.D. Cent. Code § 51-15-02(4).
 8
                  1939. Defendants engaged in the “sale” of “merchandise” within the meaning of N.D.
 9
      Cent Code § 51-15-02(3), (5).
10
                  1940. The North Dakota Consumer Fraud Act (“North Dakota CFA”) makes unlawful
11
      “[t]he act, use, or employment by any person of any deceptive act or practice, fraud, false pretense,
12
      false promise, or misrepresentation, with the intent that others rely thereon in connection with the
13
      sale or advertisement of any merchandise . . . .” N.D. Cent. Code § 51-15-02. As set forth above and
14
      below, Defendants committed deceptive acts or practices, with the intent that North Dakota State
15
      Class members rely thereon in connection with their purchase or lease of the Class Vehicles.
16
                  1941. In the course of their business, Defendants concealed and suppressed material facts
17
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
18
      emissions testing that were different from production vehicles, (b) installing a secret software
19
      program that caused the vehicles to perform differently during emissions testing than on the road,
20
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
21
      emissions tests when they in fact did not.
22
                  1942. North Dakota State Class members had no way of discerning that Defendants’
23
      representations were false and misleading because North Dakota State Class members did not have
24
      access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
25
      hardware and software was extremely sophisticated technology.
26
                  1943. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
27
      have characteristics, uses, benefits, and qualities which they do not have; representing that Class
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 297 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 312 of 431



 1    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 2    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 3    transaction involving Class Vehicles has been supplied in accordance with a previous
 4    representation when it has not.
 5                1944. Defendants intentionally and knowingly misrepresented material facts regarding the
 6    Class Vehicles with intent to mislead the North Dakota State Class.
 7                1945. Defendants knew or should have known that their conduct violated the North
 8    Dakota CFA.
 9                1946. Defendants owed the North Dakota State Class a duty to disclose the illegality and
10    public health risks, the true nature of the Class Vehicles, because Defendants:
11                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
12                distributing vehicles throughout the United States that did not perform as advertised;
13                       B.      intentionally concealed the foregoing from regulators and North Dakota
14                State Class members; and/or
15                       C.      made incomplete representations about the Class Vehicles’ fuel economy
16                and emissions while purposefully withholding material facts that contradicted these
17                representations.
18                1947. Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
19    consumption and emissions was material to the North Dakota State Class.
20                1948. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
21    deceive regulators and reasonable consumers, including the North Dakota State Class, about the
22    true environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
23    brands, and the true value of the Class Vehicles.
24                1949. Defendants’ violations present a continuing risk to the North Dakota State Class as
25    well as to the general public. Defendants’ unlawful acts and practices complained of herein affect
26    the public interest.
27                1950. North Dakota State Class members suffered ascertainable loss and actual damages
28    as a direct and proximate result of Defendants’ misrepresentations and concealment of and failure

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 298 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 313 of 431



 1    to disclose material information. Defendants had an ongoing duty to all their customers to refrain
 2    from unfair and deceptive practices under the North Dakota CFA. All owners of Class Vehicles
 3    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
 4    in the course of Defendants’ business.
 5                1951. As a direct and proximate result of Defendants’ violations of the North Dakota CFA,
 6    North Dakota State Class members have suffered injury-in-fact and/or actual damage.
 7                1952. North Dakota State Class members seek punitive damages against Defendants
 8    because Defendants’ conduct was egregious. Defendants’ egregious conduct warrants punitive
 9    damages.
10                1953. Further, Defendants knowingly committed the conduct described above, and thus,
11    under N.D. Cent. Code § 51-15-09, Defendants are liable to the North Dakota State Class for treble
12    damages in amounts to be proven at trial, as well as attorneys’ fees, costs, and disbursements.
13    Plaintiffs further seek an order enjoining Defendants’ unfair and/or deceptive acts or practices, and
14    other just and proper available relief under the North Dakota CFA.
15                                        NORTH DAKOTA COUNT II:
                                           Breach of Express Warranty
16                                   N.D. Cent. Code §§ 41-02-30 and 41-02.1-19
                                    (On Behalf of the North Dakota State Class)
17
                  1954. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
18
      fully set forth herein.
19
                  1955. This count is brought on behalf of the North Dakota State Class against all
20
      Defendants.
21
                  1956. Defendants are and were at all relevant times “merchant[s]” with respect to motor
22
      vehicles under N.D. Cent. Code § 41-02.04(3) and “sellers” of motor vehicles under
23
      § 41-02-03(1)(d).
24
                  1957. With respect to leases, Defendants are and were at all relevant times “lessors” of
25
      motor vehicles under N.D. Cent. Code § 41-02.1-03(1)(p).
26
                  1958. The Class Vehicles are and were at all relevant times “goods” within the meaning of
27
      N.D. Cent. Code § 41-02-05(2) and N.D. Cent. Code § 41-02.1-03(1)(h).
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 299 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 314 of 431



 1                1959. In connection with the purchase or lease of each one of its new vehicles, Defendants
 2    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 3    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 4                1960. Defendants also made numerous representations, descriptions, and promises to
 5    North Dakota State Class members regarding the performance and emission controls of their
 6    vehicles.
 7                1961. For example, Defendants included in the warranty booklets for some or all of the
 8    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 9    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
10    from defects in material and workmanship which would cause it not to meet those standards.”
11                1962. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
12    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
13    Warranty.”
14                1963. The EPA requires vehicle manufacturers to provide a Performance Warranty with
15    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
16    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
17    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
18    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
19    emission control components are covered for the first eight years or 80,000 miles (whichever
20    comes first). These major emission control components subject to the longer warranty include the
21    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
22    device or computer.
23                1964. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
24    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
25    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
26    Design and Defect Warranty required by the EPA covers repair of emission control or emission
27    related parts, which fail to function or function improperly because of a defect in materials or
28    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 300 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 315 of 431



 1    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 2    comes first.
 3                1965. As manufacturers of light-duty vehicles, Defendants were required to provide these
 4    warranties to purchasers or lessees of Class Vehicles.
 5                1966. Defendants’ warranties formed a basis of the bargain that was reached when
 6    consumers purchased or leased Class Vehicles.
 7                1967. Despite the existence of warranties, Defendants failed to inform North Dakota State
 8    Class members that the Class Vehicles were defective and intentionally designed and manufactured
 9    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
10    regulators and represented to consumers who purchased or leased them, and Defendants failed to
11    fix the defective emission components free of charge.
12                1968. Defendants breached the express warranty promising to repair and correct
13    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
14    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
15                1969. Affording Defendants a reasonable opportunity to cure their breach of written
16    warranties would be unnecessary and futile here.
17                1970. Furthermore, the limited warranty promising to repair and correct Defendants’
18    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
19    insufficient to make North Dakota State Class members whole and because Defendants have failed
20    and/or have refused to adequately provide the promised remedies within a reasonable time.
21                1971. Accordingly, recovery by North Dakota State Class members is not restricted to the
22    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
23    and they seek all remedies as allowed by law.
24                1972. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
25    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
26    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
27    material facts regarding the Class Vehicles. North Dakota State Class members were therefore
28    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 301 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 316 of 431



 1                1973. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 2    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 3    workmanship as many incidental and consequential damages have already been suffered because of
 4    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 5    failure to provide such limited remedy within a reasonable time, and any limitation on North
 6    Dakota State Class members’ remedies would be insufficient to make them whole.
 7                1974. Finally, because of Defendants’ breach of warranty as set forth herein, North Dakota
 8    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
 9    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
10    owned or leased, and for such other incidental and consequential damages as allowed.
11                1975. Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                1976. As a direct and proximate result of Defendants’ breach of express warranties, North
14    Dakota State Class members have been damaged in an amount to be determined at trial.
15                                       NORTH DAKOTA COUNT III:
                                  Breach of Implied Warranty of Merchantability
16                                  N.D. Cent. Code §§ 41-02-31 and 41-02.1-21
                                   (On Behalf of the North Dakota State Class)
17
                  1977. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
18
      forth herein.
19
                  1978. This count is brought on behalf of the North Dakota State Class against all
20
      Defendants.
21
                  1979. Defendants are and were at all relevant times “merchant[s]” with respect to motor
22
      vehicles under N.D. Cent. Code § 41-02.04(3) and “sellers” of motor vehicles under
23
      § 41-02-03(1)(d).
24
                  1980. With respect to leases, Defendants are and were at all relevant times “lessors” of
25
      motor vehicles under N.D. Cent. Code § 41-02.1-03(1)(p).
26
                  1981. The Class Vehicles are and were at all relevant times “goods” within the meaning of
27
      N.D. Cent. Code § 41-02-05(2) and N.D. Cent. Code § 41-02.1-03(1)(h).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 302 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 317 of 431



 1                1982. A warranty that the Class Vehicles were in merchantable condition and fit for the
 2    ordinary purpose for which vehicles are used is implied by law pursuant to N.D. Cent. Code
 3    § 41-02-31 and N.D. Cent. Code § 41-02.1-21.
 4                1983. These Class Vehicles, when sold or leased and at all times thereafter, were
 5    materially different from vehicles Defendants submitted for emissions testing, included software
 6    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 7    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 8    ordinary purpose for which vehicles are used.
 9                1984. Defendants were provided reasonable notice of these issues by way of a letter sent
10    by Plaintiffs as well as the regulators’ investigations.
11                1985. As a direct and proximate result of Defendants’ breach of the implied warranty of
12    merchantability, North Dakota State Class members have been damaged in an amount to be proven
13    at trial.
14                                                OHIO COUNT I:
                                Violations of the Ohio Consumer Sales Practices Act
15                                        Ohio Rev. Code § 1345.01 et seq.
                                         (On Behalf of the Ohio State Class)
16
                  1986. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
17
                  1987. Plaintiff Christopher Allen (for the purposes of this count, “Plaintiff”) brings this
18
      claim on behalf of himself and the Ohio State Class against all Defendants.
19
                  1988. Defendants, Plaintiff, and Ohio State Class members are “persons” within the
20
      meaning of Ohio Rev. Code § 1345.01(B). Defendants are a “supplier” as defined by Ohio Rev.
21
      Code § 1345.01(C).
22
                  1989. Plaintiff and the Ohio State Class are “consumers” as that term is defined in Ohio
23
      Rev. Code § 1345.01(D), and their purchase and leases of the Class Vehicles with the Defect
24
      Devices installed in them are “consumer transactions” within the meaning of Ohio Rev. Code
25
      § 1345.01(A).
26
                  1990. Ohio Rev. Code § 1345.02, prohibits unfair or deceptive acts or practices in
27
      connection with a consumer transaction. Ohio CSPA prohibits a supplier from (i) representing that
28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 303 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 318 of 431



 1    goods have characteristics, uses or benefits which the goods do not have; (ii) representing that their
 2    goods are of a particular quality or grade that the product is not; and (iii) representing that the
 3    subject of a consumer transaction has been supplied in accordance with a previous representation, if
 4    it has not.
 5                1991. In the course of their business, Defendants concealed and suppressed material facts
 6    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 7    emissions testing that were different from production vehicles, (b) installing a secret software
 8    program that caused the vehicles to perform differently during emissions testing than on the road,
 9    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
10    emissions tests when they in fact did not.
11                1992. Plaintiff and Ohio State Class members had no way of discerning that Defendants’
12    representations were false and misleading because Plaintiff and Ohio State Class members did not
13    have access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
14    hardware and software was extremely sophisticated technology.
15                1993. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
16    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
17    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
18    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
19    transaction involving Class Vehicles has been supplied in accordance with a previous
20    representation when it has not.
21                1994. Defendants intentionally and knowingly misrepresented material facts regarding the
22    Class Vehicles with intent to mislead Plaintiff and the Ohio State Class.
23                1995. Defendants knew or should have known that their conduct violated the Ohio CSPA.
24                1996. The Ohio Attorney General has made available for public inspection prior state
25    court decisions which have held that the types of acts and omissions of Defendants in this
26    Complaint—including, but not limited to, the failure to honor both implied warranties and express
27    warranties, the making and distribution of false, deceptive, and/or misleading representations, and
28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 304 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 319 of 431



 1    the concealment and/or non-disclosure of a substantial defect—constitute deceptive sales practices
 2    in violation of the CSPA. These cases include, but are not limited to, the following:
 3                       A.      Mason v. Mercedes Benz USA, LLC (OPIF #10002382);
 4                       B.      State ex rel. Betty D. Montgomery v. Ford Motor Co. (OPIF #10002123);
 5                       C.      State ex rel. Betty D. Montgomery v. Bridgestone/Firestone, Inc. (OPIF
 6                #10002025);
 7                       D.      Bellinger v. Hewlett-Packard Co., No. 20744, 2002 Ohio App. LEXIS 1573
 8                (Ohio Ct. App. Apr. 10, 2002) (OPIF #10002077);
 9                       E.      Borror v. MarineMax of Ohio, No. OT-06-010, 2007 Ohio App. LEXIS 525
10                (Ohio Ct. App. Feb. 9, 2007) (OPIF #10002388);
11                       F.      State ex rel. Jim Petro v. Craftmatic Organization, Inc. (OPIF #10002347);
12                       G.      Cranford v. Joseph Airport Toyota, Inc. (OPIF #10001586);
13                       H.      Brown v. Spears (OPIF #10000403);
14                       I.      Brinkman v. Mazda Motor of America, Inc. (OPIF #10001427);
15                       J.      Mosley v. Performance Mitsubishi aka Automanage (OPIF #10001326); and
16                       K.      Walls v. Harry Williams dba Butch’s Auto Sales (OPIF #10001524).
17                1997. Defendants owed Plaintiff and the Ohio State Class a duty to disclose the illegality
18    and public health risks, the true nature of the Class Vehicles, because Defendants:
19                       L.      possessed exclusive knowledge that they were manufacturing, selling, and
20                distributing vehicles throughout the United States that did not perform as advertised;
21                       M.      intentionally concealed the foregoing from regulators, Plaintiff, and Ohio
22                State Class members; and/or
23                       N.      made incomplete representations about the Class Vehicles’ fuel economy
24                and emissions while purposefully withholding material facts that contradicted these
25                representations.
26                1998. Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
27    consumption and emissions was material to Plaintiff and the Ohio State Class.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 305 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 320 of 431



 1                1999. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 2    deceive regulators and reasonable consumers, including Plaintiff and the Ohio State Class, about
 3    the true environmental cleanliness and efficiency of the Class Vehicles, the quality of the
 4    Defendants’ brands, and the true value of the Class Vehicles.
 5                2000. Defendants’ violations present a continuing risk to Plaintiff and the Ohio State Class
 6    as well as to the general public. Defendants’ unlawful acts and practices complained of herein
 7    affect the public interest.
 8                2001. Plaintiff and Ohio State Class members suffered ascertainable loss and actual
 9    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
10    and failure to disclose material information. Defendants had an ongoing duty to all their customers
11    to refrain from unfair and deceptive practices under the Ohio CSPA. All owners of Class Vehicles
12    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
13    in the course of Defendants’ business.
14                2002. Pursuant to Ohio Rev. Code § 1345.09, Plaintiff and the Ohio State Class seek an
15    order enjoining Defendants’ unfair and/or deceptive acts or practices, actual damages - trebled, and
16    attorneys’ fees, costs, and any other just and proper relief, to the extend available under the Ohio
17    CSPA.
18                                               OHIO COUNT II:
                               Violations of the Ohio Deceptive Trade Practices Act
19                                       Ohio Rev. Code § 4165.01 et seq.
                                        (On Behalf of the Ohio State Class)
20
                  2003. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
21
                  2004. Plaintiff Christopher Allen (for the purposes of this count, “Plaintiff”) brings this
22
      claim on behalf of himself and the Ohio State Class against all Defendants.
23
                  2005. Defendants, Plaintiff, and the Ohio State Class are “persons” within the meaning of
24
      Ohio Rev. Code § 4165.01(D).
25
                  2006. Defendants engaged in “the course of [its] business” within the meaning of Ohio
26
      Rev. Code § 4165.02(A) with respect to the acts alleged herein.
27

28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 306 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 321 of 431



 1                2007. The Ohio Deceptive Trade Practices Act, Ohio Rev. Code § 4165.02(A) (“Ohio
 2    DTPA”) provides that a “person engages in a deceptive trade practice when, in the course of the
 3    person’s business, vocation, or occupation,” the person does any of the following: “(2) Causes
 4    likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or
 5    certification of goods or services; . . . (7) Represents that goods or services have sponsorship,
 6    approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or that a
 7    person has a sponsorship, approval, status, affiliation, or connection that the person does not have;
 8    . . . (9) Represents that goods or services are of a particular standard, quality, or grade, or that goods
 9    are of a particular style or model, if they are of another; . . . [or] (11) Advertises goods or services
10    with intent not to sell them as advertised.”
11                2008. In the course of their business, Defendants concealed and suppressed material facts
12    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
13    emissions testing that were different from production vehicles, (b) installing a secret software
14    program that caused the vehicles to perform differently during emissions testing than on the road,
15    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
16    emissions tests when they in fact did not.
17                2009. Plaintiff and Ohio State Class members had no way of discerning that Defendants’
18    representations were false and misleading because Plaintiff and Ohio State Class members did not
19    have access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
20    hardware and software was extremely sophisticated technology.
21                2010. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
22    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
23    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
24    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
25    transaction involving Class Vehicles has been supplied in accordance with a previous
26    representation when it has not.
27                2011. Defendants intentionally and knowingly misrepresented material facts regarding the
28    Class Vehicles with intent to mislead Plaintiff and the Ohio State Class.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 307 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 322 of 431



 1                2012. Defendants knew or should have known that their conduct violated the Ohio DTPA.
 2                2013. Defendants owed Plaintiff and the Ohio State Class a duty to disclose the illegality
 3    and public health risks, the true nature of the Class Vehicles, because Defendants:
 4                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
 5                distributing vehicles throughout the United States that did not perform as advertised;
 6                       B.      intentionally concealed the foregoing from regulators, Plaintiff, and Ohio
 7                State Class members; and/or
 8                       C.      made incomplete representations about the Class Vehicles’ true fuel
 9                consumption and emissions while purposefully withholding material facts that contradicted
10                these representations.
11                2014. Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
12    consumption and emissions was material to Plaintiff and the Ohio State Class.
13                2015. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
14    deceive regulators and reasonable consumers, including Plaintiff and the Ohio State Class, about
15    the true environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the
16    Defendants’ brands, and the true value of the Class Vehicles.
17                2016. Defendants’ violations present a continuing risk to Plaintiff and the Ohio State
18    Class, as well as to the general public. Defendants’ unlawful acts and practices complained of
19    herein affect the public interest.
20                2017. Plaintiff and Ohio State Class members suffered ascertainable loss and actual
21    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
22    and failure to disclose material information. Defendants had an ongoing duty to all their customers
23    to refrain from unfair and deceptive practices under the Ohio DTPA. All owners of Class Vehicles
24    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
25    in the course of Defendants’ business.
26                2018. Pursuant to Ohio Rev. Code § 4165.03, Plaintiff and the Ohio State Class seek an
27    order enjoining Defendants’ unfair and/or deceptive acts or practices, damages, punitive damages,
28    and attorneys’ fees, costs, and any other just and proper relief available under the Ohio DTPA.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 308 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 323 of 431



 1                                             OHIO COUNT III:
                                           Breach of Express Warranty
 2                               Ohio. Rev. Code § 1302.26, et seq. / U.C.C. § 2-313
                                        (On Behalf of the Ohio State Class)
 3
                  2019. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 4
      fully set forth herein.
 5
                  2020. Plaintiff Christopher Allen (for the purposes of this count, “Plaintiff”) brings this
 6
      claim on behalf of himself and the Ohio State Class against all Defendants.
 7
                  2021. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 8
      vehicles under Ohio Rev. Code §§ 1302.01(5) and 1310.01(A)(20), and “sellers” of motor vehicles
 9
      under § 1302.01(4).
10
                  2022. With respect to leases, Defendants are and were at all relevant times “lessors” of
11
      motor vehicles under Ohio Rev. Code § 1310.01(A)(20).
12
                  2023. The Class Vehicles are and were at all relevant times “goods” within the meaning of
13
      Ohio Rev. Code §§ 1302.01(8), and 1310.01(A)(8).
14
                  2024. In connection with the purchase or lease of each one of its new vehicles, Defendants
15
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
16
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
17
                  2025. Defendants also made numerous representations, descriptions, and promises
18
      Plaintiff and to Ohio State Class members regarding the performance and emission controls of their
19
      vehicles.
20
                  2026. For example, Defendants included in the warranty booklets for some or all of the
21
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
22
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
23
      from defects in material and workmanship which would cause it not to meet those standards.”
24
                  2027. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
25
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
26
      Warranty.”
27

28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 309 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 324 of 431



 1                2028. The EPA requires vehicle manufacturers to provide a Performance Warranty with
 2    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
 3    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
 4    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 5    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 6    emission control components are covered for the first eight years or 80,000 miles (whichever
 7    comes first). These major emission control components subject to the longer warranty include the
 8    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 9    device or computer.
10                2029. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
11    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
12    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
13    Design and Defect Warranty required by the EPA covers repair of emission control or emission
14    related parts, which fail to function or function improperly because of a defect in materials or
15    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
16    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
17    comes first.
18                2030. As manufacturers of light-duty vehicles, Defendants were required to provide these
19    warranties to purchasers or lessees of Class Vehicles.
20                2031. Defendants’ warranties formed a basis of the bargain that was reached when
21    consumers purchased or leased Class Vehicles.
22                2032. Despite the existence of warranties, Defendants failed to inform Plaintiff and Ohio
23    State Class members that the Class Vehicles were defective and intentionally designed and
24    manufactured to emit more pollution and achieve worse fuel economy on the road than what was
25    disclosed to regulators and represented to consumers who purchased or leased them, and
26    Defendants failed to fix the defective emission components free of charge.
27

28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 310 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 325 of 431



 1                2033. Defendants breached the express warranty promising to repair and correct
 2    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 3    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 4                2034. Affording Defendants a reasonable opportunity to cure their breach of written
 5    warranties would be unnecessary and futile here.
 6                2035. Furthermore, the limited warranty promising to repair and correct Defendants’
 7    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
 8    insufficient to make Plaintiff and Ohio State Class members whole and because Defendants have
 9    failed and/or have refused to adequately provide the promised remedies within a reasonable time.
10                2036. Accordingly, recovery by Plaintiff and Ohio State Class members is not restricted to
11    the limited warranty promising to repair and correct Defendants’ defect in materials and
12    workmanship, and they seek all remedies as allowed by law.
13                2037. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
14    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
15    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
16    material facts regarding the Class Vehicles. Plaintiff and Ohio State Class members were therefore
17    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
18                2038. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
19    through the limited remedy of repairing and correcting Defendants’ defect in materials and
20    workmanship as many incidental and consequential damages have already been suffered because of
21    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
22    failure to provide such limited remedy within a reasonable time, and any limitation on Plaintiff’s
23    and Ohio State Class members’ remedies would be insufficient to make them whole.
24                2039. Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiff and
25    Ohio State Class members assert, as additional and/or alternative remedies, the revocation of
26    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
27    currently owned or leased, and for such other incidental and consequential damages as allowed.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 311 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 326 of 431



 1                2040. Defendants were provided reasonable notice of these issues by way of a letter sent
 2    by Plaintiffs as well as the regulators’ investigations.
 3                2041. As a direct and proximate result of Defendants’ breach of express warranties,
 4    Plaintiff and Ohio State Class members have been damaged in an amount to be determined at trial.
 5                                             OHIO COUNT IV:
                                  Breach of Implied Warranty of Merchantability
 6                                 Ohio Rev. Code Ann. §§ 1302.27 and 1310.19
                                       (On Behalf of the Ohio State Class)
 7
                  2042. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 8
      forth herein.
 9
                  2043. Plaintiff Christopher Allen (for the purposes of this count, “Plaintiff”) brings this
10
      claim on behalf of himself and the Ohio State Class against all Defendants.
11
                  2044. Defendants are and were at all relevant times “merchant[s]” with respect to motor
12
      vehicles under Ohio Rev. Code §§ 1302.01(5) and 1310.01(A)(20), and “sellers” of motor vehicles
13
      under § 1302.01(4).
14
                  2045. With respect to leases, Defendants are and were at all relevant times “lessors” of
15
      motor vehicles under Ohio Rev. Code § 1310.01(A)(20).
16
                  2046. The Class Vehicles are and were at all relevant times “goods” within the meaning of
17
      Ohio Rev. Code §§ 1302.01(8), and 1310.01(A)(8).
18
                  2047. A warranty that the Class Vehicles were in merchantable condition and fit for the
19
      ordinary purpose for which vehicles are used is implied by law pursuant to Ohio Rev. Code
20
      §§ 1302.27 and 1310.19.
21
                  2048. These Class Vehicles, when sold or leased and at all times thereafter, were
22
      materially different from vehicles Defendants submitted for emissions testing, included software
23
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
24
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
25
      ordinary purpose for which vehicles are used.
26
                  2049. Defendants were provided reasonable notice of these issues by way of a letter sent
27
      by Plaintiffs as well as the regulators’ investigations.
28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 312 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 327 of 431



 1                2050. As a direct and proximate result of Defendants’ breach of the implied warranty of
 2    merchantability, Plaintiff and Ohio State Class members have been damaged in an amount to be
 3    proven at trial.
 4                                            OKLAHOMA COUNT I:
                               Violations of the Oklahoma Consumer Protection Act
 5                                         Okla. Stat. Tit. 15 § 751 et seq.
                                     (On Behalf of the Oklahoma State Class)
 6
                  2051. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
 7
                  2052. Plaintiff Philipp Novales-Li (for the purposes of this count, “Plaintiff”) brings this
 8
      claim on behalf of himself and the Oklahoma State Class against all Defendants.
 9
                  2053. Defendants and the Oklahoma State Class are “persons” within the meaning of
10
      Okla. Stat. Tit. 15 § 752.1.
11
                  2054. Defendants engaged in “the course of [its] business” within the meaning of Okla.
12
      Stat. Tit. 15 § 752.3 with respect to the acts alleged herein.
13
                  2055. The Oklahoma Consumer Protection Act (“Oklahoma CPA”) prohibits, in the
14
      course of business: “mak[ing] a false or misleading representation, knowingly or with reason to
15
      know, as to the characteristics . . ., uses, [or] benefits, of the subject of a consumer transaction,” or
16
      making a false representation, “knowingly or with reason to know, that the subject of a consumer
17
      transaction is of a particular standard, style or model, if it is of another or “[a]dvertis[ing],
18
      knowingly or with reason to know, the subject of a consumer transaction with intent not to sell it as
19
      advertised;” and otherwise committing “an unfair or deceptive trade practice.” Okla. Stat. Tit. 753.
20
                  2056. In the course of their business, Defendants concealed and suppressed material facts
21
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
22
      emissions testing that were different from production vehicles, (b) installing a secret software
23
      program that caused the vehicles to perform differently during emissions testing than on the road,
24
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
25
      emissions tests when they in fact did not.
26
                  2057. Oklahoma State Class members had no way of discerning that Defendants’
27
      representations were false and misleading because Oklahoma State Class members did not have
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 313 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 328 of 431



 1    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
 2    hardware and software was extremely sophisticated technology.
 3                2058. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 4    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 5    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 6    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 7    transaction involving Class Vehicles has been supplied in accordance with a previous
 8    representation when it has not.
 9                2059. Defendants intentionally and knowingly misrepresented material facts regarding the
10    Class Vehicles with intent to mislead the Oklahoma State Class.
11                2060. Defendants knew or should have known that their conduct violated the Oklahoma
12    CPA.
13                2061. Defendants owed the Oklahoma State Class a duty to disclose the illegality and
14    public health risks, the true nature of the Class Vehicles, because Defendants:
15                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
16                distributing vehicles throughout the United States that did not perform as advertised;
17                       B.      intentionally concealed the foregoing from regulators and Oklahoma State
18                Class members; and/or
19                       C.      made incomplete representations about the Class Vehicles’ true fuel
20                consumption and emissions while purposefully withholding material facts that contradicted
21                these representations.
22                2062. Defendants’ concealment of the true characteristics of the Class Vehicles’ true fuel
23    consumption and emissions was material to the Oklahoma State Class.
24                2063. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
25    deceive regulators and reasonable consumers, including the Oklahoma State Class, about the true
26    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
27    brands, and the true value of the Class Vehicles.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 314 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 329 of 431



 1                2064. Defendants’ violations present a continuing risk to the Oklahoma State Class as well
 2    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 3    public interest.
 4                2065. Oklahoma State Class members suffered ascertainable loss and actual damages as a
 5    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
 6    disclose material information. Defendants had an ongoing duty to all their customers to refrain
 7    from unfair and deceptive practices under the Oklahoma CPA. All owners and lessees of Class
 8    Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and
 9    practices made in the course of Defendants’ business.
10                2066. Pursuant to Okla. Stat. Tit. 15 § 761.1, the Oklahoma State Class seeks an order
11    enjoining Defendants’ unfair and/or deceptive acts or practices, damages, punitive damages, and
12    attorneys’ fees, costs, and any other just and proper relief available under the Oklahoma CPA.
13                                           OKLAHOMA COUNT II:
                                           Breach of Express Warranty
14                                     Okla. Stat. Tit. 12 §§ 2-313 and 2A-210
                                      (On Behalf of the Oklahoma State Class)
15
                  2067. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
16
      fully set forth herein.
17
                  2068. Plaintiff Philipp Novales-Li (for the purposes of this count, “Plaintiff”) brings this
18
      claim on behalf of himself and the Oklahoma State Class against all Defendants.
19
                  2069. Defendants are and were at all relevant times “merchant[s]” with respect to motor
20
      vehicles under Okla. Stat. Tit. 12A §§ 2-104(1) and 2-1103(3), and “sellers” of motor vehicles
21
      under § 2A-103(1)(t).
22
                  2070. With respect to leases, Defendants are and were at all relevant times “lessors” of
23
      motor vehicles under Okla. Stat. Tit. 12A § 2A-103(1)(p).
24
                  2071. The Class Vehicles are and were at all relevant times “goods” within the meaning of
25
      Okla. Stat. Tit. 12A §§ 2-105(1) and 2A-103(1)(h).
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 315 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 330 of 431



 1                2072. In connection with the purchase or lease of each one of its new vehicles, Defendants
 2    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 3    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 4                2073. Defendants also made numerous representations, descriptions, and promises to
 5    Oklahoma State Class members regarding the performance and emission controls of their vehicles.
 6                2074. For example, Defendants included in the warranty booklets for some or all of the
 7    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 8    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 9    from defects in material and workmanship which would cause it not to meet those standards.”
10                2075. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
11    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
12    Warranty.”
13                2076. The EPA requires vehicle manufacturers to provide a Performance Warranty with
14    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
15    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
16    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
17    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
18    emission control components are covered for the first eight years or 80,000 miles (whichever
19    comes first). These major emission control components subject to the longer warranty include the
20    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
21    device or computer.
22                2077. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
23    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
24    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
25    Design and Defect Warranty required by the EPA covers repair of emission control or emission
26    related parts, which fail to function or function improperly because of a defect in materials or
27    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 316 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 331 of 431



 1    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 2    comes first.
 3                2078. As manufacturers of light-duty vehicles, Defendants were required to provide these
 4    warranties to purchasers or lessees of Class Vehicles.
 5                2079. Defendants’ warranties formed a basis of the bargain that was reached when
 6    consumers purchased or leased Class Vehicles.
 7                2080. Despite the existence of warranties, Defendants failed to inform Oklahoma State
 8    Class members that the Class Vehicles were defective and intentionally designed and manufactured
 9    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
10    regulators and represented to consumers who purchased or leased them, and Defendants failed to
11    fix the defective emission components free of charge.
12                2081. Defendants breached the express warranty promising to repair and correct
13    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
14    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
15                2082. Affording Defendants a reasonable opportunity to cure their breach of written
16    warranties would be unnecessary and futile here.
17                2083. Furthermore, the limited warranty promising to repair and correct Defendants’
18    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
19    insufficient to make Oklahoma State Class members whole and because Defendants have failed
20    and/or have refused to adequately provide the promised remedies within a reasonable time.
21                2084. Accordingly, recovery by Oklahoma State Class members is not restricted to the
22    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
23    and they seek all remedies as allowed by law.
24                2085. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
25    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
26    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
27    material facts regarding the Class Vehicles. Oklahoma State Class members were therefore induced
28    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 317 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 332 of 431



 1                2086. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 2    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 3    workmanship as many incidental and consequential damages have already been suffered because of
 4    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 5    failure to provide such limited remedy within a reasonable time, and any limitation on Oklahoma
 6    State Class members’ remedies would be insufficient to make them whole.
 7                2087. Finally, because of Defendants’ breach of warranty as set forth herein, Oklahoma
 8    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
 9    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
10    owned or leased, and for such other incidental and consequential damages as allowed.
11                2088. Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                2089. As a direct and proximate result of Defendants’ breach of express warranties,
14    Oklahoma State Class members have been damaged in an amount to be determined at trial.
15                                          OKLAHOMA COUNT III:
                                  Breach of Implied Warranty of Merchantability
16                                   Okla. Stat. Tit. 12A §§ 2-314 and 2A-212
                                     (On Behalf of the Oklahoma State Class)
17
                  2090. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
18
      forth herein.
19
                  2091. Plaintiff Philipp Novales-Li (for the purposes of this count, “Plaintiff”) brings this
20
      claim on behalf of himself and the Oklahoma State Class against all Defendants.
21
                  2092. Defendants are and were at all relevant times “merchant[s]” with respect to motor
22
      vehicles under Okla. Stat. Tit. 12A §§ 2-104(1) and 2-1103(3), and “sellers” of motor vehicles
23
      under § 2A-103(1)(t).
24
                  2093. With respect to leases, Defendants are and were at all relevant times “lessors” of
25
      motor vehicles under Okla. Stat. Tit. 12A § 2A-103(1)(p).
26
                  2094. The Class Vehicles are and were at all relevant times “goods” within the meaning of
27
      Okla. Stat. Tit. 12A §§ 2-105(1) and 2A-103(1)(h).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 318 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 333 of 431



 1                2095. A warranty that the Class Vehicles were in merchantable condition and fit for the
 2    ordinary purpose for which vehicles are used is implied by law pursuant to Okla. Stat. Tit. 12A
 3    §§ 2-314 and 2A-212.
 4                2096. These Class Vehicles, when sold or leased and at all times thereafter, were
 5    materially different from vehicles Defendants submitted for emissions testing, included software
 6    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 7    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 8    ordinary purpose for which vehicles are used.
 9                2097. Defendants were provided reasonable notice of these issues by way of a letter sent
10    by Plaintiffs as well as the regulators’ investigations.
11                2098. As a direct and proximate result of Defendants’ breach of the implied warranty of
12    merchantability, Oklahoma State Class members have been damaged in an amount to be proven at
13    trial.
14                                             OREGON COUNT I:
                              Violations of the Oregon Unlawful Trade Practices Act
15                                        Or. Rev. Stat. § 646.605, et seq.
                                      (On Behalf of the Oregon State Class)
16
                  2099. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
17
                  2100. Plaintiff Tyrell Pierce (for the purposes of this count, “Plaintiff”) brings this claim
18
      on behalf of himself and the Oregon State Class against all Defendants.
19
                  2101.   Plaintiff, Defendants, and the Oregon State Class are “persons” within the meaning
20
      of Or. Rev. Stat. § 646.605(4).
21
                  2102. Defendants are engaged in “trade” or “commerce” within the meaning of Or. Rev.
22
      Stat. § 646.605(8).
23
                  2103. The Oregon Unfair Trade Practices Act (“Oregon UTPA”) prohibits “unfair or
24
      deceptive acts conduct in trade or commerce . . . .” Or. Rev. Stat. § 646.608(1).
25
                  2104. In the course of their business, Defendants concealed and suppressed material facts
26
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
27
      emissions testing that were different from production vehicles, (b) installing a secret software
28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 319 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 334 of 431



 1    program that caused the vehicles to perform differently during emissions testing than on the road,
 2    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 3    emissions tests when they in fact did not.
 4                2105. Oregon State Class members had no way of discerning that Defendants’
 5    representations were false and misleading because State Class members did not have access to
 6    Defendants’ emissions certification test vehicles and Defendants’ emissions-related hardware and
 7    software was extremely sophisticated technology.
 8                2106. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 9    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
10    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
11    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
12    transaction involving Class Vehicles has been supplied in accordance with a previous
13    representation when it has not.
14                2107. Defendants intentionally and knowingly misrepresented material facts regarding the
15    Class Vehicles with intent to mislead the Oregon State Class.
16                2108. Defendants knew or should have known that their conduct violated the Oregon
17    UTPA.
18                2109. Defendants owed the Oregon State Class a duty to disclose the illegality and public
19    health risks, the true nature of the Class Vehicles, because Defendants:
20                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
21                distributing vehicles throughout the United States that did not perform as advertised;
22                       B.      intentionally concealed the foregoing from regulators and Oregon State
23                Class members; and/or
24                       C.      made incomplete representations about the Class Vehicles’ fuel economy
25                and emissions while purposefully withholding material facts that contradicted these
26                representations.
27                2110. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
28    emissions were material to the Oregon State Class.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 320 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 335 of 431



 1                2111. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 2    deceive regulators and reasonable consumers, including the Oregon State Class, about the true
 3    environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the Defendants’
 4    brands, and the true value of the Class Vehicles.
 5                2112. Defendants’ violations present a continuing risk to the Oregon State Class as well as
 6    to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 7    public interest.
 8                2113. Plaintiff and Oregon State Class members suffered ascertainable loss and actual
 9    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
10    and failure to disclose material information. Defendants had an ongoing duty to all their customers
11    to refrain from unfair and deceptive practices under the Oregon UTPA. All owners and lessees of
12    Class Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and
13    practices made in the course of Defendants’ business.
14                2114. Pursuant to Or. Rev. Stat. § 646.638, the Oregon State Class seeks an order
15    enjoining Defendants’ unfair and/or deceptive acts or practices, damages, punitive damages, and
16    attorneys’ fees, costs, and any other just and proper relief available under the Oregon UTPA.
17                                            OREGON COUNT II:
                                            Breach of Express Warranty
18                                     Or. Rev. Stat. §§ 72.3130 and 72A.2100
                                       (On Behalf of the Oregon State Class)
19
                  2115. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
20
      fully set forth herein.
21
                  2116. Plaintiff Tyrell Pierce (for the purposes of this count, “Plaintiff”) brings this claim
22
      on behalf of himself and the Oregon State Class against all Defendants.
23
                  2117. Defendants are and were at all relevant times “merchant[s]” with respect to motor
24
      vehicles under Or. Rev. Stat. §§ 72.1040(1) and 72A.1030(1)(t), and “sellers” of motor vehicles
25
      under § 72.1030(1)(d).
26
                  2118. With respect to leases, Defendants are and were at all relevant times “lessors” of
27
      motor vehicles under Or. Rev. Stat. § 72A.1030(1)(p).
28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 321 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 336 of 431



 1                2119. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    Or. Rev. Stat. §§ 72.1050(1) and 72A.1030(1)(h).
 3                2120. In connection with the purchase or lease of each one of its new vehicles, Defendants
 4    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 5    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 6                2121. Defendants also made numerous representations, descriptions, and promises to
 7    Oregon State Class members regarding the performance and emission controls of their vehicles.
 8                2122. For example, Defendants included in the warranty booklets for some or all of the
 9    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
10    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
11    from defects in material and workmanship which would cause it not to meet those standards.”
12                2123. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
13    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
14    Warranty.”
15                2124. The EPA requires vehicle manufacturers to provide a Performance Warranty with
16    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
17    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
18    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
19    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
20    emission control components are covered for the first eight years or 80,000 miles (whichever
21    comes first). These major emission control components subject to the longer warranty include the
22    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
23    device or computer.
24                2125. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
25    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
26    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
27    Design and Defect Warranty required by the EPA covers repair of emission control or emission
28    related parts, which fail to function or function improperly because of a defect in materials or

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 322 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 337 of 431



 1    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 2    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 3    comes first.
 4                2126. As manufacturers of light-duty vehicles, Defendants were required to provide these
 5    warranties to purchasers or lessees of Class Vehicles.
 6                2127. Defendants’ warranties formed a basis of the bargain that was reached when
 7    consumers purchased or leased Class Vehicles.
 8                2128. Despite the existence of warranties, Defendants failed to inform Oregon State Class
 9    members that the Class Vehicles were defective and intentionally designed and manufactured to
10    emit more pollution and achieve worse fuel economy on the road than what was disclosed to
11    regulators and represented to consumers who purchased or leased them, and Defendants failed to
12    fix the defective emission components free of charge.
13                2129. Defendants breached the express warranty promising to repair and correct
14    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
15    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
16                2130. Affording Defendants a reasonable opportunity to cure their breach of written
17    warranties would be unnecessary and futile here.
18                2131. Furthermore, the limited warranty promising to repair and correct Defendants’
19    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
20    insufficient to make Oregon State Class members whole and because Defendants have failed and/or
21    have refused to adequately provide the promised remedies within a reasonable time.
22                2132. Accordingly, recovery by Oregon State Class members is not restricted to the
23    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
24    and they seek all remedies as allowed by law.
25                2133. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
26    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
27    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 323 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 338 of 431



 1    material facts regarding the Class Vehicles. Oregon State Class members were therefore induced to
 2    purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 3                2134. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 4    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 5    workmanship as many incidental and consequential damages have already been suffered because of
 6    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 7    failure to provide such limited remedy within a reasonable time, and any limitation on Oregon State
 8    Class members’ remedies would be insufficient to make them whole.
 9                2135. Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiff and
10    Oregon State Class members assert, as additional and/or alternative remedies, the revocation of
11    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
12    currently owned or leased, and for such other incidental and consequential damages as allowed.
13                2136. Defendants were provided reasonable notice of these issues by way of a letter sent
14    by Plaintiffs as well as the regulators’ investigations.
15                2137. As a direct and proximate result of Defendants’ breach of express warranties,
16    Oregon State Class members have been damaged in an amount to be determined at trial.
17                                            OREGON COUNT III:
                                  Breach of Implied Warranty of Merchantability
18                                    Or. Rev. Stat. §§ 72.3140 and 72A.2120
                                      (On Behalf of the Oregon State Class)
19
                  2138. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
20
      forth herein.
21
                  2139. Plaintiff Tyrell Pierce (for the purposes of this count, “Plaintiff”) brings this claim
22
      on behalf of himself and the Oregon State Class against all Defendants.
23
                  2140. Defendants are and were at all relevant times “merchant[s]” with respect to motor
24
      vehicles under Or. Rev. Stat. §§ 72.1040(1) and 72A.1030(1)(t), and “sellers” of motor vehicles
25
      under § 72.1030(1)(d).
26
                  2141. With respect to leases, Defendants are and were at all relevant times “lessors” of
27
      motor vehicles under Or. Rev. Stat. § 72A.1030(1)(p).
28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 324 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 339 of 431



 1                2142. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    Or. Rev. Stat. §§ 72.1050(1) and 72A.1030(1)(h).
 3                2143. A warranty that the Class Vehicles were in merchantable condition and fit for the
 4    ordinary purpose for which vehicles are used is implied by law pursuant to Or. Rev. Stat.
 5    §§ 72.3140 and 72A-2120.
 6                2144. These Class Vehicles, when sold or leased and at all times thereafter, were
 7    materially different from vehicles Defendants submitted for emissions testing, included software
 8    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 9    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
10    ordinary purpose for which vehicles are used.
11                2145. Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiff as well as the regulators’ investigations.
13                2146. As a direct and proximate result of Defendants’ breach of the implied warranty of
14    merchantability, Oregon State Class members have been damaged in an amount to be proven at
15    trial.
16                                   PENNSYLVANIA COUNT I:
          Violations of the Pennsylvania Unfair Trade Practices and Consumer Protection Law
17                                        73 P.S. § 201-1 et seq.
                               (On Behalf of the Pennsylvania State Class)
18
                  2147. Plaintiffs incorporate by reference all allegations in this Complaint as though fully
19
      set forth herein.
20
                  2148. Plaintiffs Saul Luvice, Jino Masone, and Robbie McCarthy (for the purposes of this
21
      count, “Plaintiffs”) bring this claim on behalf of themselves and the Pennsylvania State Class
22
      against all Defendants.
23
                  2149. Plaintiffs, Defendants, and the Pennsylvania State Class are “persons” within the
24
      meaning of 73 P.S. § 201-2(2).
25
                  2150. Defendants engaged in “trade” or “commerce” within the meaning of 73 P.S.
26
      § 201-2(3).
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 325 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 340 of 431



 1                2151. The Pennsylvania Unfair Trade Practices Act (“Pennsylvania UTPA”) prohibits
 2    “unfair or deceptive acts or practices in the conduct of any trade or commerce.” 73 P.S. § 201 3.
 3                2152. In the course of their business, Defendants concealed and suppressed material facts
 4    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 5    emissions testing that were different from production vehicles, (b) installing a secret software
 6    program that caused the vehicles to perform differently during emissions testing than on the road,
 7    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 8    emissions tests when they in fact did not.
 9                2153. Plaintiffs and Pennsylvania State Class members had no way of discerning that
10    Defendants’ representations were false and misleading because Pennsylvania State Class members
11    did not have access to Defendants’ emissions certification test vehicles and Defendants’
12    emissions-related hardware and software was extremely sophisticated technology.
13                2154. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
14    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
15    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
16    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
17    transaction involving Class Vehicles has been supplied in accordance with a previous
18    representation when it has not.
19                2155. Defendants intentionally and knowingly misrepresented material facts regarding the
20    Class Vehicles with intent to mislead the Pennsylvania State Class.
21                2156. Defendants knew or should have known that their conduct violated the
22    Pennsylvania UTPA.
23                2157. Defendants owed the Pennsylvania State Class a duty to disclose the illegality and
24    public health risks, the true nature of the Class Vehicles, because Defendants:
25                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
26                distributing vehicles throughout the United States that did not perform as advertised;
27                       B.      intentionally concealed the foregoing from regulators and Pennsylvania
28                State Class members; and/or

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 326 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 341 of 431



 1                        C.     made incomplete representations about the Class Vehicles’ fuel economy
 2                and emissions while purposefully withholding material facts that contradicted these
 3                representations.
 4                2158. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
 5    emissions was material to the Pennsylvania State Class.
 6                2159. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 7    deceive regulators and reasonable consumers, including Plaintiffs and the Pennsylvania State
 8    Class, about the true environmental cleanliness and fuel efficiency of the Class Vehicles, the
 9    quality of the Defendants’ brands, and the true value of the Class Vehicles.
10                2160. Defendants’ violations present a continuing risk to the Pennsylvania State Class as
11    well as to the general public. Defendants’ unlawful acts and practices complained of herein affect
12    the public interest.
13                2161.   Plaintiffs and Pennsylvania State Class members suffered ascertainable loss and
14    actual damages as a direct and proximate result of Defendants’ misrepresentations and concealment
15    of and failure to disclose material information. Defendants had an ongoing duty to all their
16    customers to refrain from unfair and deceptive practices under the Pennsylvania UTPA. All owners
17    of Class Vehicles suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts
18    and practices made in the course of Defendants’ business.
19                2162. As a direct and proximate result of Defendants’ violations of the Pennsylvania
20    UTPA, Pennsylvania State Class members have suffered injury-in-fact and/or actual damage.
21                2163. Pursuant to 73 P.S. § 201-9.2(a), Plaintiffs and the Pennsylvania State Class seeks
22    an order enjoining Defendants’ unfair and/or deceptive acts or practices, damages, punitive
23    damages, and attorneys’ fees, costs, and any other just and proper relief available under the
24    Pennsylvania UTPA.
25

26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 327 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 342 of 431



 1                                       PENNSYLVANIA COUNT II:
                                          Breach of Express Warranty
 2                                    13. Pa. Cons. Stat. §§ 2313 and 2A210
                                    (On Behalf of the Pennsylvania State Class)
 3
                  2164. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 4
      fully set forth herein.
 5
                  2165. Plaintiffs Saul Luvice, Jino Masone, and Robbie McCarthy (for the purposes of this
 6
      count, “Plaintiffs”) bring this claim on behalf of themselves and the Pennsylvania State Class
 7
      against all Defendants.
 8
                  2166. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 9
      vehicles under 13 Pa. Cons. Stat. §§ 2104 and 2A103(a), and “sellers” of motor vehicles under
10
      § 2103(a).
11
                  2167. With respect to leases, Defendants are and were at all relevant times “lessors” of
12
      motor vehicles under 13 Pa. Cons. Stat. § 2A103(a).
13
                  2168. The Class Vehicles are and were at all relevant times “goods” within the meaning of
14
      13 Pa. Cons. Stat. §§ 2105(a) and 2A103(a).
15
                  2169. In connection with the purchase or lease of each one of its new vehicles, Defendants
16
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
17
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
18
                  2170. Defendants also made numerous representations, descriptions, and promises to
19
      Pennsylvania State Class members regarding the performance and emission controls of their
20
      vehicles.
21
                  2171. For example, Defendants included in the warranty booklets for some or all of the
22
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
23
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
24
      from defects in material and workmanship which would cause it not to meet those standards.”
25
                  2172. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
26
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
27
      Warranty.”
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 328 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 343 of 431



 1                2173. The EPA requires vehicle manufacturers to provide a Performance Warranty with
 2    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
 3    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
 4    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 5    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 6    emission control components are covered for the first eight years or 80,000 miles (whichever
 7    comes first). These major emission control components subject to the longer warranty include the
 8    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 9    device or computer.
10                2174. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
11    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
12    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
13    Design and Defect Warranty required by the EPA covers repair of emission control or emission
14    related parts, which fail to function or function improperly because of a defect in materials or
15    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
16    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
17    comes first.
18                2175. As manufacturers of light-duty vehicles, Defendants were required to provide these
19    warranties to purchasers or lessees of Class Vehicles.
20                2176. Defendants’ warranties formed a basis of the bargain that was reached when
21    consumers purchased or leased Class Vehicles.
22                2177. Despite the existence of warranties, Defendants failed to inform Plaintiffs and
23    Pennsylvania State Class members that the Class Vehicles were defective and intentionally
24    designed and manufactured to emit more pollution and achieve worse fuel economy on the road
25    than what was disclosed to regulators and represented to consumers who purchased or leased them,
26    and Defendants failed to fix the defective emission components free of charge.
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 329 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 344 of 431



 1                2178. Defendants breached the express warranty promising to repair and correct
 2    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 3    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 4                2179. Affording Defendants a reasonable opportunity to cure their breach of written
 5    warranties would be unnecessary and futile here.
 6                2180. Furthermore, the limited warranty promising to repair and correct Defendants’
 7    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
 8    insufficient to make Pennsylvania State Class members whole and because Defendants have failed
 9    and/or have refused to adequately provide the promised remedies within a reasonable time.
10                2181. Accordingly, recovery by Plaintiffs and Pennsylvania State Class members is not
11    restricted to the limited warranty promising to repair and correct Defendants’ defect in materials
12    and workmanship, and they seek all remedies as allowed by law.
13                2182. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
14    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
15    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
16    material facts regarding the Class Vehicles. Pennsylvania State Class members were therefore
17    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
18                2183. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
19    through the limited remedy of repairing and correcting Defendants’ defect in materials and
20    workmanship as many incidental and consequential damages have already been suffered because of
21    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
22    failure to provide such limited remedy within a reasonable time, and any limitation on the
23    Pennsylvania State Class members’ remedies would be insufficient to make them whole.
24                2184. Finally, because of Defendants’ breach of warranty as set forth herein, Pennsylvania
25    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
26    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
27    owned or leased, and for such other incidental and consequential damages as allowed.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 330 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 345 of 431



 1                2185. Defendants were provided reasonable notice of these issues by way of a letter sent
 2    by Plaintiffs as well as the regulators’ investigations.
 3                2186. As a direct and proximate result of Defendants’ breach of express warranties,
 4    Pennsylvania State Class members have been damaged in an amount to be determined at trial.
 5                                        PENNSYLVANIA COUNT III:
                                  Breach of Implied Warranty of Merchantability
 6                                     13. Pa. Cons. Stat. §§ 2314 and 2A212
                                    (On Behalf of the Pennsylvania State Class)
 7
                  2187. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 8
      forth herein.
 9
                  2188. Plaintiffs Saul Luvice, Jino Masone, and Robbie McCarthy (for the purposes of this
10
      count, “Plaintiffs”) bring this claim on behalf of themselves and the Pennsylvania State Class
11
      against all Defendants.
12
                  2189. Defendants are and were at all relevant times “merchant[s]” with respect to motor
13
      vehicles under 13 Pa. Cons. Stat. §§ 2104 and 2A103(a), and “sellers” of motor vehicles under
14
      § 2103(a).
15
                  2190. With respect to leases, Defendants are and were at all relevant times “lessors” of
16
      motor vehicles under 13 Pa. Cons. Stat. § 2A103(a).
17
                  2191. The Class Vehicles are and were at all relevant times “goods” within the meaning of
18
      13 Pa. Cons. Stat. §§ 2105(a) and 2A103(a).
19
                  2192. A warranty that the Class Vehicles were in merchantable condition and fit for the
20
      ordinary purpose for which vehicles are used is implied by law pursuant to 13 Pa. Cons. Stat.
21
      §§ 2314 and 2A212.
22
                  2193. These Class Vehicles, when sold or leased and at all times thereafter, were
23
      materially different from vehicles Defendants submitted for emissions testing, included software
24
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
25
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
26
      ordinary purpose for which vehicles are used.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 331 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 346 of 431



 1                2194. Defendants were provided reasonable notice of these issues by way of a letter sent
 2    by Plaintiffs as well as the regulators’ investigations.
 3                2195. As a direct and proximate result of Defendants’ breach of the implied warranty of
 4    merchantability, Pennsylvania State Class members have been damaged in an amount to be proven
 5    at trial.
 6                                   RHODE ISLAND COUNT I:
        Violations of the Rhode Island Deceptive Trade Practices and Consumer Protection Law
 7                                   R.I. Gen. Laws § 6-13.1 et seq.
                              (On Behalf of the Rhode Island State Class)
 8
                  2196. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
 9
                  2197. This count is brought on behalf of the Rhode Island State Class against all
10
      Defendants.
11
                  2198. Defendants, the Rhode Island State Class are “persons” within the meaning of R.I.
12
      Gen. Laws § 6-13.1-1(3).
13
                  2199. Defendants are engaged in “trade” or “commerce” within the meaning of R.I. Gen.
14
      Laws § 6-13.1-1(5).
15
                  2200. The Rhode Island Deceptive Trade Practices Act (“Rhode Island DTPA”) prohibits
16
      “unfair or deceptive acts or practices in the conduct of any trade or commerce” including: (v)
17
      [r]epresenting that goods or services have sponsorship, approval, characteristics, ingredients, uses,
18
      benefits, or quantities that they do not have”; “(vii) [r]epresenting that goods or services are of a
19
      particular standard, quality, or grade . . ., if they are of another”; (ix) [a]dvertising goods or services
20
      with intent not to sell them as advertised”; “(xiii) [u]sing any other methods, acts or practices which
21
      mislead or deceive members of the public in a material respect.” R.I. Gen. Laws § 6-13.1-1(6).
22
                  2201. In the course of their business, Defendants concealed and suppressed material facts
23
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
24
      emissions testing that were different from production vehicles, (b) installing a secret software
25
      program that caused the vehicles to perform differently during emissions testing than on the road,
26
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
27
      emissions tests when they in fact did not.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 332 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 347 of 431



 1                2202. Rhode Island State Class members had no way of discerning that Defendants’
 2    representations were false and misleading because Rhode Island State Class members did not have
 3    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
 4    hardware and software was extremely sophisticated technology.
 5                2203. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 6    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 7    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 8    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 9    transaction involving Class Vehicles has been supplied in accordance with a previous
10    representation when it has not.
11                2204. Defendants intentionally and knowingly misrepresented material facts regarding the
12    Class Vehicles with intent to mislead the Rhode Island State Class.
13                2205. Defendants knew or should have known that their conduct violated the Rhode Island
14    DTPA.
15                2206. Defendants owed the Rhode Island State Class a duty to disclose the illegality and
16    public health risks, the true nature of the Class Vehicles, because Defendants:
17                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
18                distributing vehicles throughout the United States that did not perform as advertised;
19                       B.      intentionally concealed the foregoing from regulators and Rhode Island
20                State Class members; and/or
21                       C.      made incomplete representations about the Class Vehicles’ fuel economy
22                and emissions while purposefully withholding material facts that contradicted these
23                representations.
24                2207. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
25    emissions was material to the Rhode Island State Class.
26                2208. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
27    deceive regulators and reasonable consumers, including the Rhode Island State Class, about the
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 333 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 348 of 431



 1    true environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the
 2    Defendants’ brands, and the true value of the Class Vehicles.
 3                2209. Defendants’ violations present a continuing risk to the Rhode Island State Class as
 4    well as to the general public. Defendants’ unlawful acts and practices complained of herein affect
 5    the public interest.
 6                2210. Rhode Island State Class members suffered ascertainable loss and actual damages
 7    as a direct and proximate result of Defendants’ misrepresentations and concealment of and failure
 8    to disclose material information. Defendants had an ongoing duty to all their customers to refrain
 9    from unfair and deceptive practices under the Rhode Island DTPA. All owners of Class Vehicles
10    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
11    in the course of Defendants’ business.
12                2211. The Rhode Island State Class is entitled to recover the greater of actual damages or
13    $200 pursuant to R.I. Gen. Laws § 6-13.1-5.2(a). The Rhode Island State Class is also entitled to
14    punitive damages because Defendants engaged in conduct amounting to a particularly aggravated,
15    deliberate disregard of the rights of others.
16                                        RHODE ISLAND COUNT II:
                                           Breach of Express Warranty
17                                6A R.I. Gen. Laws §§ 6A-2-313 and 6A-2.1-210
                                   (On Behalf of the Rhode Island State Class)
18
                  2212. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
19
      fully set forth herein.
20
                  2213. This count is brought on behalf of the Rhode Island State Class against all
21
      Defendants.
22
                  2214. Defendants are and were at all relevant times “merchant[s]” with respect to motor
23
      vehicles under 6A R.I. Gen. Laws §§ 6A-2-104(1) and 6A-2.1-103(1)(t), and “sellers” of motor
24
      vehicles under § 6A-2-103(a)(4).
25
                  2215. With respect to leases, Defendants are and were at all relevant times “lessors” of
26
      motor vehicles under 6A R.I. Gen. Laws § 6A-2.1-103(1)(p).
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 334 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 349 of 431



 1                2216. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    6A R.I. Gen. Laws §§ 6A-2-105(1) and 6A-2.1-103(1)(h).
 3                2217. In connection with the purchase or lease of each one of its new vehicles, Defendants
 4    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 5    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 6                2218. Defendants also made numerous representations, descriptions, and promises to
 7    Rhode Island State Class members regarding the performance and emission controls of their
 8    vehicles.
 9                2219. For example, Defendants included in the warranty booklets for some or all of the
10    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
11    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
12    from defects in material and workmanship which would cause it not to meet those standards.”
13                2220. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
14    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
15    Warranty.”
16                2221. The EPA requires vehicle manufacturers to provide a Performance Warranty with
17    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
18    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
19    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
20    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
21    emission control components are covered for the first eight years or 80,000 miles (whichever
22    comes first). These major emission control components subject to the longer warranty include the
23    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
24    device or computer.
25                2222. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
26    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
27    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
28    Design and Defect Warranty required by the EPA covers repair of emission control or emission

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 335 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 350 of 431



 1    related parts, which fail to function or function improperly because of a defect in materials or
 2    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 3    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 4    comes first.
 5                2223. As manufacturers of light-duty vehicles, Defendants were required to provide these
 6    warranties to purchasers or lessees of Class Vehicles.
 7                2224. Defendants’ warranties formed a basis of the bargain that was reached when
 8    consumers purchased or leased Class Vehicles.
 9                2225. Despite the existence of warranties, Defendants failed to inform Rhode Island State
10    Class members that the Class Vehicles were defective and intentionally designed and manufactured
11    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
12    regulators and represented to consumers who purchased or leased them, and Defendants failed to
13    fix the defective emission components free of charge.
14                2226. Defendants breached the express warranty promising to repair and correct
15    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
16    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
17                2227. Affording Defendants a reasonable opportunity to cure their breach of written
18    warranties would be unnecessary and futile here.
19                2228. Furthermore, the limited warranty promising to repair and correct Defendants’
20    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
21    insufficient to make Rhode Island State Class members whole and because Defendants have failed
22    and/or have refused to adequately provide the promised remedies within a reasonable time.
23                2229. Accordingly, recovery by Rhode Island State Class members is not restricted to the
24    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
25    and they seek all remedies as allowed by law.
26                2230. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
27    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
28    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 336 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 351 of 431



 1    material facts regarding the Class Vehicles. Rhode Island State Class members were therefore
 2    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 3                2231. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 4    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 5    workmanship as many incidental and consequential damages have already been suffered because of
 6    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 7    failure to provide such limited remedy within a reasonable time, and any limitation on Rhode Island
 8    State Class members’ remedies would be insufficient to make them whole.
 9                2232. Finally, because of Defendants’ breach of warranty as set forth herein, Rhode Island
10    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
11    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
12    owned or leased, and for such other incidental and consequential damages as allowed.
13                2233. Defendants were provided reasonable notice of these issues by way of a letter sent
14    by Plaintiffs as well as the regulators’ investigations.
15                2234. As a direct and proximate result of Defendants’ breach of express warranties, Rhode
16    Island State Class members have been damaged in an amount to be determined at trial.
17                                         RHODE ISLAND COUNT III:
                                  Breach of Implied Warranty of Merchantability
18                                 6A R.I. Gen. Laws §§ 6A-2-314 and 6A-2.1-212
                                    (On Behalf of the Rhode Island State Class)
19
                  2235. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
20
      forth herein.
21
                  2236. This count is brought on behalf of the Rhode Island State Class against all
22
      Defendants.
23
                  2237. Defendants are and were at all relevant times “merchant[s]” with respect to motor
24
      vehicles under 6A R.I. Gen. Laws §§ 6A-2-104(1) and 6A-2.1-103(1)(t), and “sellers” of motor
25
      vehicles under § 6A-2-103(a)(4).
26
                  2238. With respect to leases, Defendants are and were at all relevant times “lessors” of
27
      motor vehicles under 6A R.I. Gen. Laws § 6A-2.1-103(1)(p).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 337 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 352 of 431



 1                2239. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    6A R.I. Gen. Laws §§ 6A-2-105(1) and 6A-2.1-103(1)(h).
 3                2240. A warranty that the Class Vehicles were in merchantable condition and fit for the
 4    ordinary purpose for which vehicles are used is implied by law pursuant to 6A R.I. Gen. Laws
 5    §§ 6A-2-314 and 6A-2.1-212.
 6                2241. These Class Vehicles, when sold or leased and at all times thereafter, were
 7    materially different from vehicles Defendants submitted for emissions testing, included software
 8    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 9    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
10    ordinary purpose for which vehicles are used.
11                2242. Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                2243. As a direct and proximate result of Defendants’ breach of the implied warranty of
14    merchantability, Rhode Island State Class members have been damaged in an amount to be proven
15    at trial.
16                                       SOUTH CAROLINA COUNT I:
                           Violations of the South Carolina Unfair Trade Practices Act
17                                        S.C. Code Ann. § 39-5-10 et seq.
                                  (On Behalf of the South Carolina State Class)
18
                  2244. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
19
      forth herein.
20
                  2245. This count is brought on behalf of the South Carolina State Class against all
21
      Defendants.
22
                  2246. Defendants and the South Carolina State Class are “persons” within the meaning of
23
      S.C. Code § 39-5-10(a).
24
                  2247. Defendants are engaged in “trade” or “commerce” within the meaning of S.C. Code
25
      § 39-5-10(b).
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 338 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 353 of 431



 1                2248. The South Carolina Unfair Trade Practices Act (“South Carolina UTPA”) prohibits
 2    “unfair or deceptive acts or practices in the conduct of any trade or commerce.” S.C. Code
 3    § 39-5-20(a).
 4                2249. In the course of their business, Defendants concealed and suppressed material facts
 5    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 6    emissions testing that were different from production vehicles, (b) installing a secret software
 7    program that caused the vehicles to perform differently during emissions testing than on the road,
 8    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 9    emissions tests when they in fact did not.
10                2250. South Carolina State Class members had no way of discerning that Defendants’
11    representations were false and misleading because South Carolina State Class members did not
12    have access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
13    hardware and software was extremely sophisticated technology.
14                2251. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
15    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
16    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
17    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
18    transaction involving Class Vehicles has been supplied in accordance with a previous
19    representation when it has not.
20                2252. Defendants intentionally and knowingly misrepresented material facts regarding the
21    Class Vehicles with intent to mislead the South Carolina State Class.
22                2253. Defendants knew or should have known that their conduct violated the South
23    Carolina UTPA.
24                2254. Defendants owed the South Carolina State Class a duty to disclose the illegality and
25    public health risks, the true nature of the Class Vehicles, because Defendants:
26                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
27                distributing vehicles throughout the United States that did not perform as advertised;
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 339 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 354 of 431



 1                       B.      intentionally concealed the foregoing from regulators and South Carolina
 2                State Class members; and/or
 3                       C.      made incomplete representations about the Class Vehicles’ fuel economy
 4                and emissions while purposefully withholding material facts that contradicted these
 5                representations.
 6                2255. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
 7    emissions was material to the South Carolina State Class.
 8                2256. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 9    deceive regulators and reasonable consumers, including the South Carolina State Class, about the
10    true environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
11    brands, and the true value of the Class Vehicles.
12                2257. Defendants’ violations present a continuing risk to the South Carolina Class as well
13    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
14    public interest.
15                2258. South Carolina State Class members suffered ascertainable loss and actual damages
16    as a direct and proximate result of Defendants’ misrepresentations and concealment of and failure
17    to disclose material information. Defendants had an ongoing duty to all their customers to refrain
18    from unfair and deceptive practices under the South Carolina UTPA. All owners of Class Vehicles
19    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
20    in the course of Defendants’ business.
21                2259. Pursuant to S.C. Code § 39-5-140(a), the South Carolina State Class seeks an order
22    enjoining Defendants’ unfair and/or deceptive acts or practices, damages, treble damages for
23    willful and knowing violations, punitive damages, and attorneys’ fees, costs, and any other just and
24    proper relief available under the South Carolina UTPA.
25

26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 340 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 355 of 431



 1                                SOUTH CAROLINA COUNT II:
      Violations of the South Carolina Regulation of Manufacturers, Distributors, & Dealers Act
 2                                 S.C. Code Ann. § 56-15-10 et seq.
                             (On Behalf of the South Carolina State Class)
 3
                  2260. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 4
      forth herein.
 5
                  2261. This count is brought on behalf of the South Carolina State Class against all
 6
      Defendants.
 7
                  2262. Defendants are “manufacturer[s]” as set forth in S.C. Code Ann. § 56-15-10, as it is
 8
      engaged in the business of manufacturing or assembling new and unused motor vehicles.
 9
                  2263. Defendants committed unfair or deceptive acts or practices that violated the South
10
      Carolina Regulation of Manufacturers, Distributors, and Dealers Act (“Dealers Act”), S.C. Code
11
      Ann. § 56-15-30.
12
                  2264. Defendants engaged in actions which were arbitrary, in bad faith, unconscionable,
13
      and which caused damage to the South Carolina State Class and to the public.
14
                  2265. Defendants’ bad faith and unconscionable actions include, but are not limited to: (1)
15
      representing that Class Vehicles have characteristics, uses, benefits, and qualities which they do not
16
      have, (2) representing that Class Vehicles are of a particular standard, quality, and grade when they
17
      are not, (3) advertising Class Vehicles with the intent not to sell them as advertised, (4) representing
18
      that a transaction involving Class Vehicles confers or involves rights, remedies, and obligations
19
      which it does not, and (5) representing that the subject of a transaction involving Class Vehicles has
20
      been supplied in accordance with a previous representation when it has not.
21
                  2266. Defendants resorted to and used false and misleading advertisements in connection
22
      with their business. As alleged above, Defendants made numerous material statements about the
23
      efficiency and reliability of the Class Vehicles that were either false or misleading. Each of these
24
      statements contributed to the deceptive context of Defendants’ unlawful advertising and
25
      representations as a whole.
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 341 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 356 of 431



 1                2267. Pursuant to S.C. Code Ann. § 56-15-110(2), Plaintiffs bring this action on behalf of
 2    themselves and the South Carolina State Class, as the action is one of common or general interest to
 3    many persons and the parties are too numerous to bring them all before the court.
 4                2268. The South Carolina State Class is entitled to double their actual damages, the cost of
 5    the suit, attorney’s fees pursuant to S.C. Code Ann. § 56-15-110. Plaintiffs also seek injunctive
 6    relief under S.C. Code Ann. § 56-15-110.
 7                                      SOUTH CAROLINA COUNT III:
                                           Breach of Express Warranty
 8                                     S.C. Code §§ 36-2-313 and 36-2A-210
                                   (On Behalf of the South Carolina State Class)
 9
                  2269. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
10
      fully set forth herein.
11
                  2270. This count is brought on behalf of the South Carolina State Class against all
12
      Defendants.
13
                  2271. Defendants are and were at all relevant times “merchant[s]” with respect to motor
14
      vehicles under S.C. Code §§ 36-2-104(1) and 36-2A-103(1)(t), and “sellers” of motor vehicles
15
      under § 36-2-103(1)(d).
16
                  2272. With respect to leases, Defendants are and were at all relevant times “lessors” of
17
      motor vehicles under S.C. Code § 36-2A-103(1)(p).
18
                  2273. The Class Vehicles are and were at all relevant times “goods” within the meaning of
19
      S.C. Code §§ 36-2-105(1) and 36-2A-103(1)(h).
20
                  2274. In connection with the purchase or lease of each one of its new vehicles, Defendants
21
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
22
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
23
                  2275. Defendants also made numerous representations, descriptions, and promises to
24
      South Carolina State Class members regarding the performance and emission controls of their
25
      vehicles.
26
                  2276. For example, Defendants included in the warranty booklets for some or all of the
27
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 342 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 357 of 431



 1    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 2    from defects in material and workmanship which would cause it not to meet those standards.”
 3                2277. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 4    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 5    Warranty.”
 6                2278. The EPA requires vehicle manufacturers to provide a Performance Warranty with
 7    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
 8    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
 9    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
10    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
11    emission control components are covered for the first eight years or 80,000 miles (whichever
12    comes first). These major emission control components subject to the longer warranty include the
13    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
14    device or computer.
15                2279. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
16    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
17    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
18    Design and Defect Warranty required by the EPA covers repair of emission control or emission
19    related parts, which fail to function or function improperly because of a defect in materials or
20    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
21    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
22    comes first.
23                2280. As manufacturers of light-duty vehicles, Defendants were required to provide these
24    warranties to purchasers or lessees of Class Vehicles.
25                2281. Defendants’ warranties formed a basis of the bargain that was reached when
26    consumers purchased or leased Class Vehicles.
27                2282. Despite the existence of warranties, Defendants failed to inform South Carolina
28    State Class members that the Class Vehicles were defective and intentionally designed and

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 343 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 358 of 431



 1    manufactured to emit more pollution and achieve worse fuel economy on the road than what was
 2    disclosed to regulators and represented to consumers who purchased or leased them, and
 3    Defendants failed to fix the defective emission components free of charge.
 4                2283. Defendants breached the express warranty promising to repair and correct
 5    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 6    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 7                2284. Affording Defendants a reasonable opportunity to cure their breach of written
 8    warranties would be unnecessary and futile here.
 9                2285. Furthermore, the limited warranty promising to repair and correct Defendants’
10    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
11    insufficient to make South Carolina State Class members whole and because Defendants have
12    failed and/or have refused to adequately provide the promised remedies within a reasonable time.
13                2286. Accordingly, recovery by South Carolina State Class members is not restricted to
14    the limited warranty promising to repair and correct Defendants’ defect in materials and
15    workmanship, and they seek all remedies as allowed by law.
16                2287. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
17    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
18    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
19    material facts regarding the Class Vehicles. South Carolina State Class members were therefore
20    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
21                2288. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
22    through the limited remedy of repairing and correcting Defendants’ defect in materials and
23    workmanship as many incidental and consequential damages have already been suffered because of
24    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
25    failure to provide such limited remedy within a reasonable time, and any limitation on South
26    Carolina State Class members’ remedies would be insufficient to make them whole.
27                2289. Finally, because of Defendants’ breach of warranty as set forth herein, South
28    Carolina State Class members assert, as additional and/or alternative remedies, the revocation of

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 344 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 359 of 431



 1    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
 2    currently owned or leased, and for such other incidental and consequential damages as allowed.
 3                2290. Defendants were provided reasonable notice of these issues by way of a letter sent
 4    by Plaintiffs as well as the regulators’ investigations.
 5                2291. As a direct and proximate result of Defendants’ breach of express warranties, South
 6    Carolina State Class members have been damaged in an amount to be determined at trial.
 7                                      SOUTH CAROLINA COUNT IV:
                                  Breach of Implied Warranty of Merchantability
 8                                     S.C. Code §§ 36-2-314 and 36-2A-212
                                   (On Behalf of the South Carolina State Class)
 9
                  2292. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
10
      forth herein.
11
                  2293. This count is brought on behalf of the South Carolina State Class against all
12
      Defendants.
13
                  2294. Defendants are and were at all relevant times “merchant[s]” with respect to motor
14
      vehicles under S.C. Code §§ 36-2-104(1) and 36-2A-103(1)(t), and “sellers” of motor vehicles
15
      under § 36-2-103(1)(d).
16
                  2295. With respect to leases, Defendants are and were at all relevant times “lessors” of
17
      motor vehicles under S.C. Code § 36-2A-103(1)(p).
18
                  2296. The Class Vehicles are and were at all relevant times “goods” within the meaning of
19
      S.C. Code §§ 36-2-105(1) and 36-2A-103(1)(h).
20
                  2297. A warranty that the Class Vehicles were in merchantable condition and fit for the
21
      ordinary purpose for which vehicles are used is implied by law pursuant to S.C. Code §§ 36-2-314
22
      and 36-2A-212.
23
                  2298. These Class Vehicles, when sold or leased and at all times thereafter, were
24
      materially different from vehicles Defendants submitted for emissions testing, included software
25
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
26
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
27
      ordinary purpose for which vehicles are used.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 345 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 360 of 431



 1                2299. Defendants were provided reasonable notice of these issues by way of a letter sent
 2    by Plaintiffs as well as the regulators’ investigations.
 3                2300. As a direct and proximate result of Defendants’ breach of the implied warranty of
 4    merchantability, South Carolina State Class members have been damaged in an amount to be
 5    proven at trial.
 6                                   SOUTH DAKOTA COUNT I:
        Violations of the South Dakota Deceptive Trade Practices and Consumer Protection Law
 7                                    S.D. Codified Laws § 37-24-6
                               (On Behalf of the South Dakota State Class)
 8
                  2301. Plaintiffs re-allege incorporate by reference all paragraphs as though fully set forth
 9
      herein.
10
                  2302. This count is brought on behalf of the South Dakota State Class against all
11
      Defendants.
12
                  2303. Defendants and the South Dakota State Class are “persons” within the meaning of
13
      S.D. Codified Laws § 37-24-1(8).
14
                  2304. Defendants are engaged in “trade” or “commerce” within the meaning of S.D.
15
      Codified Laws § 37-24-1(13).
16
                  2305. The South Dakota Deceptive Trade Practices and Consumer Protection (“South
17
      Dakota CPA”) prohibits “deceptive acts or practices, which are defined to include “[k]knowingly
18
      and intentionally act, use, or employ any deceptive act or practice, fraud, false pretense, false
19
      promises, or misrepresentation or to conceal, suppress, or omit any material fact in connection with
20
      the sale or advertisement of any merchandise, regardless of whether any person has in fact been
21
      misled, deceived, or damaged thereby.” S.D. Codified Laws § 37-24-6(1).
22
                  2306. In the course of their business, Defendants concealed and suppressed material facts
23
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
24
      emissions testing that were different from production vehicles, (b) installing a secret software
25
      program that caused the vehicles to perform differently during emissions testing than on the road,
26
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
27
      emissions tests when they in fact did not.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 346 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 361 of 431



 1                2307. South Dakota State Class members had no way of discerning that Defendants’
 2    representations were false and misleading because South Dakota State Class members did not have
 3    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
 4    hardware and software was extremely sophisticated technology.
 5                2308. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 6    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 7    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 8    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 9    transaction involving Class Vehicles has been supplied in accordance with a previous
10    representation when it has not.
11                2309. Defendants intentionally and knowingly misrepresented material facts regarding the
12    Class Vehicles with intent to mislead the South Dakota State Class.
13                2310. Defendants knew or should have known that their conduct violated the South
14    Dakota CPA.
15                2311. Defendants owed the South Dakota State Class a duty to disclose the illegality and
16    public health risks, the true nature of the Class Vehicles, because Defendants:
17                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
18                distributing vehicles throughout the United States that did not perform as advertised;
19                       B.      intentionally concealed the foregoing from regulators and South Dakota
20                State Class members; and/or
21                       C.      made incomplete representations about the Class Vehicles’ fuel economy
22                and emissions while purposefully withholding material facts that contradicted these
23                representations.
24                2312. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
25    emissions were material to the South Dakota State Class.
26                2313. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
27    deceive regulators and reasonable consumers, including the South Dakota State Class, about the
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 347 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 362 of 431



 1    true environmental cleanliness and fuel efficiency of the Class Vehicles, the quality of the
 2    Defendants’ brands, and the true value of the Class Vehicles.
 3                2314. Defendants’ violations present a continuing risk to the South Dakota Class as well
 4    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 5    public interest.
 6                2315. South Dakota State Class members suffered ascertainable loss and actual damages
 7    as a direct and proximate result of Defendants’ misrepresentations and concealment of and failure
 8    to disclose material information. Defendants had an ongoing duty to all their customers to refrain
 9    from unfair and deceptive practices under the South Dakota CPA. All owners of Class Vehicles
10    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
11    in the course of Defendants’ business.
12                2316. Pursuant to S.D. Codified Laws § 37-24-31, the South Dakota State Class seeks an
13    order enjoining Defendants’ unfair and/or deceptive acts or practices, damages, punitive damages,
14    and attorneys’ fees, costs, and any other just and proper relief to the extent available under the
15    South Dakota CPA.
16                                        SOUTH DAKOTA COUNT II:
                                           Breach of Express Warranty
17                                S.D. Codified Laws §§ 57A-2-313 and 57-2A-210
                                    (On Behalf of the South Dakota State Class)
18
                  2317. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
19
      fully set forth herein.
20
                  2318. This count is brought on behalf of the South Dakota State Class against all
21
      Defendants.
22
                  2319. Defendants are and were at all relevant times “merchant[s]” with respect to motor
23
      vehicles under S.D. Codified Laws §§ 57A-104(1) and 57A-2A-103(1)(t), and “sellers” of motor
24
      vehicles under § 57A-104(1)(d).
25
                  2320. With respect to leases, Defendants are and were at all relevant times “lessors” of
26
      motor vehicles under S.D. Codified Laws § 57A-2A-103(1)(p).
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 348 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 363 of 431



 1                2321. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    S.D. Codified Laws §§ 57A-2-105(1) and 57A-2A-103(1)(h).
 3                2322. In connection with the purchase or lease of each one of its new vehicles, Defendants
 4    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 5    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 6                2323. Defendants also made numerous representations, descriptions, and promises to
 7    South Dakota State Class members regarding the performance and emission controls of their
 8    vehicles.
 9                2324. For example, Defendants included in the warranty booklets for some or all of the
10    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
11    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
12    from defects in material and workmanship which would cause it not to meet those standards.”
13                2325. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
14    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
15    Warranty.”
16                2326. The EPA requires vehicle manufacturers to provide a Performance Warranty with
17    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
18    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
19    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
20    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
21    emission control components are covered for the first eight years or 80,000 miles (whichever
22    comes first). These major emission control components subject to the longer warranty include the
23    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
24    device or computer.
25                2327. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
26    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
27    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
28    Design and Defect Warranty required by the EPA covers repair of emission control or emission

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 349 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 364 of 431



 1    related parts, which fail to function or function improperly because of a defect in materials or
 2    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 3    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 4    comes first.
 5                2328. As manufacturers of light-duty vehicles, Defendants were required to provide these
 6    warranties to purchasers or lessees of Class Vehicles.
 7                2329. Defendants’ warranties formed a basis of the bargain that was reached when
 8    consumers purchased or leased Class Vehicles.
 9                2330. Despite the existence of warranties, Defendants failed to inform South Dakota State
10    Class members that the Class Vehicles were defective and intentionally designed and manufactured
11    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
12    regulators and represented to consumers who purchased or leased them, and Defendants failed to
13    fix the defective emission components free of charge.
14                2331. Defendants breached the express warranty promising to repair and correct
15    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
16    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
17                2332. Affording Defendants a reasonable opportunity to cure their breach of written
18    warranties would be unnecessary and futile here.
19                2333. Furthermore, the limited warranty promising to repair and correct Defendants’
20    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
21    insufficient to make South Dakota State Class members whole and because Defendants have failed
22    and/or have refused to adequately provide the promised remedies within a reasonable time.
23                2334. Accordingly, recovery by the South Dakota State Class members is not restricted to
24    the limited warranty promising to repair and correct Defendants’ defect in materials and
25    workmanship, and they seek all remedies as allowed by law.
26                2335. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
27    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
28    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 350 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 365 of 431



 1    material facts regarding the Class Vehicles. South Dakota State Class members were therefore
 2    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 3                2336. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 4    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 5    workmanship as many incidental and consequential damages have already been suffered because of
 6    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 7    failure to provide such limited remedy within a reasonable time, and any limitation on South
 8    Dakota State Class members’ remedies would be insufficient to make them whole.
 9                2337. Finally, because of Defendants’ breach of warranty as set forth herein, South Dakota
10    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
11    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
12    owned or leased, and for such other incidental and consequential damages as allowed.
13                2338. Defendants were provided reasonable notice of these issues by way of a letter sent
14    by Plaintiffs as well as the regulators’ investigations.
15                2339. As a direct and proximate result of Defendants’ breach of express warranties, South
16    Dakota State Class members have been damaged in an amount to be determined at trial.
17                                       SOUTH DAKOTA COUNT III:
                                  Breach of Implied Warranty of Merchantability
18                                S.D. Codified Laws §§ 57A-2-314 and 57-2A-212
                                    (On Behalf of the South Dakota State Class)
19
                  2340. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
20
      forth herein.
21
                  2341. This count is brought on behalf of the South Dakota State Class against all
22
      Defendants.
23
                  2342. Defendants are and were at all relevant times “merchant[s]” with respect to motor
24
      vehicles under S.D. Codified Laws §§ 57A-104(1) and 57A-2A-103(1)(t), and “sellers” of motor
25
      vehicles under § 57A-104(1)(d).
26
                  2343. With respect to leases, Defendants are and were at all relevant times “lessors” of
27
      motor vehicles under S.D. Codified Laws § 57A-2A-103(1)(p).
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 351 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 366 of 431



 1                2344. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 2    S.D. Codified Laws §§ 57A-2-105(1) and 57A-2A-103(1)(h).
 3                2345. A warranty that the Class Vehicles were in merchantable condition and fit for the
 4    ordinary purpose for which vehicles are used is implied by law pursuant to S.D. Codified Laws
 5    §§ 57A-2-314 and 57A-2A-212.
 6                2346. These Class Vehicles, when sold or leased and at all times thereafter, were
 7    materially different from vehicles Defendants submitted for emissions testing, included software
 8    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 9    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
10    ordinary purpose for which vehicles are used.
11                2347. Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                2348. As a direct and proximate result of Defendants’ breach of the implied warranty of
14    merchantability, South Dakota State Class members have been damaged in an amount to be proven
15    at trial.
16                                            TENNESSEE COUNT I:
                               Violations of the Tennessee Consumer Protection Act
17                                      Tenn. Code Ann. § 47-18-101 et seq.
                                      (On Behalf of the Tennessee State Class)
18
                  2349. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
19
      forth herein.
20
                  2350. This count is brought on behalf of the Tennessee State Class against all Defendants.
21
                  2351. Tennessee State Class members are “natural persons” and “consumers” within the
22
      meaning of Tenn. Code § 47-18-103(2). Defendants are “person[s]” within the meaning of Tenn.
23
      Code § 47-18-103(9).
24
                  2352. Defendants are engaged in “trade” or “commerce” or “consumer transactions”
25
      within the meaning Tenn. Code § 47-18-103(9).
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 352 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 367 of 431



 1                2353. The Tennessee Consumer Protection Act (“Tennessee CPA”) prohibits “unfair or
 2    deceptive acts or practices affecting the conduct of any trade or commerce.” Tenn. Code
 3    § 47-18-104.
 4                2354. In the course of their business, Defendants concealed and suppressed material facts
 5    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 6    emissions testing that were different from production vehicles, (b) installing a secret software
 7    program that caused the vehicles to perform differently during emissions testing than on the road,
 8    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 9    emissions tests when they in fact did not.
10                2355. Tennessee State Class members had no way of discerning that Defendants’
11    representations were false and misleading because Tennessee State Class members did not have
12    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
13    hardware and software was extremely sophisticated technology.
14                2356. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
15    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
16    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
17    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
18    transaction involving Class Vehicles has been supplied in accordance with a previous
19    representation when it has not.
20                2357. Defendants intentionally and knowingly misrepresented material facts regarding the
21    Class Vehicles with intent to mislead the Tennessee State Class.
22                2358. Defendants knew or should have known that their conduct violated the Tennessee
23    CPA.
24                2359. Defendants owed the Tennessee State Class a duty to disclose the illegality and
25    public health risks, the true nature of the Class Vehicles, because Defendants:
26                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
27                distributing vehicles throughout the United States that did not perform as advertised;
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 353 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 368 of 431



 1                       B.      intentionally concealed the foregoing from regulators and Tennessee State
 2                Class members; and/or
 3                       C.      made incomplete representations about the Class Vehicles’ fuel economy
 4                and emissions while purposefully withholding material facts that contradicted these
 5                representations.
 6                2360. Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
 7    consumption and emissions was material to the Tennessee State Class.
 8                2361. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 9    deceive regulators and reasonable consumers, including the Tennessee State Class, about the true
10    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
11    brands, and the true value of the Class Vehicles.
12                2362. Defendants’ violations present a continuing risk to the Tennessee State Class as well
13    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
14    public interest.
15                2363. Tennessee State Class members suffered ascertainable loss and actual damages as a
16    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
17    disclose material information. Defendants had an ongoing duty to all their customers to refrain
18    from unfair and deceptive practices under the Tennessee CPA. All owners of Class Vehicles
19    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
20    in the course of Defendants’ business.
21                2364. Pursuant to Tenn. Code § 47-18-109, the Tennessee State Class seeks an order
22    enjoining Defendants’ unfair and/or deceptive acts or practices, damages, treble damages for
23    willful and knowing violations, pursuant to § 47-18-109(a)(3), punitive damages, and attorneys’
24    fees, costs, and any other just and proper relief to the extent available under the Tennessee CPA.
25

26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 354 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 369 of 431



 1                                          TENNESSEE COUNT II:
                                           Breach of Express Warranty
 2                                  Tenn. Code Ann. §§ 47-2-313 and 47-2A-210
                                     (On Behalf of the Tennessee State Class)
 3
                  2365. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 4
      fully set forth herein.
 5
                  2366. This count is brought on behalf of the Tennessee State Class against all Defendants.
 6
                  2367. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 7
      vehicles under Tenn. Code §§ 47-2-104(1) and 47-2A-103(1)(t), and “sellers” of motor vehicles
 8
      under § 47-2-103(1)(d).
 9
                  2368. With respect to leases, Defendants are and were at all relevant times “lessors” of
10
      motor vehicles under Tenn. Code § 47-2A-103(1)(p).
11
                  2369. The Class Vehicles are and were at all relevant times “goods” within the meaning of
12
      Tenn. Code §§ 47-2-105(1) and 47-2A-103(1)(h).
13
                  2370. In connection with the purchase or lease of each one of its new vehicles, Defendants
14
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
15
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
16
                  2371. Defendants also made numerous representations, descriptions, and promises to
17
      Tennessee State Class members regarding the performance and emission controls of their vehicles.
18
                  2372. For example, Defendants included in the warranty booklets for some or all of the
19
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
20
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
21
      from defects in material and workmanship which would cause it not to meet those standards.”
22
                  2373. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
23
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
24
      Warranty.”
25
                  2374. The EPA requires vehicle manufacturers to provide a Performance Warranty with
26
      respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
27
      their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 355 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 370 of 431



 1    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 2    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 3    emission control components are covered for the first eight years or 80,000 miles (whichever
 4    comes first). These major emission control components subject to the longer warranty include the
 5    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 6    device or computer.
 7                2375. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 8    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 9    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
10    Design and Defect Warranty required by the EPA covers repair of emission control or emission
11    related parts, which fail to function or function improperly because of a defect in materials or
12    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
13    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
14    comes first.
15                2376. As manufacturers of light-duty vehicles, Defendants were required to provide these
16    warranties to purchasers or lessees of Class Vehicles.
17                2377. Defendants’ warranties formed a basis of the bargain that was reached when
18    consumers purchased or leased Class Vehicles.
19                2378. Despite the existence of warranties, Defendants failed to inform Tennessee State
20    Class members that the Class Vehicles were defective and intentionally designed and manufactured
21    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
22    regulators and represented to consumers who purchased or leased them, and Defendants failed to
23    fix the defective emission components free of charge.
24                2379. Defendants breached the express warranty promising to repair and correct
25    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
26    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
27                2380. Affording Defendants a reasonable opportunity to cure their breach of written
28    warranties would be unnecessary and futile here.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 356 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 371 of 431



 1                2381. Furthermore, the limited warranty promising to repair and correct Defendants’
 2    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
 3    insufficient to make Tennessee State Class members whole and because Defendants have failed
 4    and/or have refused to adequately provide the promised remedies within a reasonable time.
 5                2382. Accordingly, recovery by Tennessee State Class members is not restricted to the
 6    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
 7    and they seek all remedies as allowed by law.
 8                2383. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 9    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
10    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
11    material facts regarding the Class Vehicles. Tennessee State Class members were therefore induced
12    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
13                2384. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
14    through the limited remedy of repairing and correcting Defendants’ defect in materials and
15    workmanship as many incidental and consequential damages have already been suffered because of
16    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
17    failure to provide such limited remedy within a reasonable time, and any limitation on Tennessee
18    State Class members’ remedies would be insufficient to make them whole.
19                2385. Finally, because of Defendants’ breach of warranty as set forth herein, Tennessee
20    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
21    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
22    owned or leased, and for such other incidental and consequential damages as allowed.
23                2386. Defendants were provided reasonable notice of these issues by way of a letter sent
24    by Plaintiffs as well as the regulators’ investigations.
25                2387. As a direct and proximate result of Defendants’ breach of express warranties,
26    Tennessee State Class members have been damaged in an amount to be determined at trial.
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 357 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 372 of 431



 1                                          TENNESSEE COUNT III:
                                  Breach of Implied Warranty of Merchantability
 2                                  Tenn. Code Ann. §§ 47-2-314 and 47-2A-212
                                     (On Behalf of the Tennessee State Class)
 3
                  2388. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 4
      forth herein.
 5
                  2389. This count is brought on behalf of the Tennessee State Class against all Defendants.
 6
                  2390. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 7
      vehicles under Tenn. Code §§ 47-2-104(1) and 47-2A-103(1)(t), and “sellers” of motor vehicles
 8
      under § 47-2-103(1)(d).
 9
                  2391. With respect to leases, Defendants are and were at all relevant times “lessors” of
10
      motor vehicles under Tenn. Code § 47-2A-103(1)(p).
11
                  2392. The Class Vehicles are and were at all relevant times “goods” within the meaning of
12
      Tenn. Code §§ 47-2-105(1) and 47-2A-103(1)(h).
13
                  2393. A warranty that the Class Vehicles were in merchantable condition and fit for the
14
      ordinary purpose for which vehicles are used is implied by law pursuant to Tenn. Code §§ 47-2-314
15
      and 47-2A-212.
16
                  2394. These Class Vehicles, when sold or leased and at all times thereafter, were
17
      materially different from vehicles Defendants submitted for emissions testing, included software
18
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
19
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
20
      ordinary purpose for which vehicles are used.
21
                  2395. Defendants were provided reasonable notice of these issues by way of a letter sent
22
      by Plaintiffs as well as the regulators’ investigations.
23
                  2396. As a direct and proximate result of Defendants’ breach of the implied warranty of
24
      merchantability, Tennessee State Class members have been damaged in an amount to be proven at
25
      trial.
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 358 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 373 of 431



 1                                               TEXAS COUNT I:
                                  Violations of the Deceptive Trade Practices Act
 2                                    Tex. Bus. & Com. Code § 17.41 et seq.
                                       (On Behalf of the Texas State Class)
 3
                  2397. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 4
      forth herein.
 5
                  2398. Plaintiffs Rafael Daniels, Mauricio Pinto, and Oscar Sotelo II (for the purposes of
 6
      this count, “Plaintiffs”) bring this claim on behalf of themselves and the Texas State Class against
 7
      all Defendants.
 8
                  2399. Plaintiffs and the Texas State Class are individuals, partnerships or corporations
 9
      with assets of less than $25 million (or are controlled by corporations or entities with less than $25
10
      million in assets), see Tex. Bus. & Com. Code § 17.41, and are therefore “consumers” pursuant to
11
      Tex. Bus. & Com. Code § 17.45(4).Defendants are “person[s]” within the meaning of Tex. Bus. &
12
      Com. Code § 17.45(3).
13
                  2400. Defendants engaged in “trade” or “commerce” or “consumer transactions” within
14
      the meaning Tex. Bus. & Com. Code § 17.46(a).
15
                  2401. The Texas Deceptive Trade Practices – Consumer Protection Act (“Texas DTPA”)
16
      prohibits “false, misleading, or deceptive acts or practices in the conduct of any trade or
17
      commerce,” Tex. Bus. & Com. Code § 17.46(a), and an “unconscionable action or course of
18
      action,” which means “an act or practice which, to a consumer’s detriment, takes advantage of the
19
      lack of knowledge, ability, experience, or capacity of the consumer to a grossly unfair degree.” Tex.
20
      Bus. & Com. Code §§ 17.45(5) and 17.50(a)(3).
21
                  2402. In the course of their business, Defendants concealed and suppressed material facts
22
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
23
      emissions testing that were different from production vehicles, (b) installing a secret software
24
      program that caused the vehicles to perform differently during emissions testing than on the road,
25
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
26
      emissions tests when they in fact did not.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 359 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 374 of 431



 1                2403. Plaintiffs and Texas State Class members had no way of discerning that Defendants’
 2    representations were false and misleading because Texas State Class members did not have access
 3    to Defendants’ emissions certification test vehicles and Defendants’ emissions-related hardware
 4    and software was extremely sophisticated technology.
 5                2404. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 6    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 7    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 8    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 9    transaction involving Class Vehicles has been supplied in accordance with a previous
10    representation when it has not.
11                2405. Defendants intentionally and knowingly misrepresented material facts regarding the
12    Class Vehicles with intent to mislead Plaintiffs and the Texas State Class.
13                2406. Defendants knew or should have known that their conduct violated the Texas
14    DTPA.
15                2407. Defendants owed Plaintiffs and the Texas State Class a duty to disclose the illegality
16    and public health risks, the true nature of the Class Vehicles, because Defendants:
17                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
18                distributing vehicles throughout the United States that did not perform as advertised;
19                       B.      intentionally concealed the foregoing from regulators and Texas State Class
20                members; and/or
21                       C.      made incomplete representations about the Class Vehicles’ fuel economy
22                and emissions while purposefully withholding material facts that contradicted these
23                representations.
24                2408. Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
25    consumption and CO2 emissions were material to the Texas State Class.
26                2409. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
27    deceive regulators and reasonable consumers, including the Texas State Class, about the true
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 360 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 375 of 431



 1    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
 2    brands, and the true value of the Class Vehicles.
 3                2410. Defendants’ violations present a continuing risk to the Texas State Class as well as
 4    to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 5    public interest.
 6                2411. Texas State Class members suffered ascertainable loss and actual damages as a
 7    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
 8    disclose material information. Defendants had an ongoing duty to all their customers to refrain
 9    from unfair and deceptive practices under the Texas DTPA. All owners of Class Vehicles suffered
10    ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
11    course of Defendants’ business.
12                2412. Pursuant to Tex. Bus. & Com. Code § 17.50, the Texas State Class seeks an order
13    enjoining Defendants’ unfair and/or deceptive acts or practices, damages, multiple damages for
14    knowing and intentional violations, pursuant to § 17.50(b)(1), punitive damages, and attorneys’
15    fees, costs, and any other just and proper relief available under the Texas DTPA.
16                2413. Pursuant to Tex. Bus. & Com. Code Ann. § 17.505, Plaintiffs sent notice letters to
17    Defendants. Additionally, all Defendants were provided notice of the issues raised in this count and
18    this Complaint by way of the investigations conducted by governmental regulators. The Texas
19    State Class seeks all damages and relief to which it is entitled.
20                                             TEXAS COUNT II:
                                           Breach of Express Warranty
21                                  Tex. Bus. & Com. Code §§ 2.313 and 2A.210
                                       (On Behalf of the Texas State Class)
22
                  2414. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
23
      fully set forth herein.
24
                  2415. Plaintiffs Rafael Daniels, Mauricio Pinto, and Oscar Sotelo II (for the purposes of
25
      this count, “Plaintiffs”) bring this claim on behalf of themselves and the Texas State Class against
26
      all Defendants.
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 361 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 376 of 431



 1                2416. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 2    vehicles under Tex. Bus. & Com. Code §§ 2.104(1) and 2A.103(a)(20), and “sellers” of motor
 3    vehicles under § 2.103(a)(4)
 4                2417. With respect to leases, Defendants are and were at all relevant times “lessors” of
 5    motor vehicles under Tex. Bus. & Com. Code § 2A.103(a)(16).
 6                2418. The Class Vehicles are and were at all relevant times “goods” within the meaning of
 7    Tex. Bus. & Com. Code §§ 2.105(a) and 2A.103(a)(8).
 8                2419. In connection with the purchase or lease of each one of its new vehicles, Defendants
 9    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
10    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
11                2420. Defendants also made numerous representations, descriptions, and promises to
12    Texas State Class members regarding the performance and emission controls of their vehicles.
13                2421. For example, Defendants included in the warranty booklets for some or all of the
14    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
15    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
16    from defects in material and workmanship which would cause it not to meet those standards.”
17                2422. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
18    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
19    Warranty.”
20                2423. The EPA requires vehicle manufacturers to provide a Performance Warranty with
21    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
22    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
23    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
24    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
25    emission control components are covered for the first eight years or 80,000 miles (whichever
26    comes first). These major emission control components subject to the longer warranty include the
27    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
28    device or computer.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 362 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 377 of 431



 1                2424. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 2    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 3    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
 4    Design and Defect Warranty required by the EPA covers repair of emission control or emission
 5    related parts, which fail to function or function improperly because of a defect in materials or
 6    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
 7    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 8    comes first.
 9                2425. As manufacturers of light-duty vehicles, Defendants were required to provide these
10    warranties to purchasers or lessees of Class Vehicles.
11                2426. Defendants’ warranties formed a basis of the bargain that was reached when
12    consumers purchased or leased Class Vehicles.
13                2427. Despite the existence of warranties, Defendants failed to inform Texas State Class
14    members that the Class Vehicles were defective and intentionally designed and manufactured to
15    emit more pollution and achieve worse fuel economy on the road than what was disclosed to
16    regulators and represented to consumers who purchased or leased them, and Defendants failed to
17    fix the defective emission components free of charge.
18                2428. Defendants breached the express warranty promising to repair and correct
19    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
20    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
21                2429. Affording Defendants a reasonable opportunity to cure their breach of written
22    warranties would be unnecessary and futile here.
23                2430. Furthermore, the limited warranty promising to repair and correct Defendants’
24    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
25    insufficient to make Texas State Class members whole and because Defendants have failed and/or
26    have refused to adequately provide the promised remedies within a reasonable time.
27

28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 363 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 378 of 431



 1                2431. Accordingly, recovery by Texas State Class members is not restricted to the limited
 2    warranty promising to repair and correct Defendants’ defect in materials and workmanship, and
 3    they seek all remedies as allowed by law.
 4                2432. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 5    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
 6    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
 7    material facts regarding the Class Vehicles. Texas State Class members were therefore induced to
 8    purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
 9                2433. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
10    through the limited remedy of repairing and correcting Defendants’ defect in materials and
11    workmanship as many incidental and consequential damages have already been suffered because of
12    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
13    failure to provide such limited remedy within a reasonable time, and any limitation on Texas State
14    Class members’ remedies would be insufficient to make them whole.
15                2434. Finally, because of Defendants’ breach of warranty as set forth herein, Texas State
16    Class members assert, as additional and/or alternative remedies, the revocation of acceptance of the
17    goods and the return to them of the purchase or lease price of all Class Vehicles currently owned or
18    leased, and for such other incidental and consequential damages as allowed.
19                2435. Defendants were provided reasonable notice of these issues by way of a letter sent
20    by Plaintiffs as well as the regulators’ investigations.
21                2436. As a direct and proximate result of Defendants’ breach of express warranties, Texas
22    State Class members have been damaged in an amount to be determined at trial.
23                                             TEXAS COUNT III:
                                  Breach of Implied Warranty of Merchantability
24                                  Tex. Bus. & Com. Code §§ 2.314 and 2A.212
                                       (On Behalf of the Texas State Class)
25
                  2437. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
26
      forth herein.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 364 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 379 of 431



 1                2438. Plaintiffs Rafael Daniels, Mauricio Pinto, and Oscar Sotelo II (for the purposes of
 2    this count, “Plaintiffs”) bring this claim on behalf of themselves and the Texas State Class against
 3    all Defendants.
 4                2439. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 5    vehicles under Tex. Bus. & Com. Code §§ 2.104(1) and 2A.103(a)(20), and “sellers” of motor
 6    vehicles under § 2.103(a)(4)
 7                2440. With respect to leases, Defendants are and were at all relevant times “lessors” of
 8    motor vehicles under Tex. Bus. & Com. Code § 2A.103(a)(16).
 9                2441. The Class Vehicles are and were at all relevant times “goods” within the meaning of
10    Tex. Bus. & Com. Code §§ 2.105(a) and 2A.103(a)(8).
11                2442. A warranty that the Class Vehicles were in merchantable condition and fit for the
12    ordinary purpose for which vehicles are used is implied by law pursuant to Tex. Bus. & Com. Code
13    §§ 2.314 and 2A.212.
14                2443. These Class Vehicles, when sold or leased and at all times thereafter, were
15    materially different from vehicles Defendants submitted for emissions testing, included software
16    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
17    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
18    ordinary purpose for which vehicles are used.
19                2444. Defendants were provided reasonable notice of these issues by way of a letter sent
20    by Plaintiffs as well as the regulators’ investigations.
21                2445. As a direct and proximate result of Defendants’ breach of the implied warranty of
22    merchantability, Texas State Class members have been damaged in an amount to be proven at trial.
23                                               UTAH COUNT I:
                               Violations of the Utah Consumer Sales Practices Act
24                                       Utah Code Ann. § 13-11-1 et seq.
                                        (On Behalf of the Utah State Class)
25
                  2446. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
26
      forth herein.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 365 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 380 of 431



 1                2447. Plaintiff Andrew Kavan (for the purposes of this count, “Plaintiff”) brings this claim
 2    on behalf of himself and the Utah State Class against all Defendants.
 3                2448. Plaintiff and Utah State Class members are “persons” under the Utah Consumer
 4    Sales Practices Act (“Utah CSPA”), Utah Code § 13-11-3(5). The sales and leases of the Class
 5    Vehicles to Plaintiff and Utah State Class members were “consumer transactions” within the
 6    meaning of Utah Code § 13-11-3(2).
 7                2449. Defendants are “supplier[s]” within the meaning of Utah Code § 13-11-3(6).
 8                2450. The Utah CSPA makes unlawful any “deceptive act or practice by a supplier in
 9    connection with a consumer transaction.” Specifically, “a supplier commits a deceptive act or
10    practice if the supplier knowingly or intentionally: (a) indicates that the subject of a consumer
11    transaction has sponsorship, approval, performance characteristics, accessories, uses, or benefits, if
12    it has not” or “(b) indicates that the subject of a consumer transaction is of a particular standard,
13    quality, grade, style, or model, if it is not.” Utah Code § 13-11-4. “An unconscionable act or
14    practice by a supplier in connection with a consumer transaction” also violates the Utah CSPA.
15    Utah Code § 13-11-5.
16                2451. In the course of their business, Defendants concealed and suppressed material facts
17    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
18    emissions testing that were different from production vehicles, (b) installing a secret software
19    program that caused the vehicles to perform differently during emissions testing than on the road,
20    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
21    emissions tests when they in fact did not.
22                2452.   Plaintiff and Utah State Class members had no way of discerning that Defendants’
23    representations were false and misleading because Plaintiff and Utah State Class members did not
24    have access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
25    hardware and software was extremely sophisticated technology.
26                2453. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
27    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
28    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 366 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 381 of 431



 1    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 2    transaction involving Class Vehicles has been supplied in accordance with a previous
 3    representation when it has not.
 4                2454. Defendants intentionally and knowingly misrepresented material facts regarding the
 5    Class Vehicles with intent to mislead Plaintiff and the Utah State Class.
 6                2455. Defendants knew or should have known that their conduct violated the Utah CSPA.
 7                2456. Defendants owed Plaintiff and the Utah State Class a duty to disclose the illegality
 8    and public health risks, the true nature of the Class Vehicles, because Defendants:
 9                        A.     possessed exclusive knowledge that they were manufacturing, selling, and
10                distributing vehicles throughout the United States that did not perform as advertised;
11                        B.     intentionally concealed the foregoing from regulators, Plaintiff and Utah
12                State Class members; and/or
13                        C.     made incomplete representations about the Class Vehicles’ fuel economy
14                and emissions, while purposefully withholding material facts from Plaintiff and Utah State
15                Class members that contradicted these representations.
16                2457. Defendants’ concealment of the true characteristics of the Class Vehicles’ true fuel
17    consumption and emissions was material to Plaintiff and the Utah State Class.
18                2458. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
19    deceive regulators and reasonable consumers, including Plaintiff and the Utah State Class, about
20    the true environmental cleanliness and efficiency of the Class Vehicles, the quality of the
21    Defendants’ brands, and the true value of the Class Vehicles.
22                2459. Defendants’ violations present a continuing risk to Plaintiff, Utah State Class
23    members, as well as to the general public. Defendants’ unlawful acts and practices complained of
24    herein affect the public interest.
25                2460.   Plaintiff and Utah State Class members suffered ascertainable loss and actual
26    damages as a direct and proximate result of Defendants’ misrepresentations and concealment of
27    and failure to disclose material information. Defendants had an ongoing duty to all their customers
28    to refrain from unfair and deceptive practices under the Utah CSPA. All owners of Class Vehicles

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 367 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 382 of 431



 1    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
 2    in the course of Defendants’ business.
 3                2461. Pursuant to Utah Code Ann. § 13-11-4, Plaintiff and the Utah State Class seeks
 4    monetary relief against Defendants measured as the greater of (a) actual damages in an amount to
 5    be determined at trial and (b) statutory damages in the amount of $2,000 for each Utah State Class
 6    member, reasonable attorneys’ fees, and any other just and proper relief available under the Utah
 7    CSPA.
 8                                             UTAH COUNT II:
                                           Breach of Express Warranty
 9                                    Utah Code §§ 70A-2-313 and 70-2A-210
                                        (On Behalf of the Utah State Class)
10
                  2462. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
11
      fully set forth herein.
12
                  2463. Plaintiff Andrew Kavan (for the purposes of this count, “Plaintiff”) brings this claim
13
      on behalf of himself and the Utah State Class against all Defendants.
14
                  2464. Defendants are and were at all relevant times “merchant[s]” with respect to motor
15
      vehicles under Utah Code § 70A-2-104(1) and 70A-2a-103(1)(t), and “sellers” of motor vehicles
16
      under § 70A-2-103(1)(d).
17
                  2465. With respect to leases, Defendants are and were at all relevant times “lessors” of
18
      motor vehicles under Utah Code § 70A-2a-103(1)(p).
19
                  2466. The Class Vehicles are and were at all relevant times “goods” within the meaning of
20
      Utah Code §§ 70A-2-105(1) and 70A-2a-103(1)(h).
21
                  2467. In connection with the purchase or lease of each one of its new vehicles, Defendants
22
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
23
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
24
                  2468. Defendants also made numerous representations, descriptions, and promises to
25
      Plaintiff and Utah State Class members regarding the performance and emission controls of their
26
      vehicles.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 368 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 383 of 431



 1                2469. For example, Defendants included in the warranty booklets for some or all of the
 2    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 3    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 4    from defects in material and workmanship which would cause it not to meet those standards.”
 5                2470. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 6    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 7    Warranty.”
 8                2471. The EPA requires vehicle manufacturers to provide a Performance Warranty with
 9    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
10    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
11    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
12    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
13    emission control components are covered for the first eight years or 80,000 miles (whichever
14    comes first). These major emission control components subject to the longer warranty include the
15    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
16    device or computer.
17                2472. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
18    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
19    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
20    Design and Defect Warranty required by the EPA covers repair of emission control or emission
21    related parts, which fail to function or function improperly because of a defect in materials or
22    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
23    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
24    comes first.
25                2473. As manufacturers of light-duty vehicles, Defendants were required to provide these
26    warranties to purchasers or lessees of Class Vehicles.
27                2474. Defendants’ warranties formed a basis of the bargain that was reached when
28    consumers purchased or leased Class Vehicles.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 369 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 384 of 431



 1                2475. Despite the existence of warranties, Defendants failed to inform Plaintiff and Utah
 2    State Class members that the Class Vehicles were intentionally designed and manufactured to emit
 3    more to emit more emissions and achieve worse fuel and achieve worse fuel economy on the road
 4    than what was disclosed to regulators and represented to consumers who purchased or leased them,
 5    and failed to fix the defective emission components free of charge.
 6                2476. Defendants breached the express warranty promising to repair and correct
 7    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 8    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 9                2477. Affording Defendants a reasonable opportunity to cure their breach of written
10    warranties would be unnecessary and futile here.
11                2478. Furthermore, the limited warranty promising to repair and correct Defendants’
12    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
13    insufficient to make Plaintiff and Utah State Class members whole and because Defendants have
14    failed and/or have refused to adequately provide the promised remedies within a reasonable time.
15                2479. Accordingly, recovery by Plaintiff and Utah State Class members is not restricted to
16    the limited warranty promising to repair and correct Defendants’ defect in materials and
17    workmanship, and they seek all remedies as allowed by law.
18                2480. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
19    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
20    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
21    material facts regarding the Class Vehicles. Plaintiff and Utah State Class members were therefore
22    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
23                2481. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
24    through the limited remedy of repairing and correcting Defendants’ defect in materials and
25    workmanship as many incidental and consequential damages have already been suffered because of
26    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
27    failure to provide such limited remedy within a reasonable time, and any limitation on Plaintiff’s
28    and Utah State Class members’ remedies would be insufficient to make them whole.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 370 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 385 of 431



 1                2482. Finally, because of Defendants’ breach of warranty as set forth herein, Plaintiff and
 2    Utah State Class members assert, as additional and/or alternative remedies, the revocation of
 3    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
 4    currently owned or leased, and for such other incidental and consequential damages as allowed.
 5                2483. Defendants were provided reasonable notice of these issues by way of a letter sent
 6    by Plaintiffs as well as the regulators’ investigations.
 7                2484. As a direct and proximate result of Defendants’ breach of express warranties,
 8    Plaintiff and Utah State Class members have been damaged in an amount to be determined at trial.
 9                                             UTAH COUNT III:
                                  Breach of Implied Warranty of Merchantability
10                                    Utah Code §§ 70A-2-314 and 70-2A-212
                                        (On Behalf of the Utah State Class)
11
                  2485. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
12
      forth herein.
13
                  2486. Plaintiff Andrew Kavan (for the purposes of this count, “Plaintiff”) brings this claim
14
      on behalf of himself and the Utah State Class against all Defendants.
15
                  2487. Defendants are and were at all relevant times “merchant[s]” with respect to motor
16
      vehicles under Utah Code §§ 70A-2-104(1) and 70A-2a-103(1)(t), and “sellers” of motor vehicles
17
      under § 70A-2-103(1)(d).
18
                  2488. With respect to leases, Defendants are and were at all relevant times “lessors” of
19
      motor vehicles under Utah Code § 70A-2a-103(1)(p).
20
                  2489. The Class Vehicles are and were at all relevant times “goods” within the meaning of
21
      Utah Code §§ 70A-2-105(1) and 70A-2a-103(1)(h).
22
                  2490. A warranty that the Class Vehicles were in merchantable condition and fit for the
23
      ordinary purpose for which vehicles are used is implied by law pursuant to Utah Code
24
      §§ 70A-2-314 and 70A-2a-212.
25
                  2491. These Class Vehicles, when sold or leased and at all times thereafter, were
26
      materially different from vehicles Defendants submitted for emissions testing, included software
27
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 371 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 386 of 431



 1    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 2    ordinary purpose for which vehicles are used.
 3                2492. Defendants were provided reasonable notice of these issues by way of a letter sent
 4    by Plaintiffs as well as the regulators’ investigations.
 5                2493. As a direct and proximate result of Defendants’ breach of the implied warranty of
 6    merchantability, Plaintiff and Utah State Class members have been damaged in an amount to be
 7    proven at trial.
 8                                            VERMONT COUNT I:
                                  Violations of the Vermont Consumer Fraud Act
 9                                       Vt. Stat. Ann. Tit. 9, § 2451 et seq.
                                      (On Behalf of the Vermont State Class)
10
                  2494. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
11
      forth herein.
12
                  2495. This count is brought on behalf of the Vermont State Class against all Defendants.
13
                  2496. The Vermont State Class are “consumers” within the meaning of Vt. Stat. Tit. 9,
14
      § 451a(a).
15
                  2497. Defendants are “person[s]” within the meaning of Vt. Code R. § 100(3) (citing Vt.
16
      Stat. Tit. 9, § 2453).
17
                  2498. Defendants are engaged in “commerce” within the meaning of Vt. Stat. Tit. 9,
18
      § 2453(a).
19
                  2499. The Vermont Consumer Protection Act (“Vermont CPA”) prohibits “[u]nfair
20
      methods of competition in commerce and unfair or deceptive acts or practices in commerce . . . .”
21
      Vt. Stat. Tit. 9, § 2453(a).
22
                  2500. In the course of their business, Defendants concealed and suppressed material facts
23
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
24
      emissions testing that were different from production vehicles, (b) installing a secret software
25
      program that caused the vehicles to perform differently during emissions testing than on the road,
26
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
27
      emissions tests when they in fact did not.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 372 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 387 of 431



 1                2501. Vermont State Class members had no way of discerning that Defendants’
 2    representations were false and misleading because Vermont State Class members did not have
 3    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
 4    hardware and software was extremely sophisticated technology.
 5                2502. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 6    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 7    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 8    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 9    transaction involving Class Vehicles has been supplied in accordance with a previous
10    representation when it has not.
11                2503. Defendants intentionally and knowingly misrepresented material facts regarding the
12    Class Vehicles with intent to mislead the Vermont State Class.
13                2504. Defendants knew or should have known that their conduct violated the Vermont
14    UTPA.
15                2505. Defendants owed the Vermont State Class a duty to disclose the illegality and public
16    health risks, the true nature of the Class Vehicles, because Defendants:
17                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
18                distributing vehicles throughout the United States that did not perform as advertised;
19                       B.      intentionally concealed the foregoing from regulators and Vermont State
20                Class members; and/or
21                       C.      made incomplete representations about the Class Vehicles’ fuel economy
22                and emissions while purposefully withholding material facts that contradicted these
23                representations.
24                2506. Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
25    consumption and emissions was material to the Vermont State Class.
26                2507. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
27    deceive regulators and reasonable consumers, including the Vermont State Class, about the true
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 373 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 388 of 431



 1    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
 2    brands, and the true value of the Class Vehicles.
 3                2508. Defendants’ violations present a continuing risk to the Vermont State Class as well
 4    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 5    public interest.
 6                2509. Vermont State Class members suffered ascertainable loss and actual damages as a
 7    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
 8    disclose material information. Defendants had an ongoing duty to all their customers to refrain
 9    from unfair and deceptive practices under the Vermont UTPA. All owners of Class Vehicles
10    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
11    in the course of Defendants’ business.
12                2510. Pursuant to Vt. Stat. Tit. 9, § 2461(b), the Vermont State Class seeks an order
13    enjoining Defendants’ unfair and/or deceptive acts or practices, actual damages, damages up to
14    three times the consideration provided, punitive damages, attorneys’ fees, costs, and any other just
15    and proper relief available under the Vermont UTPA.
16                                           VERMONT COUNT II:
                                                Vermont Lemon Law
17                                          Vt. Stat. Tit. 9, § 4170 et seq.
                                       (On Behalf of the Vermont State Class)
18
                  2511. Plaintiffs re-allege incorporate by reference all paragraphs as though fully set forth
19
      herein.
20
                  2512. This count is brought on behalf of the Vermont State Class against all Defendants.
21
                  2513. The Vermont State Class own or lease “motor vehicles” within the meaning of Vt.
22
      Stat. tit. 9, § 4171(6), because these vehicles were purchased, leased, or registered in Vermont by
23
      Defendants and were registered in Vermont within 15 days of the date of purchase or lease. These
24
      vehicles are not: (1) tractors, (2) motorized highway building equipment, (3) roadmaking
25
      appliances, (4) snowmobiles, (5) motorcycles, (5) mopeds, (6) the living portion of recreation
26
      vehicles, or (7) trucks with a gross vehicle weight over 10,000 pounds.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 374 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 389 of 431



 1                2514. Defendants are “manufacturer[s]” of the Class Vehicles within the meaning of Vt.
 2    Stat. Tit. 9, § 4171(7) because it manufactures and assembles new motor vehicles or imports for
 3    distribution through distributors of motor vehicles. It is also a “manufacturer” within the definition
 4    of “distributor” and “factory branch.” Id.
 5                2515. The Vermont State Class are “consumers” within the meaning of Vt. Stat. Tit. 9,
 6    § 4171(2) because they bought or leased the Class Vehicles, were transferred their vehicles during
 7    the duration the applicable warranty, or are otherwise entitled to the attendant terms of warranty.
 8    They are not governmental entities or a business or commercial enterprise that registers or leases
 9    three or more motor vehicles.
10                2516. The Class Vehicles did not conform to their express warranties during the term of
11    warranty because they were materially different from vehicles Defendants submitted for emissions
12    testing, included software that led to inflated and misleading fuel economy and emissions ratings,
13    and/or did not comply with emissions regulations when being driven in Sport Plus mode.
14                2517. Defendants had actual knowledge of the conformities during the term of warranty.
15    But the nonconformities continued to exist throughout this term, as they have not been fixed.
16    Vermont State Class members are excused from notifying Defendants of the nonconformities
17    because it was already fully aware of the problem—as it intentionally created it—and any repair
18    attempt is futile.
19                2518. Defendants have had a reasonable opportunity to cure the nonconformities during
20    the relevant period because of its actual knowledge of, creation of, and attempt to conceal the
21    nonconformities, but has not done so as required under Vt. Stat. Tit. 9, § 4173.
22                2519. For vehicles purchased, the Vermont State Class demands a full refund of the
23    contract price and all credits and allowances for any trade-in or down payment, license fees, finance
24    charges, credit charges, registration fees and any similar charges and incidental and consequential
25    damages. Vt. Stat. Tit. 9, § 4173(e). For vehicles leased, the Vermont State Class demands the
26    aggregate deposit and rental payments previously paid, and any incidental and consequential
27    damages incurred. Vt. Stat. Tit. 9, § 4173(e), (i). The Vermont State Class rejects an offer of
28    replacement and will retain their vehicles until payment is tendered.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 375 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 390 of 431



 1                                           VERMONT COUNT III:
                                           Breach of Express Warranty
 2                                      Vt. Stat. Tit. 9, §§ 2-313 and 2A-210
                                      (On Behalf of the Vermont State Class)
 3
                  2520. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 4
      fully set forth herein.
 5
                  2521. This count is brought on behalf of the Vermont State Class against all Defendants.
 6
                  2522. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 7
      vehicles under Vt. Stat. Tit. 9A, §§ 2-104(1) and 2A-103(1)(t), and “sellers” of motor vehicles
 8
      under § 2-103(1)(d).
 9
                  2523. With respect to leases, Defendants are and were at all relevant times “lessors” of
10
      motor vehicles under Vt. Stat. Tit. 9A, § 2A-103(1)(p).
11
                  2524. The Class Vehicles are and were at all relevant times “goods” within the meaning of
12
      Vt. Stat. Tit. 9A, §§ 2-105(1) and 2A-103(1)(h).
13
                  2525. In connection with the purchase or lease of each one of its new vehicles, Defendants
14
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
15
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
16
                  2526. Defendants also made numerous representations, descriptions, and promises to
17
      Vermont State Class members regarding the performance and emission controls of their vehicles.
18
                  2527. For example, Defendants included in the warranty booklets for some or all of the
19
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
20
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
21
      from defects in material and workmanship which would cause it not to meet those standards.”
22
                  2528. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
23
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
24
      Warranty.”
25
                  2529. The EPA requires vehicle manufacturers to provide a Performance Warranty with
26
      respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
27
      their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 376 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 391 of 431



 1    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 2    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 3    emission control components are covered for the first eight years or 80,000 miles (whichever
 4    comes first). These major emission control components subject to the longer warranty include the
 5    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 6    device or computer.
 7                2530. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 8    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 9    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
10    Design and Defect Warranty required by the EPA covers repair of emission control or emission
11    related parts, which fail to function or function improperly because of a defect in materials or
12    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
13    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
14    comes first.
15                2531. As manufacturers of light-duty vehicles, Defendants were required to provide these
16    warranties to purchasers or lessees of Class Vehicles.
17                2532. Defendants’ warranties formed a basis of the bargain that was reached when
18    consumers purchased or leased Class Vehicles.
19                2533. Despite the existence of warranties, Defendants failed to inform Vermont State
20    Class members that the Class Vehicles were defective and intentionally designed and manufactured
21    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
22    regulators and represented to consumers who purchased or leased them, and Defendants failed to
23    fix the defective emission components free of charge.
24                2534. Defendants breached the express warranty promising to repair and correct
25    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
26    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
27                2535. Affording Defendants a reasonable opportunity to cure their breach of written
28    warranties would be unnecessary and futile here.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 377 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 392 of 431



 1                2536. Furthermore, the limited warranty promising to repair and correct Defendants’
 2    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
 3    insufficient to make Vermont State Class members whole and because Defendants have failed
 4    and/or have refused to adequately provide the promised remedies within a reasonable time.
 5                2537. Accordingly, recovery by Vermont State Class members is not restricted to the
 6    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
 7    and they seek all remedies as allowed by law.
 8                2538. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 9    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
10    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
11    material facts regarding the Class Vehicles. Vermont State Class members were therefore induced
12    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
13                2539. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
14    through the limited remedy of repairing and correcting Defendants’ defect in materials and
15    workmanship as many incidental and consequential damages have already been suffered because of
16    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
17    failure to provide such limited remedy within a reasonable time, and any limitation on Vermont
18    State Class members’ remedies would be insufficient to make them whole.
19                2540. Finally, because of Defendants’ breach of warranty as set forth herein, Vermont
20    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
21    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
22    owned or leased, and for such other incidental and consequential damages as allowed.
23                2541. Defendants were provided reasonable notice of these issues by way of a letter sent
24    by Plaintiffs as well as the regulators’ investigations.
25                2542. As a direct and proximate result of Defendants’ breach of express warranties,
26    Vermont State Class members have been damaged in an amount to be determined at trial.
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 378 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 393 of 431



 1                                           VERMONT COUNT IV:
                                  Breach of Implied Warranty of Merchantability
 2                                      Vt. Stat. Tit. 9, §§ 2-314 and 2A-212
                                      (On Behalf of the Vermont State Class)
 3
                  2543. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 4
      forth herein.
 5
                  2544. This count is brought on behalf of the Vermont State Class against all Defendants.
 6
                  2545. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 7
      vehicles under Vt. Stat. Tit. 9A, § 2-104(1) and 2A-103(1)(t), and “sellers” of motor vehicles under
 8
      § 2-103(1)(d).
 9
                  2546. With respect to leases, Defendants are and were at all relevant times “lessors” of
10
      motor vehicles under Vt. Stat. Tit. 9A, § 2A-103(1)(p).
11
                  2547. The Class Vehicles are and were at all relevant times “goods” within the meaning of
12
      Vt. Stat. Tit. 9A, §§ 2-105(1) and 2A-103(1)(h).
13
                  2548. A warranty that the Class Vehicles were in merchantable condition and fit for the
14
      ordinary purpose for which vehicles are used is implied by law pursuant to Vt. Stat. Tit. 9A,
15
      §§ 2-314 and 2A-212.
16
                  2549. These Class Vehicles, when sold or leased and at all times thereafter, were
17
      materially different from vehicles Defendants submitted for emissions testing, included software
18
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
19
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
20
      ordinary purpose for which vehicles are used.
21
                  2550. Defendants were provided reasonable notice of these issues by way of a letter sent
22
      by Plaintiffs as well as the regulators’ investigations.
23
                  2551. As a direct and proximate result of Defendants’ breach of the implied warranty of
24
      merchantability, Vermont State Class members have been damaged in an amount to be proven at
25
      trial.
26

27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 379 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 394 of 431



 1                                             VIRGINIA COUNT I:
                                Violations of the Virginia Consumer Protection Act
 2                                       Va. Code Ann. § 59.1-196 et seq.
                                      (On Behalf of the Virginia State Class)
 3
                  2552. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
 4
                  2553. This count is brought on behalf of the Virginia State Class against all Defendants.
 5
                  2554. Defendants and the Virginia State Class are “persons” within the meaning of Va.
 6
      Code § 59.1-198.
 7
                  2555. Defendants are “supplier[s]” within the meaning of Va. Code § 59.1-198.
 8
                  2556. The Virginia Consumer Protection Act (“Virginia CPA”) makes unlawful
 9
      “fraudulent acts or practices.” Va. Code § 59.1-200(A).
10
                  2557. In the course of their business, Defendants concealed and suppressed material facts
11
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
12
      emissions testing that were different from production vehicles, (b) installing a secret software
13
      program that caused the vehicles to perform differently during emissions testing than on the road,
14
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
15
      emissions tests when they in fact did not.
16
                  2558. Virginia State Class members had no way of discerning that Defendants’
17
      representations were false and misleading because Virginia State Class members did not have
18
      access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
19
      hardware and software was extremely sophisticated technology.
20
                  2559. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
21
      have characteristics, uses, benefits, and qualities which they do not have; representing that Class
22
      Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
23
      Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
24
      transaction involving Class Vehicles has been supplied in accordance with a previous
25
      representation when it has not.
26
                  2560. Defendants intentionally and knowingly misrepresented material facts regarding the
27
      Class Vehicles with intent to mislead the Virginia State Class.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 380 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 395 of 431



 1                2561. Defendants knew or should have known that their conduct violated the Virginia
 2    CPA.
 3                2562. Defendants owed the Virginia State Class a duty to disclose the illegality and public
 4    health risks, the true nature of the Class Vehicles, because Defendants:
 5                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
 6                distributing vehicles throughout the United States that did not perform as advertised;
 7                       B.      intentionally concealed the foregoing from regulators and Virginia State
 8                Class members; and/or
 9                       C.      made incomplete representations about the Class Vehicles’ fuel economy
10                and emissions while purposefully withholding material facts that contradicted these
11                representations.
12                2563. Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
13    consumption and emissions were material to the Virginia State Class.
14                2564. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
15    deceive regulators and reasonable consumers, including the Virginia State Class, about the true
16    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
17    brands, and the true value of the Class Vehicles.
18                2565. Defendants’ violations present a continuing risk to the Virginia State Class as well
19    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
20    public interest.
21                2566. Virginia State Class members suffered ascertainable loss and actual damages as a
22    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
23    disclose material information. Defendants had an ongoing duty to all their customers to refrain
24    from unfair and deceptive practices under the Virginia CPA. All owners of Class Vehicles suffered
25    ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
26    course of Defendants’ business.
27                2567. Pursuant to Va. Code § 59.1-204(A)–(B), the Virginia State Class is entitled to the
28    greater of actual damages or $500 for each Virginia State Class member, attorneys’ fees, and costs.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 381 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 396 of 431



 1    Because Defendants’ actions were willful, Virginia State Class members should each receive the
 2    greater of treble damages or $1,000. Id.
 3                                            VIRGINIA COUNT II:
                                           Breach of Express Warranty
 4                                       Va. Code §§ 8.2-313 and 8.2A-210
                                       (On Behalf of the Virginia State Class)
 5
                  2568. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 6
      fully set forth herein.
 7
                  2569. This count is brought on behalf of the Virginia State Class against all Defendants.
 8
                  2570. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 9
      vehicles under Va. Code §§ 8.2-104(1) and 8.2A-103(1)(t), and “sellers” of motor vehicles under
10
      § 8.2-103(1)(d).
11
                  2571. With respect to leases, Defendants are and were at all relevant times “lessors” of
12
      motor vehicles under Va. Code § 8.2A-103(1)(p).
13
                  2572. The Class Vehicles are and were at all relevant times “goods” within the meaning of
14
      Va. Code §§ 8.2-105(1) and 8.2A-103(1)(h).
15
                  2573. In connection with the purchase or lease of each one of its new vehicles, Defendants
16
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
17
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
18
                  2574. Defendants also made numerous representations, descriptions, and promises to
19
      Virginia State Class members regarding the performance and emission controls of their vehicles.
20
                  2575. For example, Defendants included in the warranty booklets for some or all of the
21
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
22
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
23
      from defects in material and workmanship which would cause it not to meet those standards.”
24
                  2576. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
25
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
26
      Warranty.”
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 382 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 397 of 431



 1                2577. The EPA requires vehicle manufacturers to provide a Performance Warranty with
 2    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
 3    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
 4    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 5    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 6    emission control components are covered for the first eight years or 80,000 miles (whichever
 7    comes first). These major emission control components subject to the longer warranty include the
 8    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 9    device or computer.
10                2578. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
11    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
12    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
13    Design and Defect Warranty required by the EPA covers repair of emission control or emission
14    related parts, which fail to function or function improperly because of a defect in materials or
15    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
16    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
17    comes first.
18                2579. As manufacturers of light-duty vehicles, Defendants were required to provide these
19    warranties to purchasers or lessees of Class Vehicles.
20                2580. Defendants’ warranties formed a basis of the bargain that was reached when
21    consumers purchased or leased Class Vehicles.
22                2581. Despite the existence of warranties, Defendants failed to inform Virginia State Class
23    members that the Class Vehicles were defective and intentionally designed and manufactured to
24    emit more pollution and achieve worse fuel economy on the road than what was disclosed to
25    regulators and represented to consumers who purchased or leased them, and Defendants failed to
26    fix the defective emission components free of charge.
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 383 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 398 of 431



 1                2582. Defendants breached the express warranty promising to repair and correct
 2    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 3    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 4                2583. Affording Defendants a reasonable opportunity to cure their breach of written
 5    warranties would be unnecessary and futile here.
 6                2584. Furthermore, the limited warranty promising to repair and correct Defendants’
 7    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
 8    insufficient to make Virginia State Class members whole and because Defendants have failed
 9    and/or have refused to adequately provide the promised remedies within a reasonable time.
10                2585. Accordingly, recovery by the Virginia State Class members is not restricted to the
11    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
12    and they seek all remedies as allowed by law.
13                2586. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
14    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
15    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
16    material facts regarding the Class Vehicles. Virginia State Class members were therefore induced
17    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
18                2587. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
19    through the limited remedy of repairing and correcting Defendants’ defect in materials and
20    workmanship as many incidental and consequential damages have already been suffered because of
21    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
22    failure to provide such limited remedy within a reasonable time, and any limitation on Virginia
23    State Class members’ remedies would be insufficient to make them whole.
24                2588. Finally, because of Defendants’ breach of warranty as set forth herein, Virginia
25    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
26    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
27    owned or leased, and for such other incidental and consequential damages as allowed.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 384 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 399 of 431



 1                2589. Defendants were provided reasonable notice of these issues by way of a letter sent
 2    by Plaintiffs as well as the regulators’ investigations.
 3                2590. As a direct and proximate result of Defendants’ breach of express warranties,
 4    Virginia State Class members have been damaged in an amount to be determined at trial.
 5                                           VIRGINIA COUNT III:
                                  Breach of Implied Warranty of Merchantability
 6                                      Va. Code §§ 8.2-314 and 8.2A-212
                                      (On Behalf of the Virginia State Class)
 7
                  2591. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 8
      forth herein.
 9
                  2592. This count is brought on behalf of the Virginia State Class against all Defendants.
10
                  2593. Defendants are and were at all relevant times “merchant[s]” with respect to motor
11
      vehicles under Va. Code §§ 8.2-104(1) and 8.2A-103(1)(t), and “sellers” of motor vehicles under
12
      § 8.2-103(1)(d).
13
                  2594. With respect to leases, Defendants are and were at all relevant times “lessors” of
14
      motor vehicles under Va. Code § 8.2A-103(1)(p).
15
                  2595. The Class Vehicles are and were at all relevant times “goods” within the meaning of
16
      Va. Code §§ 8.2-105(1) and 8.2A-103(1)(h).
17
                  2596. A warranty that the Class Vehicles were in merchantable condition and fit for the
18
      ordinary purpose for which vehicles are used is implied by law pursuant to Va. Code §§ 8.2-314
19
      and 8.2A-212.
20
                  2597. These Class Vehicles, when sold or leased and at all times thereafter, were
21
      materially different from vehicles Defendants submitted for emissions testing, included software
22
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
23
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
24
      ordinary purpose for which vehicles are used.
25
                  2598. Defendants were provided reasonable notice of these issues by way of a letter sent
26
      by Plaintiffs as well as the regulators’ investigations.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 385 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 400 of 431



 1                2599. As a direct and proximate result of Defendants’ breach of the implied warranty of
 2    merchantability, Virginia State Class members have been damaged in an amount to be proven at
 3    trial.
 4                                     WASHINGTON STATE COUNT I:
                              Violations of the Washington Consumer Protection Act
 5                                   Wash. Rev. Code Ann. § 19.86.010 et seq.
                                    (On Behalf of the Washington State Class)
 6
                  2600. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 7
      forth herein.
 8
                  2601. This count is brought on behalf of the Washington State Class against all
 9
      Defendants.
10
                  2602. Defendants and the Washington State Class are “persons” within the meaning of
11
      Wash. Rev. Code § 19.86.010(2).
12
                  2603. Defendants engaged in “trade” or “commerce” within the meaning of Wash. Rev.
13
      Code § 19.86.010(2).
14
                  2604. The Washington Consumer Protection Act (“Washington CPA”) makes unlawful
15
      “[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any
16
      trade or commerce.” Wash. Rev. Code § 19.86.020.
17
                  2605. In the course of their business, Defendants concealed and suppressed material facts
18
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
19
      emissions testing that were different from production vehicles, (b) installing a secret software
20
      program that caused the vehicles to perform differently during emissions testing than on the road,
21
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
22
      emissions tests when they in fact did not.
23
                  2606. Washington State Class members had no way of discerning that Defendants’
24
      representations were false and misleading because Washington State Class members did not have
25
      access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
26
      hardware and software was extremely sophisticated technology.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 386 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 401 of 431



 1                2607. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 2    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 3    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 4    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 5    transaction involving Class Vehicles has been supplied in accordance with a previous
 6    representation when it has not.
 7                2608. Defendants intentionally and knowingly misrepresented material facts regarding the
 8    Class Vehicles with intent to mislead the Washington State Class.
 9                2609. Defendants knew or should have known that their conduct violated the Washington
10    CPA.
11                2610. Defendants owed the Washington State Class a duty to disclose the illegality and
12    public health risks, the true nature of the Class Vehicles, because Defendants:
13                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
14                distributing vehicles throughout the United States that did not perform as advertised;
15                       B.      intentionally concealed the foregoing from regulators and Washington State
16                Class members; and/or
17                       C.      made incomplete representations about the Class Vehicles’ fuel economy
18                and emissions while purposefully withholding material facts that contradicted these
19                representations.
20                2611. Defendants’ concealment of the Class Vehicles’ true fuel consumption and
21    emissions were material to the Washington State Class.
22                2612. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
23    deceive regulators and reasonable consumers, including the Washington State Class, about the true
24    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
25    brands, and the true value of the Class Vehicles.
26                2613. Defendants’ violations present a continuing risk to the Washington State Class as
27    well as to the general public. Defendants’ unlawful acts and practices complained of herein affect
28    the public interest.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 387 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 402 of 431



 1                2614. Washington State Class members suffered ascertainable loss and actual damages as
 2    a direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
 3    disclose material information. Defendants had an ongoing duty to all their customers to refrain
 4    from unfair and deceptive practices under the Washington CPA. All owners of Class Vehicles
 5    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
 6    in the course of Defendants’ business.
 7                2615. Pursuant to Wash. Rev. Code § 19.86.090, the Washington State Class seeks an
 8    order enjoining Defendants’ unfair and/or deceptive acts or practices, damages, punitive damages,
 9    and attorneys’ fees, costs, and any other just and proper relief available under the Washington CPA.
10    Because Defendants’ actions were willful and knowing, Washington State Class members’
11    damages should be trebled.
12                                     WASHINGTON STATE COUNT II:
                                            Washington Lemon Law
13                                     Wash. Rev. Code § 19.118.005 et seq.
                                     (On Behalf of the Washington State Class)
14
                  2616. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
15
      fully set forth herein.
16
                  2617. This count is brought on behalf of the Washington State Class against all
17
      Defendants.
18
                  2618. The Washington State Class own or lease “new motor vehicles” within the meaning
19
      of Wash. Rev. Code § 19.118.021(12), because these vehicles are self-propelled primarily designed
20
      for the transportation of persons or property over the public highways and were originally
21
      purchased or leased at retail from a new motor vehicle dealer or leasing company in Washington.
22
      These vehicles do not include vehicles purchased or leased by a business as part of a fleet of ten or
23
      more vehicles at one time or under a single purchase or lease agreement or those portions of a motor
24
      home designated, used, or maintained primarily as a mobile dwelling, office, or commercial space.
25
                  2619. Defendants are “manufacturer[s]” of the Class Vehicles within the meaning of
26
      Wash. Rev. Code § 19.118.021(8) because it is in the business of constructing or assembling new
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 388 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 403 of 431



 1    motor vehicles or is engaged in the business of importing new motor vehicles into the United States
 2    for the purpose of selling or distributing new motor vehicles to new motor vehicle dealers.
 3                2620. The Washington State Class are “consumers” within the meaning of Wash. Rev.
 4    Code § 19.118.021(4) because they entered into an agreement or contract for the transfer, lease, or
 5    purchase of a new motor vehicle, other than for purposes of resale or sublease, during the eligibility
 6    period as defined by Wash. Rev. Code § 19.118.021(6).
 7                2621. The Class Vehicles did not conform to their warranties as defined by Wash. Rev.
 8    Code § 19.118.021(22), during the “eligibility period,” defined by Wash. Rev. Code
 9    § 19.118.021(6), or the coverage period under the applicable written warranty because they
10    contained, among other defects described herein, a software program designed to circumvent state
11    and federal emissions standards and inflate the fuel economy thereon. Wash. Rev. Code
12    § 19.118.031. This program did in fact circumvent emissions standards and overstate fuel economy
13    and substantially impaired the use and market value of their motor vehicles.
14                2622. Defendants had actual knowledge of the conformities during warranty periods. But
15    the nonconformities continued to exist throughout this term, as they have not been fixed.
16    Washington State Class members are excused from notifying Defendants of the nonconformities
17    because it was already fully aware of the problem—as it intentionally created it—and any repair
18    attempt is futile.
19                2623. Defendants have had a reasonable opportunity to cure the nonconformities because
20    of its actual knowledge of, creation of, and attempt to conceal the nonconformities, but has not done
21    so as required under Wash. Rev. Code § 19.118.031.
22                2624. For vehicles purchased, the Washington State Class demands a full refund of the
23    contract price, all collateral charges, and incidental costs. Wash. Rev. Code § 19.118.041(1)(b). For
24    vehicles leased, the Washington State Class demands all payments made under the lease including
25    but not limited to all lease payments, trade-in value or inception payment, security deposit, and all
26    collateral charges and incidental costs. The consumer is also relieved of any future obligation to the
27    lessor or lienholder. The Washington State Class rejects an offer of replacement and will retain
28    their vehicles until payment is tendered.

                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 389 -                         CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 404 of 431



 1                                   WASHINGTON STATE COUNT III:
                                         Breach of Express Warranty
 2                                Wash Rev. Code §§ 62A.2-313 and 62A.2A-210
                                   (On Behalf of the Washington State Class)
 3
                  2625. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 4
      fully set forth herein.
 5
                  2626. This count is brought on behalf of the Washington State Class against all
 6
      Defendants.
 7
                  2627. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 8
      vehicles under Wash. Rev. Code §§ 62A.2-104(1) and 62A.2A-103(1)(t), and “sellers” of motor
 9
      vehicles under § 2.103(a)(4).
10
                  2628. With respect to leases, Defendants are and were at all relevant times “lessors” of
11
      motor vehicles under Wash. Rev. Code § 62A.2A-103(1)(p).
12
                  2629. The Class Vehicles are and were at all relevant times “goods” within the meaning of
13
      Wash. Rev. Code §§ 62A.2-105(1) and 62A.2A-103(1)(h).
14
                  2630. In connection with the purchase or lease of each one of its new vehicles, Defendants
15
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
16
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
17
                  2631. Defendants also made numerous representations, descriptions, and promises to
18
      Washington State Class members regarding the performance and emission controls of their
19
      vehicles.
20
                  2632. For example, Defendants included in the warranty booklets for some or all of the
21
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
22
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
23
      from defects in material and workmanship which would cause it not to meet those standards.”
24
                  2633. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
25
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
26
      Warranty.”
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 390 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 405 of 431



 1                2634. The EPA requires vehicle manufacturers to provide a Performance Warranty with
 2    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
 3    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
 4    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 5    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 6    emission control components are covered for the first eight years or 80,000 miles (whichever
 7    comes first). These major emission control components subject to the longer warranty include the
 8    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 9    device or computer.
10                2635. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
11    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
12    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
13    Design and Defect Warranty required by the EPA covers repair of emission control or emission
14    related parts, which fail to function or function improperly because of a defect in materials or
15    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
16    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
17    comes first.
18                2636. As manufacturers of light-duty vehicles, Defendants were required to provide these
19    warranties to purchasers or lessees of Class Vehicles.
20                2637. Defendants’ warranties formed a basis of the bargain that was reached when
21    consumers purchased or leased Class Vehicles.
22                2638. Despite the existence of warranties, Defendants failed to inform Washington State
23    Class members that the Class Vehicles were defective and intentionally designed and manufactured
24    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
25    regulators and represented to consumers who purchased or leased them, and Defendants failed to
26    fix the defective emission components free of charge.
27

28

                                                                     CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 391 -                         CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 406 of 431



 1                2639. Defendants breached the express warranty promising to repair and correct
 2    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 3    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 4                2640. Affording Defendants a reasonable opportunity to cure their breach of written
 5    warranties would be unnecessary and futile here.
 6                2641. Furthermore, the limited warranty promising to repair and correct Defendants’
 7    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
 8    insufficient to make Washington State Class members whole and because Defendants have failed
 9    and/or have refused to adequately provide the promised remedies within a reasonable time.
10                2642. Accordingly, recovery by the Washington State Class members is not restricted to
11    the limited warranty promising to repair and correct Defendants’ defect in materials and
12    workmanship, and they seek all remedies as allowed by law.
13                2643. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
14    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
15    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
16    material facts regarding the Class Vehicles. Washington State Class members were therefore
17    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
18                2644. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
19    through the limited remedy of repairing and correcting Defendants’ defect in materials and
20    workmanship as many incidental and consequential damages have already been suffered because of
21    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
22    failure to provide such limited remedy within a reasonable time, and any limitation on Washington
23    State Class members’ remedies would be insufficient to make them whole.
24                2645. Finally, because of Defendants’ breach of warranty as set forth herein, Washington
25    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
26    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
27    owned or leased, and for such other incidental and consequential damages as allowed.
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 392 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 407 of 431



 1                2646. Defendants were provided reasonable notice of these issues by way of a letter sent
 2    by Plaintiffs as well as the regulators’ investigations.
 3                2647. As a direct and proximate result of Defendants’ breach of express warranties,
 4    Washington State Class members have been damaged in an amount to be determined at trial.
 5                                    WASHINGTON STATE COUNT IV:
                                  Breach of Implied Warranty of Merchantability
 6                                 Wash Rev. Code §§ 62A.2-314 and 62A.2A-212
                                    (On Behalf of the Washington State Class)
 7
                  2648. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 8
      forth herein.
 9
                  2649. This count is brought on behalf of the Washington State Class against all
10
      Defendants.
11
                  2650. Defendants are and were at all relevant times “merchant[s]” with respect to motor
12
      vehicles under Wash. Rev. Code § 62A.2-104(1) and 62A.2A-103(1)(t), and “sellers” of motor
13
      vehicles under § 2.103(a)(4).
14
                  2651. With respect to leases, Defendants are and were at all relevant times “lessors” of
15
      motor vehicles under Wash. Rev. Code § 62A.2A-103(1)(p).
16
                  2652. The Class Vehicles are and were at all relevant times “goods” within the meaning of
17
      Wash. Rev. Code §§ 62A.2-105(1) and 62A.2A-103(1)(h).
18
                  2653. A warranty that the Class Vehicles were in merchantable condition and fit for the
19
      ordinary purpose for which vehicles are used is implied by law pursuant to Wash. Rev. Code
20
      §§ 62A.2-314 and 62A.2A-212.
21
                  2654. These Class Vehicles, when sold or leased and at all times thereafter, were
22
      materially different from vehicles Defendants submitted for emissions testing, included software
23
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
24
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
25
      ordinary purpose for which vehicles are used.
26
                  2655. Defendants were provided reasonable notice of these issues by way of a letter sent
27
      by Plaintiffs as well as the regulators’ investigations.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 393 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 408 of 431



 1                2656. As a direct and proximate result of Defendants’ breach of the implied warranty of
 2    merchantability, Washington State Class members have been damaged in an amount to be proven
 3    at trial.
 4                                        WEST VIRGINIA COUNT I:
                       Violations of the West Virginia Consumer Credit and Protection Act
 5                                        W. Va. Code § 46A-1-101 et seq.
                                   (On Behalf of the West Virginia State Class)
 6
                  2657. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 7
      forth herein.
 8
                  2658. This count is brought on behalf of the West Virginia State Class against all
 9
      Defendants.
10
                  2659. Defendants and the West Virginia State Class are “persons” within the meaning of
11
      W. Va. Code § 46A-1-102(31). West Virginia State Class members are “consumers” within the
12
      meaning of W. Va. Code §§ 46A-1-102(2) and 46A-1-102(12).
13
                  2660. Defendants are engaged in “trade” or “commerce” within the meaning of W. Va.
14
      Code § 46A-6-102(6).
15
                  2661. The West Virginia Consumer Credit and Protection Act (“West Virginia CCPA”)
16
      makes unlawful “[u]nfair methods of competition and unfair or deceptive acts or practices in the
17
      conduct of any trade or commerce.” W. Va. Code § 46A-6-104.
18
                  2662. In the course of their business, Defendants concealed and suppressed material facts
19
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
20
      emissions testing that were different from production vehicles, (b) installing a secret software
21
      program that caused the vehicles to perform differently during emissions testing than on the road,
22
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
23
      emissions tests when they in fact did not.
24
                  2663. West Virginia State Class members had no way of discerning that Defendants’
25
      representations were false and misleading because the West Virginia State Class members did not
26
      have access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
27
      hardware and software was extremely sophisticated technology.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 394 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 409 of 431



 1                2664. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 2    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 3    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 4    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 5    transaction involving Class Vehicles has been supplied in accordance with a previous
 6    representation when it has not.
 7                2665. Defendants intentionally and knowingly misrepresented material facts regarding the
 8    Class Vehicles with intent to mislead the West Virginia State Class.
 9                2666. Defendants knew or should have known that their conduct violated the West
10    Virginia CCPA.
11                2667. Defendants owed the West Virginia State Class a duty to disclose the illegality and
12    public health risks, the true nature of the Class Vehicles, because Defendants:
13                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
14                distributing vehicles throughout the United States that did not perform as advertised;
15                       B.      intentionally concealed the foregoing from regulators and West Virginia
16                State Class members; and/or
17                       C.      made incomplete representations about the Class Vehicles’ fuel economy
18                and emissions while purposefully withholding material facts that contradicted these
19                representations.
20                2668. Defendants’ concealment of the true characteristics of the Class Vehicles’ true fuel
21    consumption and emissions were material to the West Virginia State Class.
22                2669. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
23    deceive regulators and reasonable consumers, including the West Virginia State Class, about the
24    true environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
25    brands, and the true value of the Class Vehicles.
26                2670. Defendants’ violations present a continuing risk to the West Virginia State Class as
27    well as to the general public. Defendants’ unlawful acts and practices complained of herein affect
28    the public interest.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 395 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 410 of 431



 1                2671. West Virginia State Class members suffered ascertainable loss and actual damages
 2    as a direct and proximate result of Defendants’ misrepresentations and concealment of and failure
 3    to disclose material information. Defendants had an ongoing duty to all their customers to refrain
 4    from unfair and deceptive practices under the West Virginia CCPA. All owners of Class Vehicles
 5    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
 6    in the course of Defendants’ business.
 7                2672. Pursuant to W. Va. Code § 46A-6-106(a), the West Virginia State Class seeks an
 8    order enjoining Defendants’ unfair and/or deceptive acts or practices, damages, punitive damages,
 9    and any other just and proper relief available under the West Virginia CCPA.
10                2673. Pursuant to W. Va. Code § 46A-6-106(b), Plaintiffs sent notice letters to
11    Defendants. Additionally, all Defendants were provided notice of the issues raised in this count and
12    this Complaint by way of the investigations conducted by governmental regulators. The West
13    Virginia State Class seeks all damages and relief to which it is entitled.
14                                        WEST VIRGINIA COUNT II:
                                           West Virginia Lemon Law
15                                       W. Va. Code § 46A-6A-1 et seq.
                                    (On Behalf of the West Virginia State Class)
16
                  2674. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
17
      forth herein.
18
                  2675. This count is brought on behalf of the West Virginia State Class against all
19
      Defendants.
20
                  2676. West Virginia State Class members who purchased or leased the Class Vehicles in
21
      West Virginia are “consumers” within the meaning of W. Va. Code § 46A-6A-2(1).
22
                  2677. Defendants are “manufacturer[s]” of the Class Vehicles within the meaning of W.
23
      Va. Code § 46A-6A-2(2).
24
                  2678. The Class Vehicles are “motor vehicles” as defined by W. Va. Code § 46A-6A-2(4).
25
                  2679. In connection with the purchase or lease of each one of its new vehicles, Defendants
26
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
27
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 396 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 411 of 431



 1                2680. Defendants also made numerous representations, descriptions, and promises to
 2    West Virginia State Class members regarding the performance and emission controls of their
 3    vehicles.
 4                2681. For example, Defendants included in the warranty booklets for some or all of the
 5    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 6    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 7    from defects in material and workmanship which would cause it not to meet those standards.”
 8                2682. The Clean Air Act requires manufacturers of light-duty vehicles to provide two
 9    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
10    Warranty.”
11                2683. The EPA requires vehicle manufacturers to provide a Performance Warranty with
12    respect to the vehicles’ emissions systems. Thus, Defendants also provide an express warranty for
13    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
14    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
15    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
16    emission control components are covered for the first eight years or 80,000 miles (whichever
17    comes first). These major emission control components subject to the longer warranty include the
18    catalytic converters, the electronic emissions control unit (ECU), and the onboard emissions
19    diagnostic device or computer.
20                2684. The EPA requires vehicle manufacturers to issue Defect Warranties with respect to
21    their vehicles’ emissions systems. Thus, Defendants also provide an express warranty to its
22    vehicles through a Federal Emissions Control System Defect Warranty. The Design and Defect
23    Warranty required by the EPA covers repair of emission control or emission related parts, which
24    fail to function or function improperly due to a defect in materials or workmanship. This warranty
25    provides protection for two years or 24,000 miles, whichever comes first, or, for the major
26    emissions control components, for eight years or 80,000 miles, whichever comes first.
27

28

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 397 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 412 of 431



 1                2685. As a manufacturer of light-duty vehicles, Defendants were required to provide these
 2    warranties to West Virginia State Class members. Defendants’ warranties formed a basis of the
 3    bargain that was reached when consumers purchased or leased Class Vehicles.
 4                2686. The emissions defects in the Class Vehicles existed from the date of the original sale
 5    of the new vehicle to the consumer but could not be detected by a reasonable consumer exercising
 6    reasonable care and diligence. Therefore, applicable express warranties for the Class Vehicles
 7    containing the defects described herein would be extended. Further extension of the express
 8    warranty period is now required because of the difficulties the Defendants may have in executing a
 9    massive recall Class Vehicles in the United States.
10                2687. Pursuant to W.Va. Code §§ 46A-6A-3(a) and 5(c), Plaintiffs have sent notice letters
11    to Defendants. Additionally, Defendants are on notice of the issues raised in this count and this
12    Complaint by way of investigations conducted by governmental regulators.
13                2688. As a direct and proximate result of the Defendants’ breaches of their duties under
14    West Virginia’s Lemon Law, West Virginia State Class members received goods whose defect
15    substantially impairs their value. The West Virginia State Class has been damaged by the
16    diminished market value of the vehicles along with the compromised functioning and/or non-use of
17    their Class Vehicles.
18                2689. Defendants have a duty under § 46A-6A-3 to make all repairs necessary to correct
19    the defect herein described to bring the Class Vehicles into conformity with all written warranties.
20    In the event that Defendants cannot affect such repairs, they have a duty to replace each Class
21    Vehicle with a comparable new motor vehicle that conforms to the warranty.
22                2690. As a result of Defendants’ breaches, the West Virginia State Class are entitled to the
23    following:
24                       A.      Revocation of acceptance and refund of the purchase price, including, but
25                not limited to, sales tax, license and registration fees, and other reasonable expenses
26                incurred for the purchase of the new motor vehicle, or if there be no such revocation of
27                acceptance, damages for diminished value of the motor vehicle;
28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                         - 398 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 413 of 431



 1                       B.      Damages for the cost of repairs reasonably required to conform the motor
 2                vehicle to the express warranty;
 3                       C.      Damages for the loss of use, annoyance or inconvenience resulting from the
 4                nonconformity, including, but not limited to, reasonable expenses incurred for replacement
 5                transportation during any period when the vehicle is out of service by reason of the
 6                nonconformity or by reason of repair; and
 7                       D.      Reasonable attorney fees.
 8                                       WEST VIRGINIA COUNT III:
                                          Breach of Express Warranty
 9                                    W. Va. Code §§ 46-2-313 and 46-2A-210
                                    (On Behalf of the West Virginia State Class)
10
                  2691. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
11
      fully set forth herein.
12
                  2692. This count is brought on behalf of the West Virginia State Class against all
13
      Defendants.
14
                  2693. Defendants are and were at all relevant times “merchant[s]” with respect to motor
15
      vehicles under W. Va. Code § 46-2-104(1) and 46-2A-103(1)(t), and “sellers” of motor vehicles
16
      under § 46-2-103(1)(d).
17
                  2694. With respect to leases, Defendants are and were at all relevant times “lessors” of
18
      motor vehicles under W. Va. Code § 46-2A-103(1)(p).
19
                  2695. The Class Vehicles are and were at all relevant times “goods” within the meaning of
20
      W. Va. Code §§ 46-2-105(1) and 46-2A-103(1)(h).
21
                  2696. In connection with the purchase or lease of each one of its new vehicles, Defendants
22
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
23
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
24
                  2697. Defendants also made numerous representations, descriptions, and promises to
25
      West Virginia State Class members regarding the performance and emission controls of their
26
      vehicles.
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 399 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 414 of 431



 1                2698. For example, Defendants included in the warranty booklets for some or all of the
 2    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 3    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 4    from defects in material and workmanship which would cause it not to meet those standards.”
 5                2699. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
 6    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
 7    Warranty.”
 8                2700. The EPA requires vehicle manufacturers to provide a Performance Warranty with
 9    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
10    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
11    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
12    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
13    emission control components are covered for the first eight years or 80,000 miles (whichever
14    comes first). These major emission control components subject to the longer warranty include the
15    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
16    device or computer.
17                2701. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
18    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
19    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
20    Design and Defect Warranty required by the EPA covers repair of emission control or emission
21    related parts, which fail to function or function improperly because of a defect in materials or
22    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
23    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
24    comes first.
25                2702. As manufacturers of light-duty vehicles, Defendants were required to provide these
26    warranties to purchasers or lessees of Class Vehicles.
27                2703. Defendants’ warranties formed a basis of the bargain that was reached when
28    consumers purchased or leased Class Vehicles.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 400 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 415 of 431



 1                2704. Despite the existence of warranties, Defendants failed to inform West Virginia State
 2    Class members that the Class Vehicles were defective and intentionally designed and manufactured
 3    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
 4    regulators and represented to consumers who purchased or leased them, and Defendants failed to
 5    fix the defective emission components free of charge.
 6                2705. Defendants breached the express warranty promising to repair and correct
 7    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
 8    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
 9                2706. Affording Defendants a reasonable opportunity to cure their breach of written
10    warranties would be unnecessary and futile here.
11                2707. Furthermore, the limited warranty promising to repair and correct Defendants’
12    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
13    insufficient to make West Virginia State Class members whole and because Defendants have failed
14    and/or have refused to adequately provide the promised remedies within a reasonable time.
15                2708. Accordingly, recovery by West Virginia State Class members is not restricted to the
16    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
17    and they seek all remedies as allowed by law.
18                2709. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
19    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
20    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
21    material facts regarding the Class Vehicles. West Virginia State Class members were therefore
22    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
23                2710. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
24    through the limited remedy of repairing and correcting Defendants’ defect in materials and
25    workmanship as many incidental and consequential damages have already been suffered because of
26    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
27    failure to provide such limited remedy within a reasonable time, and any limitation on West
28    Virginia State Class members’ remedies would be insufficient to make them whole.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 401 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 416 of 431



 1                2711. Finally, because of Defendants’ breach of warranty as set forth herein, West
 2    Virginia State Class members assert, as additional and/or alternative remedies, the revocation of
 3    acceptance of the goods and the return to them of the purchase or lease price of all Class Vehicles
 4    currently owned or leased, and for such other incidental and consequential damages as allowed.
 5                2712. Defendants were provided reasonable notice of these issues by way of a letter sent
 6    by Plaintiffs as well as the regulators’ investigations.
 7                2713. As a direct and proximate result of Defendants’ breach of express warranties, West
 8    Virginia State Class members have been damaged in an amount to be determined at trial.
 9                                       WEST VIRGINIA COUNT IV:
                                  Breach of Implied Warranty of Merchantability
10                                   W. Va. Code §§ 46-2-314 and 46-2A-212
                                   (On Behalf of the West Virginia State Class)
11
                  2714. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
12
      forth herein.
13
                  2715. This count is brought on behalf of the West Virginia State Class against all
14
      Defendants.
15
                  2716. Defendants are and were at all relevant times “merchant[s]” with respect to motor
16
      vehicles under W. Va. Code §§ 46-2-104(1) and 46-2A-103(1)(t), and “sellers” of motor vehicles
17
      under § 46-2-103(1)(d).
18
                  2717. With respect to leases, Defendants are and were at all relevant times “lessors” of
19
      motor vehicles under W. Va. Code § 46-2A-103(1)(p).
20
                  2718. The Class Vehicles are and were at all relevant times “goods” within the meaning of
21
      W. Va. Code §§ 46-2-105(1) and 46-2A-103(1)(h).
22
                  2719. A warranty that the Class Vehicles were in merchantable condition and fit for the
23
      ordinary purpose for which vehicles are used is implied by law pursuant to W. Va. Code
24
      §§ 46-2-314 and 46-2A-212.
25
                  2720. These Class Vehicles, when sold or leased and at all times thereafter, were
26
      materially different from vehicles Defendants submitted for emissions testing, included software
27
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 402 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 417 of 431



 1    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 2    ordinary purpose for which vehicles are used.
 3                2721. Defendants were provided reasonable notice of these issues by way of a letter sent
 4    by Plaintiffs as well as the regulators’ investigations.
 5                2722. As a direct and proximate result of Defendants’ breach of the implied warranty of
 6    merchantability, West Virginia State Class members have been damaged in an amount to be proven
 7    at trial.
 8                                           WISCONSIN COUNT I:
                            Violations of the Wisconsin Deceptive Trade Practices Act
 9                                           Wis. Stat. § 100.18 et seq.
                                     (On Behalf of the Wisconsin State Class)
10
                  2723. Plaintiffs incorporate by reference all allegations in this Complaint as though fully
11
      set forth herein.
12
                  2724. This count is brought on behalf of the Wisconsin State Class against all Defendants.
13
                  2725. Wisconsin State Class members are “persons” and members of “the public” under
14
      the Wisconsin Deceptive Trade Practices Act (“Wisconsin DTPA”), Wis. Stat. § 100.18(1).
15
      Wisconsin State Class members purchased or leased one or more Class Vehicles.
16
                  2726. Defendants are “person[s], firm[s], corporation[s] or association[s]” within the
17
      meaning of Wis. Stat. § 100.18(1).
18
                  2727. The Wisconsin DTPA makes unlawful any “representation or statement of fact
19
      which is untrue, deceptive or misleading.” Wis. Stat. § 100.18(1).
20
                  2728. In the course of their business, Defendants concealed and suppressed material facts
21
      concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
22
      emissions testing that were different from production vehicles, (b) installing a secret software
23
      program that caused the vehicles to perform differently during emissions testing than on the road,
24
      and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
25
      emissions tests when they in fact did not.
26
                  2729. Wisconsin State Class members had no way of discerning that Defendants’
27
      representations were false and misleading because Wisconsin State Class members did not have
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 403 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 418 of 431



 1    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
 2    hardware and software was extremely sophisticated technology.
 3                2730. Defendants thus violated the Act by, at minimum: representing that Class Vehicles
 4    have characteristics, uses, benefits, and qualities which they do not have; representing that Class
 5    Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 6    Vehicles with the intent not to sell or lease them as advertised; and representing that the subject of a
 7    transaction involving Class Vehicles has been supplied in accordance with a previous
 8    representation when it has not.
 9                2731. Defendants intentionally and knowingly misrepresented material facts regarding the
10    Class Vehicles with intent to mislead the Wisconsin State Class.
11                2732. Defendants knew or should have known that their conduct violated the Wisconsin
12    DTPA.
13                2733. Defendants owed the Wisconsin State Class a duty to disclose the illegality and
14    public health risks, the true nature of the Class Vehicles, because Defendants:
15                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
16                distributing vehicles throughout the United States that did not perform as advertised;
17                       B.      intentionally concealed the foregoing from regulators and Wisconsin State
18                Class members; and/or
19                       C.      made incomplete representations about the Class Vehicles’ fuel economy
20                and emissions while purposefully withholding material facts that contradicted these
21                representations.
22                2734. Defendants’ concealment of the true characteristics of the Class Vehicles’ true fuel
23    consumption and emissions were material to the Wisconsin State Class.
24                2735. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
25    deceive regulators and reasonable consumers, including the Wisconsin State Class, about the true
26    environmental cleanliness and efficiency of the Class Vehicles, the quality of the Defendants’
27    brands, and the true value of the Class Vehicles.
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 404 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 419 of 431



 1                2736. Defendants’ violations present a continuing risk to the Wisconsin State Class as well
 2    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
 3    public interest.
 4                2737. Wisconsin State Class members suffered ascertainable loss and actual damages as a
 5    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
 6    disclose material information. Defendants had an ongoing duty to all their customers to refrain
 7    from unfair and deceptive practices under the Wisconsin DTPA. All owners of Class Vehicles
 8    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
 9    in the course of Defendants’ business.
10                2738. As a direct and proximate result of Defendants’ violations of the Wisconsin DTPA,
11    the Wisconsin State Class have suffered injury-in-fact and/or actual damage.
12                2739. The Wisconsin State Class seeks damages, court costs and attorneys’ fees under
13    Wis. Stat. § 100.18(11)(b)(2), and any other just and proper relief available under the Wisconsin
14    DTPA.
15                                          WISCONSIN COUNT II:
                                           Breach of Express Warranty
16                                       Wis. Stat. §§ 402.313 and 411.210
                                      (On Behalf of the Wisconsin State Class)
17
                  2740. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
18
      fully set forth herein.
19
                  2741. This count is brought on behalf of the Wisconsin State Class against all Defendants.
20
                  2742. Defendants are and were at all relevant times “merchant[s]” with respect to motor
21
      vehicles under Wis. Stat. §§ 402.104(3) and 411.103(1)(t), and “sellers” of motor vehicles under
22
      § 402.103(1)(d).
23
                  2743. With respect to leases, Defendants are and were at all relevant times “lessors” of
24
      motor vehicles under Wis. Stat. § 411.103(1)(p).
25
                  2744. The Class Vehicles are and were at all relevant times “goods” within the meaning of
26
      Wis. Stat. §§ 402.105(1)(c) and 411.103(1)(h).
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 405 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 420 of 431



 1                2745. In connection with the purchase or lease of each one of its new vehicles, Defendants
 2    provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
 3    warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
 4                2746. Defendants also made numerous representations, descriptions, and promises to
 5    Wisconsin State Class members regarding the performance and emission controls of their vehicles.
 6                2747. For example, Defendants included in the warranty booklets for some or all of the
 7    Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
 8    time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
 9    from defects in material and workmanship which would cause it not to meet those standards.”
10                2748. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
11    federal emission control warranties: a “Performance Warranty” and a “Design and Defect
12    Warranty.”
13                2749. The EPA requires vehicle manufacturers to provide a Performance Warranty with
14    respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
15    their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
16    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
17    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
18    emission control components are covered for the first eight years or 80,000 miles (whichever
19    comes first). These major emission control components subject to the longer warranty include the
20    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
21    device or computer.
22                2750. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
23    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
24    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
25    Design and Defect Warranty required by the EPA covers repair of emission control or emission
26    related parts, which fail to function or function improperly because of a defect in materials or
27    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 406 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 421 of 431



 1    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
 2    comes first.
 3                2751. As manufacturers of light-duty vehicles, Defendants were required to provide these
 4    warranties to purchasers or lessees of Class Vehicles.
 5                2752. Defendants’ warranties formed a basis of the bargain that was reached when
 6    consumers purchased or leased Class Vehicles.
 7                2753. Despite the existence of warranties, Defendants failed to inform Wisconsin State
 8    Class members that the Class Vehicles were defective and intentionally designed and manufactured
 9    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
10    regulators and represented to consumers who purchased or leased them, and Defendants failed to
11    fix the defective emission components free of charge.
12                2754. Defendants breached the express warranty promising to repair and correct
13    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
14    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
15                2755. Affording Defendants a reasonable opportunity to cure their breach of written
16    warranties would be unnecessary and futile here.
17                2756. Furthermore, the limited warranty promising to repair and correct Defendants’
18    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
19    insufficient to make Wisconsin State Class members whole and because Defendants have failed
20    and/or have refused to adequately provide the promised remedies within a reasonable time.
21                2757. Accordingly, recovery by Wisconsin State Class members is not restricted to the
22    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
23    and they seek all remedies as allowed by law.
24                2758. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
25    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
26    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
27    material facts regarding the Class Vehicles. Wisconsin State Class members were therefore
28    induced to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 407 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 422 of 431



 1                2759. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
 2    through the limited remedy of repairing and correcting Defendants’ defect in materials and
 3    workmanship as many incidental and consequential damages have already been suffered because of
 4    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
 5    failure to provide such limited remedy within a reasonable time, and any limitation on Wisconsin
 6    State Class members’ remedies would be insufficient to make them whole.
 7                2760. Finally, because of Defendants’ breach of warranty as set forth herein, Wisconsin
 8    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
 9    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
10    owned or leased, and for such other incidental and consequential damages as allowed.
11                2761. Defendants were provided reasonable notice of these issues by way of a letter sent
12    by Plaintiffs as well as the regulators’ investigations.
13                2762. As a direct and proximate result of Defendants’ breach of express warranties,
14    Wisconsin State Class members have been damaged in an amount to be determined at trial.
15                                          WISCONSIN COUNT III:
                                  Breach of Implied Warranty of Merchantability
16                                       Wis. Stat. §§ 402.314 and 411.212
                                     (On Behalf of the Wisconsin State Class)
17
                  2763. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
18
      forth herein.
19
                  2764. This count is brought on behalf of the Wisconsin State Class against all Defendants.
20
                  2765. Defendants are and were at all relevant times “merchant[s]” with respect to motor
21
      vehicles under Wis. Stat. §§ 402.104(3) and 411.103(1)(t), and “sellers” of motor vehicles under
22
      § 402.103(1)(d).
23
                  2766. With respect to leases, Defendants are and were at all relevant times “lessors” of
24
      motor vehicles under Wis. Stat. § 411.103(1)(p).
25
                  2767. The Class Vehicles are and were at all relevant times “goods” within the meaning of
26
      Wis. Stat. §§ 402.105(1)(c) and 411.103(1)(h).
27

28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 408 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 423 of 431



 1                2768. A warranty that the Class Vehicles were in merchantable condition and fit for the
 2    ordinary purpose for which vehicles are used is implied by law pursuant to Wis. Stat. §§ 402.314
 3    and 411.212.
 4                2769. These Class Vehicles, when sold or leased and at all times thereafter, were
 5    materially different from vehicles Defendants submitted for emissions testing, included software
 6    that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
 7    emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
 8    ordinary purpose for which vehicles are used.
 9                2770. Defendants were provided reasonable notice of these issues by way of a letter sent
10    by Plaintiffs as well as the regulators’ investigations.
11                2771. As a direct and proximate result of Defendants’ breach of the implied warranty of
12    merchantability, Wisconsin State Class members have been damaged in an amount to be proven at
13    trial.
14                                             WYOMING COUNT I:
                               Violations of the Wyoming Consumer Protection Act,
15                                         Wyo. Stat. § 40-12-101, et seq.
                                      (On Behalf of the Wyoming State Class)
16
                  2772. Plaintiffs incorporate by reference all paragraphs as though fully set forth herein.
17
                  2773. This count is brought on behalf of the Wyoming State Class against all Defendants.
18
                  2774. The Wyoming State Class and Defendants are “persons” within the meaning of
19
      Wyo. Stat. § 40-12-102(a)(i).
20
                  2775. The Class Vehicles are “merchandise” pursuant to Wyo. Stat. § 40-12-102(a)(vi).
21
                  2776. Each sale or lease of a Class Vehicle to a Wyoming State Class member was a
22
      “consumer transaction” as defined by Wyo. Stat. § 40-12-102(a)(ii). These consumer transactions
23
      occurred “in the course of [Defendants’] business” under Wyo. Stat. § 40-12-105(a). Wyoming
24
      State Class members purchased or leased one or more Class Vehicles.
25
                  2777. The Wyoming Consumer Protection Act (“Wyoming CPA”) prohibits lists unlawful
26
      deceptive trade practices, including when a seller: “(i) Represents that merchandise has a source,
27
      origin, sponsorship, approval, accessories, or uses it does not have;” “(iii) Represents that
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 409 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 424 of 431



 1    merchandise is of a particular standard, grade, style or model, if it is not;” “(x) Advertises
 2    merchandise with intent not to sell it as advertised;” “(xv) Engages in unfair or deceptive acts or
 3    practices.” Wyo. Stat. § 40-12-105(a).
 4                2778. In the course of their business, Defendants concealed and suppressed material facts
 5    concerning the Class Vehicles. Defendants accomplished this by (a) submitting vehicles for
 6    emissions testing that were different from production vehicles, (b) installing a secret software
 7    program that caused the vehicles to perform differently during emissions testing than on the road,
 8    and/or (c) falsely attesting that certain vehicles’ high performance (Sport Plus) mode could pass
 9    emissions tests when they in fact did not.
10                2779. Wyoming State Class members had no way of discerning that Defendants’
11    representations were false and misleading because Wyoming State Class members did not have
12    access to Defendants’ emissions certification test vehicles and Defendants’ emissions-related
13    hardware and software was extremely sophisticated technology.
14                2780. Defendants thus violated the Wyoming CPA by, at minimum: representing that
15    Class Vehicles have characteristics, uses, benefits, and qualities which they do not have;
16    representing that Class Vehicles are of a particular standard, quality, and grade when they are not;
17    advertising Class Vehicles with the intent not to sell or lease them as advertised; and representing
18    that the subject of a transaction involving Class Vehicles has been supplied in accordance with a
19    previous representation when it has not.
20                2781. Defendants intentionally and knowingly misrepresented material facts regarding the
21    Class Vehicles with intent to mislead the Wyoming State Class.
22                2782. Defendants knew or should have known that their conduct violated the Wyoming
23    CPA.
24                2783. Defendants owed the Wyoming State Class a duty to disclose the illegality and
25    public health risks, the true nature of the Class Vehicles, because Defendants:
26                       A.      possessed exclusive knowledge that they were manufacturing, selling, and
27                distributing vehicles throughout the United States that did not perform as advertised;
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 410 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 425 of 431



 1                       B.      intentionally concealed the foregoing from regulators and Wyoming State
 2                Class members; and/or
 3                       C.      made incomplete representations about the Class Vehicles’ fuel economy
 4                and emissions while purposefully withholding material facts that contradicted these
 5                representations.
 6                2784. Defendants’ concealment of the true characteristics of the Class Vehicles’ fuel
 7    consumption and emissions were material to the Wyoming State Class.
 8                2785. Defendants’ unfair or deceptive acts or practices were likely to and did in fact
 9    deceive regulators and reasonable consumers, including the Wyoming State Class, about the true
10    environmental cleanliness and efficiency of the Class Vehicles, the quality of Defendants’ brands,
11    and the true value of the Class Vehicles.
12                2786. Defendants’ violations present a continuing risk to the Wyoming State Class as well
13    as to the general public. Defendants’ unlawful acts and practices complained of herein affect the
14    public interest.
15                2787. Wyoming State Class members suffered ascertainable loss and actual damages as a
16    direct and proximate result of Defendants’ misrepresentations and concealment of and failure to
17    disclose material information. Defendants had an ongoing duty to all their customers to refrain
18    from unfair and deceptive practices under the Wyoming CPA. All owners of Class Vehicles
19    suffered ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made
20    in the course of Defendants’ business.
21                2788. Pursuant to Wyo. Stat. § 40-12-108(a), the Wyoming State Class seeks damages as
22    determined at trial, and any other just and proper relief available under the Wyoming CPA,
23    including but not limited to court costs and reasonable attorneys’ fees as provided in Wyo. Stat.
24    § 40-12-108(b).
25                2789. Pursuant to Wyo. Stat. Ann. § 40-12-109, Plaintiffs sent notice letters to
26    Defendants. Additionally, all Defendants were provided notice of the issues raised in this count and
27    this Complaint by way of the investigations conducted by governmental regulators. The Wyoming
28    State Class seeks all damages and relief to which it is entitled.

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 411 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 426 of 431



 1                                          WYOMING COUNT II:
                                          Breach of Express Warranty
 2                                   Wyo. Stat. §§ 34.1-2-313 and 34.1-.2A-210
                                     (On Behalf of the Wyoming State Class)
 3
                  2790. Plaintiffs re-allege and incorporate by reference all preceding allegations as though
 4
      fully set forth herein.
 5
                  2791. This count is brought on behalf of the Wyoming State Class against all Defendants.
 6
                  2792. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 7
      vehicles under Wyo. Stat. §§ 34.1-2-104(a) and 34.1-2.A-103(a)(xx), and “sellers” of motor
 8
      vehicles under § 34.1-2-103(a)(iv).
 9
                  2793. With respect to leases, Defendants are and were at all relevant times “lessors” of
10
      motor vehicles under Wyo. Stat. § 34.1-2.A-103(a)(xvi).
11
                  2794. The Class Vehicles are and were at all relevant times “goods” within the meaning of
12
      Wyo. Stat. §§ 34.1-2-105(a) and 34.1-2.A-103(a)(viii).
13
                  2795. In connection with the purchase or lease of each one of its new vehicles, Defendants
14
      provide an express warranty for a period of four years or 50,000 miles, whichever occurs first. This
15
      warranty exists to repair the vehicle “if it fails to function properly as designed during normal use.”
16
                  2796. Defendants also made numerous representations, descriptions, and promises to
17
      Wyoming State Class members regarding the performance and emission controls of their vehicles.
18
                  2797. For example, Defendants included in the warranty booklets for some or all of the
19
      Class Vehicles the warranty that its vehicles were “designed, built, and equipped to conform at the
20
      time of sale with all U.S. emission standards applicable at the time of manufacture, and that it is free
21
      from defects in material and workmanship which would cause it not to meet those standards.”
22
                  2798. The Clean Air Act also requires manufacturers of light-duty vehicles to provide two
23
      federal emission control warranties: a “Performance Warranty” and a “Design and Defect
24
      Warranty.”
25
                  2799. The EPA requires vehicle manufacturers to provide a Performance Warranty with
26
      respect to the vehicles’ emission systems. Thus, Defendants also provide an express warranty for
27
      their vehicles through a Federal Emissions Performance Warranty. The Performance Warranty
28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 412 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 427 of 431



 1    required by the EPA applies to repairs that are required during the first two years or 24,000 miles,
 2    whichever occurs first, when a vehicle fails an emissions test. Under this warranty, certain major
 3    emission control components are covered for the first eight years or 80,000 miles (whichever
 4    comes first). These major emission control components subject to the longer warranty include the
 5    catalytic converters, the electronic emission control unit, and the onboard emission diagnostic
 6    device or computer.
 7                2800. The EPA requires vehicle manufacturers to issue Design and Defect Warranties
 8    with respect to their vehicles’ emission systems. Thus, Defendants also provide an express
 9    warranty for their vehicles through a Federal Emission Control System Defect Warranty. The
10    Design and Defect Warranty required by the EPA covers repair of emission control or emission
11    related parts, which fail to function or function improperly because of a defect in materials or
12    workmanship. This warranty provides protection for two years or 24,000 miles, whichever comes
13    first, or, for the major emission control components, for eight years or 80,000 miles, whichever
14    comes first.
15                2801. As manufacturers of light-duty vehicles, Defendants were required to provide these
16    warranties to purchasers or lessees of Class Vehicles.
17                2802. Defendants’ warranties formed a basis of the bargain that was reached when
18    consumers purchased or leased Class Vehicles.
19                2803. Despite the existence of warranties, Defendants failed to inform Wyoming State
20    Class members that the Class Vehicles were defective and intentionally designed and manufactured
21    to emit more pollution and achieve worse fuel economy on the road than what was disclosed to
22    regulators and represented to consumers who purchased or leased them, and Defendants failed to
23    fix the defective emission components free of charge.
24                2804. Defendants breached the express warranty promising to repair and correct
25    Defendants’ defect in materials and workmanship. Defendants have not repaired or adjusted, and
26    have been unable to repair or adjust, the Class Vehicles’ materials and workmanship defects.
27                2805. Affording Defendants a reasonable opportunity to cure their breach of written
28    warranties would be unnecessary and futile here.

                                                                      CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                       - 413 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 428 of 431



 1                2806. Furthermore, the limited warranty promising to repair and correct Defendants’
 2    defect in materials and workmanship fails in its essential purpose because the contractual remedy is
 3    insufficient to make Wyoming State Class members whole and because Defendants have failed
 4    and/or have refused to adequately provide the promised remedies within a reasonable time.
 5                2807. Accordingly, recovery by Wyoming State Class members is not restricted to the
 6    limited warranty promising to repair and correct Defendants’ defect in materials and workmanship,
 7    and they seek all remedies as allowed by law.
 8                2808. Also, as alleged in more detail herein, at the time Defendants warranted and sold or
 9    leased the Class Vehicles, they knew that the Class Vehicles were inherently defective and did not
10    conform to their warranties; further, Defendants had wrongfully and fraudulently concealed
11    material facts regarding the Class Vehicles. Wyoming State Class members were therefore induced
12    to purchase or lease the Class Vehicles under false and/or fraudulent pretenses.
13                2809. Moreover, many of the injuries flowing from the Class Vehicles cannot be resolved
14    through the limited remedy of repairing and correcting Defendants’ defect in materials and
15    workmanship as many incidental and consequential damages have already been suffered because of
16    Defendants’ fraudulent conduct as alleged herein, and because of its failure and/or continued
17    failure to provide such limited remedy within a reasonable time, and any limitation on Wyoming
18    State Class members’ remedies would be insufficient to make them whole.
19                2810. Finally, because of Defendants’ breach of warranty as set forth herein, Wyoming
20    State Class members assert, as additional and/or alternative remedies, the revocation of acceptance
21    of the goods and the return to them of the purchase or lease price of all Class Vehicles currently
22    owned or leased, and for such other incidental and consequential damages as allowed.
23                2811. Defendants were provided reasonable notice of these issues by way of a letter sent
24    by Plaintiffs as well as the regulators’ investigations.
25                2812. As a direct and proximate result of Defendants’ breach of express warranties,
26    Wyoming State Class members have been damaged in an amount to be determined at trial.
27

28

                                                                       CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 414 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 429 of 431



 1                                           WYOMING COUNT III:
                                  Breach of Implied Warranty of Merchantability
 2                                   Wyo. Stat. §§ 34.1-2-314 and 34.1-.2A-212
                                     (On Behalf of the Wyoming State Class)
 3
                  2813. Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set
 4
      forth herein.
 5
                  2814. This count is brought on behalf of the Wyoming State Class against all Defendants.
 6
                  2815. Defendants are and were at all relevant times “merchant[s]” with respect to motor
 7
      vehicles under Wyo. Stat. §§ 34.1-2-104(a) and 34.1-2.A-103(a)(xx), and “sellers” of motor
 8
      vehicles under § 34.1-2-103(a)(iv).
 9
                  2816. With respect to leases, Defendants are and were at all relevant times “lessors” of
10
      motor vehicles under Wyo. Stat. § 34.1-2.A-103(a)(xvi).
11
                  2817. The Class Vehicles are and were at all relevant times “goods” within the meaning of
12
      Wyo. Stat. §§ 34.1-2-105(a) and 34.1-2.A-103(a)(viii).
13
                  2818. A warranty that the Class Vehicles were in merchantable condition and fit for the
14
      ordinary purpose for which vehicles are used is implied by law pursuant to Wyo. Stat.
15
      §§ 34.1-2-314 and 34.1-2.A-212.
16
                  2819. These Class Vehicles, when sold or leased and at all times thereafter, were
17
      materially different from vehicles Defendants submitted for emissions testing, included software
18
      that led to inflated and misleading fuel economy and emissions ratings, and/or did not comply with
19
      emissions regulations when being driven in Sport Plus mode, and were therefore not fit for the
20
      ordinary purpose for which vehicles are used.
21
                  2820. Defendants were provided reasonable notice of these issues by way of a letter sent
22
      by Plaintiffs as well as the regulators’ investigations.
23
                  2821. As a direct and proximate result of Defendants’ breach of the implied warranty of
24
      merchantability, Wyoming State Class members have been damaged in an amount to be proven at
25
      trial.
26
      X.          REQUEST FOR RELIEF
27
                  WHEREFORE, Plaintiffs, individually and on behalf of members of the Nationwide Class
28

                                                                        CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 415 -                           CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 430 of 431



 1    and all Subclasses, respectfully request that the Court grant class certification under the applicable
 2    provisions of Fed. R. Civ. P. 23 and enter judgment in their favor and against Defendants, as
 3    follows:
 4                            A.   An order temporarily and permanently enjoining Defendants from
 5                continuing the unlawful, deceptive, fraudulent, harmful, and unfair business conduct and
 6                practices alleged in this Complaint;
 7                            B.   Relief in the form of a comprehensive program to fully reimburse and make
 8                whole all Class members for all costs and economic losses that resulted from the inaccurate
 9                fuel economy disclosures, as well as any other consequential damages suffered as a result of
10                the false fuel economy statistics;
11                            C.   A declaration that Defendants are financially responsible for all Class notice
12                and the administration of Class relief;
13                            D.   Costs, restitution, compensatory damages for economic loss and
14                out-of-pocket costs, multiple damages under applicable states’ laws, punitive and
15                exemplary damages under applicable law, and disgorgement, in an amount to be determined
16                at trial;
17                            E.   Rescission of all Class Vehicle purchases or leases, including
18                reimbursement and/or compensation of the full purchase price of all Class Vehicles,
19                including taxes, licenses, and other fees.
20                            F.   Any and all applicable statutory and civil penalties;
21                            G.   An order requiring Defendants to pay both pre- and post-judgment interest
22                on any amounts awarded.
23                            H.   An award of costs and attorneys’ fees, as allowed by law;
24                            I.   Leave to amend this Complaint to conform to the evidence produced at trial;
25                and
26                            J.   Such other or further relief as the Court may deem appropriate, just, and
27                equitable.
28

                                                                          CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                           - 416 -                          CASE NO.: 3:20-CV-7473
     Case 3:15-md-02672-CRB Document 7803 Filed 01/15/21 Page 431 of 431



 1    XI.         DEMAND FOR JURY TRIAL
 2                Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

 3    and all issues in this action so triable of right.

 4    Dated: January 15, 2021                 Respectfully submitted,
 5                                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 6
                                              By: /s/ Elizabeth J. Cabraser
 7                                            Elizabeth J. Cabraser (State Bar No. 083151)
                                              Kevin R. Budner (State Bar No. 287871)
 8                                            Phong-Chau G. Nguyen (State Bar No. 286789)
                                              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 9                                            275 Battery Street, 29th Floor
                                              San Francisco, CA 94111
10                                            Telephone: 415.956.1000
                                              Facsimile: 415.956.1008
11                                            E-mail: ecabraser@lchb.com
                                              kbudner@lchb.com
12                                            pgnguyen@lchb.com
13                                            David S. Stellings
                                              Wilson M. Dunlavey (State Bar No. 307719)
14                                            Katherine I. McBride
                                              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
15                                            250 Hudson Street, 8th Floor
                                              New York, NY 10013
16                                            Telephone: 212.355.9500
                                              Facsimile: 212.355.9592
17                                            E-mail: dstellings@lchb.com
                                              wdunlavey@lchb.com
18                                            kmcbride@lchb.com
19                                            Plaintiffs’ Lead Counsel
20

21

22

23

24

25

26

27

28

                                                                         CONSOLIDATED CLASS ACTION COMPLAINT
      2098955.6                                        - 417 -                            CASE NO.: 3:20-CV-7473
